14/19/2019 Case 3:19-cv-04405-WHO Dowamenivaiouidhdedsoalzar20 Page 1 of 441
000001

Fw: Courtesy Copy of Documentation Related to Reclamation's request for Reinitation of ESA Consultation - Klamath Project
Operations

LAND, JENNIE M
Tue 11/19/2019 2:19 PM
To: NEUMAN, MICHAEL J <MNeuman@usbr.gov>

) 3 attachments (1 MB)

20191113_Letter_BOR Nettlton to NMFS_Request for ROC. pdf, 20191113_Memo_BOR Nettlton to USFWS_Request for ROC.pdf; Klamath Project Reinitiation_Response_Letter_11142019-
Lpdf,

Please add to AR.

Jennie Land

Resource Management Division Chief
Bureau of Reclamation - Region 10
Klamath Basin Area Office

Phone: 541-883-6935

jland@usbr.gov

 

From: Hiatt, Kristen <khiatt@usbr.gov>

Sent: Friday, November 15, 2019 12:16 PM

To: jacob @aquatic-ecosciences.com <jacob@aquatic-ecosciences.com>; Mikkelsen, Alan W <alan_mikkelsen@ios.doi.gov>; davidbain@ecoresourcegroup.com
<davidbain@ecoresourcegroup.com>; lan Courter <ian.courter@mthoodenvironmental.com>; Sandra Davis (ECO Resource Group) <sandra@ecoresourcegroup.com>;
Larry Dunsmoor <confluencerc@gmail.com>; Dan Easton <easton@mbkengineers.com>; ECO alternate <partners@ecoresourcegroup.com>; Chris Parsons, AICP
<christineparsons @ecoresourcegroup.com>; ESA1/@ecoresourcegroup.com <ESA17 @ecoresourcegroup.com>; David Sale (ECO) <daves@ecoresourcegroup.com>;
Don Treasure <dontreasure@ecoresourcegroup.com>; Adkins, Richard D <richard_adkins@fws.gov>; Armitage, Stacy A <stacy_armitage@fws.gov>; Austin, Greg
<greg_austin@fws.gov>; Baun, Matt <matt_baun@fws.gov>; Blake, Daniel <Daniel_Blake@fws.gov>; Childress, Evan S (Moved) <evan_childress@fws.gov>; Griggs,
Kenneth <kenneth_griggs@fws.gov>; Johnson, Adam G <adam_johnson@fws.gov>; Mayer, Tim <tim_mayer@fws.gov>; Pitts, Alexandra <alexandra_pitts@fws.gov>;
White, Susan <susan_white@fws.gov>; Vradenburg, John <john_vradenburg@fws.gov>; robert franklin <guitarampnut@gmail.com>; Robert Franklin

<fishwater @hoopa-nsn.gov>; George Kautsky <hupafish@hoopa-nsn.gov>; Sean Ledwin <hvtsean@gmail.com>; Mike Orcutt <director@hoopa-nsn.gov>; Thomas P.
Schlosser <t.schlosser@msaj.com>; Vivienna Orcutt <viorcutt@ gmail.com>; battebery@karuk.us <battebery@karuk.us>; Susan Fricke <sfricke@karuk.us>;
leafhillman@karuk.us <leafhillman@karuk.us>; Josh Saxon (jsaxon@karuk.us) <jsaxon@karuk.us>; Toz Soto <tsoto@karuk.us>; Craig Tucker (ctucker@karuk.us)
<craig@suitsandsigns.com>; council@karuk.us <council@karuk.us>; Richard <rfair7@earthlink.net=; todd@tmkfarm.com <todd@tmkfarm.com>; Reagan L.B.
Desmond <rlbd@clydesnow.com>; Luther Horlsey <luther@horsleyfarms.com>; Klamath Drainage Dist. <Ihorsley1@charter.net>; Rocky Liskey <rdlkr|@aol.com>;
traceywe @aol.com <traceywe @aol.com>; Jerry Enman <jer.al@hotmail.com>; jenman@klamathirrigation.com <jenman@klamathirrigation.com>; Tyler Martin
<tmartin@klamathirrigation.com>; NATHAN RIETMANN <nathan@rietmannlaw.com>; scheyne @klamathirrigation.com <scheyne@klamathirrigation.com>; Normajean
Cummings <normajeanc1@hotmail.com>; Jay Weiner <jweiner@rosettelaw.com>; Mark Buettner <mark.buettner@klamathtribes.com>;
oleksandr.chebanov@klamathtribes.com <oleksandr.chebanov @klamathtribes.com>; Roberta Frost <roberta.frost@klamathtribes.com>; Don Gentry
<don.gentry@klamathtribes.com>; alex.gonyaw@klamathtribes.com <alex. gonyaw@klamathtribes.com>; Sue Noe <suenoe@narf.org>; Joe Tenorio
<tenorio@narf.org>; David Gover <dgover@narf.org>; brandi.hatcher@klamathtribes.com <brandi.hatcher@klamathtribes.com>; gail.hatcher@klamathtribes.com
<gail.hatcher@klamathtribes.com>; Doug MacCourt <dmaccourt@rosettelaw.com>; kathleen.mitchell@klamathtribes.com <kathleen.mitchell@klamathtribes.com>;
david.ochoa@klamathtribes.com <david.ochoa@klamathtribes.com>; Bradley Parrish <bradley. parrish@klamathtribes.com>; devery.saluskin@klamathtribes.com
<devery.saluskin@klamathtribes.com>; stan.swerdloff@klamathtribes.com <stan.swerdloff@klamathtribes.com>; Steve Weiser <horsewzr1@yahoo.com>; Richard
Deitchman <rdeitchman@somachlaw.com>; Brad Kirby <bradkirby4@gmail.com>; Chelsea Shearer <chelsea@kwua.org>; psimmons@somachlaw.com
<psimmons@somachlaw,com>; ru281@aol.com <ru281@aol.com>; fhammerich@aol.com <fhammerich@aol.com>; John Hancock <jhancocklvid@gmail.com>;
chanson@hansonenv.com <chanson@hansonenv.com>; ali shahroody <alis@stetsonengineers.com>; Langell Valley <lvidhgqsec@gmail.com>; Jamie Montesi
<james.montesi@noaa. gov>; FW8 Arcata FWO NOAA - Don Reck <don.reck@noaa.gov>; FW8 Arcata FWO NOAA - Jim Simondet <jim.simondet@noaa.gov>; Albertelli,
Steve <steve.albertelli@pacificorp.com>; Ebert, Demian <demian.ebert@pacificorp.com>; Tim Hemstreet <tim.hemstreet@pacificorp.com>;
roger.reynolds@pacificorp.com <roger.reynolds@pacificorp.com>; robert.roach@pacificorp.com <robert.roach@pacificorp.com>; Sukraw, Peter
<peter.sukraw@pacificorp.com>; Crystal.Robinson@qvir-nsn.gov <Crystal.Robinson@ qvir-nsn. gov>; isaiah.williams@ quvir-nsn.gov <isaiah.williams @qvir-nsn.gov>;
Bottcher, Jared L <jbottcher@usbr.gov>; Felstul, David R <dfelstul@usbr.gov>; Hereford, Danielle M <dhereford@usbr.gov>; Hiatt, Kristen <khiatt@usbr.gov>;
Kalavritinos, Christina S <CKalavritinos@usbr.gov>; LAND, JENNIE M <JLand@usbr.gov>; Nettleton, Jeffrey Jeff) L<JNettleton@usbr.gov>; Reiland, Eric W
<ereiland@usbr.gov>; Skinner, Megan M (Moved) <mskinner@usbr.gov>; TYLER, TORREY J <TTyler@usbr.gov>; Williams, Laura J <Ijwilliams@usbr.gov>; Frank Dowd
<fdowd@hotmail.com>; Kathy Dowd <kathydowd6@gmail.com>; Rick Dowd <rickdowd7@gmail.com>; Brad Kirby-TID Manager <tid@cot.net>; Michael Belchik
<mbelchik@yuroktribe.nsn.us>; Amy Cordalis <acordalis@yuroktribe.nsn.us>; Daniel Cordalis <dcordalislaw@gmail.com>; dgensaw@yuroktribe.nsn.us
<dgensaw@yuroktribe.nsn.us>; lhendrix@yuroktribe.nsn.us <Ihendrix@yuroktribe.nsn.us>; Dave Hillemeier <dave@yuroktribe.nsn.us>; jmattz@yuroktribe.nsn.us
<jmattz @yuroktribe.nsn.us>; thwillson@yuroktribe.nsn.us <thwillson@yuroktribe.nsn.us>; Thomas P. O'Rourke <torourke@yuroktribe.nsn.us>;
de_jordan@earthlink.net <de_jordan@earthlink.net>; Kalkowski, Christie L <ckalkowski@usbr.gov>; ljwilliams@usrb.gov <Ijwilliams@usrb.gov>; Curtis, Erin C
<erin_curtis@fws.gov>; Snow, Meghan K <meghan_snow@fws.gov>; Jim Milbury - NOAA Federal <Jim.Milbury@noaa.gov>; Klamath Drainage Dist.
<kdd280@yahoo.com>; jjames @yuroktribe.nsn.us <jjames@yuroktribe.nsn.us>; Allison MacEwan <Allisonmacewan@ecoresourcegroup.com>; Christine Parsons
<cbparsons@outlook.com=>; Craig Tucker <ctucker@karuk.us>; Cynthia.Le Doux-Bloom @hoopa-nsn.gov <Cynthia.LeDoux-Bloom @hoopa-nsn.gov>; Hank Cheyne
(hcheyne@centurytel. net) <hcheyne@centurytel.net>; lvidhq@gmail.com <Ividhq@gmail.com>; mflynn.resighini@gmail.com <mflynn.resighini@gmail.com>; Mark
Johnson <mark@kwua.org>; Scott White <scott@kwua.org>; kidtyler@fireserve.net <kidtyler@fireserve.net>; craig tucker <scraigtucker@gmail.com>; Jerry Enman
<kidjerry@fireserve.net>; Frank Hammerich <lvidhq@centurytel.net>; Susandfricke@gmail.com <Susandfricke@gmail.com>; Ruby Soto <tozsoto123@gmail.com>;
David Bain <dbain@u.washington.edu>; Cameron, Jason M <jcameron@usbr.gov>; Don Russell (horseflydist@centurytel.net) <horseflydist@centurytel.net>; Laurie
Sada <laurie_sada@fws.gov>; Souza, Paul <paul_souza@fws.gov>; John Wolf <kidjohn@fireserve.net>; Sterhan, Alexander J <asterhan@usbr.gov>; Berget, Lee H
<lberget@usbr.gov>; robert franklin <fishwaterconsulting@gmail.com>; Campbell Miranda, Tara Jane N <tcampbellmiranda@usbr.gov>; lvidsec@gmail.com
<lvidsec@gmail.com>; Williams, Robert P. (ENRD) <Robert.P.Williams@usdoj.gov>; Poirier, Kaitlyn (ENRD) <Kaitlyn.Poirier@usdoj.gov>; Barry Thom

https: //outlook.office365.com/mail/inbox/id/AAQkKAGYwMmIwNjU4LT QxMGEtN GE3Mi04M2U2LTIZMTZjNDYSMTAWOAAQAGPf%2BIbHJCpLmiqlIINQ... 1/2
11/19/2019 Case 3:19-cv-04405-WHO DowsmenivaiSuidrdedsOalzar?0 Page 2 of 441

<barry.thom @noaa.gov>; Ryan, Michael J <MRyan@usbr.gov>; Conant, Ernest A<econant@usbr.gov>; WELSH, RICHARD A. <RWelsh@usbr. gov>; 5 OOO Fi omas
(ENRD) <thomas.snodgrass @usdoj.gov>; Mitchell, Allison B <allison.mitchell @sol.doi.gov>; bighorn1004@hotmail.com <bighorn1004@hotmail.com>
Subject: Courtesy Copy of Documentation Related to Reclamation's request for Reinitation of ESA Consultation - Klamath Project Operations

Tribes
and Key Stakeholders:

On
behalf of Jeff Nettleton, Area Manager, Klamath Basin Area Office:

On November

13, 2019, Reclamation requested reintiation of Endangered Species Act Section 7(a)(2) formal consultation (ROC) with both the U.S. Fish and Wildlife
Service and the National Marine Fisheries Service (NMFS; collectively the Services), on the effects of operating

the Klamath Project. As such, please find attached Reclamation’s letter and memorandum requesting ROC with both of the Services, as well as,
NMFS's response letter confirming ROC. Reclamation has requested a completion date for the ROC of March 31, 2020.

Please
let us know if you have questions or require additional information at this time.

Best,

Kristen

Kristen L. Hiatt

Environmental Compliance Branch Chief

Bureau of Reclamation Klamath Basin Area Office
Interior Region 10 - California-Great Basin

Work: 541-880-2577

Cell: 541-591-9492

Email: khiatt@usbr.gov

*FOR INTERNAL USE ONLY — NOT FOR PUBLIC DISTRIBUTION *

https: //outlook.office365.com/mail/inbox/id/AAQkKAGYwMmIwNjU4LT QxMGEtN GE3Mi04M2U2LTIzMTZjNDYSMTAWOAAQAGPf%2BIbHJCpLmIqlIINQ... 2/2
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 3 of 441
000003

United States Department of the Interior

BUREAU OF RECLAMATION
Mid-Pacific Region
Klamath Basin Area Office
6600 Washburn Way
IN REPLY REFER TO: Klamath Falls, OR 97603-9365

KO-300 NOV 13 2019
2.2.1.06 (ENV-7.00)

 

VIA ELECTRONIC MAIL AND U.S. MAIL

MEMORANDUM

To: Field Supervisor, United States Fish and Wildlife Service
Attn: Daniel Blake

From: Jeffrey Nettleton
Area Manager, Klamath Basin Area Office

Subject: Reinitiation of Formal Consultation - on the Endangered Species Act Section 7(a)(2)
Biological Opinion, and Magnuson-Stevens Fishery Conservation and Management Act
Essential Fish Habitat Response for Klamath Project Operations from April 1, 2019 through
March 31, 2024 (2019 BiOp)

The U.S. Bureau of Reclamation (Reclamation) is hereby requesting reinitiation of formal
consultation (ROC) with the U.S. Fish and Wildlife Service (USFWS), as provided under Section 7
of the Endangered Species Act (ESA), on the effects of operating the Klamath Project. In particular,
Reclamation received new information since completion of the most recent consultation that it
believes reveals effects of the action on listed species or critical habitat in a manner or to an extent
not previously considered (50 C.F.R. § 402.16 (a)(2)) (specifically to Threatened Southern
Oregon/Northern California Coast (SONCC) coho salmon (Oncorhynchus kisutch)). Due to the
interrelatedness of Upper Klamath Lake (UKL) elevations and Klamath River flows, any
modifications to Reclamation's 2018 Proposed Action necessary to address the new information may
result in changes to UKL elevations and effects to Lost River sucker (Deltistes Iuxatus),shortnose
sucker (Chasmistes brevirostris), and/or their critical habitat, outside those previously analyzed in
the USFWS’s 2019 BiOp.

As you are aware, in early October 2019, Reclamation confirmed that data provided by an outside
source and used to evaluate the amount of available habitat for SONCC coho fry in the effects
analysis of both Reclamation’s 2018 Biological Assessment and, subsequently, in NMFS’s 2019
BiOp contained erroneous information. Specifically, Reclamation and NMFS were provided
inaccurate distance-to-cover data related to SONCC coho fry weighted usable area (WUA)

curves. Reclamation believes the corrected data reveals effects to SONCC coho, or critical habitat in
a manner or to an extent not previously considered. Reclamation requests a target date of no later
than March 31, 2020, for completion of this ROC process.

Reclamation is appreciative of the USFWS’s collaboration and coordination during development and
implementation of the 2019 BiOp and we look forward to working with your agency to conclude this
reinitiated Section 7 consultation in a timely manner.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 4 of 441
000004

ec: Mr. Jim Simondet
National Marine Fisheries Service 1655
Heindon Road
Arcata, CA 95521

Ms. Alecia Van Atta, Assistant Regional Administrator
National Oceanic and Atmospheric Administration
National Marine Fisheries Service, West Coast Region
777 Sonoma Avenue, Room 325

Santa Rosa, CA 95404

Mr. Barry Thom, Regional Administrator

National Oceanic and Atmospheric Administration
National Marine Fisheries Service, West Coast Region
1201 NW Lloyd Boulevard, Suite 1100

Portland OR, 97232
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 5 of 441
000005

United States Department of the Interior

BUREAU OF RECLAMATION
Mid-Pacific Region
Klamath Basin Area Office
6600 Washburn Way
IN REPLY REFER TO: Klamath Falls, OR 97603-9365

KO-300 NOV 13 2019
2.2.1.06 (ENV-7.00)

 

VIA ELECTRONIC MAIL AND U.S. MAIL

Barry Thom, Regional Administrator
National Marine Fisheries Service
West Coast Region

1201 NW Lloyd Boulevard, Suite 1100
Portland, OR 97232

Subject: Reinitiation of Formal Consultation - on the Endangered Species Act Section
7(a)(2) Biological Opinion, and Magnuson-Stevens Fishery Conservation and
Management Act Essential Fish Habitat Response for Klamath Project Operations
from April 1, 2019 through March 31, 2024 (2019 BiOp)

Dear Mr. Thom:

The U.S. Bureau of Reclamation (Reclamation) is hereby requesting reinitiation of formal
consultation (ROC) with the National Marine Fisheries Services (NMFS), as provided under
Section 7 of the Endangered Species Act (ESA), on the effects of operating the Klamath
Project. In particular, Reclamation received new information since completion of the most
recent consultation that it believes reveals effects of the action on listed species or critical
habitat in a manner or to an extent not previously considered (50 C.F.R. § 402.16 (a)(2))
(specifically to Threatened Southern Oregon/Northern California Coast (SONCC) coho
salmon (Oncorhynchus kisutch)).

In early October 2019, Reclamation confirmed that data provided by an outside source and
used to evaluate the amount of available habitat for SONCC coho fry in the effects analysis
of both Reclamation’s 2018 Biological Assessment, and subsequently in NMFS’s 2019
BiOp, contained erroneous information. Specifically, Reclamation and NMFS were
provided inaccurate distance-to-cover data related to SONCC coho fry weighted usable area
(WUA) curves. Reclamation believes the corrected data reveals effects to SONCC coho, or
critical habitat in a manner or to an extent not previously considered. Reclamation requests
a target date of no later than March 31, 2020 for completion of this ROC process.

Reclamation is appreciative of NMFS’s collaboration and coordination during
development and implementation of the 2019 BiOp and we look forward to working
with your agency to conclude this reinitiated Section 7 consultation in a timely
manner.
cc:

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 6 of 441

Mr. Paul Souza

Pacific Southwest

U.S. Fish and Wildlife Service
2800 Cottage Way, Suite W-2606
Sacramento, CA 95825

Mr. Daniel Blake

United States Fish and
Wildlife Service

1936 California Avenue
Klamath Falls, OR 97601

Ms. Alecia Van Atta

National Marine Fisheries Service
777 Sonoma Avenue, Room 325
Santa Rosa, CA 95404

Mr. Jim Simondet
National Marine
Fisheries Service
1655 Heindon Road
Arcata, CA 95521

Sincerely,

SA

Jeffrey Nettleton
Area Manager

000006
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 7 of 441
000007

UNITED STATES DEPARTMENT OF COMMERCE
National Oceanic and Atmospheric Administration
NATIONAL MARINE FISHERIES SERVICE

West Coast Region

777 Sonoma Avenue, Room 325

Santa Rosa, CA 95404

 

November 14, 2019
Refer to: 151422 WCR2019AR00036

Jeffrey Nettleton

Area Manager, Klamath Basin Area Office
Bureau of Reclamation

6600 Washburn Way

Klamath Falls, Oregon 97603-9365

Subject: | Confirmation of Reinitiation of Formal Consultation - on the Endangered Species Act
Section 7(a)(2) Biological Opinion, and Magnuson-Stevens Fishery Conservation and
Management Act Essential Fish Habitat Response for Klamath Project Operations from
April 1, 2019 through March 31, 2024 (2019 BiOp)

Dear Mr. Nettleton:

Thank you for your November 13, 2019 letter requesting reinitiation of formal consultation (ROC)
with the National Marine Fisheries Services (NMFS), as provided under Section 7 of the
Endangered Species Act (ESA), on the effects of operating the Klamath Project. In particular, new
information has become available since completion of the most recent consultation that reveals
effects of the action that may affect listed species or critical habitat in a manner or to an extent not
previously considered (50 C.F.R. § 402.16(a)(2)).

NMES understands that ROC is necessary to address erroneous data that had been provided by an
outside source. The erroneous data was used in the effects analyses of both Reclamation’s 2018
Biological Assessment and NMFS’s 2019 Biological Opinion. Specifically, the distance-to-cover
data within the input files related to the Southern Oregon/Northern California Coast (SONCC) coho
salmon (Oncorhynchus kisutch) fry weighted usable area (WUA) curves, provided to Reclamation
and NMFS, were inaccurate. Corrected data has since been provided to Reclamation and NMFS,
which reveals effects to SONCC coho salmon and critical habitat in a manner or to an extent not
previously considered. As a result, NMFS will work with Reclamation on a reinitiated formal
consultation and issue a new Biological Opinion to Reclamation.

NMES will work diligently to complete the consultation on an expedited timeline and looks forward
to working closely with Reclamation and U.S. Fish and Wildlife Service during this process. For
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 8 of 441
000008
2

future planning purposes, please contact our Klamath Branch Chief, Mr. Jim Simondet at 707-825-
5171 or jim.simondet@noaa.gov.

Sincerely,
(Wht £
Barry A. Thom

Regional Administrator

cc: Paul Souza
U.S. Fish and Wildlife Service
2800 Cottage Way, Suite W-2606
Sacramento, CA 95825

Daniel Blake

US. Fish and Wildlife Service
1936 California Avenue
Klamath Falls, OR 97601
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 9 of 441
000009

United States Department of the Interior

BUREAU OF RECLAMATION
Mid-Pacific Region
Klamath Basin Area Office
6600 Washburn Way
IN REPLY REFER TO: Klamath Falls, OR 97603-9365

KO-300 NOV 13 2019
2.2.1.06 (ENV-7.00)

 

VIA ELECTRONIC MAIL AND U.S. MAIL

MEMORANDUM

To: Field Supervisor, United States Fish and Wildlife Service
Attn: Daniel Blake

From: Jeffrey Nettleton
Area Manager, Klamath Basin Area Office

Subject: Reinitiation of Formal Consultation - on the Endangered Species Act Section 7(a)(2)
Biological Opinion, and Magnuson-Stevens Fishery Conservation and Management Act
Essential Fish Habitat Response for Klamath Project Operations from April 1, 2019 through:
March 31, 2024 (2019 BiOp)

The U.S. Bureau of Reclamation (Reclamation) is hereby requesting reinitiation of formal
consultation (ROC) with the U.S. Fish and Wildlife Service (USFWS), as provided under Section 7
of the Endangered Species Act (ESA), on the effects of operating the Klamath Project. In particular,
Reclamation received new information since completion of the most recent consultation that it
believes reveals effects of the action on listed species or critical habitat in a manner or to an extent
not previously considered (50 C.F.R. § 402.16 (a)(2)) (specifically to Threatened Southern
Oregon/Northern California Coast (SONCC) coho salmon (Oncorhynchus kisutch)). Due to the
interrelatedness of Upper Klamath Lake (UKL) elevations and Klamath River flows, any
modifications to Reclamation's 2018 Proposed Action necessary to address the new information may
result in changes to UKL elevations and effects to Lost River sucker (Deltistes Iuxatus),shortnose
sucker (Chasmistes brevirostris), and/or their critical habitat, outside those previously analyzed in
the USFWS’s 2019 BiOp.

As you are aware, in early October 2019, Reclamation confirmed that data provided by an outside
source and used to evaluate the amount of available habitat for SONCC coho fry in the effects
analysis of both Reclamation’s 2018 Biological Assessment and, subsequently, in NMFS’s 2019
BiOp contained erroneous information. Specifically, Reclamation and NMFS were provided
inaccurate distance-to-cover data related to SONCC coho fry weighted usable area (WUA)

curves. Reclamation believes the corrected data reveals effects to SONCC coho, or critical habitat in
a manner or to an extent not previously considered. Reclamation requests a target date of no later
than March 31, 2020, for completion of this ROC process.

Reclamation is appreciative of the USFWS’s collaboration and coordination during development and
implementation of the 2019 BiOp and we look forward to working with your agency to conclude this
reinitiated Section 7 consultation in a timely manner.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 10 of 441
000010

ec: Mr. Jim Simondet
National Marine Fisheries Service 1655
Heindon Road
Arcata, CA 95521

Ms. Alecia Van Atta, Assistant Regional Administrator
National Oceanic and Atmospheric Administration
National Marine Fisheries Service, West Coast Region
777 Sonoma Avenue, Room 325

Santa Rosa, CA 95404

Mr. Barry Thom, Regional Administrator

National Oceanic and Atmospheric Administration
National Marine Fisheries Service, West Coast Region
1201 NW Lloyd Boulevard, Suite 1100

Portland OR, 97232
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 11 of 441
000011

United States Department of the Interior

BUREAU OF RECLAMATION
Mid-Pacific Region
Klamath Basin Area Office
6600 Washburn Way
IN REPLY REFER TO: Klamath Falls, OR 97603-9365

KO-300 NOV 13 2019
2.2.1.06 (ENV-7.00)

 

VIA ELECTRONIC MAIL AND U.S. MAIL

Barry Thom, Regional Administrator
National Marine Fisheries Service
West Coast Region

1201 NW Lloyd Boulevard, Suite 1100
Portland, OR 97232

Subject: Reinitiation of Formal Consultation - on the Endangered Species Act Section
7(a)(2) Biological Opinion, and Magnuson-Stevens Fishery Conservation and
Management Act Essential Fish Habitat Response for Klamath Project Operations
from April 1, 2019 through March 31, 2024 (2019 BiOp)

Dear Mr. Thom:

The U.S. Bureau of Reclamation (Reclamation) is hereby requesting reinitiation of formal
consultation (ROC) with the National Marine Fisheries Services (NMFS), as provided under
Section 7 of the Endangered Species Act (ESA), on the effects of operating the Klamath
Project. In particular, Reclamation received new information since completion of the most
recent consultation that it believes reveals effects of the action on listed species or critical
habitat in a manner or to an extent not previously considered (50 C.F.R. § 402.16 (a)(2))
(specifically to Threatened Southern Oregon/Northern California Coast (SONCC) coho
salmon (Oncorhynchus kisutch)).

In early October 2019, Reclamation confirmed that data provided by an outside source and
used to evaluate the amount of available habitat for SONCC coho fry in the effects analysis
of both Reclamation’s 2018 Biological Assessment, and subsequently in NMFS’s 2019
BiOp, contained erroneous information. Specifically, Reclamation and NMFS were
provided inaccurate distance-to-cover data related to SONCC coho fry weighted usable area
(WUA) curves. Reclamation believes the corrected data reveals effects to SONCC coho, or
critical habitat in a manner or to an extent not previously considered. Reclamation requests
a target date of no later than March 31, 2020 for completion of this ROC process.

Reclamation is appreciative of NMFS’s collaboration and coordination during
development and implementation of the 2019 BiOp and we look forward to working
with your agency to conclude this reinitiated Section 7 consultation in a timely
manner.
cc:

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 12 of 441

Mr. Paul Souza

Pacific Southwest

U.S. Fish and Wildlife Service
2800 Cottage Way, Suite W-2606
Sacramento, CA 95825

Mr. Daniel Blake

United States Fish and
Wildlife Service

1936 California Avenue
Klamath Falls, OR 97601

Ms. Alecia Van Atta

National Marine Fisheries Service
777 Sonoma Avenue, Room 325
Santa Rosa, CA 95404

Mr. Jim Simondet
National Marine
Fisheries Service
1655 Heindon Road
Arcata, CA 95521

Sincerely,

SA

Jeffrey Nettleton
Area Manager

000012
11/13/2019 OHRSRTRENP-OVTAd AP BRIDAT EI - RQRMHIARNREEN OFtCbaade DEthal Bag tatle Odiedth Project Operations
000013

LAND, JENNIE <jland@usbr.gov>

 

 

Request for Reinitiation of ESA Section 7 Formal Consultation - Klamath Project

Operations
1 message

Hiatt, Kristen <khiatt@usbr.gov> Wed, Nov 13, 2019 at 5:08 PM
To: Jim Simondet <jim.simondet@noaa.gov>, Lisa Van Atta <alecia.vanatta@noaa.gov>, Jamie Montesi
<James.Montesi@noaa.gov>, seth.naman@noaa.gov, Barry Thom <barry.thom@noaa.gov>

Cc: "Jeffrey (Jeff) Nettleton" <jnettleton@usbr.gov>, Jared Bottcher <jbottcher@usbr.gov>, "Campbell Miranda, Tara Jane
(Tara)" <tcampbellmiranda@usbr.gov>, Ernest Conant <econant@usbr.gov>, "Souza, Paul" <paul_souza@fws.gov>, Daniel
Blake <daniel_blake@fws.gov>, Adam Johnson <adam_johnson@fws.gov>, "Rasmussen, Josh"
<josh_rasmussen@fws.gov>, BOR KFO Files <sha-kfo-files@usbr.gov>, JENNIE LAND <jland@usbr.gov>

Good Evening,
On behalf of Jeff Nettleton, Area Manager, Klamath Basin Area Office:

Please find attached a letter documenting Reclamation's request for reinitation of formal consultation under Section 7 of
the ESA on Klamath Project Operations.

Please let me know if you have any questions or require additional information at this time.

Best,
Kristen

Kristen L. Hiatt

Environmental Compliance Branch Chief

Bureau of Reclamation Klamath Basin Area Office
Interior Region 10 - California-Great Basin

Work: 541-880-2577

Cell: 541-591-9492

Email: khiatt@usbr.gov

“FOR INTERNAL USE ONLY — NOT FOR PUBLIC DISTRIBUTION *

 

 

f 20191113_Letter_BOR Nettlton to NMFS_Request for ROC.pdf
678K

https://mail.google .com/mail/u/07ik=50263622598 view=pt&search=all&permthid=thread-f%3A 16501 37466034071 684%7Cmsg-f%3A1650137466034... 1/1
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 14 of 441
000014

United States Department of the Interior

BUREAU OF RECLAMATION
Mid-Pacific Region
Klamath Basin Area Office
6600 Washburn Way
IN REPLY REFER TO: Klamath Falls, OR 97603-9365

KO-300 NOV 13 2019
2.2.1.06 (ENV-7.00)

 

VIA ELECTRONIC MAIL AND U.S. MAIL

Barry Thom, Regional Administrator
National Marine Fisheries Service
West Coast Region

1201 NW Lloyd Boulevard, Suite 1100
Portland, OR 97232

Subject: Reinitiation of Formal Consultation - on the Endangered Species Act Section
7(a)(2) Biological Opinion, and Magnuson-Stevens Fishery Conservation and
Management Act Essential Fish Habitat Response for Klamath Project Operations
from April 1, 2019 through March 31, 2024 (2019 BiOp)

Dear Mr. Thom:

The U.S. Bureau of Reclamation (Reclamation) is hereby requesting reinitiation of formal
consultation (ROC) with the National Marine Fisheries Services (NMFS), as provided under
Section 7 of the Endangered Species Act (ESA), on the effects of operating the Klamath
Project. In particular, Reclamation received new information since completion of the most
recent consultation that it believes reveals effects of the action on listed species or critical
habitat in a manner or to an extent not previously considered (50 C.F.R. § 402.16 (a)(2))
(specifically to Threatened Southern Oregon/Northern California Coast (SONCC) coho
salmon (Oncorhynchus kisutch)).

In early October 2019, Reclamation confirmed that data provided by an outside source and
used to evaluate the amount of available habitat for SONCC coho fry in the effects analysis
of both Reclamation’s 2018 Biological Assessment, and subsequently in NMFS’s 2019
BiOp, contained erroneous information. Specifically, Reclamation and NMFS were
provided inaccurate distance-to-cover data related to SONCC coho fry weighted usable area
(WUA) curves. Reclamation believes the corrected data reveals effects to SONCC coho, or
critical habitat in a manner or to an extent not previously considered. Reclamation requests
a target date of no later than March 31, 2020 for completion of this ROC process.

Reclamation is appreciative of NMFS’s collaboration and coordination during
development and implementation of the 2019 BiOp and we look forward to working
with your agency to conclude this reinitiated Section 7 consultation in a timely
manner.
cc:

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 15 of 441

Mr. Paul Souza

Pacific Southwest

U.S. Fish and Wildlife Service
2800 Cottage Way, Suite W-2606
Sacramento, CA 95825

Mr. Daniel Blake

United States Fish and
Wildlife Service

1936 California Avenue
Klamath Falls, OR 97601

Ms. Alecia Van Atta

National Marine Fisheries Service
777 Sonoma Avenue, Room 325
Santa Rosa, CA 95404

Mr. Jim Simondet
National Marine
Fisheries Service
1655 Heindon Road
Arcata, CA 95521

Sincerely,

SA

Jeffrey Nettleton
Area Manager

000015
11/43/2019 OHS RTRENG-OVTAE AGBRIOAT EN - RAQRHTIARUNREEN OFtKeCbaade DEthal Bag tail Odiebth Project Operations
000016

LAND, JENNIE <jland@usbr.gov>

 

 

Request for Reinitiation of ESA Section 7 Formal Consultation - Klamath Project

Operations
1 message

 

Hiatt, Kristen <khiatt@usbr.gov> Wed, Nov 13, 2019 at 5:07 PM
To: "Souza, Paul" <paul_souza@fws.gov>, Daniel Blake <daniel_blake@fws.gov>, Adam Johnson
<adam_johnson@fws.gov>, "Rasmussen, Josh" <josh_rasmussen@fws.gov>

Cc: "Jeffrey (Jeff) Nettleton" <jnettleton@usbr.gov>, Jared Bottcher <jbottcher@usbr.gov>, "Campbell Miranda, Tara Jane
(Tara)" <tcampbellmiranda@usbr.gov>, Ernest Conant <econant@usbr.gov>, Barry Thom <barry.thom@noaa.gov>, Jim
Simondet <jim.simondet@noaa.gov>, Lisa Van Atta <alecia.vanatta@noaa.gov>, Jamie Montesi
<James.Montesi@noaa.gov>, seth.naman@noaa.gov, BOR KFO Files <sha-kfo-files@usbr.gov>, JENNIE LAND
<jland@usbr.gov>

Good Evening,
On behalf of Jeff Nettleton, Area Manager, Klamath Basin Area Office:

Please find attached a memorandum documenting Reclamation's request for reinitation of formal consultation under
Section 7 of the ESA on Klamath Project Operations.

Please let me know if you have any questions or require additional information at this time.

Best,
Kristen

Best,
Kristen

Kristen L. Hiatt

Environmental Compliance Branch Chief

Bureau of Reclamation Klamath Basin Area Of fice
Interior Region 10 - California-Great Basin

Work: 541-880-2577

Cell: 541-591-9492

Email: khiatt@usbr.gov

*FOR INTERNAL USE ONLY — NOT FOR PUBLIC DISTRIBUTION *

 

a 20191113_Memo_BOR Nettlton to USFWS_Request for ROC.pdf
689K

https://mail.google .com/mail/u/07ik=50263622598 view=pt&search=all&permthid=thread-f%3A 1 6501374652701 40885 %7Cmsg-f%3A1650137465270... 1/1
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 17 of 441
000017

United States Department of the Interior

BUREAU OF RECLAMATION
Mid-Pacific Region
Klamath Basin Area Office
6600 Washburn Way
IN REPLY REFER TO: Klamath Falls, OR 97603-9365

KO-300 NOV 13 2019
2.2.1.06 (ENV-7.00)

 

VIA ELECTRONIC MAIL AND U.S. MAIL

MEMORANDUM

To: Field Supervisor, United States Fish and Wildlife Service
Attn: Daniel Blake

From: Jeffrey Nettleton
Area Manager, Klamath Basin Area Office

Subject: Reinitiation of Formal Consultation - on the Endangered Species Act Section 7(a)(2)
Biological Opinion, and Magnuson-Stevens Fishery Conservation and Management Act
Essential Fish Habitat Response for Klamath Project Operations from April 1, 2019 through:
March 31, 2024 (2019 BiOp)

The U.S. Bureau of Reclamation (Reclamation) is hereby requesting reinitiation of formal
consultation (ROC) with the U.S. Fish and Wildlife Service (USFWS), as provided under Section 7
of the Endangered Species Act (ESA), on the effects of operating the Klamath Project. In particular,
Reclamation received new information since completion of the most recent consultation that it
believes reveals effects of the action on listed species or critical habitat in a manner or to an extent
not previously considered (50 C.F.R. § 402.16 (a)(2)) (specifically to Threatened Southern
Oregon/Northern California Coast (SONCC) coho salmon (Oncorhynchus kisutch)). Due to the
interrelatedness of Upper Klamath Lake (UKL) elevations and Klamath River flows, any
modifications to Reclamation's 2018 Proposed Action necessary to address the new information may
result in changes to UKL elevations and effects to Lost River sucker (Deltistes Iuxatus),shortnose
sucker (Chasmistes brevirostris), and/or their critical habitat, outside those previously analyzed in
the USFWS’s 2019 BiOp.

As you are aware, in early October 2019, Reclamation confirmed that data provided by an outside
source and used to evaluate the amount of available habitat for SONCC coho fry in the effects
analysis of both Reclamation’s 2018 Biological Assessment and, subsequently, in NMFS’s 2019
BiOp contained erroneous information. Specifically, Reclamation and NMFS were provided
inaccurate distance-to-cover data related to SONCC coho fry weighted usable area (WUA)

curves. Reclamation believes the corrected data reveals effects to SONCC coho, or critical habitat in
a manner or to an extent not previously considered. Reclamation requests a target date of no later
than March 31, 2020, for completion of this ROC process.

Reclamation is appreciative of the USFWS’s collaboration and coordination during development and
implementation of the 2019 BiOp and we look forward to working with your agency to conclude this
reinitiated Section 7 consultation in a timely manner.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 18 of 441
000018

ec: Mr. Jim Simondet
National Marine Fisheries Service 1655
Heindon Road
Arcata, CA 95521

Ms. Alecia Van Atta, Assistant Regional Administrator
National Oceanic and Atmospheric Administration
National Marine Fisheries Service, West Coast Region
777 Sonoma Avenue, Room 325

Santa Rosa, CA 95404

Mr. Barry Thom, Regional Administrator

National Oceanic and Atmospheric Administration
National Marine Fisheries Service, West Coast Region
1201 NW Lloyd Boulevard, Suite 1100

Portland OR, 97232
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 19 of 441

UNITED STATES DEPARTMENT OF
“, —|COMMERCE
National Oceanic and Atmospheric Administration
NATIONAL MARINE FISHERIES SERVICE
West Coast Region
1655 Heindon Road
Arcata, California 95521-4573

F
hd

=

&

‘
68

"eq at

October 22, 2019
In response refer to:

151422WCR2019AR00036

Jeff Nettleton

Area Manager

Bureau of Reclamation — Klamath Basin Area Office
6600 Washburn Way

Klamath Falls, OR 97603

RE: Amendment of the Bureau of Reclamation’s (Reclamation) February 15, 2019,
Amended Proposed Action (Amended PA) and Request for Concurrence and
Clarification of Reporting Requirement 2B.2 in the National Marine Fisheries
Service’s (NMFS) Endangered Species Act (ESA) Section 7(a)(2) Biological Opinion
for Klamath Project Operations from April 1, 2019 through March 31, 2024 (2019
BiOp)

Dear Mr. Nettleton:

On October 15, 2019, NOAA’s NMFS received Reclamation’s letter proposing a modification to
Section 4.3.2. 2.2.5. Enhanced May/June Flows of Reclamation’s February 15, 2019, Amended
PA and requesting concurrence, and clarification of reporting requirement 2B.2 in the NMFS’
2019 BiOp. Based on previous coordination with NMFS, Reclamation is proposing to modify the
trigger date for implementation of enhanced May/June flows, from April 1 to May 1. The
modification is intended to address NMFS’ concern that an April | trigger date does not represent
the most current hydrologic conditions. Implementation of a May | trigger date would likely
result in Iron Gate Dam flows in May and June that are more reflective of current hydrology,
rather than that of the previous month.

The letter also requests NMFS’ concurrence with Reclamation’s determinations that this
modification of the Amended PA: (1) Will not cause an effect to species listed under the ESA or
critical habitat that was not considered in the 2019 BiOp (50 CFR 402.16(c)); and (2) will not
require reinitiation of consultation because none of the criteria identified in SO CFR 402.16 apply.
For the reasons described in Reclamation’s letter, NMFS concurs with Reclamation’s
determinations that this modification to the Amended PA will not result an effect to ESA-listed
species or critical habitat that was not considered in NMFS’ 2019 BiOp, and does not require
reinitiation of consultation.

Additionally, reporting requirement 2B.2 in NMFS’ 2019 BiOp requires Reclamation to complete
an assessment of EWA used and EWA remaining on May | of each calendar year, in coordination
with the Services. In order for Reclamation to complete this assessment, the Natural Resources

Conservation Service’s (NRCS) May 1“ inflow forecast is required. However, the NRCS May 1"

we picin

fg a
: 4

5

2
ie
— oe

op MBON a.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 20 of 441
000020

inflow forecast is typically provided to Reclamation in the first four business days of May. As
such Reclamation requests clarification that the assessment can be completed and transmitted to
the Services as soon as practicable, but no later than May 15 of each calendar year. NMFS
concurs with Reclamation’s clarification and has determined that the completion and transmittal
date change will not result in an effect to ESA-listed species or critical habitat that was not
considered in NMFS’ 2019 BiOp, and does not require reinitiation of consultation.

In the attached enclosure we provide Reclamation with our revised Incidental Take Statement,
memorializing the revision in the reporting requirement 2B.2 completion and transmittal date to
no later than May 15 of each calendar year.

NMFS is appreciative of Reclamation’s collaboration and coordination on this matter. Please
contact me at (707) 825-5171 if you have any questions.

Sincerely,

Jim Simondet
Klamath Branch Supervisor
California Coastal Office

cc: Jared Bottcher, Reclamation, Klamath Falls, OR
Dan Blake, USFWS, Klamath Falls, OR

Enclosure 1.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 21 of 441
000021

Enclosure 1
2.5 Incidental Take Statement

Section 9 of the ESA and Federal regulations pursuant to section 4(d) of the ESA prohibit the
take of endangered and threatened species, respectively, without a special exemption. “Take” is
defined as to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture or collect, or to attempt
to engage in any such conduct. “Harm” is further defined by regulation to include significant
habitat modification or degradation that actually kills or injures fish or wildlife by significantly
impairing essential behavioral patterns, including breeding, spawning, rearing, migrating,
feeding, or sheltering (SO CFR 222.102). “Incidental take” is defined by regulation as takings
that result from, but are not the purpose of, carrying out an otherwise lawful activity conducted
by the Federal agency or applicant (50 CFR 402.02). Section 7(b)(4) and section 7(0)(2) provide
that taking that is incidental to an otherwise lawful agency action is not considered to be
prohibited taking under the ESA if that action is performed in compliance with the terms and
conditions of this Incidental Take Statement (ITS).

Section 7(b)(4) of the ESA provides for an incidental take statement for threatened and
endangered species of marine mammals only if authorized pursuant to section 101(a)(5) of the
Marine Mammal Protection Act (MMPA). Until the proposed action receives authorization for
the incidental taking of marine mammals under section 101(a)(5) of the MMPA, the incidental
take of Southern Residents described below is not exempt from the ESA taking prohibitions
pursuant to section 7(0) of the ESA.

2.5.1 Amount or Extent of Take

 

In the biological opinion, NMFS determined that incidental take is reasonably certain to occur as
follows: NMFS anticipates the proposed action will result in incidental take in the form of harm
to SONCC coho salmon ESU individuals through increased disease risks, habitat reductions,
elevated water temperatures, reductions to dissolved oxygen concentrations, and decreased smolt
outmigration rates. In addition, NMFS anticipates the proposed action will result in incidental
take in the form of capturing, wounding, and killing SONCC coho salmon ESU individuals
through fish relocation and dewatering during restoration activities. Finally, NMFS anticipates
the proposed action will result in incidental take in the form of harm to Southern Resident
individuals through reduction in prey availability and impairment of foraging behavior as
described in the Incidental Take Summary for Southern Residents section (Section 2.5.1.3).

Quantifying the amount or extent of incidental take of coho salmon in the mainstem Klamath
River is difficult since the Project’s primary mechanism for affecting coho salmon is through
hydrologic changes to the Klamath River discharge at IGD due to the proposed action storing
and delivering Project water. NMFS cannot quantify the amount or extent of incidental take as a
result of these hydrologic changes and resulting habitat-based effects in terms of numbers of
individuals of coho salmon since finding dead or impaired specimens resulting from habitat-
based effects is unlikely because of the dynamic nature of riverine systems, including variations
in hydrologic conditions, variations in the population size of coho salmon, annual variations in
the timing of spawning and migration, and variations in habitat use within the action area. In
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 22 of 441
000022

addition, the physical and biological mechanisms influencing growth, predation rates and
competitive interactions of coho salmon in the Klamath River are myriad and complex. For
instance, predation rates within the Klamath River are likely influenced by water quantity, water
quality (e.g., turbidity), and available instream habitat, as well as the relationship between
predator and prey abundance and the spatial overlap between the two. Due to the inherent
biological characteristics of aquatic species, such as coho salmon, the large size and variability of
the Klamath River, the operational complexities of managing Klamath River flows, and the
difficulty in both locating deceased coho salmon in this environment and then determining cause
of harm, quantifying individuals that may be taken incidental to the many components of the
proposed action is generally not possible. In addition, incidental take of coho salmon from the
increased disease risk is difficult to estimate because of the limited data on coho salmon-specific
infection and mortality rates. When NMFS cannot quantify the amount or extent level of
incidental take in terms of the numbers of individuals, NMFS uses surrogates to estimate the
amount or extent of incidental take.

As discussed in the Opinion, NMFS identified that the proposed action will result in the
incidental take of coho salmon in the mainstem Klamath River in the form of harm due to habitat
reductions during March through June, elevated water temperatures during May through June,
reductions to dissolved oxygen concentrations during June through August, decreased smolt
outmigration during April through June, and increased disease risks during April through
August. Since habitat reductions, elevated water temperatures, reductions to dissolved oxygen
concentrations, decreased smolt outmigration rates, and increased disease risks are inextricably
linked to flow, which is quantifiable and can be monitored, NMFS uses hydrologic-based
surrogates, because water availability in the mainstem Klamath River in the spring and summer
has a direct effect on these sources of incidental take. NMFS uses the minimum average daily
flows at IGD (Table 33), the reductions to IGD flows due to UKL control logic (Table 34 and
Table 35) and the EWA used (Table 36 and Table 37) at levels described more specifically
below as surrogates for the amount or extent of incidental take to coho salmon as a result of the
effects.

In our analysis of effects of the action, NMFS assumes that minimum daily average IGD flows,
reductions to IGD flows due to UKL control logic, and EWA volume to be released at IGD (1.e.,
EWA used) as described in the proposed action for the next five years will be consistent with
what was modeled in the KBPM for the POR. In NMFS’ analysis of effects of the action, NMFS
expects minimum daily average IGD flows in Table 33 will be met, and reductions to IGD flows
due to UKL control logic will be consistent with those identified in Table 6 and Table 7. NMFS
also anticipates the percent of EWA volume to be released at IGD (i.e., EWA used) by June 30
and September 30 of each water year to be consistent with those identified in Table 36 and Table
37. The minimum daily average IGD flows, the percent reductions to daily IGD flows, and the
percentages of EWA used by June 30 and September 30 of each water year reflect the boundaries
of the flow conditions NMFS analyzed in the biological opinion. Therefore, NMFS uses the
following surrogates for the amount or extent of incidental take to coho salmon expected as a
result of the flow-related effects of the proposed action described above: (1) the minimum daily
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 23 of 441
000023

average flows described in Table 33! shall be met; (2) the daily reduction to IGD flow due to

UKL control logic shall not exceed the largest daily reduction to IGD flow modeled in the POR
of 74 percent, (3) the percentage of the final EWA volume based on June 1 supply and used
between March 1 and June 30 shall not be less than the lowest percentage of EWA spent and
modeled in the POR of 61 percent, and (4) based on annual June 1 EWA supply, EWA released
between March 1 and September 30 shall not be underspent by more 5 percent?. If any of these
four thresholds are not met, the amount or extent of incidental take to coho salmon will be
considered exceeded unless NMFS determines that extraordinary hydrologic conditions rather
than effects of the proposed action were responsible for the IGD flow reductions or EWA
underspend. For example, water year 1997 was an unusual hydrologic year in the POR with an
extraordinarily wet spring in late April and May resulting in EWA being underspent by 14
percent. 1997 represents an outlier year in the modeled POR. In 35 out of 36 years in the POR,
the proportion of EWA underspend did not exceed 5 percent. Our analysis leads us to believe we
are unlikely to experience an extraordinary hydrologic condition in the next five years that would
result in a significant EWA underspend as observed in the modeled 1997 water year. These
thresholds are quantifiable, will be monitored, and will be reported at specific times during
implementation of the proposed action, as described in more detail in the terms and conditions
below, serving as clear, effective reinitiation triggers throughout the term of the proposed action.

Table 1. Minimum daily average flows (cfs) for Iron Gate Dam.

Iron Gate Dam Average Daily
Minimum Target Flows (cfs)

 

 

 

 

 

 

March 1,000 cfs (28.3 m?/sec)
April 1,325 cfs (37.5 m3/sec)
May 1,175 cfs (33.3 m3/sec)
June 1,025 cfs (29.0 m3/sec)
July 900 cfs (25.5 m3/sec)

August 900 cfs (25.5 m3/sec)

September 1,000 cfs (28.3 m?/sec)

 

 

 

 

 

1 Up to 5 percent reduction below the minimum daily average flows at IGD may occur for up to 72-hours because
facility control limitations and stream gage measurement error may limit the ability to manage precise changes in
releases from IGD. If such a flow reduction occurs, the resulting average flow for the month will meet or exceed the
associated minimum daily average flow.

2 NMES does not expect greater than a 5 percent ‘underspending’ of EWA to occur during implementation of the
proposed action to remain within the effects we analyzed in this Opinion, unless a water year with extraordinary
hydrologic conditions occurs.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 24 of 441
000024

Table 2. Average, maximum, and number of daily reductions in Iron Gate Dam flow due to
UKL Control Logic.

AVG MAX AVG MAX AVG MAX

(# of Days) | (# of Days) (CFS) (CFS) (%) (%)
October 6 31 16 170 1 15
19 10 382 19
0 0 0 0
0 0 0 0
0 0 0 0
31 4165 7B
27 4227 74
30 44 2810 69
3 2 810 32
31 6 348 28
22 3 366 28
30 17 465 32

Month

November
December
J
Feb
March
April
M
June
J
A t
Se ptember

wlelelolwlmtlraflololo]u
RKRlolRelolIwlwlrafololo]R

 

Table 3. Average and maximum monthly total reduction in Iron Gate Dam flow due to UKL
Control Logic.

AVG MAX
(% Volume) | (% Volume)

October 1 11
November 7
December 0 0
J 0 0
Feb 0 0

March 136,000 55

April 154,000 54

M 56,000 37
June 4,000 5

J 14,000 20

A t 7,000 10

Se ptember 000 27

Month

KLOTReLOINIWIALO]O]o]R

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 25 of 441

000025

Table 4. Percent of final June 1 EWA used between March 1 and June 30 under the proposed
action for the POR.

 

Percent EWA

Percent EWA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Water Year Used (%} Water Year Used (%)
1981 76 1999 81
1982 84 2000 75
1983 82 2001 72
1984 83 2002 74
1985 75 2003 75
1986 85 2004 72
1987 77 2005 66
1988 74 2006 75
1989 81 2007 77
1990 74 2008 69
1991 77 2009 72
1992 61 2010 70
1993 82 2011 73
1994 61 2012 77
1995 75 2013 69
1996 78 2014 66
1997 64 2015 66
1998 79 2016 72

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 26 of 441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000026
Table 5. Proposed action Final June 1 EWA allocations and EWA release volumes by
September 30 for the POR.
EWA EWA EWA EWA EWA EWA
Water Year | VOLUME USED UNDERSPEND | UNDERSPEND| OVERSPEND | OVERSPEND
(TAF) (TAF) (TAF) (%) (TAF) (%)
1981 44] 469 0 0 28 6
19§2 911 940 0 0 29 3
1983 1073 1061 12 1 0 0
1984 940 956 0 0 16 2
1985 639 629 10 2 0 0
1986 766 806 0 0 40 5
1987 482 489 0 0 i 1
1988 456 484 0 0 28 6
1989 $18 $15 4 0 0 0
1990 435 447 0 0 12 3
199] 400 430 0 0 30 8
1992 407 385 22 5 0 0
1993 783 791 0 0 8 1
1994 407 404 3 1 0 0
1995 663 644 19 3 0 0
1996 734 734 0 0 0 0
1997 607 $22 §5 14 0 Q
1998 911 891 19 2 0 0
1999 $57 548 9 1 0 Q
2000 651 650 1 0 0 0
2001 400 412 0 0 12 3
2002 481 490 0 0 9 Z
2003 495 498 0 0 0 0
2004 470 478 0 0 8 2
2005 435 434 1 0 0 0
2006 871 $42 30 3 0 0
2007 $36 $29 a 1 0 0
2008 $99 Sy 22 4 0 0
2009 314 312 2 0 0 0
2010 427 430 0 0 3 1
2011 775 737 38 5 0 0
2012 S77 582 0 0 3 1
2013 424 418 6 1 0 0
2014 407 411 0 0 4 1
2015 400 404 0 0 4 1
2016 317 319 0 0 1 0

 

 

 

 

 

 

 

 

 

In this Opinion, NMFS identified the proposed action’s contribution to increasing risks to coho
fry and juveniles from C. shasta infection. NMFS identified the proposed action’s contribution

6
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 27 of 441
000027

to C. shasta risks will result in harm to coho salmon through increased likelihood of impaired
growth, swimming performance, body condition, increased stress and susceptibility to secondary
infections, and increased likelihood of disease related mortality. Limited data exist or are
expected to be available on juvenile coho salmon fitness in relation to these disease risks and
NMFS cannot specifically quantify the amount or extent of incidental take associated with
disease related impediments to fitness. In our 2013 Opinion, NMFS used the prevalence of
infection (POI) of Chinook salmon as a surrogate for disease related mortality of coho salmon
(NMFS and USFWS 2013). Although POI remains an important monitoring characteristic for
evaluating intra- and inter-annual infectious patterns in the Klamath River, measures of POI
levels alone are not sufficient to infer the individuals will be negatively impacted by disease, as
demonstrated by new information from 2017 (True et al. 2017). More specifically, recent work
has suggested that mortality is more accurately predicted by the severity of infection and disease
progression within individuals than by POI alone (USFWS 2016a). Severity of infection and
disease progression are highly influenced by water temperature (USFWS 2016c).

For this Opinion, in addition to the surrogates described above for flow-related effects of the
proposed action, NMFS has determined to use a coho salmon-specific incidental take surrogate
for estimated risk to coho salmon fry and juveniles from C. shasta infection. AFWO has
developed a preliminary draft model that estimates the prevalence of mortality (POM), defined
as the predicted proportion of a spring/early summer outmigrating population of juvenile fish
that suffer C. shasta induced mortality. As discussed in the SONCC coho salmon Effects of the
Action section, NMFS concluded that the proposed action will likely result in disease risks to
coho salmon fry and juveniles that are lower than those observed during POR conditions, and as
such, we conclude that the incidental take of coho salmon fry and juveniles will be lower than
the rates observed in the POR. NMFS does not have information to specifically estimate what
the reduced C. shasta infection rates for salmon will be under the proposed action; however, for
reasons described in the SONCC coho salmon Lffects of the Action section, NMFS expects
annual surface flushing flows will, at a minimum, reduce spores/l by approximately 25 percent.

In our /ntegration and Synthesis section, we determined that populations proximal to IGD and
exposed to the infectious zone of mainstem Klamath River between IGD and Seiad are most
likely to be infected. As one of those populations most likely to be exposed, the Shasta River
population serves as a useful indicator of incidental take of coho salmon as a result of effects of
the proposed action related to C. shasta infection due to the relative abundance and robustness of
monitoring data collected, and the expected continuation of monitoring data collections
throughout the proposed action.

In the 2005-2016 period of record analyzed by USFWS using the preliminary POM model, POM
was predicted to be high in 2007-2009, with the highest POM affecting the Shasta population in
2009 (POM =0.55) (

Table 22). The predicted high POM occurring between 2007-2009 is corroborated by the work
of USGS through their $3 modeling results, indicating low survival of juvenile Chinook salmon
from populations proximal to IGD (see Figure 26, Southern Resident analysis) in those same
years.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 28 of 441
000028

Results from the preliminary draft USFWS POM model indicate 2009 as the year of highest
POM in their study period, and in that year a 25 percent reduction in spores expected as a result
of the proposed action is simulated to have resulted in a reduction of POM from 0.55 to of 0.49.
Therefore, the amount or extent of incidental take of coho salmon as a result of the proposed
action’s contribution to C. shasta risks will be considered exceeded if annual Shasta River coho
salmon POM exceeds 0.49 (49 percent, see Table 38). NMFS anticipates the POM model to be
finalized including a peer-review process, at which time NMFS will determine if adjustments to
this incidental take surrogate are necessary. This POM threshold is quantifiable, will be
monitored, and will be reported at specific times during the proposed action, as described in
more detail in the terms and conditions below, serving as a clear, effective reinitiation trigger
throughout the term of the proposed action.

Table 6. Estimated prevalence of mortality (POM) of age 0+ and age 1+ (combined) coho
salmon in the mainstem Klamath River between the Shasta River and Seiad, under an assumed
25 and 75 percent actinospore reduction under the proposed action.

 

 

 

Shasta River 2.42 day exposure
to Seiad

POM POM with 25% POM with

Year reduction in 75% reduction
spores/I in spores/l

2005 0 0.04 0
2006 0.028 0.019 0.015
2007 0.447 0.379 0.234
2008 0.454 0.376 0.246
2009 0.546 0.488 0.175
2010 0.017 0 0
2011 0 0 0
2012 0 0 0
2013 0 0 0
2014 0.314 0.251 0.14
2015 0.696 0.362 0.151
2016 0.073 0 0

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 29 of 441
000029

2.5.1.1 Restoration Activities

Over the 5-year term of the proposed action, NMFS expects the restoration activities funded
under the proposed action will result in incidental take of SONCC ESU coho salmon juveniles.
NMFS expects short-term increased sedimentation, noise, and vibration disturbance as a result of
restoration activities; however, these effects are expected to be minor and will not rise to the
level of incidental take of individuals. Juvenile coho salmon will be captured, wounded, or
killed from the dewatering, structural placement, and fish relocating activities at the restoration
project sites. Based on monitoring data of similar restoration activities described in this Opinion,
we concluded 40 coho salmon may be captured and relocated per project, and 1 percent of those
captured may be injured or killed. NMFS identified that, on average, Reclamation’s program is
likely to fund eight projects, annually. Juvenile coho salmon that avoid capture in the project
work area will die during dewatering activities. NMFS expects that the number of coho salmon
that will be killed as a result of barrier placement and stranding during site dewatering activities
is very low, likely less than one percent of the total number of salmonids in the project area.
Based on an information that 100 coho fry and juveniles are estimated to be captured and
relocated per project, and of those captured and relocated, up to 1 percent are estimated to be
injured or killed, and Reclamation is likely to fund 8 projects annually, NMFS expects no more
than 800 juvenile and fry SONCC coho salmon are expected to be captured and relocated
annually and up to eight may be injured or killed annually. These thresholds are quantifiable,
will be monitored, and will be reported at specific times during the proposed action, as described
in more detail in the terms and conditions below, serving as clear, effective reinitiation triggers
throughout the term of the proposed action.

2.5.1.2 Incidental Take Summary for Coho Salmon
A summary of the amount or extent of incidental take of coho salmon by life history stage,

stressor, and general location within the action area that is expected to occur as a result of the
proposed action is presented below (Table 39).
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 30 of 441

000030

Table 7. Summary of annual incidental take of SONCC coho salmon expected to occur as a

result of the proposed action.

 

 

 

 

 

 

 

 

 

Cause of Life General Location Type of Amount or Extent
Incidental Stage Time Incidental | of Incidental Take
Take Take
IGD to Measured by flow
Shasta surrogates
Fry June River, Scott described above as
River to (1) the minimum
Salmon daily average flows
River described in Table
33; (2) daily
reduction to IGD
flow due to UKL
control logic shall
not exceed 74%, (3)
the percentage of
Habitat Harm the final June 1
Reduction EWA volume used
Trees of between March 1
Parr and Mav to June Heaven to and June 30 shall
Smolts y Rogers not be less than 61
Creek percent, and (4)
based on annual
June 1 EWA
supply, EWA
released between
March 1 and
September 30 shall
not be underspent
by more 5 percent.
F May to mid- In addition to the
"y June Klamathon flow surrogates
May to Bridge to described above,
Parr A Onl measured by a
ugust rleans
Increased risk |_Smolts | May to June surrogate of up to
of disease May to mid Harm 49 percent (via
(C. shasta) Fry ay to mid- AFWO evaluation
June Trees of of prevalence of
Heaven to mortality) of the
Parr, and May to J Seiad total annual
Smolts ay to dune Valley juvenile coho

 

 

 

 

 

salmon

 

10

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 31 of 441

000031

 

 

 

 

 

 

 

 

 

Cause of Life General Location Type of Amount or Extent
Incidental Stage Time Incidental | of Incidental Take
Take Take
outmigrating from
the Shasta River.
Mav to mid- Measured by flow
Elevated Fry vane IGD to surrogates
water Parr and Scott River Harm described above as
temperature smolts | May to June (1) the minimum
IGD (RM daly average news
. June to 190) to anaes Ta °
DO reduction Parr Harm 33; (2) daily
August Orleans .
reduction to IGD
(RM 59) flow due to UKL
control logic shall
not exceed 74%, (3)
the percentage of
the final June 1
EWA volume used
between March 1
IGD (RM and June 30 shall
Decreased 190) to not be less than 61
outmigration Smolts | April to June Shasta Harm percent, and (4)
rates River (RM based on annual
177) June 1 EWA
supply, EWA
released between
March 1 and
September 30 shall
not be underspent
by more 5 percent.
IGD to Fish Relocation,
Fish Estu d| Capt Structural
Relocation | Fry, Parr, June 15 to smuary an aprure, Pl t. and
and Structural | Smolts | November1 | WOutaries | wound, or A ecnterne
Placement in action kill Dewatering
area combined, up to
800 coho salmon
IGD to fry and juveniles
Estuary and | Capture, may be captured
Dewatering ~ a None : < tributaries | wound, or | nd relocated, of
mows ovemner in action kill which up to 8 may
area be wounded or

 

 

 

 

 

killed annually.

 

11

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 32 of 441
000032

2.5.1.3 Incidental Take Summary for Southern Residents

NMFS anticipates that the reduction in the abundance of Klamath River Chinook salmon that
will occur as a result of the proposed action will result in some level of harm to Southern
Residents, specifically members of K and L pod (currently 52 individuals), by reducing prey
availability and causing impairment in foraging behavior, leading animals to forage for longer
periods, travel to alternate locations, and experience nutritional stress and related health effects.
Currently, we cannot readily observe or quantify impacts to foraging behavior or any changes to
health of individual killer whales in the population from the general level of prey reduction that
has been described in the proposed action because we do not have the data or metrics needed to
monitor and establish relationships between the effects of the proposed action and individual
Southern Resident health. As a result, we will rely on surrogates of the amount or extent of
incidental take of Southern Residents as a result of the proposed action in the form of the extent
of effects to Chinook salmon populations described in the effects analysis on Chinook salmon
section (Sections 2.3.4 Effects of the Action and 2.3.6 Integration and Synthesis for Southern
Residents), and the measures of flow surrogates used in Section 2.5.1.2 Jncidental Take
Summary for Coho Salmon. Exceedance of the extent of effects to Chinook salmon would be
viewed as an exceedance of the anticipated harm to Southern Residents.

While we cannot quantify the total extent of Klamath River Chinook salmon productivity that is
lost or the total extent that is limited by the proposed action, we can use the same measures of
flow already used for surrogates of incidental take to coho salmon to describe the extent of
impacts to Chinook salmon that have been analyzed in this Opinion, given that impacts from the
proposed action as reflected by flows reflects the same general principles of how the proposed
action affects both coho and Chinook salmon in the Klamath River. These flow thresholds also
serve as boundaries of effects to Chinook salmon (and ultimately Southern Residents) that have
been analyzed in the Opinion. Therefore, we will use these flow thresholds as surrogates for the
amount or extent of anticipated incidental take of Southern Residents as a result of the proposed
action. In addition, we can monitor and quantify the impact of infection rates and disease
mortality on juvenile survival of Klamath River Chinook salmon to the ocean, consistent with
the assumptions and analysis described in the Effects of the Proposed Action on Chinook Salmon
Individuals section (Section 2.3.4.1.2), that relied upon results anticipated by the S3 models. The
benefits of the proposed action flushing flows to reduce disease and improve suitable habitat are
directly related to the anticipated improvement in juvenile survival that is an important part of
the effects analysis and conclusion of this opinion.

Similar to our coho salmon incidental take criteria, we use an estimated prevalence of C. shasta
infection rate at the Kinsman trapping location metric for juvenile Chinook salmon in the
Klamath River as an indicator for monitoring the disease related effects of the proposed action
on Chinook salmon, and ultimately on Southern Residents. We apply the conservative
assumption described in USGS (2019) that defines all infected juveniles will subsequently die.
In the Effects of the Proposed Action on Chinook Salmon Individuals section (Section 2.3.4.1.2),
S3 model results indicated that the prevalence of infection for naturally produced juvenile
Chinook salmon surviving to the Kinsman trap location that originate from spawning in the

12
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 33 of 441
000033

mainstem and utilize tributaries in close proximity to IGD (1.e., Klamath River, Bogus Creek,
Shasta River) would not have exceeded 53 percent over the S3 POR if the proposed action had
been implemented during that time. By extension from these results, we expect that the
prevalence of infection for naturally produced juvenile Chinook salmon surviving to the
Kinsman trap location that originate from spawning in the mainstem and utilize tributaries in
close proximity to IGD will not exceed 53 percent during the proposed action. Therefore, we use
this level, as measured by the $3 model, as an additional surrogate for the amount or extent of
anticipated incidental take of Southern Residents as a result of the proposed action. This
threshold is quantifiable, will be monitored at a similar location to our coho salmon disease
threshold, and will be reported at specific times during the proposed action, as described in more
detail in the terms and conditions below, serving as a clear, effective reinitiation trigger
throughout the term of the proposed action (Table 40). As we describe in the Effects of the
Proposed Action on Chinook Salmon Individuals section (Section 2.3.4.1.2), POI has been
previously reported in Klamath River monitoring, and defined as individuals testing positive for
C shasta infection. This is how POI was used in terms of our incidental take statement with our
2013 opinion. As POT has been previously reported in Klamath River monitoring and used, the
fate of infected fish that survive to the ocean is unknown, and some may eventually recover from
disease and ultimately survive. It is important to recognize that infected fish, under USGS’s
definition of prevalence of infection for purposes of the S3 model, would have died based on
sentinel trial data. Therefore, POI for purposes of the S3 model is similar to POM as described
above in this incidental take statement as it relates to SONCC coho salmon.

Table 8. Simulated prevalence of infection (POD of juvenile Chinook salmon (Klamath River,
Bogus Creek, Shasta River) at Kinsman trap location. Zero entries indicate estimates from
trapping program were unavailable due to high river flows (USGS 2019).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Historical Proposed Action
Migration Infected Total Infected Total
year Fish Abundance POI Fish Abundance POT
2005 37781 731425 0.05 22135 727491 0.03
2006 44015 277381 0.16 9225 280479 0.03
2007 346040 768333 0.45 266226 771933 0.34
2008 1108104 1762775 0.63 926098 1753206 0.53
2009 500232 1011143 0.49 427725 1030037 0.42
2010 63941 1881132 0.03 16139 1858386 0.01
2011 2454 471075 0.01 4 486598 0.00
2012 81 1414429 0.00 0 1434261 0.00
2013 124634 3675663 0.03 0 3684969 0.00
2014 1490838 3666971 0.41 245143 3583101 0.07
2015 501374 3293923 0.15 630526 3873034 0.16
2016 264421 1309242 0.20 165673 1294682 0.13

 

 

 

 

 

 

 

 

 

13
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 34 of 441
000034

2.5.2 Effect of the Take
In the biological opinion, NMFS determined that the amount or extent of anticipated take,
coupled with other effects of the proposed action, is not likely to result in jeopardy to the species

or destruction or adverse modification of critical habitat.

2.5.3 Reasonable and Prudent Measures

 

“Reasonable and prudent measures” are nondiscretionary measures that are necessary or
appropriate to minimize the impact of the amount or extent of incidental take (50 CFR 402.02).

RPM 1. Reclamation shall take all necessary and appropriate actions within its authorities to
minimize take of coho salmon and Southern Residents as a result of implementing the proposed
action.

RPM 2. Reclamation shall prepare and provide NMFS with plan(s) and report(s) describing
how Reclamation is implementing the Project in accordance with the proposed action and how
impacts of the incidental take on listed species in the action area will be monitored and
documented.

2.5.4 Terms and Conditions

The terms and conditions described below are non-discretionary, and Reclamation or any
applicant must comply with them in order to implement the RPMs (50 CFR 402.14).
Reclamation or any applicant has a continuing duty to monitor the impacts of incidental take and
must report the progress of the action and its impact on the species as specified in this ITS (50
CFR 402.14). If the entity to whom a term and condition is directed does not comply with the
following terms and conditions, protective coverage for the proposed action would likely lapse.

2.5.4.1 The following terms and conditions implement reasonable and prudent measure 1:

1A. Take Actions to Ensure EWA Distribution and IGD Flows Are Managed within the
Scope of the Proposed Action

The bounds to the hydrological conditions expected under this Opinion are described in the
Effects of the Action section. Since habitat reductions, elevated water temperatures, reductions to
dissolved oxygen concentrations, decreased smolt outmigration rates, and increased disease risks
are inextricably linked to flow, which is quantifiable and can be monitored, NMFS uses flow
thresholds described above in the Amount or Extent of Take section as surrogates to measure the
amount or extent of incidental take. Monitoring annual EWA volumes and distribution and IGD
flows and whether they are within the scope of the proposed action will provide Reclamation and
NMFS with the information needed to determine whether incidental take surrogates are met.
Therefore, as the irrigation season progresses from March 1 — September 30, Reclamation shall
manage EWA distribution and IGD flows to meet the following surrogates and monitor EWA

14
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 35 of 441
000035

distribution and IGD flows (including reductions to IGD flows due to UKL control logic) to
determine whether the following surrogates are met:

e The minimum daily average flows described in Table 331 are met.

e The daily reduction to IGD flow due to UKL control logic shall not exceed the
largest daily reduction to IGD flow modeled in the POR of 74 percent.

e The percentage of the final EWA volume based on June 1 supply and used
between March 1 and June 30 shall not be less than 61 percent.

e Based on annual June 1 EWA supply, EWA released between March 1 and
September 30 shall not be underspent by more 5 percent.

Based on monitoring, if Reclamation determines any of the thresholds listed above have not been
met or EWA spending and/or IGD flows are expected to potentially fall outside the thresholds
listed above, Reclamation shall immediately notify NMFS and consult with the Services to
determine the causative factors. If EWA spending and/or IGD flows have not yet fallen outside
the thresholds listed above and NMFS determines that causative factors are not due to
extraordinary hydrologic conditions, Reclamation, in consultation with the Services, shall
determine and take in-season corrective actions including adjustments to avoid falling outside the
thresholds listed above.

In addition, to reduce the likelihood of underspending EWA by greater than five percent by
September 30th, Reclamation shall complete an assessment, in coordination with the Services, of
EWA used and EWA remaining on May 1 of each calendar year to ensure that the percentage of
EWA used in March and April is consistent with EWA distribution modeled in the KBPM for
the POR and is not expected to fall outside the thresholds listed above.

1B. Monitor Keno Impoundment and UKL Project-Related Diversions

Reclamation shall monitor Project-related diversions in the Keno Impoundment and around UKL
to reduce uncertainty associated with the unknown volumes of water delivered to these lands
under operation of the Klamath Project. Monitoring and annual reporting of these Project-related
diversions helps ensure that the diversion volumes are consistent with what was modeled in the
KBPM for the POR and will provide NMFS with more certainty regarding KBPM output,
specifically IGD flows, Project deliveries and UKL elevations. More certainty in water
allocations will help improve the KBPM and reduce error through time, and aid in in-season
management to address disease issues and minimize incidental take. Reclamation shall also
compile monitoring data for these diversions on an annual basis for the duration of the proposed
action and assemble the data into a complete data set to be reported in the Annual Monitoring
Report and incorporated into the next proposed action.

1C. Consultation with the Services on Release of Project Call Water

15
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 36 of 441
000036

Reclamation has proposed to quantify an amount of inflow that may result from a Project call
and deliver this amount to Project irrigators as that additional inflow manifests during the
irrigation season. Ultimately, a scientifically robust, peer-reviewed methodology should be
developed and used to quantify call water, but none is available at this time. A protracted period
without an agreed-upon method for call water quantification may result in unforeseen
consequences for listed species, including the potential for incidental take of listed species
beyond that contemplated in the Services’ opinions. Therefore, Reclamation shall produce a
robust water quantification tool or method by June 1, 2021. Reclamation shall have the tool or
method peer-reviewed and make any necessary adjustments identified by this process by June 1,
2022. During the interim period, while development of this tool or method is ongoing (i.e.,
water years 2019 and 2020) and prior to a call being made, Reclamation shall coordinate with the
Services to quantify any additional volume of water related to a Project call and determine
potential impacts of its delivery to listed species before delivery quantity is announced or
deliveries begin. This coordination will ensure that call water quantification methodology is
sound and does not result in the potential for incidental take of listed species beyond that which
was analyzed by the Services in their opinions.

Reclamation shall coordinate with the Services, and other appropriate agencies (e.g., USGS,
Oregon Water Resources Department, irrigation districts), for review and technical support in the
development of the quantification tool or method. Reclamation will also coordinate with the
Services in planning and conducting peer review.

1D. Develop and Implement a Hydrological and Biological Data Management Plan
Reclamation’s effective management of hydrological and biological data related to Project
operations and effects is essential to ensure that incidental take of listed species as a result of
effects of the proposed action can be evaluated and minimized and to maintain a period of record
for future consultations. In addition, ready and structured access to data and model runs relevant
to water allocation and management is essential to ensure that incidental take as a result of
effects of the proposed action can be evaluated and minimized. Therefore, Reclamation shall
develop a data management plan that will include the details of how hydrological and biological
data related to Project operations and effects will be stored and shared with NMFS and other
agencies. Reclamation shall develop the plan in coordination with USFWS and NMES, provide
the Services a draft plan for review and comment by October 1, 2019, provide the Services a
final plan that addresses the Services’ comments by December 1, 2019, and implement the final
plan thereafter; these dates can be adjusted to ensure a high quality product if Reclamation,
NMFS and USFWS agree that it is necessary.

The plan shall include standard operating procedures for collecting, reviewing, finalizing,
storing, and presenting Project reservoir elevations (including UKL), Link, Keno and IGD flows,
Project diversions, and pumping data as well as biological data collected during disease and
outmigrant monitoring outlined above. The plan shall include annual updates to hydrological
data sets, as well as plans for finalizing historical data sets such that official versions are
available upon request or via web hosting. The plan shall also include an annual update of the
KBPM, with output provided to the Services.

16
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 37 of 441
000037

1E. Operations Spreadsheets

As of early February 2019, Reclamation was developing one or more operations spreadsheets to
implement the proposed action. The spreadsheet(s) translate the code in the KBPM and the
detailed written description of the proposed action provided in Appendix 4 of the addendum to
the proposed action included in Reclamation’s final biological assessment (USBR 2019a) into an
operations spreadsheet(s). The operations spreadsheet(s) will bring together the input data (e.g.,
UKL net inflow, UKL elevations, NRCS forecasts), equations (e.g., seasonal water supply
allocations, daily EWA releases), and relationships (e.g., EWA is calculated before Project
Supply, methods by which the Lower Klamath Lake Refuge may be delivered water) that
Reclamation will use on a daily basis to implement the proposed action. The operations
spreadsheet(s) will provide information to Reclamation to operate the Project as described in the
proposed action and minimize incidental take of listed species, and provide information to
Reclamation and the Services to monitor implementation of the proposed action as analyzed in
the Services’ opinions. Therefore, Reclamation shall provide the Services with the proposed
action implementation and operation spreadsheet(s) by June 1, 2019, and at least annually
thereafter. Reclamation shall provide updates to the Services within 2 weeks of Reclamation’s
acceptance and use of an updated operations spreadsheet(s). Reclamation shall provide the
Services with a tutorial explaining how Reclamation uses the spreadsheet, which data may be
updated, and which data should remain fixed and not be changed or updated. Subject to when
Reclamation’s operations staff are available, Reclamation shall offer this tutorial to new Service
employees with relevant designations (e.g., hydrologist) and assignments related to the Project as
they join Service staff throughout the duration of this Opinion.

1F. Development of a post-facilities removal Operations plan

As described in the opinion, removal of four facilities in PacifiCorp’s KHP may begin as early as
2021. To minimize incidental take of listed coho salmon as a result of Project Operations and
ensure that Project Operations are implemented as analyzed in the opinion, Reclamation shall, by
October 2020 or at least four months prior to the scheduled commencement of facilities removal,
develop and provide to the Services an Operations plan that incorporates a flow release strategy
from Keno Dam. The Operations plan shall include at least the following elements (1) ramp
down rates at Keno Dam that minimize risks to stranding coho fry; (2) EWA releases consistent
with the proposed action analyzed in the opinion; and (3) development of minimum flow releases
at Keno Dam that represent conditions below IGD currently met through IGD minimum flows.

1G. Abundance, prevalence of infection, and predicted mortality of emigrating juvenile
salmon in the Klamath River

The AFWO and its Tribal partners operate rotary screw traps and frame nets each spring and
summer during the juvenile Chinook Salmon emigration period to estimate the abundance of
outmigrant juvenile salmon at three locations on the Klamath River, with the Kinsman site
located just upstream of the Scott River confluence currently the most downstream location
sampled. A fourth monitoring location near Orleans, California is currently being developed that
is expected to be operational in 2020, which will extend monitoring, estimation, and prediction
abilities to just above the confluence with the Trinity River. A mark-recapture experiment is
used in conjunction with a Bayesian time-stratified spline-based method to estimate

17
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 38 of 441
000038

characteristics and abundance of outmigrant populations on a weekly-stratified basis, which are
used to calibrate and validate the Stream Salmonid Simulator Population Dynamics Model. In
addition, these data are key in informing managers in real-time on population levels and for
assessing population-level effects of infectious diseases. Chinook salmon disease rates continue
to be an important indicator of coho salmon disease risks.

Therefore, Reclamation shall fund monitoring and estimation of the abundance, prevalence of
infection, and predicted mortality of emigrating juvenile Chinook and coho salmon disease in the
lower Klamath River, with emphasis on determining the effects of flushing and dilution flow
releases under the proposed action, updating data and recalibrating the 80 percent outmigration
model. Continued operation of downstream migrant traps will support the further understanding
of, among other things, population-level effects of disease on coho and Chinook salmon and the
better estimation of associated mortality. This will support better in-season management of
flows and minimization of incidental take of listed species.

1H. In the event of funding lapses, fund the monitoring and reporting requirements of
DFW Shasta River Rotary Screw Trap

The Shasta Rotary Screw Trap is an essential monitoring component of the Incidental Take
Statement (ITS). Maintaining data collection of juvenile coho salmon at the Shasta River Rotary
Screw Trap will contribute to minimizing incidental take of coho salmon through informed flow
management and monitoring the likelihood of exceeding incidental take of coho salmon as
described in the incidental take statement for this opinion. California Department of Fish and
Wildlife (CDFW) currently funds and operates the trap and funding is secured for 2019.
Therefore, Reclamation shall coordinate with CDFW to determine whether CDFW will continue
to fund and operate the trap after 2019. In the event that CDFW will not continue to fund and
operate the trap from 2020 through 2023, Reclamation shall ensure the trap is operated or
operation is fully funded and reports are generated to inform the necessary requirements of data
collection to evaluate incidental take of coho salmon described in the ITS.

11. Fund Development and Refinement of Klamath River Decision Support Tools

C. shasta spore concentrations are a key driver of infection and mortality of juvenile outmigrant
salmon in the Klamath River. Currently, $3 relies on a time-series of historically observed spore
concentrations and, consequently, is insensitive to simulation scenarios that might influence
spore concentrations. Data are now available, however, that will allow calibration of a model to
predict spore concentrations for a given set of river conditions. A spore concentration submodel
currently under development by USFWS will be incorporated into $3 model architecture as a
function of among- and within-year flow effects. The S3 and River Basin Model-10 (RBM10)
will also be updated with contemporary data to improve the model’s predictive capabilities in
minimizing the effects of water management actions on infection and mortality of juvenile
Chinook salmon and coho salmon due to C. shasta.

Reclamation’s Project water management in the Klamath River has included augmented water

releases from IGD intended to reduce the concentrations of C. shasta spores throughout the
water column, thereby reducing the probability of infection and mortality of juvenile salmonids

18
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 39 of 441
000039

due to infectious disease. Because the $3 decision support model explicitly incorporates
discharge, it can be used to assess hypotheses regarding potential volumetric reductions in spore
concentrations in response to flow releases from IGD as well as the relative effect of
environmental flow releases (i.e., deep and surface flushing events) on fish infection and
mortality. Simulations of potential water management scenarios will include predicted spore
concentrations and fish infection and disease-related mortality. This will support better in-
season management of flows and minimization of incidental take of listed species.

Therefore, Reclamation shall fund the development of (1) a spore concentration submodel, (2)
updates to S3 model parameters, and (3) scenario model runs to evaluate the effect of in-season
disease triggers on simulated prevalence of infection and mortality.

1J. Fund Fish Modeling to evaluate the effects of C. shasta spore concentrations on the
survival of out-migrating coho salmon in the Klamath River

Modeling to evaluate the effects of C. shasta spore concentrations on the survival of out-
migrating coho salmon in the Klamath River will provide better survival information on
migrating coho salmon, and increase the understanding of the level of disease-related mortality
of coho salmon as a result of the proposed action. The Bayesian hierarchical Cormack-Jolley-
Seber model is a particular statistical model that accounts for the impacts of physical variables
on fish survival and migration rates, accounts for imperfect detection that is afforded via the
multiple telemetry stations implemented in survival studies, and integrates the data that is
missing for non-detected fish to provide population-levels estimates of disease risk. Therefore,
Reclamation shall fund the application of a Bayesian hierarchical Cormack-Jolley-Seber model
to assess the effects of C. shasta spore concentrations on the survival of actively migrating coho
salmon in the Klamath River and provide results of that modeling to NMFS.

2.5.4.2 The following terms and conditions implement reasonable and prudent measure 2:

2A. Terms and Conditions Implementation Plan

Reclamation shall develop an “/mplementation Plan” in consultation with the Services
describing how Reclamation intends to implement the Terms and Conditions in this opinion.

The /mplementation Plan shall describe the process Reclamation will follow to ensure necessary
resources are allocated to implement the Terms and Conditions and to complete required
monitoring and reporting by the due dates. Having this agreement will ensure that terms and
conditions are reliably and fully implemented and will aid in identifying any problems as early as
possible and help avoid any additional incidental take of listed species beyond what was
considered in this opinion.

We understand that this Opinion contains multiple requirements for deliverables and that it might
be infeasible for Reclamation to have all of them prepared by the stated due dates because of
staffing and funding limitations; therefore, we will work with Reclamation to develop an
acceptable implementation schedule. Reclamation shall develop the draft Jmplementation Plan
in consultation with the Services, provide the Services a draft /mplementation Plan for review
and comment by October 1, 2019, provide the Services a final /mplementation Plan that
addresses the Services’ comments by December 15, 2019, and implement the final

19
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 40 of 441
000040

Implementation Plan thereafter, these dates can be adjusted to ensure a high quality product if
Reclamation, NMFS and USFWS agree that it is necessary. The Implementation Plan may be
amended by Reclamation in coordination with NMFS and USFWS.

2B. Reporting Requirements

Reclamation shall provide the Services with an Annual Monitoring Report by March 1st every
year. Reclamation shall coordinate with the Services to develop a format for the Annual
Monitoring Report that will be effective and efficient. Reclamation shall provide the Services
with the draft reporting format for review and comment by October 1, 2019, provide the Services
with the final reporting format addressing the Services’ comments by December 1, 2019, and
implement the final reporting format thereafter. The first Annual Monitoring Report shall be due
March 1, 2020. Development of an annual monitoring report will ensure collection and
dissemination of Project operations information and the effect of incidental take on listed
species. This will aid in identification and minimization of any incidental take of listed species.

The Annual Monitoring Report shall include a description of actions Reclamation has taken and
is preparing to take to comply with the terms and conditions in this Opinion. The Annual
Monitoring Reports shall include the following information, unless a different specific date or
period is specifically described below, in which case Reclamation shall provide NMFS with the
information as specifically described below:

1. Reclamation shall report all measured accretion data (Link River Dam to Keno Dam)
and all measured and estimated accretion data (Keno Dam to IGD) in addition to all
of the EWA, Project and Refuge information.

2. Reclamation shall complete an assessment in coordination with the Services of EWA
used and EWA remaining no later than May 15 of each calendar year.

3. Reclamation shall provide a report of daily and monthly reductions of IGD releases
due to UKL control logic on a monthly basis (particularly important in the March
through June period).

4. Reclamation shall provide monthly update reports for the formulaic approach during
the fall/winter operations including reductions to IGD flows due to UKL control
logic, UKL net inflow, Link River Dam to IGD accretions, UKL levels, winter
Project deliveries, Refuge deliveries, and any other relevant data NMFS identifies
during implementation of the proposed action.

5. Reclamation shall provide rolling monthly and annual graphs of the observed,
smoothed UKL net inflow and observed IGD flows versus the one and two week
forecasted IGD flow schedules for the entire water year.

6. Reclamation will provide an annual report on the type and location of each restoration
project implemented. The monitoring report shall include the total number of coho
salmon captured, relocated, injured, or killed for each restoration project, and will be
submitted annually by March 1 to the NMFS Northern California office:

National Marine Fisheries Service

20
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 41 of 441
000041

Jim Simondet, Klamath Branch Supervisor
1655 Heindon Road
Arcata, California 95521

All coho salmon mortalities encountered must be retained, placed in an appropriately
sized whirl-pak or zip-lock bag, labeled with the date and time of collection, fork
length, location of capture, and frozen as soon as possible. Frozen samples must be
retained until specific instructions are provided by NMFS.

2C. Monitor and Maintain Water Level and Flow Management Gages Throughout the
Project.

Reclamation shall maintain and monitor water level and flow measurement gages throughout the
Project and the Klamath River. Locations where accurate hydrologic data are needed include
those listed below. These locations are needed to calculate Project water use and effects on coho
salmon, and ensure compliance with this Incidental Take Statement. Reclamation shall evaluate
this list annually in coordination with the Services and include additional monitoring sites if
Reclamation and the Services determine additional monitoring sites are needed.

1. A Canal

2. Lost River to Lost River Diversion Channel at Wilson Dam

Ady Canal (at the point of common diversion for agriculture and the Lower Klamath
Lake NWR, and at the point of entry into the Refuge)

4. North Canal

5. Straits Drain at State Line and at pumps F and FF

6. West Side Power Canal
7
8

wo

. Station 48
. Miller Hill Pumping Plant
9. Miller Hill spill
10. UKL
11. Link River Dam
12. Keno Dam
13. Iron Gate Dam

21
10/21/2019 Case 3dethanrMii4O5 Mai@eRDa mdm ent PRTERMAlPED dA mdvag arideechicdst follow-Up
000042

Babcock, Amanda <ababcock@usbr.gov>

 

 

Fwd: [EXTERNAL] FW: Carcass Removal/Gutting Concept Follow-Up

2 messages

Hiatt, Kristen <khiatt@usbr.gov> Mon, Oct 21, 2019 at 9:20 AM
To: Amanda Babcock <ababcock@usbr.gov>

Folder 31.

Best,
Kristen

Kristen L. Hiatt

Environmental Compliance Branch Chief

Bureau of Reclamation Klamath Basin Area Office
Interior Region 10 - California-Great Basin

Work: 541-880-2577

Cell: 541-591-9492

Email: khiatt@usbr.gov

“FOR INTERNAL USE ONLY — NOT FOR PUBLIC DISTRIBUTION *

Forwarded message -
From: Paul Simmons <psimmons@somachlaw.com>

Date: Fri, Oct 18, 2019 at 8:21 PM

Subject: [EXTERNAL] FW: Carcass Removal/Gutting Concept Follow-Up

To: Jeffrey (Jeff) Nettleton <jnettleton@usbr.gov>, Jared Bottcher <Jboticher@usbr.gov>, Hiatt, Kristen L
<khiatt@usbr.gov>

 

 

FY|. Please distribute if and as necessary.

Paul Simmons

Attorney

SOMACH SIMMONS & DUNN | ATTORNEYS AT LAW

500 CAPITOL MALL | SurTte 1000 | SacRAMENTO, CA 95814

(916) 446-7979 | OFFICE
(916) 469-3821 | pIRECT

https://mail.google.com/mail/u/07ik=588007a4d3&view=pt&search=all&permthid=thread-f%3A 1648020532296016538&simpl=msg-f%3A16480205322... 1/3
40/21/2019 Case 3dehanrMiM4O5 Matera mdiMent PRTERMALP ESHA mdvag aridpcetcdst follow-Up
(916) 769-6685 | MOBILE 000043

SOMACHLAW.COM | VCARD | MAP | PSIMMONS@SOMACHLAW.COM

The information contained in this electronic mail transmission is confidential and intended to be sent only to the stated recipient of the transmission.
It may therefore be protected from unauthorized use or dissemination by the attorney client and/or attorney work-product privileges. If you are not
the intended recipient or the intended recipient's agent, you are hereby notified that any review, use, dissemination, distribution or copying of this
communication is strictly prohibited. You are also asked to notify us immediately by telephone at (916) 446-7979 or reply by e-mail and delete or
discard the message. Thank you.

From: Mark Johnson [mailto:mark@kwua.org]

Sent: Thursday, October 17, 2019 4:34 PM

To: nick_hetrick@fws.gov

Cc: Foott, Scott <scott_foott@fws.gov>; jim.simondet@noaa.gov; 'Wade.Sinnen@wildlife.ca.gov'
<Wade.Sinnen@wildlife.ca.gov>; bill_pinnix@fws.gov; Nicholas Som <nicholas_som@fws.gov>;
tony.labanca@wildlife.ca.gov; steve_gough@fws.gov; Paul Simmons <psinmons@somachlaw.com>; Jerry Enman - KID
patron (jer.al@hotmail.com) <jer.al@hotmail.com>

Subject: Carcass Removal/Gutting Concept Follow-Up

Hello Nick,
Please see attached letter regarding our call on September 25, 2019.

Best regards,

Mark Johnson

Deputy Director

Klamath Water Users Association
Email: mark@kwua.org

Phone: 541.883.6100

Cell: 541.591.1330

i) Carcass Gutting Follow-Up Letter.docx
144K

 

Hiatt, Kristen <khiatt@usbr.gov> Mon, Oct 21, 2019 at 1:56 PM
To: Amanda Babcock <ababcock@usbr.gov>

https://mail.google.com/mail/u/07ik=588007a4d3&view=pt&search=all&permthid=thread-f%3A 1648020532296016538&simpl=msg-f%3A16480205322... 2/3
40/21/2019 Case 3dethanrMi4O5 Maier Da mdm ent: PRTERMALP EAHA mdvag ariddicetcdst follow-Up

[Quoted text hidden] 000044

ia) Carcass Gutting Follow-Up Letter.docx
144K

https://mail.google.com/mail/u/07ik=588007a4d3&view=pt&search=all&permthid=thread-f%3A 1648020532296016538&simpl=msg-f%3A16480205322... 3/3
ASSOCIATION

Phone (541) 883-6100 Fax (541) 883-8893 ~ 735 Commercial Street, Suite 3000 Klamath
Falls, Oregon 97601

October 17, 2019

FF VA TW: BR Rathdttr Water Users...
N VV UA

Dr. Nick Hetrick

Fish and Aquatic Conservation Program Lead
Arcata Fish and Wildlife Office

1655 Heindon Rd

Arcata, CA 95521

Re: — Fish Gutting Concept Conference Call
Dear Dr. Hetrick:

On behalf of the Klamath Water Users Association (KWUA), thank you for organizing the phone call on
September 25, 2019, regarding the concept of gutting spawned-out salmon to reduce C. shasta myxospore
concentrations on the Klamath River as described in the August 26, 2019 letter from Paul Simmons to Paul Souza
and Chuck Bonham. It was encouraging to have a high level of participation on the call by the federal and state
agency staff.

We greatly appreciate the consideration from the Services on this novel approach, but at the same time are
disheartened that the idea was dismissed as infeasible. As we understand, one concern is that the program would
create personnel demands. Another is that it is not possible to find and gut all the spawned fish, which is a limitation
because there are “big producers” that may not be gutted. The related concern was spending resources on a program
that has not been proven to be beneficial.

We believe that personnel and cost considerations are important. We would support an effort to quantify
those variables. With respect to the “big producer” issue, our proposal is to gut as many fish as possible. It would
seem that, overall, if 75 percent of the spawned fish in a river reach were gutted, there would be a 75 percent
reduction in release of myxospores in that reach. Moreover, it has been hypothesized that the largest contributors of
myxospores may primarily be early spawners due to the residence time in the river, and the lower flow early in the
fall could exacerbate myxospore transmission to the polychaetes. If these hypotheses are correct, it would be
beneficial to collect carcasses from the beginning of the run while the sampling conditions are favorable. These and
other hypotheses could then be tested.

The current management solutions, which focus on flushing flows to cause a reduction in polychaetes, have
not, to our knowledge, produced information on the overall percentage of actinospores that are eliminated by
flushing flows. We know that it is less than 100 percent. Also, we recognize that the approaches that rely on water
releases do not cost dollars for personnel expenses, but they impose extreme costs and burdens on our members that
dwarf the cost of paying for temporary staff increases. We also believe that approaches based on water management
have been imposed without proof of benefit. It concerns us that the approaches based on water releases are far too
easy in implementation and too indifferent in consideration of their negative impacts.

KWUA is deeply concerned with the fisheries issues on the Klamath River. We will continue to advocate
the gutting concept and investigate other actions that may reduce the occurrence of disease. We request that the
agencies re-evaluate the concept in light of this letter, and work with us and other parties in the actual design of an
appropriate program, which would be coupled with monitoring, research, and adaptive management.

Sincerely,
Mark Johnson

Deputy Director KWUA
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 46 of 441
000046

cc: Jim Simondet, NMFS (jim.simondet@noaa. gov)
Scott Foott, USFWS (scott_foott@fws.gov)
Wade Sinnen, CDFG (wade.sinnen@wildlife.ca. gov)
Steve Gough, USFWS (steve_gough@fws.gov)
Bul Pinnix, USFWS (bill_pinnix@fws.gov)
Tony LaBanca, CDFG (tony.labanca@wildlife.ca.gov)
Nick Som, USFWS (Nicholas_som@fws. gov)
40/21/2019 Case 3: Deraw4405r MEI MreROCMaM aid Stasmith@evaysate/RGyerBaAG Grd CiahficdiOd of 28.2
000047

Babcock, Amanda <ababcock@usbr.gov>

 

 

Fwd: Transmittal of May/June Trigger Date and Clarification of 2B.2

1 message

Hiatt, Kristen <khiatt@usbr.gov> Mon, Oct 21, 2019 at 10:51 AM
To: Amanda Babcock <ababcock@usbr.gov>

Folder 31.

Best,
Kristen

Kristen L. Hiatt

Environmental Compliance Branch Chief

Bureau of Reclamation Klamath Basin Area Office
Interior Region 10 - California-Great Basin

Work: 541-880-2577

Cell: 541-591-9492

Email: khiatt@usbr.gov

“FOR INTERNAL USE ONLY — NOT FOR PUBLIC DISTRIBUTION *

Forwarded message
From: Hiatt, Kristen <khiatt@usbr.gov>

Date: Tue, Oct 15, 2019 at 2:01 PM

Subject: Transmittal of May/June Trigger Date and Clarification of 2B.2

To: Jim Simondet <jim.simondet@noaa.gov>, Jamie Montesi <James.Montesi@noaa.gov>

Cc: Daniel Blake <daniel_blake@fws.gov>, Evan Childress <evan_childress@fws.gov>, Rasmussen, Josh
<josh_rasmussen@fws.gov>, Adam Johnson <adam_johnson@iws.gov>, Jeffrey (Jeff) Nettleton <jnettleton@usbr.gov>,
Jared Bottcher <jbottcher@usbr.gov>, Campbell Miranda, Tara Jane (Tara) <tcampbellmiranda@usbr.gov>, David Felstul
<dfelstul@usbr.gov>

 

 

On behalf of Jeff Nettleton, Area Manager, Klamath Basin Area Office:
Jim,

Please find attached the final letter regarding an Amendment of the Bureau of Reclamation's February 15, 2019,
Amended Proposed Action and a Request for Concurrence and Clarification of Reporting Requirement 2B.2 in the
National Marine Fisheries Service (NMFS) Biological Opinion on Klamath Project operations between April 1, 2019 and
March 31, 2024.

The letter documents our offices coordination on modifying the trigger date for the enhanced May/June flows, from April 1
to May 1, to better account for changing hydrology during the month of April. Additionally, Reclamation requests
clarification regarding the due date of the Environmental Water Account assessment required under Reporting
Requirement 2B.2 as the information necessary to complete the assessment is not available until after the currently
stated due date. Reclamation requests that the assessment can be completed and transmitted to the Services as soon
as practicable, but no later than May 15 of each year.

Reclamation requests NMFS's concurrence and clarification as noted in the letter at your earliest convenience.

The letter was sent out US Mail on October 11 so your office should also receive a hard copy soon.

https://mail.google.com/mail/u/07ik=588007a4d3&view=pt&search=all&permthid=thread-f%3A1648026304511854273&simpl=msg-f%3A16480263045... 1/2
10/21/2019 Case 3: D@rari4r0dr MEI MrERROCMAN atta SeasmitH@EMayJate/RQyerBAG endl Ciahiicdod of 28.2

Reclamation appreciates the coordination that has taken place during implementation of the 2019 Biological00048
Opinion. Please let us know if you have any questions or require additional information at this time.

Best,
Kristen

Kristen L. Hiatt

Environmental Compliance Branch Chief

Bureau of Reclamation Klamath Basin Area Office
Interior Region 10 - California-Great Basin

Work: 541-880-2577

Cell: 541-591-9492

Email: khiatt@usbr.gov

“FOR INTERNAL USE ONLY — NOT FOR PUBLIC DISTRIBUTION *

 

f 20191011_Letter_BOR Nettleton to NMFS_May_June Trigger Date. pdf
1511K

https://mail.google.com/mail/u/07ik=588007a4d3&view=pt&search=all&permthid=thread-f%3A1648026304511854273&asimpl=msg-f%3A16480263045... 2/2
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 49 of 441
000049

United States Department of the Interior

BUREAU OF RECLAMATION
Mid-Pacific Region
Klamath Basin Area Office

 

6600 Washburn Way
IN REPLY REFER TO: Klamath Falls, OR 97603-9365
KO-320 OCT 11 2019

2.2.1,.06 (ENV-7.00)

VIA ELECTRONIC MAIL AND US MAIL

Jim Simondet, Klamath Branch Chief
California Coastal Area Office
National Marine Fisheries Service
1655 Heindon Rd.

Arcata, California 95521

Subject: Amendment of the Bureau of Reclamation’s (Reclamation) February 15, 2019,
Amended Proposed Action (Amended PA) and Request for Concurrence and
Clarification of Reporting Requirement 2B.2 in the National Marine Fisheries Service’s
(NMFS) Endangered Species Act (ESA) Section 7(a)(2) Biological Opinion for Klamath
Project Operations from April 1, 2019 through March 31, 2024 (2019 BiOp)

Dear Mr. Simondet,

As our offices have discussed, Reclamation is hereby proposing to modify Section 4.3.2. 2.2.5. Enhanced
May/June Flows of Reclamation’s February 15, 2019, Amended PA. Reclamation has determined that
this modification will not cause an effect to species listed under the ESA or critical habitat that was not
considered in the 2019 BiOp. 50 C.F.R. § 402.16(c). By this letter, Reclamation requests NMFS’
concurrence in this determination and, accordingly, clarification of reporting requirement 2B.2 in the
NMFS 2019 BiOp.

Trigger Date for Enhanced May/June Flows

As you know, Reclamation has coordinated with NMFS on the trigger date for enhanced May/June flows,
specifically the concern that an April | trigger date does not take into account information about changing
hydrology during the month of April. Because April is typically a dynamic period for hydrology, NMFS
has indicated that it is more appropriate to utilize a May | trigger date for enhanced May/June flows.
Based on this coordination, Reclamation is proposing to modify the trigger date for implementation of
enhanced May/June flows, from April 1 to May 1.

The enhanced May/June flows are intended to improve coho salmon habitat in years when the April |
Environmental Water Account (EWA) EWA is greater than 400,000 acre-feet (AF) (407,000 AF in years
2020, 2022, and 2024) and less than 576,000 AF (Section 4.3.2.2.2.5 Enhanced May/June Flows of the
Amended BA; pages 4-29 to 4-30; enclosed). In water year 2019, the April 1 EWA allocation, based on
the Natural Resource Conservation Service (NRCS) forecast, exceeded the range that would trigger
enhanced May/June flows, while the May | inflow forecast and EWA allocation were within the range for
enhanced May/June flows. As a result, enhanced May/June flows were not implemented in 2019 and
Klamath River flows in the months of May and June were lower than those in similar water year types in
the modeled period of record. The analysis in NMFS’ 2019 BiOp assumed that enhanced May/June flows
would occur in years such as water year 2019, in which Upper Klamath Lake (UKL) March - September
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 50 of 441
000050

cumulative inflow is average to below average. To address this, Reclamation is modifying the enhanced
May/June flows trigger date to prevent the situation that occurred in water year 2019 (this year) from
occurring again in the future.

Reclamation has reviewed the effects analyses in both the NMFS and U.S. Fish and Wildlife 2019 BiOps
and concludes that the effects on listed species associated with modifying the trigger date to May | would
be consistent with those previously analyzed in each BiOp. This conclusion is based on the fact that
changing the trigger date does not change the number of years in the modeled period of record in which
enhanced May/June flows are implemented and therefore does not result in additional years that would
impact UKL elevations. Furthermore, a change in the trigger date to May | will result in subsequent Iron
Gate Dam releases that are reflective of current hydrology, rather than that of the previous month. In this
way, the modification will bring the Amended PA in line with the analysis that NMFS did in its 2019
BiOp, which assumed that enhanced May/June flows would occur in years such as water year 2019.

Reclamation has determined that this adjustment to the Amended PA does not require reinitiation of
consultation because none of the criteria identified in S0 CFR 402.16 apply. Specifically, although an
adjustment to the Amended PA is occurring, the effects associated with the adjustment will not cause
effects to coho salmon that were not considered in the NMFS 2019 BiOp; instead the adjustment will
provide conditions that are more reflective of those expected to occur under the NMFS 2019 BiOp.
Reclamation requests NMFS’ concurrence that this amendment does not require reinitiation of
consultation.

Request for Clarification of Date Environmental Water Account Assessment is Due under
Reporting Requirement 2B.2

Reporting requirement 2B.2 in NMFS’s 2019 BiOp requires Reclamation to complete an assessment of
EWA used and EWA remaining on May | of each calendar year, in coordination with the Services. It is
not possible to complete an accurate and up-to-date analysis prior to receiving the May 1 NRCS inflow
product. NRCS typically provides the May 1 inflow forecast within the first four business days of May.
As such, Reclamation requests clarification that the assessment can be completed and transmitted to the
Services as soon as practicable, but no later than May 15 of each calendar year.

Reclamation is appreciative of the collaboration and inter-agency coordination that has taken
place during implementation of the NMFS 2019 BiOp to date and looks forward to continued

coordination and collaboration into the future.
Sin y,
(ol AAL wile

Jeffrey Nettleton
Area Manager

Enclosure
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 51 of 441
000051

Enclosure 1

4.3.2.2.2.5. Enhanced May/June Flows

In years in which the May | EWA is greater than 400,000 acre-feet (AF) (407,000 AF in years 2020,
2022, and 2024) and less than 576,000 AF, an additional 20,000 AF is added to the calculated EWA
volume, for augmenting river flows in May and June, and 10,000 AF is deducted from Project Supply.
This action is meant to improve coho habitat in specific years of concern to NMFS. NMFS has requested
flexibility in the distribution of the 20,000 AF to maximize the benefit to listed coho, while maintaining
UKL elevations and conditions necessary for listed suckers. However, for purposes of modeling effects
of the enhanced May/June flows and Reclamation’s planning needs (unless NMFS requests alternative
management scenarios in a given water year), the specific “default” rules for implementing this 20,000

AF for enhanced May/June flows are as follows:

I. May | EWA is greater than 400,000 AF (407,000 AF in years 2020, 2022, and 2024) and less than
576,000 AF;

a. June 1 EWA volume calculations do not affect the addition or delivery of 20,000 AF for
enhanced May/June flows

2. Daily calculated May IGD flow targets are increased by 195 cfs (12,000 AF total in May);
3. Daily calculated June IGD flow targets are increased by 134 cfs (8,000 AF total in June);

4. The April 1 Project Supply lock-in will be the April 1 allocation minus 10,000 AF; and

5. May | and June 1 Project Supply allocations are reduced by 10,000 AF.

Because the 20,000 AF for enhanced May/June flows is counted against EWA when the flows are
implemented in May and June (when the intention is for this volume to be in addition to EWA), 20,000

AF is added to the July 1 EWA to ensure proper EWA accounting for the remainder of the spring/summer
season. Additionally, the default rules assume that when enhanced May/June flows are implemented and
IGD flow targets would otherwise be at minimums, Reclamation would implement flow variability (up to
+/- 75 cfs around enhanced IGD flow targets).

Implementation of enhanced May/June flows as described above must not result in impacts to suckers in
UKL outside of those analyzed in this document; if Reclamation determines that implementation of these
flows may result in impacts to suckers outside of those analyzed here, Reclamation will coordinate with
the Services.

Reclamation anticipates NMFS will recommend alternative distributions to default rules 2 and 3
described above, based on information specific to environmental conditions and forecasts, as a means to
optimize the benefit to coho salmon. NMFS will lead annual efforts to evaluate and seek input from the
Flow Account Scheduling Technical Advisory (FASTA) Team members on alternatives to deviate from
default rules used to implement both the May/June 20,000 AF volume, and the approximate 50,000 AF
volume for disease mitigation and habitat flows. See Section 4.3.2.2.3 of Reclamation’s February 15,
2019, Amended Proposed Action (Amended PA) for details regarding the FASTA adaptive flow
management process.

Finally, to preserve the April 1 lock-in as a “floor” for Project Supply, the April 1 lock-in in all years will
be the April 1 allocation minus 10,000 AF, as described above. If on May 1 EWA is outside the range
necessary to trigger enhanced May/June flows, 10,000 AF will be added back into the April 1 lock-in.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 52 of 441
000052

United States Department of the Interior

BUREAU OF RECLAMATION
Mid-Pacific Region
Klamath Basin Area Office

 

6600 Washburn Way
IN REPLY REFER TO: Klamath Falls, OR 97603-9365
KO-320 OCT 11 2019

2.2.1.06 (ENV-7.00)

VIA ELECTRONIC MAIL AND US MAIL

Jim Simondet, Klamath Branch Chief
California Coastal Area Office
National Marine Fisheries Service
1655 Heindon Rd.

Arcata, California 95521

Subject: Amendment of the Bureau of Reclamation’s (Reclamation) February 15, 2019,
Amended Proposed Action (Amended PA) and Request for Concurrence and
Clarification of Reporting Requirement 2B.2 in the National Marine Fisheries Service’s
(NMFS) Endangered Species Act (ESA) Section 7(a)(2) Biological Opinion for Klamath
Project Operations from April 1, 2019 through March 31, 2024 (2019 BiOp)

Dear Mr. Simondet,

As our offices have discussed, Reclamation is hereby proposing to modify Section 4.3.2. 2.2.5. Enhanced
May/June Flows of Reclamation’s February 15, 2019, Amended PA. Reclamation has determined that
this modification will not cause an effect to species listed under the ESA or critical habitat that was not
considered in the 2019 BiOp. 50 C.F.R. § 402.16(c). By this letter, Reclamation requests NMFS’
concurrence in this determination and, accordingly, clarification of reporting requirement 2B.2 in the
NMFS 2019 BiOp.

Trigger Date for Enhanced May/June Flows

As you know, Reclamation has coordinated with NMFS on the trigger date for enhanced May/June flows,
specifically the concern that an April | trigger date does not take into account information about changing
hydrology during the month of April. Because April is typically a dynamic period for hydrology, NMFS
has indicated that it is more appropriate to utilize a May | trigger date for enhanced May/June flows.
Based on this coordination, Reclamation is proposing to modify the trigger date for implementation of
enhanced May/June flows, from April 1 to May 1.

The enhanced May/June flows are intended to improve coho salmon habitat in years when the April |
Environmental Water Account (EWA) EWA is greater than 400,000 acre-feet (AF) (407,000 AF in years
2020, 2022, and 2024) and less than 576,000 AF (Section 4.3.2.2.2.5 Enhanced May/June Flows of the
Amended BA; pages 4-29 to 4-30; enclosed). In water year 2019, the April 1 EWA allocation, based on
the Natural Resource Conservation Service (NRCS) forecast, exceeded the range that would trigger
enhanced May/June flows, while the May | inflow forecast and EWA allocation were within the range for
enhanced May/June flows. As a result, enhanced May/June flows were not implemented in 2019 and
Klamath River flows in the months of May and June were lower than those in similar water year types in
the modeled period of record. The analysis in NMFS’ 2019 BiOp assumed that enhanced May/June flows
would occur in years such as water year 2019, in which Upper Klamath Lake (UKL) March - September
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 53 of 441
000053

cumulative inflow is average to below average. To address this, Reclamation is modifying the enhanced
May/June flows trigger date to prevent the situation that occurred in water year 2019 (this year) from
occurring again in the future.

Reclamation has reviewed the effects analyses in both the NMFS and U.S. Fish and Wildlife 2019 BiOps
and concludes that the effects on listed species associated with modifying the trigger date to May | would
be consistent with those previously analyzed in each BiOp. This conclusion is based on the fact that
changing the trigger date does not change the number of years in the modeled period of record in which
enhanced May/June flows are implemented and therefore does not result in additional years that would
impact UKL elevations. Furthermore, a change in the trigger date to May | will result in subsequent Iron
Gate Dam releases that are reflective of current hydrology, rather than that of the previous month. In this
way, the modification will bring the Amended PA in line with the analysis that NMFS did in its 2019
BiOp, which assumed that enhanced May/June flows would occur in years such as water year 2019.

Reclamation has determined that this adjustment to the Amended PA does not require reinitiation of
consultation because none of the criteria identified in SO CFR 402.16 apply. Specifically, although an
adjustment to the Amended PA is occurring, the effects associated with the adjustment will not cause
effects to coho salmon that were not considered in the NMFS 2019 BiOp; instead the adjustment will
provide conditions that are more reflective of those expected to occur under the NMFS 2019 BiOp.
Reclamation requests NMFS’ concurrence that this amendment does not require reinitiation of
consultation.

Request for Clarification of Date Environmental Water Account Assessment is Due under
Reporting Requirement 2B.2

Reporting requirement 2B.2 in NMFS’s 2019 BiOp requires Reclamation to complete an assessment of
EWA used and EWA remaining on May | of each calendar year, in coordination with the Services. It is
not possible to complete an accurate and up-to-date analysis prior to receiving the May 1 NRCS inflow
product. NRCS typically provides the May 1 inflow forecast within the first four business days of May.
As such, Reclamation requests clarification that the assessment can be completed and transmitted to the
Services as soon as practicable, but no later than May 15 of each calendar year.

Reclamation is appreciative of the collaboration and inter-agency coordination that has taken
place during implementation of the NMFS 2019 BiOp to date and looks forward to continued

coordination and collaboration into the future.
Sin y,
(ol AAL wile

Jeffrey Nettleton
Area Manager

Enclosure
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 54 of 441
000054

Enclosure 1

4.3.2.2.2.5. Enhanced May/June Flows

In years in which the May | EWA is greater than 400,000 acre-feet (AF) (407,000 AF in years 2020,
2022, and 2024) and less than 576,000 AF, an additional 20,000 AF is added to the calculated EWA
volume, for augmenting river flows in May and June, and 10,000 AF is deducted from Project Supply.
This action is meant to improve coho habitat in specific years of concern to NMFS. NMFS has requested
flexibility in the distribution of the 20,000 AF to maximize the benefit to listed coho, while maintaining
UKL elevations and conditions necessary for listed suckers. However, for purposes of modeling effects
of the enhanced May/June flows and Reclamation’s planning needs (unless NMFS requests alternative
management scenarios in a given water year), the specific “default” rules for implementing this 20,000

AF for enhanced May/June flows are as follows:

I. May | EWA is greater than 400,000 AF (407,000 AF in years 2020, 2022, and 2024) and less than
576,000 AF;

a. June 1 EWA volume calculations do not affect the addition or delivery of 20,000 AF for
enhanced May/June flows

2. Daily calculated May IGD flow targets are increased by 195 cfs (12,000 AF total in May);
3. Daily calculated June IGD flow targets are increased by 134 cfs (8,000 AF total in June);

4. The April 1 Project Supply lock-in will be the April 1 allocation minus 10,000 AF; and

5. May | and June 1 Project Supply allocations are reduced by 10,000 AF.

Because the 20,000 AF for enhanced May/June flows is counted against EWA when the flows are
implemented in May and June (when the intention is for this volume to be in addition to EWA), 20,000

AF is added to the July 1 EWA to ensure proper EWA accounting for the remainder of the spring/summer
season. Additionally, the default rules assume that when enhanced May/June flows are implemented and
IGD flow targets would otherwise be at minimums, Reclamation would implement flow variability (up to
+/- 75 cfs around enhanced IGD flow targets).

Implementation of enhanced May/June flows as described above must not result in impacts to suckers in
UKL outside of those analyzed in this document; if Reclamation determines that implementation of these
flows may result in impacts to suckers outside of those analyzed here, Reclamation will coordinate with
the Services.

Reclamation anticipates NMFS will recommend alternative distributions to default rules 2 and 3
described above, based on information specific to environmental conditions and forecasts, as a means to
optimize the benefit to coho salmon. NMFS will lead annual efforts to evaluate and seek input from the
Flow Account Scheduling Technical Advisory (FASTA) Team members on alternatives to deviate from
default rules used to implement both the May/June 20,000 AF volume, and the approximate 50,000 AF
volume for disease mitigation and habitat flows. See Section 4.3.2.2.3 of Reclamation’s February 15,
2019, Amended Proposed Action (Amended PA) for details regarding the FASTA adaptive flow
management process.

Finally, to preserve the April 1 lock-in as a “floor” for Project Supply, the April 1 lock-in in all years will
be the April 1 allocation minus 10,000 AF, as described above. If on May 1 EWA is outside the range
necessary to trigger enhanced May/June flows, 10,000 AF will be added back into the April 1 lock-in.
10/10/2019 Case 3:19-Ccv-O44QBrMHVENT DOTHE TERIOR rail FRRTERNAD Pre? Recdniaee Glavdat 441
000055

Hiatt, Kristen <khiatt@usbr.gov>

 

 

[EXTERNAL] Re: Recent coho curves

1 message

 

ian Courter <ian.courter@mthoodenvironmental.com> Mon, Dec 10, 2018 at 3:48 PM
To: Eric Reiland <ereiland@usbr.gov>, Jared Bottcher <jbottcher@usbr.gov>, Torrey Tyler <ttyler@usbr.gov>, Kristen Hiatt
<khiatt@usbr.gov>, Sandra Davis <sandra@ecoresourcegroup.com>

| talked with Thom. USGS should have the data by Wednesday morning, which pushes our write-up delivery to end of day
Wednesday, assuming a quick turnaround by USGS.

lan

On Dec 10, 2018, at 3:10 PM, Sandra Davis (ECO) <sandra@ecoresourcegroup.com> wrote:

Thank you lan.

From: lan Courter <ian.courter@mth nvironmental.com>

Sent: Monday, December 10, 2018 2:38 PM

To: Eric Reiland <ereiland@usbr.gov>; Jared Bottcher <jbottcher@usbr.gov>; Torrey Tyler
<ttyler@usbr.gov>; Kristen Hiatt <khiatt@usbr.gov>

Cc: Sandra Davis <sandra@ecoresourcegroup.com>

Subject: Re: Recent coho curves

 

| misinterpreted Thom’s email from early this AM. Thought he sent that last night. Sounds like his data
won't be delivered to Russ until tomorrow (Tues). | left voicemails for both Thom and Russ to try to get a
better handle on how things are progressing. I’ll keep you posted.

lan Courter

Mount Hood Environmental
503-421-8459 (cell)
503-663-3697 (office)

On Dec 10, 2018, at 5:39 AM, Hardy, Thom <Thom.Hardy@txstate.edu> wrote:

 

Status

| have gone all the way back to Appendix G of Hardy Phase II to extract the HSC and related
data. Doing verification runs this afternoon and hope to post updated results by
tomorrow. Sorry it took so long but it took longer the expected to find the original work
on backup drives stored in my shed.

Thom

From: Sandra Davis (ECO) <sandra@ecoresourcegroup.com>

Sent: Friday, December 7, 2018 6:14 PM

To: Hardy, Thom <Thom.Hardy@txstate.edu>; ‘lan Courter’ <ian.courter@
mthoodenvironmental.com>

Cc: 'Hetrick, Nick’ <nick_hetrick@fws.gov>; ‘jim simondet' <jim.simondet@noaa.gov>;

 

 

 

https://mail.google.com/mail/u/0?ik=ed2ac7 06cb&view=pt&search=all&permthid=thread-f%3A 1619506207296 196870%7Cmsg-f%3A16195106612815... 1/3
10/10/2019

Case 3:19-CVv-O44QBPNRTVENT DO THE TERIGR Mail FiRRTERRAD Re? RecdRagie Abdat 441

‘Jared Bottcher' <jbottcher@usbr.gov>; Perry, Russell W <rperry@usgs.gov>; 'Don Reck onneG
- NOAA Federal' <don.reck@noaa.gov>; 'Nicholas Som' <nicholas_som@fws.gov>;

‘Torrey Tyler' <ttyler@usbr.gov>; ‘Eric Reiland' <ereiland@usbr.gov>

Subject: RE: Recent coho curves

Thank you Thom! Much appreciated!

Sandra Davis, Managing Partner
ECO Resource Group
206.855.0590 Office | 206.478.6881 Cell

From: Hardy, Thom <I hom.Hardy@txstate.edu>

Sent: Friday, December 7, 2018 3:42 PM

To: lan Courter <ian.courter@mthoodenvironmental.com>

Cc: Hetrick, Nick <nick_hetrick@fws.gov>; Sandra Davis
<sandra@ecoresourcegroup.com>; jim simondet <jim.simondet@noaa.gov>; Jared
Bottcher <jbottcher@usbr.gov>; Perry, Russell W <rperry@usgs.gov>; Don Reck - NOAA
Federal <don.reck@noaa.gov>; Nicholas Som <nicholas_som@fws.gov>; Torrey Tyler
<ttyler@usbr.gov>; Eric Reiland <ereiland@usbr.gov>

Subject: RE: Recent coho curves

Found the original simulations from 2017 and will check them again Pll this weekend.

From: lan Courter <ian.courter@mthoodenvironmental.com>

Sent: Friday, December 7, 2018 5:18 PM

To: Hardy, Thom <Thom.Hardy@txstate.edu>

Ce: Hetrick, Nick <nick_hetrick@fws.gov>; Sandra Davis
<sandra@ecoresourcegroup.com>; jim simondet <jim.simondet@noaa.gov>; Jared
Bottcher <jbottcher@usbr.gov>; Perry, Russell W <rperry@usgs.gov>; Don Reck - NOAA
Federal <don.reck@noaa.gov>; Nicholas Som <nicholas_som@fws.gov>; Torrey Tyler
<ttyler@usbr.gov>; Eric Reiland <ereiland@usbr.gov>

Subject: Re: Recent coho curves

Tom,

Per Nick’s request, here’s our graph of the habitat data Russ provided. There are four sites
and three reaches shown. The site specific curves for RRanch, Trees of Heaven, Seiad
Valley, and Rogers Creek should match fairly well with the curves in Phase Il, but they’re
quite different. Russ did some checking and confirmed that our plot of the RRanch WUA
curve is similar to what he’s getting, so | don’t believe it’s a graphing error on our end.
However, we’re certainly not infallible, as was demonstrated by the HSC plotting error, so
we'll keep checking our work.

lan Courter

Mount Hood Environmental
503-421-8459 (cell)
503-663-3697 (office)

https://mail.google.com/mail/u/0?ik=ed2ac7 06cb&view=pt&search=all&permthid=thread-f%3A 1619506207296 196870%7Cmsg-f%3A16195106612815... 2/3
40/10/2019 Case 3:19-cv-O440BPxRTVENT DOTHETNAERIGR Mail FiRRTER RADI RecdnaGe Great 441
000057

On Dec 7, 2018, at 2:22 PM, Hetrick, Nick <nick_hetrick@fws.gov> wrote:

Sandra/Jim/Jared...

If possible, It would be highly beneficial for you to share the curves lan
distributed last week with Thom Hardy as Thom is working over the weekend
to better understand the issue that we dropped on him this am. It seems the
deeper we dig into trying to understand why the site-specific curves lan sent
differ from those in Hardy Pll, the less we understand. many txs nick

Nicholas J. Hetrick

Program Lead

Fish & Aquatic Conservation
Arcata Fish and Wildlife Office
Arcata, CA 95521

office (707) 822-7201

fax (707) 822-8411

https://mail.google.com/mail/u/0?ik=ed2ac7 06cbéview=pt&search=all&permthid=thread-f%3A 1619506207296 196870%7Cmsg-f%3A16195106612815... 3/3
10/10/2019 Case 3:19-cv-04405-VWek@rTikoaton ent SferioR Wad Odd 2O/zQed Rage758 of 441
000058

Westfall, Sterling <sjwestfall@usbr.gov>

 

 

Fwd: Corrected Table 17

Bottcher, Jared <jbottcher@usbr.gov> Wed, Oct 9, 2019 at 8:44 PM
To: Sterling Westfall <sjwestfall@usbr.gov>

 

Folder 14

wenn Forwarded message -----—-

From: Nick Hetrick <nick_hetrick@fws.gov>
Date: Wed, Oct 9, 2019 at 11:00 AM
Subject: Fwd: Corrected Table 17

To: Jared Bottcher <jbottcher@usbr.gov>

Jared... FYI.
We won't be able to participate in DOJ call today...

Nicholas J Hetrick

Begin forwarded message:

From: Nick Hetrick <nick_hetrick@fws.gov>

Date: October 9, 2019 at 8:45:14 AM PDT

To: Paul Souza <paul_souza@fws.gov>

Cc: michael_senn@fws.gov, Adam Johnson <adam_johnson@fws.gov>, Daniel Blake
<daniel_blake@fws.gov>, Nicholas Som <nicholas_som@fws.gov>, Dan Everson
<dan_everson@fws.gov>

Subject: Corrected Table 17

Paul...

Attached are tables of 80% max habitat estimates by reach for coho fry. Table 1 is taken from NOAAs
BiOp (Table 17) whereas the second table incorporates recent corrections in habitat suitability provided by
Dr Hardy and the resulting updated WUA estimates by reach provided by USGS late yesterday. nick

Nicholas J Hetrick

Nicholas Hetrick

Jared Bottcher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washburn Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)

https://mail.google.com/mail/u/0?7ik=e6de5Sdf11 7 &view=pt&search=all&permmsgid=msg-f%3A 1 646976390476900134&simpl=msg-f%3A16469763904... 1/2
10/10/2019 Case 3:19-cv-04405-VWeK@rTIaO GoM ent ISTERIOR Wad. Oxd:Aheed Rage759 of 441

jbottcher@usbr.gov 000059

i) Table 17 from 2019 Klamath BO with corrections 10_9 2019.docx
26K

https://mail.google.com/mail/u/O?ik=e6de5df117 &view=pt&search=all&permmsgid=msg-f%3A1646976390476900134&simpl=msg-f%3A16469763904... 2/2
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 60 of 441

000060

Table 1. Daily average mainstem flows (cfs) where the proposed action will likely reduce coho
salmon fry habitat availability to below 80 percent of maximum (orange highlight) (from USBR
2018a and Table | from NOAA 2019 BiOp.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Iron Gate Dam to Shasta River Shasta to Scott River Scott to Salmon River
Exceedance
March | April | May | June | March | April | May | June | March | April May | June

95% Th 13ii 1429 1244 | 1056 1433 1641 | 1404 | 1126 | 2560 | 2494 | 1931 | 1341
90% 1302 1463 | 1280 | 1078 | 1731 | 1711 | 1467 | 4475 | 2032 | 2711 | 2197 | 1481
85% 1606 1518 1362 | 1099 1954 1848 | 1608 | 1229 3240 3027 | 2477 | 1603
80% 1782 1559 1483 | 1124 2165 1938 | 1742 | 1292 3620 3397 2684 | 1728
75% 1912 1695 7550 | 1159, | 2329 2097 | 1858 | 1345 3971 3849 2964 1816
70% 2122 1858 1611 | 1190 2089 2291 | 1978 | 1397 4340 4134 3334 | 1936
65% 2352 2004 1672 | 1227 | 2864 2446 | 2088 | 1441 4699 4473 3666 2065,
60% 2582 2195 1766 | 1266 3174 2734 | 2221 | 1487 5231 4884 4003 | 2214
55% 2848 2430 1894 | 1312 3519 2983 | 2389 | 1539 6170 5395 4312 | 2392
50% 3140 2689 2072 | 1348 3884 3306 | 2537 | 1604 6716 5859 4609
45% 3372 3013 2315 | 1400 4164 3675 | 2824 | 1690 7238 6476 5098 | 2855
40% 3735 3289 2090 | 1489 4613 3962 | 3230 | 1820 7643 6981 5804 3126
35% 4237 3640 2796 | 1626 5181 4467 | 3504 | 2012 8362 7/33 6444 3434
30% 4668 3986 2999 | 1783 5818 4899 | 3729 | 2202 9173 8339 6923 | 3829
25% 5228 4631 3274 | 1917 6449 5544 | 4029 | 2381 10115 8937 7326 4410
20% 6082 5080 | 3555 | 2089 6897 6099 | 4402 | 2682 | 11237 | 9603 7889 | 4962
15% 6467 5611 3974 | 2416 7669 6537 | 4934 | 3026 | 12429 | 10198 8822 5556
10% 7148 6103 4403 | 2818 8693 7083 | 5474 | 3589 | 14272 | 11235 9797 6469

5% 8582 6669 5062 | 3464 10588 | 7806 ; 6320 | 4271 17531 12322 | 10744 | 7755

 

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 61 of 441
000061

Table 2. Daily average mainstem flows (cfs) where the proposed action will likely reduce coho
salmon fry habitat availability to below 80 percent of maximum, as calculated using corrected
WUA estimates provided by Dr, Hardy on October 2, 2019 (gray highlight)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lron Gate Dam to Shasta River Shasta to Scott River Scott to Salmon River
Exceedance

March | April May | June | March | April | May | June | March | April May | June
95%
90%
85%
80%
75%
70% 2122
65% 2352 | 2004
60% 2582 2195 5231
55% 2848 2430 3519 6170
50% 3140 2689 | 2072 3884 6716 | 5859
45% 3372 3013 | 2315 4164 3675 7238 6476 5098
40% 3735 3289 | 2590 4613 | 3962 7643 | 6981 5804
35% 4237 | 3640 | 2796 5181 | 4467 | 3504 8362 | 7733 | 6444
30% 4668 3986 | 2999 5818 4899 | 3729 9173 8339 6923
25% 5228 4631 | 3274 6449 | 5544 | 4029 10115 | 8937 | 7326
20% 6082 5080 | 3555 6897 6099 | 4402 11237 | 9603 7889 | 4962
15% 6467 5611 | 3974 | 2416 | 7669 | 6537 | 4934 12429 | 10198 | 8822 | 5556
10% 7148 6103 | 4403 | 2818 | 8693 | 7083 | 5474 | 3589 | 14272 | 11235 | 9797 | 6469
5% 8582 6669 5062 | 3464 10588 | 7806 | 6320 | 4271 17531 12322 | 10744 | 7755

 

 

 
10/10/2019 Case 3:19-6yPAKARaTOHG: iDeOQUA NET BaPRehwbe aD ahd RA2MievERAUR HAiahaAdoho
000062

Westfall, Sterling <sjwestfall@usbr.gov>

 

 

Fwd: Revised site- and reach-level WUA for Klamath Coho

 

Bottcher, Jared <jbottcher@usbr.gov> Wed, Oct 9, 2019 at 8:38 PM
To: Sterling Westfall <sjwestfall@usbr.gov>

Folder 14

oe Forwarded message ------—-

From: Bottcher, Jared <jbottcher@usbr.gov>

Date: Wed, Oct 9, 2019 at 8:29 AM

Subject: Fwd: Revised site- and reach-level WUA for Klamath Coho

To: Torrey Tyler <ttyler@usbr.gov>, Reiland, Eric <ereiland@usbr.gov>

Cc: Kristen Hiatt <khiatt@usbr.gov>, Tara Jane Campbell Miranda <tcampbellmiranda@usbr.gov>, Jeffrey (Jeff) Nettleton
<jnettleton@usbr.gov>, David Felstul <dfelstul@usbr.gov>, lan Courter <ian.courter@mthoodenvironmental.com>,
Sandra Davis <sandra@ecoresourcegroup.com>

Torrey and Eric,

Can you take the lead on plotting the Figure 2 reach level curves against those that we consulted on (plots within Figure
15 within NMFS BiOp).

Jared
[Quoted text hidden]
[Quoted text hidden]

 

= reach and site level wua letter r.perry 80ct2019.pdf
260K

https://mail.google.com/mail/u/O?7ik=e6de5df117 &view=pt&search=all&permmsgid=msg-f%3A1646975985962841 103&simpl=msg-f%3A16469759859... 1/1
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 63 of 441
000063

United States Department of the Interior
U. S. GEOLOGICAL SURVEY

Western Fisheries Research Center
Columbia River Research Lab
5501-A Cook-Underwood Rd
Cook, WA 98605

 

10/8/2019

To:

Jim Simondet

Klamath Branch Chief,

National Marine Fisheries Service, California Coastal Area Office
1655 Heindon Rd

Arcata, CA 95521

Jared Bottcher

Chief, Water Operations Division

Bureau of Reclamation - Klamath Basin Area Office
6600 Washburn Way

Klamath Falls, OR 97603

Dear Jim and Jared,

On October 2, 2019 I received data sets of weighted useable area (WUA) based on habitat suitability
criteria (HSC) that was recently corrected for errors identified by Dr. Thom Hardy. Specifically, the
WUA data sets contained the weighted useable area for each cell of two-dimensional (2D)
hydrodynamic models for eight representative sites throughout the Klamath River. I analyzed these
data sets for fry and parr stages of Coho Salmon to produce 1) total WUA for each model site (Figure
1), 2) total WUA for three reaches of the Klamath River separated by major tributaries (Figure 2), and
3) for each reach, the minimum discharge at which 80% of maximum WUA is achieved (Table 1).

Specifically, total WUA for each model site was calculated by summing the WUA of each cell in the
2D hydrodynamic model over all cells for a given discharge and life stage. Reach-level WUA curves
were constructed using the extrapolation procedures described in Perry et al. (2019;
https://pubs.er.usgs.gov/publication/ofr20191107), which involved extrapolating WUA curves of

 

unique meso-habitat types within each 2D site to all 2,635 habitat units defined in the Stream Salmonid
Simulator (S3) model for the Klamath River. All WUA curves are presented here in relative units, as
the proportion of the maximum WUA over the range of discharge for each reach and life stage.

Page l of 5
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 64 of 441
000064

Please feel free to contact me if you have any questions.

Sincerely,

ucoblr2~g—

Russell W. Perry
Research Fishery Biologist

Date: 8 October 2019

 

cc:
Nicholas Hetrick, U.S. Fish and Wildlife Service, Arcata Fish and Wildlife Office
Nicholas Som, U.S. Fish and Wildlife Service, Arcata Fish and Wildlife Office

Page 2 of 5
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 65 of 441
000065

Table 1. Minimum discharge at which 80% of maximum weighted useable area (WUA) is attained for
Coho Salmon by life stage for three reaches of the Klamath River.

 

 

Reach Life stage Discharge (ft?/s) at 80% of maximum WUA
Iron Gate Dam - ShastaR. Fry 1,984
Iron Gate Dam - Shasta R. Parr 1,137
Shasta R. - Scott R. Fry 3,317
Shasta R. - Scott R. Parr 5,081
Scott R. - Salmon R. Fry 4,894
Scott R. - Salmon R. Parr 7,727

 

Page 3 of 5
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 66 of 441
000066

100+
OFS =

O50

WME EE

O28 «

0.0
PO0s

OFS <
O.40+

0:25 *

UBAROH 1G Seal, 2

B00 +

~
eS

“ahs
y
=e

 

Jeag umolg ¢

DS +

0.00 <
4.004

 

imum
=
4
ae
€

O50 <

pees v

O25 +

WUA relative to max
De
fad eo

Sisbon 6

eo 9
Pd Fi Pin
oe eo re
£ & £.

O.00 =

ec

SO

Se

Sf

: ae
Pee RS
ee
a

 

SLEGHO 5

ce00+
100-

 

O75-

0.80

1bG SBS

O28

000 «
00 =

 

OPS «

 

0,50 =

MBO @

O.28-

 

0.00%) a ¥ # ee # i oi
Q S000 feeod 100o = 200000 $000 ooo 16000 20000

Discharge (cfs)

 

Figure 1. Site-level WUA (weighted useable area) for Coho Salmon fry and parr based on two-
dimensional hydrodynamic models at eight sites throughout the Klamath River.

Page 4 of 5
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 67 of 441

000067
Fry Parr
1.00 -
0.75- 5
0.50- =
so
0.25- a
“ 0.00 -
© 1.00-
= Nw
~ eo)
14) a
© 0.75 a
2 as
@ 0.50- av
2
3 g
® 0.25- oE
< a
D>
= 0.00-
1.00 -
jw
w
0.75- 8
4
0.50- ©
Z
0.25- Ss
A
0.00- ,

0 5000 10000 15000 200000 5000 10000 15000 20000
Discharge (cfs)

Figure 2. Reach-level WUA (weighted useable area) for Coho Salmon fry and parr for three reaches of
the Klamath River.

Page 5 of 5
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 68 of 441
000068

Reiland, Eric <ereiland@usbr.gov>

 

 

Re: [EXTERNAL] Fwd: Updated Results

1 message

 

Forrest Carpenter <forrest.carpenter@mthoodenvironmental.com> Wed, Oct 2, 2019 at 1:31 PM
To: Eric Reiland <ereiland@usbr.gov>, "Bottcher, Jared" <jbottcher@usbr.gov>, Torrey Tyler <TTyler@usbr.gov>
Cc: lan Courter <ian.courter@mthoodenvironmental.com>

Hi Eric, Torrey, and Jared,

| wanted to provide you with a quick update on the WUA curves you request this morning. | ran into a small issue that |
won't able to resolve until this evening but | will have those new curves over to you by the end of the day tomorrow.

Thanks!

Forrest Carpenter
Biologist | Mount Hood Environmental
(m) 503.676.7285
(0) 503.668.0033

On Wed, Oct 2, 2019 at 8:09 AM Bottcher, Jared <jbottcher@usbr.gov> wrote:
Including Forrest.

-~------- Forwarded message ----—-----

From: Bottcher, Jared <jbottcher@usbr.gov>

Date: Wed, Oct 2, 2019 at 8:07 AM

Subject: Fwd: [EXTERNAL] Fwd: Updated Results

To: Jeffrey (Jeff) Nettleton <jnettleton@usbr.gov>, Kristen Hiatt <khiatt@usbr.gov>, Tara Jane Campbell Miranda
<tcampbellmiranda@usbr.gov>, Torrey Tyler <ttyler@usbr.gov>, Reiland, Eric <ereiland@usbr.gov>, David Felstul
<dfelstul@usbr.gov>, lan Courter <ian.courter@mthoodenvironmental.com>, Sandra Davis
<sandra@ecoresourcegroup.com>

| have not yet compared these to the tables or curves within the 2019 Opinion.
Jared

-------- Forwarded message -—-----

From: Jim Simondet <jim.simondet@noaa.gov>

Date: Wed, Oct 2, 2019 at 7:01 AM

Subject: [EXTERNAL] Fwd: Updated Results

To: <nick_hetrick@fws.gov>, Jared Bottcher <jbottcher@usbr.gov>

Sent from my iPhone

Begin forwarded message:

From: "Hardy, Thom" <Thom.Hardy@txstate.edu>

Date: October 2, 2019 at 6:52:34 AM PDT

To: Jim Simondet - NOAA Federal <jim.simondet@noaa.gov>
Subject: Updated Results

 
 

Case 3:19-cv-04405-WHO Document 355

Thomas B. Hardy, Ph.D.

Meadows Professor of Environmental Flows
Department of Biology

Texas State University

San Marcos, TX 78666

TH31@TxState.edu

(512) 245-6729 (office)

(435) 770-8853 (cell)

Office: FAB 200b

Jared Bottcher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washbur Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

Jared Bottcher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washbum Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

Filed 02/20/20 Page 69 of 441
000069
40/10/2019 Case 3:19-cv-04405-VWeK@rTInac WRT eM ISHERIOR tad Qied bie wiRageay70 of 441
000070

Westfall, Sterling <sjwestfall@usbr.gov>

 

 

Fwd: contract with Hardy

 

Bottcher, Jared <jbottcher@usbr.gov> Wed, Oct 9, 2019 at 9:20 PM
To: Sterling Westfall <sjwestfall@usbr.gov>

Folder 14

woe Forwarded message -----—-

From: Sandra Davis <sandra@ecoresourcegroup.com>
Date: Fri, Sep 13, 2019 at 9:18 AM

Subject: [EXTERNAL] RE: contract with Hardy
To: jbottcher@usbr.gov <jbottcher@usbr.gov>

Jared,

Just tried giving you a call. What time works best for you this morning?

Best,

Sandra

“Cs
Sandra Davis, Managing Partner

ECO Resource Group

Environment ° Community ° Organization

13616 Sunrise Dr NE, Bainbridge Island, WA 98110
206.855.0590 Office | 206.478.6881 Cell

[Quoted text hidden]
[Quoted text hidden]

https://mail.google.com/mail/u/0?ik=e6de5Sdf11 7 &view=pt&search=all&permmsgid=msg-f%3A 1 646978653797847278&simpl=msg-f%3A16469786537... 1/1
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 71 of 441
000071

Reiland, Eric <ereiland@usbr.gov>

 

 

Re: [EXTERNAL] Fwd: Updated Results

1 message

 

Reiland, Eric <ereiland@usbr.gov> Wed, Oct 2, 2019 at 8:52 AM
To: lan Courter <ian.courter@mthoodenvironmental.com>
Ce: Torrey Tyler <ttyler@usbr.gov>, Eric Reiland <ereiland@usbr.gov>

Hi lan:
| am at the AFS meetings in Reno. Can you plot these curves separately, we will use these if needed for a new BA (re-

initiation). Could you also plot them compared with the 2018 BA curves so we can see where the these curves depart for
the original curves. Thanks, and let me know an ETA for the information.

ERIC

On Wed, Oct 2, 2019 at 8:07 AM Bottcher, Jared <jbottcher@usbr.gov> wrote:
| have not yet compared these to the tables or curves within the 2019 Opinion.

Jared

---------- Forwarded message --------

From: Jim Simondet <jim.simondet@noaa.gov>

Date: Wed, Oct 2, 2019 at 7:01 AM

Subject: [EXTERNAL] Fwd: Updated Results

To: <nick_hetrick@fws.gov>, Jared Bottcher <jbottcher@usbr.gov>

Sent from my iPhone

Begin forwarded message:

From: "Hardy, Thom" <Thom.Hardy@txstate.edu>

Date: October 2, 2019 at 6:52:34 AM PDT

To: Jim Simondet - NOAA Federal <jim.simondet@noaa.gov>
Subject: Updated Results

Thomas B. Hardy, Ph.D.

Meadows Professor of Environmental Flows
Department of Biology

Texas State University

San Marcos, TX 78666

TH31@TxState.edu

(512) 245-6729 (office)

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 72 of 441

(435) 770-8853 (cell)
Office: FAB 200b

Jared Bottcher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washburn Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

000072
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 73 of 441

 

000073

Reiland, Eric <ereiland@usbr.gov>

 

Fwd: [EXTERNAL] New WUA values

1 message

 

Reiland, Eric <ereiland@usbr.gov>
To: Forrest Carpenter <forrest.carpenter@mthoodenvironmental.com>
Ce: Eric Reiland <ereiland@usbr.gov>

As per earlier email just sent,
ERIC

---------- Forwarded message ---------

From: lan Courter <ian.courter@mthoodenvironmental.com>
Date: Thu, Sep 12, 2019 at 2:25 PM

Subject: [EXTERNAL] New WUA values

To: Thom Hardy <TH31@txstate.edu>

Wed, Oct 2, 2019 at 9:32 AM

Cc: Jared Bottcher <jbottcher@usbr.gov>, Torrey Tyler <ttyler@usbr.gov>, Eric Reiland <ereiland@usbr.gov>, Sandra

Davis <sandra@ecoresourcegroup.com>

Hi Thom,

The folks at Reclamation sent me WUA curves from your recent model runs (attached). Can you provide a similar
spreadsheet with coho fry WUA values from the files you sent Russ Perry for the 2018 BA? We’d like to compare the new

model results with those used in the BA and BiOp.
Thanks!

lan Courter

Mount Hood Environmental
503-421-8459 (cell)
503-668-0033 (Sandy office)
503-663-3697 (home office)

 

“Settachnente —_ —_
=» ATTOO0001
2] 2K

£ hoFryWUA.xIsx
@) co
19K
Filename: cohoFryWUA. xlsx

Sheet: CohoFry

Tree of Heaven

Q (cfs)

600

912
1224
1629
2034
2507
2672
3309
3946
4584
5221
5859
6496
7332
8169
9005

Percent of
Maximum
Habitat
28.66
40.12
49.46
57.97
64.78
80.00
85.30
94.72
100.00
96.95
86.11
75.86
64.55
53.19
45.34
39.44

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 74 of 441

Seiad

Q (cfs)

999
1156
1313
1469
2083
2697
3310
3924
4538
5498
6459
7282
7420
8380
9341

10301

Percent of
Maximum
Habitat
22.58
21.86
21.16
20.44
19.57
31.06
31.03
29.84
30.83
38.92
57.75
80.00
83.73
98.55
100.00
99.70

Rranch

Q (cfs)

503.

713

927
1140
1393
1647
1900
2191
2311
2482
2773
3064
3365
4086
4817
5548
6365
7183
8000

Percent of
Maximum
Habitat
34.00
38.47
44.56
48.55
56.28
61.80
68.65
76.21
80.00
85.38
91.60
94.90
96.55
99.86
100.00
95.04
64.61
50.91
43.45

Rogers

Q (cfs)
1300
1804
2971
3807
4642
5493
6331
6670
7170
8009
8847
9686

10524
11329
12164
13000

Percent of
Maximum
Habitat
40.38
45.27
59.42
64.06
64.60
67.67
75.91
80.00
86.06
89.00
83.44
87.00
96.75
97.64
100.00
96.17

000074
Brown Bear
Percent of
Maximum
Q (cfs) Habitat

636 31.21

931 27.52
1226 27.94
1629 40.00
2032 56.78
2574 80.00
2723 86.58
3415 100.00
4106 92.84
4798 72.29
5489 58.46
6180 45.50
6872 35.33
7563 29.64
8382 24.19
9199 19.40
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 75 of 441
000075

Reiland, Eric <ereiland@usbr.gov>

 

 

Fwd: [EXTERNAL] curves

1 message

 

Reiland, Eric <ereiland@usbr.gov> Wed, Oct 2, 2019 at 9:32 AM
To: Forrest Carpenter <forrest.carpenter@mthoodenvironmental.com>
Ce: Eric Reiland <ereiland@usbr.gov>

Hi Forest:

As per our conversation here are the curves that lan sent us. There is another email with curves and | will send it to you
next. If you have any questions you can reach me at 801.718.9107 - | am in Reno at the AFS meetings. Thanks for the
help,

ERIC

------—--- Forwarded message ---------

From: lan Courter <ian.courter@mthoodenvironmental.com>

Date: Thu, Sep 12, 2019 at 11:25 AM

Subject: Re: [EXTERNAL] curves

To: Torrey Tyler <ttyler@usbr.gov>, Eric Reiland <ereiland@usbr.gov>, Jared Bottcher <jbottcher@usbr.gov>
Cc: Sandra Davis <sandra@ecoresourcegroup.com>

Folks,

| think we need graphs of the WUA values listed below. | went ahead and added the Hardy 2012 values to the plots | sent
early today (see attached). Only ones we're missing are the WUA values from Hardy’s analysis in 2018. He should be
able to provide those.

-Hardy Sept 12, 2019
-Hardy 2012
-Hardy 2018
-2018 BA S3

lan Courter

Mount Hood Environmental
503-421-8459 (cell)
503-668-0033 (Sandy office)
503-663-3697 (home office)

2 attachments

=, ATTO0001
2] 11K

<=) cohoFryWUA_comparison.xlsx
) 66K
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 76 of 441

Filename: cohoFryWUA_comparison.xlsx
Sheet: CohoFry Hardy Sept 12 2019

Tree of Heaven

Q (cfs)

600

912
1224
1629
2034
2507
2672
3309
3946
4584
5221
5859
6496
7332
8169
9005

Percent of
Maximum
Habitat
28.66
40.12
49.46
57.97
64.78
80.00
85.30
94.72
100.00
96.95
86.11
75.86
64.55
53.19
45.34
39.44

Seiad

Q (cfs)

999
1156
1313
1469
2083
2697
3310
3924
4538
5498
6459
7282
7420
8380
9341

10301

Percent of
Maximum
Habitat
22.58
21.86
21.16
20.44
19.57
31.06
31.03
29.84
30.83
38.92
57.75
80.00
83.73
98.55
100.00
99.70

Rranch

Q (cfs)

503.

713

927
1140
1393
1647
1900
2191
2311
2482
2773
3064
3365
4086
4817
5548
6365
7183
8000

Percent of
Maximum
Habitat
34.00
38.47
44.56
48.55
56.28
61.80
68.65
76.21
80.00
85.38
91.60
94.90
96.55
99.86
100.00
95.04
64.61
50.91
43.45

Rogers

Q (cfs)
1300
1804
2971
3807
4642
5493
6331
6670
7170
8009
8847
9686

10524
11329
12164
13000

Percent of
Maximum
Habitat
40.38
45.27
59.42
64.06
64.60
67.67
75.91
80.00
86.06
89.00
83.44
87.00
96.75
97.64
100.00
96.17

000076
Brown Bear
Percent of
Maximum
Q (cfs) Habitat

636 31.21

931 27.52
1226 27.94
1629 40.00
2032 56.78
2574 80.00
2723 86.58
3415 100.00
4106 92.84
4798 72.29
5489 58.46
6180 45.50
6872 35.33
7563 29.64
8382 24.19
9199 19.40
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 77 of 441

Filename: cohoFryWUA_comparison.xlsx

Sheet: Hardy 2012

Tree of Heaven

Q (cfs)

600

912
1224
1629
2034
2672
3309
3946
4584
5221
5859
6496
7332
8169
9005

Percent of
Maximum
Habitat
28.88
37.82
43.36
46.4
51.1
71.17
86.24
98.03
100
91.46
82.76
72.57
62.81
56.57
51.3

Seiad

Q (cfs)

999
1156
1313
1469
2083
2697
3310
3924
4538
5498
6459
7420
8380
9341

10301

Percent of
Maximum
Habitat
48.04
46.03
44,3
43.01
44.76
53.14
49.69
43.6
44.49
56.34
70.54
88.26
98.93
100
99.96

Rranch

Q (cfs)

503

713

927
1140
1393
1647
1900
2191
2482
2773
3064
3365
4086
4817
5548
6365

Percent of
Maximum
Habitat
46.94
47.74
51.85
55.58
63.43
67.83
73.43
81.68
90.05
95.17
97.89
99.5
100
96.86
92.51
66.56

Rogers

Q (cfs)
1300
1804
2971
3807
4642
5493
6331
7170
8009
8847
9686

10524
11329
12164
13000

Percent of
Maximum
Habitat
50.54
57.11
76.42
84.08
82.68
80.9
82.65
84.76
86.45
84.61
87.54
95.87
96.2
100
97.76

Brown Bear

Q (cfs)

000077

636

931
1226
1629
2032
2723
3415
4106
4798
5489
6180
6872
7563
8382
9199

Percent of
Maximum
Habitat
100
64.76
51.9
43.1
42.47
56.12
46.72
47.92
38.07
30.16
21.94
20.46
19.98
20.24
19.49
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 78 of 441

Filename: cohoFryVWWUA_comparison.xlsx

Sheet: CohoFry 2018 BA

Trees of Heaven (rkm: 272 - 275)

Q (cfs)

100

200

300

400

500

600

700

800

900
1000
1100
1200
1300
1400
1500
1600
1700
1800
1900
2000
2100
2200
2300
2400
2500
2600
2700
2800
2900
3000
3100
3200
3300
3400
3500
3600
3700
3800
3900
4000
4100
4200
4300
4400
4500
4600
4700
4800
4900
5000
5100
5200
5300
5400
5500

Percent of
Maximum
Habitat
8.94
17.87
26.81
35.74
44.68
53.61
60.53
66.81
72.74
77,41
78.97
81.35
82.90
82.81
81.09
81.09
80.47
80.33
82.07
83.83
85.47
87.34
89.27
91.20
93.14
95.10
97.00
98.87
100.00
99.49
98.64
97.62
96.07
95.01
94.15
93.31
92.72
92.00
90.96
90.15
89.58
88.41
87.07
85.98
84.72
83.27
81.58
79.86
78.23
76.62
75.11
73.60
71.35
69.04
66.88

Seiad Valley (rkm: 205 - 208)

Q (cfs)

100

200

300

400

500

600

700

800

900
1000
1100
1200
1300
1400
1500
1600
1700
1800
1900
2000
2100
2200
2300
2400
2500
2600
2700
2800
2900
3000
3100
3200
3300
3400
3500
3600
3700
3800
3900
4000
4100
4200
4300
4400
4500
4600
4700
4800
4900
5000
5100
5200
5300
5400
5500

Percent of
Maximum
Habitat

6.09
12.19
18.28
24.38
30.47
36.57
42.66
48.04
52.10
56.67
60.34
63.82
67.20
68.56
70.59
73.04
74,93
76.33
72.75
71.48
72.58
73.26
73.92
74,35
74,78
74.86
74.56
75.57
76.70
7783
78.97
80.26
81.42
82.58
83.78
85.02
86.22
87.37
88.47
89.54
90.58
91.66
92.72
93.79
94.88
96.00
97.25
98.52
99.50
100.00
99.36
98.72
98.08
97.48
96.91

R Ranch (rkm: 296 - 298)

Q (cfs)

100

200

300

400

500

600

700

800

900
1000
1100
1200
1300
1400
1500
1600
1700
1800
1900
2000
2100
2200
2300
2400
2500
2600
2700
2800
2900
3000
3100
3200
3300
3400
3500
3600
3700
3800
3900
4000
4100
4200
4300
4400
4500
4600
4700
4800
4900
5000
5100
5200
5300
5400
5500

Percent of

Maximum

Habitat
10.94
21.89
32.83
43.78
54.72
64.80
68.22
70.81
74.18
76.44
74,28
76.64
77,71
75.06
77.97
80.55
82.85
85.50
88.53
91.52
94.12
96.39
97.87
98.93
99.78
100.00
99.80
99.62
99.02
97.56
95.71
94.86
93.99
93.57
93.26
92.58
91.81
90.77
89.86
89.08
88.32
87.56
86.37
84.82
83.32
81.96
80.60
79.69
78.86
78.02
77.08
76.13
75.18
74,02
72.82

000078

Roger's Creek (rkm: 112 - 114)

Q (cfs)

100

200

300

400

500

600

700

800

900
1000
1100
1200
1300
1400
1500
1600
1700
1800
1900
2000
2100
2200
2300
2400
2500
2600
2700
2800
2900
3000
3100
3200
3300
3400
3500
3600
3700
3800
3900
4000
4100
4200
4300
4400
4500
4600
4700
4800
4900
5000
5100
5200
5300
5400
5500

Percent of
Maximum
Habitat

6.47
12.94
19.41
25.88
32.36
38.83
45.30
51.77
58.24
64.71
72.10
79.08
84.46
91.06
91.34
90.44
90.33
88.39
86.09
86.02
83.74
81.04
77,32
72.95
71.07
74,78
78.02
81.13
83.02
82.08
81.26
80.61
79.58
79,54
81.56
83.58
85.61
87.73
90.16
93.26
96.40
99.50
100.00
97.26
94.09
90.93
87.80
85.98
84.62
84.90
85.16
85.40
85.80
86.33
88.21
5600
5700
5800
5900
6000
6100
6200
6300
6400
6500
6600
6700
6800
6900
7000
7100
7200
7300
7400
7500
7600
7700
7800
7900
8000
8100
8200
8300
8400
8500
8600
8700
8800
8900
9000
9100
9200
9300
9400
9500
9600
9700
9800
9900
10000
10100
10200
10300
10400
10500
10600
10700
10800
10900
11000
11100
11200
11300
11400
11500
11600
11700

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 79 of 441

64.99
63.10
61.21
59.46
57.74
56.03
54.32
52.52
50.72
48.92
47.13
45.39
43.68
41.97
40.26
38.64
37.34
36.03
34.73
33.43
32.13
30.83
29.53
28.75
28.06
27.37
26.68
25.99
25.30
24.60
23.91
23.45
23.16
22.86
22.57
22.28
21.99
21.69
21.40
21.11
20.82
20.52
20.23
19.94
19.65
19.45
19.45
19.45
19.44
19.44
19.44
19.44
19.43
19.43
19.43
19.42
19.42
19.42
19.41
19.41
19.41
19.41

5600
5700
5800
5900
6000
6100
6200
6300
6400
6500
6600
6700
6800
6900
7000
7100
7200
7300
7400
7500
7600
7700
7800
7900
8000
8100
8200
8300
8400
8500
8600
8700
8800
8900
9000
9100
9200
9300
9400
9500
9600
9700
9800
9900
10000
10100
10200
10300
10400
10500
10600
10700
10800
10900
11000
11100
11200
11300
11400
11500
11600
11700

96.38
96.22
96.09
95.95
95.79
95.59
95.42
95.29
95.18
95.14
95.05
94.76
94.47
94.20
93.93
93.74
93.63
93.50
93.24
92.99
92.63
92.22
91.79
91.04
90.28
89.48
88.64
87.81
87.03
86.30
85.57
84.82
84.00
83.17
82.35
81.57
80.93
80.30
79.67
79.03
77.91
76.50
75.09
73.69
72.23
70.53
68.84
67.14
65.44
63.96
62.79
61.63
60.46
59.30
58.13
56.97
55.81
54.65
53.48
52.32
51.16
50.00

5600
5700
5800
5900
6000
6100
6200
6300
6400
6500
6600
6700
6800
6900
7000
7100
7200
7300
7400
7500
7600
7700
7800
7900
8000
8100
8200
8300
8400
8500
8600
8700
8800
8900
9000
9100
9200
9300
9400
9500
9600
9700
9800
9900
10000
10100
10200
10300
10400
10500
10600
10700
10800
10900
11000
11100
11200
11300
11400
11500
11600
11700

71.61
70.40
69.23
68.06
66.88
65.71
64.44
63.02
61.60
60.18
58.75
57.33
55.94
54.68
53.41
52.15
50.88
49.62
48.35
47.16
46.53
45.89
45.26
44.63
43.99
43.36
42.73
42.09
41.46
40.83
40.19
39.94
39.83
39.72
39.61
39.50
39.39
39.28
39.17
39.05
38.94
38.83
38.72
38.61
38.50
38.39
38.27
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16

5600
5700
5800
5900
6000
6100
6200
6300
6400
6500
6600
6700
6800
6900
7000
7100
7200
7300
7400
7500
7600
7700
7800
7900
8000
8100
8200
8300
8400
8500
8600
8700
8800
8900
9000
9100
9200
9300
9400
9500
9600
9700
9800
9900
10000
10100
10200
10300
10400
10500
10600
10700
10800
10900
11000
11100
11200
11300
11400
11500
11600
11700

000079

90.06
91.78
93.55
95.48
94.31
91.85
88.82
85.77
82.11
79,19
77,75
77 AL
77.81
78.21
78.63
78.03
76.77
75.28
73.53
72.00
70.64
69.32
69.00
68.68
68.29
67.89
67.61
67.38
67.19
67.09
66.98
66.81
66.59
66.38
66.18
65.99
65.82
65.74
65.67
65.61
65.55
65.49
65.43
65.38
65.33
65.30
65.26
65.23
65.23
65.30
65.37
65.45
65.51
65.54
65.56
65.59
65.61
65.58
65.55
65.52
65.46
65.40
11800
11900
12000
12100
12200
12300
12400
12500
12600
12700
12800
12900
13000
13100
13200
13300
13400
13500
13600
13700
13800
13900
14000
14100
14200
14300
14400
14500
14600
14700
14800
14900
15000
15100
15200
15300
15400
15500
15600
15700
15800
15900
16000
16100
16200
16300
16400
16500
16600
16700
16800
16900
17000
17100
17200
17300
17400
17500
17600
17700
17800
17900

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 80 of 441

19.40
19.40
19.40
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39

11800
11900
12000
12100
12200
12300
12400
12500
12600
12700
12800
12900
13000
13100
13200
13300
13400
13500
13600
13700
13800
13900
14000
14100
14200
14300
14400
14500
14600
14700
14800
14900
15000
15100
15200
15300
15400
15500
15600
15700
15800
15900
16000
16100
16200
16300
16400
16500
16600
16700
16800
16900
17000
17100
17200
17300
17400
17500
17600
17700
17800
17900

48.84
47.96
47.07
46.18
45.29
44.41
43.52
42.63
41.74
40.85
39.81
38.70
37.60
36.50
35.39
34.29
33.19
32.08
30.98
30.03
29.68
29.32
28.96
28.60
28.25
27.89
27.53
27.17
26.81
26.46
26.10
25.74
25.38
25.03
24.67
24.46
24.28
24.10
23.93
23.75
23.57
23.39
23.22
23.04
22.86
22.68
22.50
22.33
22.15
21.97
21.79
21.61
21.44
21.26
21.08
20.90
20.73
20.55
20.39
20.41
20.44
20.46

11800
11900
12000
12100
12200
12300
12400
12500
12600
12700
12800
12900
13000
13100
13200
13300
13400
13500
13600
13700
13800
13900
14000
14100
14200
14300
14400
14500
14600
14700
14800
14900
15000
15100
15200
15300
15400
15500
15600
15700
15800
15900
16000
16100
16200
16300
16400
16500
16600
16700
16800
16900
17000
17100
17200
17300
17400
17500
17600
17700
17800
17900

38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16

11800
11900
12000
12100
12200
12300
12400
12500
12600
12700
12800
12900
13000
13100
13200
13300
13400
13500
13600
13700
13800
13900
14000
14100
14200
14300
14400
14500
14600
14700
14800
14900
15000
15100
15200
15300
15400
15500
15600
15700
15800
15900
16000
16100
16200
16300
16400
16500
16600
16700
16800
16900
17000
17100
17200
17300
17400
17500
17600
17700
17800
17900

000080

65.33
65.31
65.34
65.36
65.39
65.42
65.46
65.50
65.54
65.54
65.52
65.50
65.47
65.52
65.60
65.67
65.75
65.82
65.85
65.84
65.84
65.83
65.82
65.79
65.75
65.71
65.67
65.66
65.69
65.72
65.75
65.78
65.81
65.84
65.86
65.88
65.90
65.92
65.94
65.96
65.96
65.95
65.93
65.92
65.91
65.90
65.88
65.84
65.78
65.73
65.67
65.61
65.56
65.50
65.44
65.36
65.28
65.21
65.13
65.05
64.97
64.89
18000
18100
18200
18300
18400
18500
18600
18700
18800
18900
19000
19100
19200
19300
19400
19500
19600
19700
19800
19900
20000

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 81 of 441

19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39
19.39

18000
18100
18200
18300
18400
18500
18600
18700
18800
18900
19000
19100
19200
19300
19400
19500
19600
19700
19800
19900
20000

20.48
20.50
20.53
20.55
20.57
20.60
20.62
20.64
20.66
20.69
20.71
20.73
20.75
20.78
20.80
20.82
20.84
20.87
20.89
20.91
20.94

18000
18100
18200
18300
18400
18500
18600
18700
18800
18900
19000
19100
19200
19300
19400
19500
19600
19700
19800
19900
20000

38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16
38.16

18000
18100
18200
18300
18400
18500
18600
18700
18800
18900
19000
19100
19200
19300
19400
19500
19600
19700
19800
19900
20000

000081

64.83
64.82
64.82
64.81
64.80
64.79
64.79
64.78
64.77
64.77
64.76
64.74
64.69
64.64
64.59
64.55
64.50
64.45
64.40
64.35
64.30
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 82 of 441
000082

Filename: cohoFryWUA_comparison.xlsx
Sheet: CohoFry Comparison Plots

[NO DATA-BLANK SHEET]
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 83 of 441
000083

Reiland, Eric <ereiland@usbr.gov>

 

 

Re: [EXTERNAL] Fwd: Updated Results

1 message

 

Reiland, Eric <ereiland@usbr.gov> Wed, Oct 2, 2019 at 10:07 AM
To: "Bottcher, Jared" <jbottcher@usbr.gov>, TORREY TYLER <ttyler@usbr.gov>
Cc: Eric Reiland <ereiland@usbr.gov>

Hi Jared:
Forrest should have the updated curves to BOR today. He will send them to everyone on your original email. Thanks,

ERIC

On Wed, Oct 2, 2019 at 9:26 AM Reiland, Eric <ereiland@usbr.gov> wrote:
Hi Jared:

| spoke with MT Hood Env. and Forrest is going to try and work up the curves, because lan is in AK. | will keep you
posted, thanks.

ERIC

On Wed, Oct 2, 2019 at 8:53 AM Reiland, Eric <ereiland@usbr.gov> wrote:
| asked lan to plot these new data curves. | will let you know when he can have a revised set of plots, thanks.

ERIC

On Wed, Oct 2, 2019 at 8:07 AM Bottcher, Jared <jbottcher@usbr.gov> wrote:
| have not yet compared these to the tables or curves within the 2019 Opinion.

Jared

---...--- Forwarded message ---------

From: Jim Simondet <jim.simondet@noaa.gov>

Date: Wed, Oct 2, 2019 at 7:01 AM

Subject: [EXTERNAL] Fwd: Updated Results

To: <nick_hetrick@fws.gov>, Jared Bottcher <jbottcher@usbr.gov>

Sent from my iPhone

Begin forwarded message:

From: "Hardy, Thom" <Thom.Hardy@txstate.edu>

Date: October 2, 2019 at 6:52:34 AM PDT

To: Jim Simondet - NOAA Federal <jim.simondet@noaa.gov>
Subject: Updated Results

 

 
 

 

 

Case 3:19-cv-04405-WHO Document 355

Thomas B. Hardy, Ph.D.

Meadows Professor of Environmental Flows
Department of Biology

Texas State University

San Marcos, TX 78666

TH31@TxState.edu

(512) 245-6729 (office)

(435) 770-8853 (cell)

Office: FAB 200b

Jared Bottcher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washburm Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

Filed 02/20/20 Page 84 of 441
000084
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 85 of 441
000085

Reiland, Eric <ereiland@usbr.gov>

 

 

Re: [EXTERNAL] Fwd: Updated Results

1 message

 

Bottcher, Jared <jboticher@usbr.gov> Wed, Oct 2, 2019 at 10:50 AM
To: "Jeffrey (Jeff) Nettleton" <jnettleton@usbr.gov>, Kristen Hiatt <khiatt@usbr.gov>, Tara Jane Campbell Miranda
<tcampbellmiranda@usbr.gov>, Torrey Tyler <ttyler@usbr.gov>, "Reiland, Eric" <ereiland@usbr.gov>, David Felstul
<dfelstul@usbr.gov>, lan Courter <ian.courter@mthoodenvironmental.com>, Sandra Davis
<sandra@ecoresourcegroup.com>

Morning,

| was able to plot the new Coho Fry curves on the spreadsheet that lan provided in early September for four individual
sites. The CohoFry Comparison Plot tab shows the curves that Reclamation and NMFS consulted on (orange line), as
well as the corrected curves that Hardy provided in October 2019 (The September curve is the one that Hardy initially
provided to NMFS after he discovered there were errors).

| heard on the phone this morning with Jim that Arcata has independently verified the October curves from Hardy and
believe they are accurate. | expect to hear more from the Nick's on the process they used to independently corroborate
the data Hardy provided.

Jared

On Wed, Oct 2, 2019 at 8:07 AM Bottcher, Jared <jbottcher@usbr.gov> wrote:
| have not yet compared these to the tables or curves within the 2019 Opinion.

Jared

--------— Forwarded message ---------

From: Jim Simondet <jim.simondet@noaa.gov>
Date: Wed, Oct 2, 2019 at 7:01 AM

Subject: [EXTERNAL] Fwd: Updated Results
To: <nick_hetrick@fws.gov>, Jared Bottcher <jbottcher@usbr.gov>

Sent from my iPhone

Begin forwarded message:

From: "Hardy, Thom" <Thom.Hardy@txstate.edu>

Date: October 2, 2019 at 6:52:34 AM PDT

To: Jim Simondet - NOAA Federal <jim.simondet@noaa.gov>
Subject: Updated Results

Thomas B. Hardy, Ph.D.

Meadows Professor of Environmental Flows
Department of Biology

Texas State University

San Marcos, TX 78666

 
Case 3:19-cv-04405-WHO Document 355
TH31@TxState.edu

(512) 245-6729 (office)
(435) 770-8853 (cell)
Office: FAB 200b

Jared Bottcher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washburn Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

Jared Bottcher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washburn Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

 

iS) 10022019 _cohoFryWUA_comparison.xlsx
74K

Filed 02/20/20 Page 86 of 441
000086
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 87 of 441

Filename: 10022019 cohoFryWUA_comparison.xlsx

Sheet:

CohoFry Hardy Sept 12 2019

Tree of Heaven

Q (cfs)

600

912
1224
1629
2034
2507
2672
3309
3946
4584
5221
5859
6496
7332
8169
9005

Percent of
Maximum
Habitat
28.66
40.12
49.46
57.97
64.78
80.00
85.30
94.72
100.00
96.95
86.11
75.86
64.55
53.19
45.34
39.44

Seiad

Q (cfs)

999
1156
1313
1469
2083
2697
3310
3924
4538
5498
6459
7282
7420
8380
9341

10301

Percent of
Maximum
Habitat
22.58
21.86
21.16
20.44
19.57
31.06
31.03
29.84
30.83
38.92
57.75
80.00
83.73
98.55
100.00
99.70

Rranch

Q (cfs)

503.

713

927
1140
1393
1647
1900
2191
2311
2482
2773
3064
3365
4086
4817
5548
6365
7183
8000

Percent of
Maximum
Habitat
34.00
38.47
44.56
48.55
56.28
61.80
68.65
76.21
80.00
85.38
91.60
94.90
96.55
99.86
100.00
95.04
64.61
50.91
43.45

Rogers

Q (cfs)
1300
1804
2971
3807
4642
5493
6331
6670
7170
8009
8847
9686

10524
11329
12164
13000

Percent of
Maximum
Habitat
40.38
45.27
59.42
64.06
64.60
67.67
75.91
80.00
86.06
89.00
83.44
87.00
96.75
97.64
100.00
96.17

000087
Brown Bear
Percent of
Maximum
Q (cfs) Habitat

636 31.21

931 27.52
1226 27.94
1629 40.00
2032 56.78
2574 80.00
2723 86.58
3415 100.00
4106 92.84
4798 72.29
5489 58.46
6180 45.50
6872 35.33
7563 29.64
8382 24.19
9199 19.40
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 88 of 441

Filename: 10022019_cohoFryWUA_comparison.xlsx

Sheet

Trees of Heaven (rkm: 272 - 275)

Q (cfs)

100

200

300

400

500

600

700

800

900
1000
1100
1200
1300
1400
1500
1600
1700
1800
1900
2000
2100
2200
2300
2400
2500
2600
2700
2800
2900
3000
3100
3200
3300
3400
3500
3600
3700
3800
3900
4000
4100
4200
4300
4400
4500
4600
4700
4800
4900
5000
5100
5200
5300
5400
5500
5600
5700
5800
5900
6000

CohoFry 2018 BA

Percent of
Maximum
Habitat

8.94
17.87
26.81
35.74
44.68
53.61
60.53
66.81
72.74
77A1
78.97
81.35
82.90
82.81
81.09
81.09
80.47
80.33
82.07
83.83
85.47
87.34
89.27
91.20
93.14
95.10
97.00
98.87
100.00
99.49
98.64
97.62
96.07
95.01
94.15
93.31
92.72
92.00
90.96
90.15
89.58
88.41
87.07
85.98
84.72
83.27
81.58
79.86
78.23
76.62
75.11
73.60
71.35
69.04
66.88
64.99
63.10
61.21
59.46
57.74

Seiad Valley (rkm: 205 - 208)

Q (cfs)

100

200

300

400

500

600

700

800

900
1000
1100
1200
1300
1400
1500
1600
1700
1800
1900
2000
2100
2200
2300
2400
2500
2600
2700
2800
2900
3000
3100
3200
3300
3400
3500
3600
3700
3800
3900
4000
4100
4200
4300
4400
4500
4600
4700
4800
4900
5000
5100
5200
5300
5400
5500
5600
5700
5800
5900
6000

Percent of
Maximum
Habitat

6.09
12.19
18.28
24,38
30.47
36.57
42.66
48.04
52.10
56.67
60.34
63.82
67.20
68.56
70.59
73.04
74,93
76.33
72.75
71.48
72.58
73.26
73.92
74.35
74.78
74.86
74.56
75.57
76.70
77.83
78.97
80.26
81.42
82.58
83.78
85.02
86.22
87.37
88.47
89.54
90.58
91.66
92.72
93.79
94.88
96.00
97.25
98.52
99.50
100.00
99.36
98.72
98.08
97.48
96.91
96.38
96.22
96.09
95.95
95.79

R Ranch (rkm: 296 - 298)

Q (cfs)

100

200

300

400

500

600

700

800

900
1000
1100
1200
1300
1400
1500
1600
1700
1800
1900
2000
2100
2200
2300
2400
2500
2600
2700
2800
2900
3000
3100
3200
3300
3400
3500
3600
3700
3800
3900
4000
4100
4200
4300
4400
4500
4600
4700
4800
4900
5000
5100
5200
5300
5400
5500
5600
5700
5800
5900
6000

Percent of
Maximum
Habitat
10.94
21.89
32.83
43.78
54,72
64.80
68.22
70.81
74,18
76.44
74.28
76.64
7771
75.06
77.97
80.55
82.85
85.50
88.53
91.52
94.12
96.39
97.87
98.93
99.78
100.00
99.80
99.62
99.02
97.56
95.71
94.86
93.99
93.57
93.26
92.58
91.81
90.77
89.86
89.08
88.32
87.56
86.37
84.82
83.32
81.96
80.60
79.69
78.86
78.02
77.08
76.13
75.18
74.02
72,82
71.61
70.40
69.23
68.06
66.88

Roger's Creek (rkm: 112 - 114)

Q (cfs)

100

200

300

400

500

600

700

800

900
1000
1100
1200
1300
1400
1500
1600
1700
1800
1900
2000
2100
2200
2300
2400
2500
2600
2700
2800
2900
3000
3100
3200
3300
3400
3500
3600
3700
3800
3900
4000
4100
4200
4300
4400
4500
4600
4700
4800
4900
5000
5100
5200
5300
5400
5500
5600
5700
5800
5900
6000

Percent of
Maximum
Habitat

6.47
12.94
19.41
25.88
32.36
38.83
45.30
51.77
58.24
64.71
72.10
79.08
84.46
91.06
91.34
90.44
90.33
88.39
86.09
86.02
83.74
81.04
77,32
72.95
71,07
74.78
78.02
81.13
83.02
82.08
81.26
80.61
79.58
79.54
81.56
83.58
85.61
87.73
90.16
93.26
96.40
99.50
100.00
97.26
94.09
90.93
87.80
85.98
84.62
84.90
85.16
85.40
85.80
86.33
88.21
90.06
91.78
93.55
95.48
94.31

000088
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 89 of 441

000089
6100 56.03 6100 95.59 6100 65.71 6100 91.85
6200 54,32 6200 95.42 6200 64,44 6200 88.82
6300 52.52 6300 95.29 6300 63.02 6300 85.77
6400 50,72 6400 95,18 6400 61.60 6400 82.11
6500 48,92 6500 95.14 6500 60,18 6500 79.19
6600 47.13 6600 95.05 6600 58.75 6600 7775
6700 45.39 6700 94.76 6700 57.33 6700 77A1
6800 43.68 6800 94.47 6800 55.94 6800 77,81
6900 41.97 6900 94.20 6900 54,68 6900 78,21
7000 40.26 7000 93.93 7000 53.41 7000 78.63
7100 38.64 7100 93.74 7100 52.15 7100 78.03
7200 37.34 7200 93.63 7200 50.88 7200 76.77
7300 36.03 7300 93.50 7300 49.62 7300 75,28
7400 34,73 7400 93.24 7400 48.35 7400 73.53
7500 33.43 7500 92.99 7500 47.16 7500 72,00
7600 32.13 7600 92.63 7600 46.53 7600 70.64
7700 30.83 7700 92.22 7700 45.89 7700 69.32
7800 29,53 7800 91.79 7800 45.26 7800 69.00
7900 28.75 7900 91.04 7900 44.63 7900 68.68
8000 28.06 8000 90.28 8000 43.99 8000 68.29
8100 27.37 8100 89.48 8100 43.36 8100 67.89
8200 26.68 8200 88.64 8200 42.73 8200 67.61
8300 25.99 8300 87.81 8300 42.09 8300 67.38
8400 25.30 8400 87.03 8400 41.46 8400 67.19
8500 24,60 8500 86.30 8500 40.83 8500 67.09
8600 23.91 8600 85.57 8600 40.19 8600 66.98
8700 23.45 8700 84.82 8700 39,94 8700 66.81
8800 23.16 8800 84,00 8800 39.83 8800 66.59
8900 22.86 8900 83.17 8900 39,72 8900 66.38
9000 22.57 9000 82.35 9000 39.61 9000 66.18
9100 22.28 9100 81.57 9100 39.50 9100 65.99
9200 21.99 9200 80.93 9200 39,39 9200 65.82
9300 21.69 9300 80.30 9300 39,28 9300 65.74
9400 21.40 9400 79.67 9400 39.17 9400 65.67
9500 21.11 9500 79,03 9500 39.05 9500 65.61
9600 20,82 9600 77,91 9600 38.94 9600 65.55
9700 20,52 9700 76.50 9700 38.83 9700 65.49
9800 20,23 9800 75.09 9800 38.72 9800 65.43
9900 19.94 9900 73.69 9900 38.61 9900 65.38
10000 19.65 10000 72,23 10000 38.50 10000 65.33
10100 19.45 10100 70.53 10100 38.39 10100 65.30
10200 19.45 10200 68.84 10200 38.27 10200 65.26
10300 19.45 10300 67.14 10300 38.16 10300 65.23
10400 19.44 10400 65.44 10400 38.16 10400 65.23
10500 19.44 10500 63.96 10500 38.16 10500 65.30
10600 19.44 10600 62.79 10600 38.16 10600 65.37
10700 19.44 10700 61.63 10700 38.16 10700 65.45
10800 19.43 10800 60.46 10800 38.16 10800 65.51
10900 19.43 10900 59.30 10900 38.16 10900 65.54
11000 19.43 11000 58.13 11000 38.16 11000 65.56
11100 19.42 11100 56.97 11100 38.16 11100 65.59
11200 19.42 11200 55.81 11200 38.16 11200 65.61
11300 19.42 11300 54.65 11300 38.16 11300 65.58
11400 19.41 11400 53.48 11400 38.16 11400 65.55
11500 19.41 11500 52.32 11500 38.16 11500 65.52
11600 19.41 11600 51.16 11600 38.16 11600 65.46
11700 19.41 11700 50.00 11700 38.16 11700 65.40
11800 19.40 11800 48.84 11800 38.16 11800 65.33
11900 19.40 11900 47,96 11900 38.16 11900 65.31
12000 19.40 12000 47.07 12000 38.16 12000 65.34
12100 19.39 12100 46.18 12100 38.16 12100 65.36
12200 19.39 12200 45.29 12200 38.16 12200 65.39
12300 19.39 12300 44,41 12300 38.16 12300 65.42
12400 19.39 12400 43.52 12400 38.16 12400 65.46
12500 19.39 12500 42.63 12500 38.16 12500 65.50
12600 19.39 12600 41.74 12600 38.16 12600 65.54

12700 19.39 12700 40.85 12700 38.16 12700 65.54
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 90 of 441

000090
12800 19.39 12800 39,81 12800 38.16 12800 65.52
12900 19.39 12900 38.70 12900 38.16 12900 65.50
13000 19.39 13000 37.60 13000 38.16 13000 65.47
13100 19.39 13100 36.50 13100 38.16 13100 65.52
13200 19.39 13200 35.39 13200 38.16 13200 65.60
13300 19.39 13300 34,29 13300 38.16 13300 65.67
13400 19.39 13400 33.19 13400 38.16 13400 65.75
13500 19.39 13500 32.08 13500 38.16 13500 65.82
13600 19.39 13600 30.98 13600 38.16 13600 65.85
13700 19.39 13700 30.03 13700 38.16 13700 65.84
13800 19.39 13800 29.68 13800 38.16 13800 65.84
13900 19.39 13900 29,32 13900 38.16 13900 65.83
14000 19.39 14000 28.96 14000 38.16 14000 65.82
14100 19.39 14100 28.60 14100 38.16 14100 65.79
14200 19.39 14200 28.25 14200 38.16 14200 65.75
14300 19.39 14300 27.89 14300 38.16 14300 65.71
14400 19.39 14400 27.53 14400 38.16 14400 65.67
14500 19.39 14500 27.17 14500 38.16 14500 65.66
14600 19.39 14600 26.81 14600 38.16 14600 65.69
14700 19.39 14700 26.46 14700 38.16 14700 65.72
14800 19.39 14800 26.10 14800 38.16 14800 65.75
14900 19.39 14900 25.74 14900 38.16 14900 65.78
15000 19.39 15000 25,38 15000 38.16 15000 65.81
15100 19.39 15100 25.03 15100 38.16 15100 65.84
15200 19.39 15200 24.67 15200 38.16 15200 65.86
15300 19.39 15300 24,46 15300 38.16 15300 65.88
15400 19.39 15400 24,28 15400 38.16 15400 65.90
15500 19.39 15500 24,10 15500 38.16 15500 65.92
15600 19.39 15600 23.93 15600 38.16 15600 65.94
15700 19.39 15700 23.75 15700 38.16 15700 65.96
15800 19.39 15800 23.57 15800 38.16 15800 65.96
15900 19.39 15900 23.39 15900 38.16 15900 65.95
16000 19.39 16000 23,22 16000 38.16 16000 65.93
16100 19.39 16100 23.04 16100 38.16 16100 65.92
16200 19.39 16200 22.86 16200 38.16 16200 65.91
16300 19.39 16300 22.68 16300 38.16 16300 65.90
16400 19.39 16400 22.50 16400 38.16 16400 65.88
16500 19.39 16500 22.33 16500 38.16 16500 65.84
16600 19.39 16600 22.15 16600 38.16 16600 65.78
16700 19.39 16700 21.97 16700 38.16 16700 65.73
16800 19.39 16800 21.79 16800 38.16 16800 65.67
16900 19.39 16900 21.61 16900 38.16 16900 65.61
17000 19.39 17000 21.44 17000 38.16 17000 65.56
17100 19.39 17100 21.26 17100 38.16 17100 65.50
17200 19.39 17200 21.08 17200 38.16 17200 65.44
17300 19.39 17300 20,90 17300 38.16 17300 65.36
17400 19.39 17400 20,73 17400 38.16 17400 65.28
17500 19.39 17500 20.55 17500 38.16 17500 65,21
17600 19.39 17600 20,39 17600 38.16 17600 65.13
17700 19.39 17700 20,41 17700 38.16 17700 65.05
17800 19.39 17800 20,44 17800 38.16 17800 64,97
17900 19.39 17900 20.46 17900 38.16 17900 64,89
18000 19.39 18000 20,48 18000 38.16 18000 64,83
18100 19.39 18100 20,50 18100 38.16 18100 64,82
18200 19.39 18200 20,53 18200 38.16 18200 64,82
18300 19.39 18300 20.55 18300 38.16 18300 64,81
18400 19.39 18400 20.57 18400 38.16 18400 64,80
18500 19.39 18500 20.60 18500 38.16 18500 64,79
18600 19.39 18600 20,62 18600 38.16 18600 64,79
18700 19.39 18700 20,64 18700 38.16 18700 64,78
18800 19.39 18800 20.66 18800 38.16 18800 64.77
18900 19.39 18900 20.69 18900 38.16 18900 64.77
19000 19.39 19000 20,71 19000 38.16 19000 64.76
19100 19.39 19100 20,73 19100 38.16 19100 64,74
19200 19.39 19200 20,75 19200 38.16 19200 64,69
19300 19.39 19300 20,78 19300 38.16 19300 64,64

19400 19.39 19400 20.80 19400 38.16 19400 64,59
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 91 of 441

000091
19500 19.39 19500 20,82 19500 38.16 19500 64,55
19600 19.39 19600 20,84 19600 38.16 19600 64,50
19700 19.39 19700 20.87 19700 38.16 19700 64,45
19800 19.39 19800 20.89 19800 38.16 19800 64,40
19900 19.39 19900 20,91 19900 38.16 19900 64,35

20000 19.39 20000 20,94 20000 38.16 20000 64,30
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 92 of 441
000092

Filename: 10022019 _cohoFryWUA_comparison.xlsx
Sheet: WUA Curves Hardy Oct 1 2019

 

 

 

Rranch Percent of Maximum Habitat
Discharge
(cfs)
Chinook Fry Coho Juv Coho Fry Chinook Juv
503 30.23 41.44 33.30 32.43
| 7130 34.84 48.62 38.18 39.36
927 ~—s« 40.89 54.21 45.41 45.85
1140 ~=— 46.70 57.77 51.55 50.35
1393. «56.11 64.58 61.57 56.52
1647 ~—s«64.10 66.53 69.19 59.23
/ 1900 72.77 69.14 77.17 62.75
| 2191 ~— 81.97 72.21 85.23 67.59
po 3028 5 64 of 08 ae
| 2773 ~—«95.73 78.36 98.67 77.14
| 3064 —s«é98.53 81.53 100.00 81.25
3365 «100.00 85.34 99.91 85.75
; 99.99 91.80 99.97 93.14
97.15 96.55 96.17 97.38
92.41 100.00 90.89 100.00
66.67 79.48 62.62 82.69
55.27 76.83 51.19 77.98

 

48.70 75.13 45.21 73.97

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 93 of 441
000093

 

 

 

 

 

 

Trees of Maximum Habitat
Discharge
(cfs)
Chinook Fry Coho Juv Coho Fry Chinook Juv
30.13 34.78 32.10 41.44
40.86 45.34 42.74 56.30
50.01 56.17 50.63 73.74
58.81 57.36 58.47 82.05
66.02 55.24 65.98 77.45
85.69 54.22 85.61 66.57
94.87 57.72 94.74 65.97
100.00 68.23 100.00 73.46
97.47 78.87 96.90 81.50
90.12 85.14 86.98 88.19
82.78 92.76 77.48 95.85
72.25 95.88 66.17 98.90
7332 62.20 97.16 55.34 100.00
55.92 100.00 49.13 97.46
50.01 95.32 44.00 94.08

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 94 of 441
000094

BrownBear of Maximum Habitat

 

 

 

 

Discharge

(cfs)

Chinook Fry Coho Juv Coho Fry Chinook Juv
636 32.03 67.60 29.16 88.61
931 30.31 62.06 28.19 86.82
1226 32.59 53.72 31.30 81.22
1629 45.69 50.30 46.57 74.08
2032 63.05 50.76 64.85 71.75
2723 87.90 52.44 90.49 69.14
3415 100.00 55.86 100.00 70.58
4106 93.28 63.18 87.70 75.53
4798 76.42 69.85 68.35 81.19
5489 65.19 76.68 57.28 87.74
6180 55.91 85.78 50.08 95.53
6872 53.44 90.37 48.91 99.71
7563 50.87 92.59 47.57 100.00
8382 54.48 96.38 51.86 99.29

9199 54.21 100.00 51.66 96.69
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 95 of 441
000095

 

 

 

 

Seiad of Maximum Habitat
Discharge

(cfs)

Chinook Fry Coho Juv Coho Fry Chinook Juv
999 38.39 44.20 37.53 42.68
1156 36.98 43.96 36.18 41.75
1313 35.86 45.26 35.06 41.34
1469 35.12 44.13 34.40 40.69
2083 35.13 39.74 34.87 38.77
2697 45.92 54.79 45.83 53.26
3310 47.87 53.37 46.73 53.05
3924 46.73 47.52 43.63 52.38
4538 46.52 44.71 43.62 51.89
5498 55.07 52.37 54.64 54.76
6459 66.56 58.88 68.17 58.34
7420 83.41 69.44 87.65 66.18
8380 95.24 83.95 99.10 76.96
9341 98.78 94.51 99.78 90.12

10301 100.00 100.00 100.00 100.00
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 96 of 441
000096

Rogers of Maximum Habitat

 

 

 

 

 

 

Discharge
(cfs)

Chinook Fry Coho Juv Coho Fry Chinook Juv
31.32 15.77 30.85 17.11
34.82 17.03 35.10 18.63
52.66 19.26 54.54 20.23
61.47 22.13 62.18 23.73
65.58 26.88 65.17 28.19
70.37 32.47 70.12 33.15
77.11 39.19 77.41 39.87
83.94 47.73 84.31 48.62
88.18 57.18 88.29 58.84
86.63 63.61 85.87 66.88
87.63 69.66 87.88 72.07
94.56 79.14 96.15 79.33
95.91 84.21 96.87 84.13

100.00 93.71 100.00 93.16
| 13000 99.43 100.00 96.92 100.00
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 97 of 441
000097

Orleans of Maximum Habitat

 

 

 

Discharge
(cfs)

Chinook Fry Coho Juv Coho Fry Chinook Juv
93.40 100.00 90.49 100.00
93.87 88.94 91.79 91.49
96.23 77.46 95.06 80.29

100.00 69.86 100.00 74.40

98.20 60.75 96.68 68.03
95.16 55.97 92.57 65.04
89.56 50.80 84.93 62.74
83.45 44.28 79.69 59.05
78.66 38.81 75.80 54.18
77.02 34.40 74.40 49.51
75.47 30.72 73.17 45.64
73.86 28.68 71.96 42.79
73.30 26.62 72.12 40.46
72.80 24.34 71.78 37.94
73.99 30.39 73.24 38.72

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 98 of 441
000098

 

 

 

 

Saints of Maximum Habitat
Discharge
(cfs)

Chinook Fry Coho Juv Coho Fry Chinook Juv

24.30 17.08 23.51 13.87

35.06 23.07 36.37 19.20

37.03 24.02 37.60 21.07

50.69 32.16 52.52 27.19

56.64 35.76 59.10 30.72

75.44 50.20 78.58 44.23

8899 100.00 70.65 100.00 68.07
10172 93.78 74.34 91.39 71.72
89.76 81.73 86.31 81.00

95.60 93.93 94.42 93.25

85.36 95.09 80.11 97.18

83.14 100.00 78.36 100.00

78.03 97.76 72.46 98.80

66.50 95.19 61.01 96.86

67.74 94.72 63.51 96.96

 

Pecwan of Maximum Habitat

 

 

 

 

Discharge
(cfs)
Chinook Fry Coho Juv Coho Fry Chinook Juv

1483 12.62 2.81 12.56 2.32
1978 12.90 3.25 12.81 2.55
2190 13.04 3.48 12.77 2.76
2472 13.27 3.76 12.97 2.96
2966 13.97 4.23 13.93 3.26
3390 14.35 4.64 14.35 3.56
3991 15.27 4.98 15.45 3.71
4979 20.47 6.81 21.56 4.47
5968 27.20 10.60 29.00 6.39
6992 36.29 15.58 39.00 9.14
7872 48.61 22.50 52.87 13.04

10983 100.00 86.82 100.00 52.42
16845 70.66 100.00 63.49 100.00
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 99 of 441
000099

Filename: 10022019 _cohoFryWUA_comparison.xlsx
Sheet: CohoFry Comparison Plots

[NO DATA - BLANK SHEET]
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 100 of 441
000100

Reiland, Eric <ereiland@usbr.gov>

 

 

Fwd: [EXTERNAL] Fwd: Updated Results

1 message

 

Bottcher, Jared <jbottcher@usbr.gov> Wed, Oct 2, 2019 at 8:07 AM
To: "Jeffrey (Jeff) Nettleton" <jnettleton@usbr.gov>, Kristen Hiatt <khiatt@usbr.gov>, Tara Jane Campbell Miranda
<tcampbellmiranda@usbr.gov>, Torrey Tyler <ttyler@usbr.gov>, "Reiland, Eric" <ereiland@usbr.gov>, David Felstul
<dfelstul@usbr.gov>, lan Courter <ian.courter@mthoodenvironmental.com>, Sandra Davis
<sandra@ecoresourcegroup.com>

| have not yet compared these to the tables or curves within the 2019 Opinion.
Jared

—_——-——- Forwarded message ---------

From: Jim Simondet <jim.simondet@noaa.gov>

Date: Wed, Oct 2, 2019 at 7:01 AM

Subject: [EXTERNAL] Fwd: Updated Results
To: <nick_hetrick@fws.gov>, Jared Bottcher <jbottcher@usbr.gov>

Sent from my iPhone

Begin forwarded message:
From: "Hardy, Thom" <Thom.Hardy@txstate.edu>
Date: October 2, 2019 at 6:52:34 AM PDT

To: Jim Simondet - NOAA Federal <jim.simondet@noaa.gov>
Subject: Updated Results

Thomas B. Hardy, Ph.D.

Meadows Professor of Environmental Flows
Department of Biology

Texas State University

San Marcos, TX 78666

TH31@TxState.edu

(512) 245-6729 (office)

(435) 770-8853 (cell)

Office: FAB 200b

Jared Bottcher
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 101 of 441

Deputy Area Manager 000101

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washburn Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

2 attachments

ATTO0001
2) 1K

Ey Oct_1_2019_ Site_Level_WUA_Tables_Chink_Coho-Fry_Juv.xlsx
20K
10/17/2019 Case 3:19-cVv1R4A0iraVH® THE OCEAN? 5 DandrikechOWRG/2Pieneiagicn bR2-ObAAL
000102

 

Campbell Miranda, Tara Jane <tcampbellmiranda@usbr.gov>

 

Transmittal of DRAFT Implementation Plan - USFWS

1 message

Hiatt, Kristen <khiatt@usbr.gov> Tue, Oct 1, 2019 at 4:02 PM

To: Evan Childress <evan_childress@fws.gov>, "Rasmussen, Josh" <josh_rasmussen@fws.gov>, Adam Johnson
<adam_johnson@fws.gov>, Daniel Blake <daniel_blake@fws.gov>

Cc: Jared Bottcher <jbottcher@usbr.gov>, "Jeffrey (Jeff) Nettleton" <jnettleton@usbr.gov>, "Campbell Miranda, Tara Jane
(Tara)” <tcampbellmiranda@usbr.gov>, JENNIE LAND <jland@usbr.gov>, Jim Simondet <jim.simondet@noaa.gov>, Jamie
Montesi <James.Montesi@noaa.gov>

Good afternoon,

Please find attached the draft 2019 Klamath Project Operations Biological Opinion Terms and Conditions
Implementation Plan (IP). The purpose of this IP is to demonstrate how the Bureau of Reclamation intends
to comply with the mandatory Terms and Conditions of the U.S. Fish and Wildlife Service’s (USFWS)
Biological Opinion on the Effects of Proposed Klamath Project Operations from April I, 2019, through
March 31, 2024, on the Lost River Sucker and the Shortnose Sucker (2019 USFWS BiOp) issued on March
29, 2019.

A requirement of the Terms and Conditions was to develop an IP that describes the process Reclamation will
follow to ensure the necessary resources are allocated to implement those Terms and Conditions and to
complete required monitoring and reporting. The IP is to be developed in consultation with the USFWS, and
provided for review by October 1, 2019. A final IP is due December 15, 2019, or at a date agreeable to the
Service (2019 USFWS BiOp, p. 182)

Reclamation requests the USFWS complete its review and provide comments back to Reclamation by
November 1, 2019, to facilitate a timely December 15, 2019, submission of the final IP.

Reclamation worked closely with USFWS during the development of the draft IP and we would like to
extend our gratitude for the high level of coordination and support in the implementation of the 2019
USFWS BiOp.

If you have any questions, please let me know.

Best,
Kristen

Kristen L. Hiatt

Environmental Compliance Branch Chief

Bureau of Reclamation Klamath Basin Area Office
Interior Region 10 - California-Great Basin

Work: 541-880-2577

Cell: 541-591-9492

Email: khiatt@usbr.gov

“FOR INTERNAL USE ONLY — NOT FOR PUBLIC DISTRIBUTION *

iW) 20191001_BOR-USFWS-Draft 2019BiOpimplementationPlan.docx

https://mail.google .com/mail/u/07ik=5f864f26af&view=pt&search=all&permthid=thread-f%3A 16462339 18099621 138% 7Cmsg-f%3A1 64623391 809962...

1/2
10/17/2019 Case 3:19-CV- 4A Rare THE OCRed 5 Dandrih@th HA2G/2Vieneagich PR3-Ob AA
erk 000103

https://mail.google.com/mail/u/O?ik=5f864f26af&view=pt&search=all&permthid=thread-f%3A 16462339 18099621 138% 7Cmsg-f%3A164623391809962... 2/2
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 104 of 441
000104

RECLAMATION

Managing Water in the West

U.S. Fish and Wildlife Service
2019 Klamath Project
Operations Biological Opinion
Terms and Conditions
Implementation Plan

Klamath Project, Oregon
Mid-Pacific Region

 

eens Fhe hy

ag oe

U.S. Department of the Interior
Bureau of Reclamation October 2019
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 105 of 441
000105

 

Mission Statements

The Department of the Interior protects and manages the Nation's natural
resources and cultural heritage; provides scientific and other information
about those resources; and honors its trust responsibilities or special
commitments to American Indians, Alaska Natives, and affiliated island
communities.

The mission of the Bureau of Reclamation is to manage, develop, and
protect water related resources in an environmentally and economically
sound manner in the interest of the American public.

 

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 106 of 441

000106
Page

Table of Contents
TL. Introduction... cccccecceeseecseeeseecseneenseessneeneeesneeerseeseeeneeseteseeenieetsieeeversuieerenesceneettsireneereree ]
2. Implementation Plan Details ........0..00..0ccccccceccccccccsecssesceseceseesseeseseseaeceseessesseseeesetssseeseeseeeseesees 1
Sas, L, GRRRRTROEIERT TY a ax.ae oe ns sae.ce 55cm aR Us SLAM Hs SO ML OGRLUN NL NEAR SES ML SLMS RLS LE NE Le ]
2.2 Resource AlOCation .............. ccc cccccccceeceseceececeseesssuseeeseceseseeuesceseaeseseesscssesseseessseersesesesseseeeses 2
2.2.1 Statt cee ec cccecsceeeessesseeeseeeseeseeeseeseeensessseneesnaeeeseesenseesaessaseeeeeseseesaestseeeeeaeeerseaeseaeeneeeeen 2
2.2.2 FUMdinng oo... cc ec cecc ce ccccceeecesececseecsseceseesrascvsseccseecstecseecsasessesesserssasesestssecstecasersseeesenes 2
2.3 Reportimng o.oo... cece cccccccccccceecesecesccuseeesesesceeeesceescusssesesesvseceessesssseeeeeesevssssaceeeeceseerseseeseeseeeees Zz
2.4 Meeting Requirements 0.0.0.0... ccc cccccessecssessseensseecseecssecseesstessaeeseeeeeecseeeseenseeetseesaeetaeenseeeas 3
2.5 Adaptive Management oo... co.cc ccceeceeceseesesseseesesaseseeseeatsessesseesseeseesseavsesseteeteeseneeseeees 3
DCCA a os escx ws sen.zn w ni.sencn wascsn WiSGNaR W DADRA WASOAAA W OLEGRIN HASLdE WO GANGA WLSGAAR W OEGRIN WiSGRN W BLEGRAIN WAGER 3
4, Dispute Resolution ...........0ccccccccccceccccscccseecsssesseceseeessseessessseessesrsssevaeecsseessseeseeetseveseerseenesenensees 4
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 107 of 441
000107

1. Introduction

This document transmits an Implementation Plan (IP) that the Bureau of Reclamation
(Reclamation) developed to demonstrate how Reclamation intends to comply with the mandatory
Terms and Conditions (T&C(s)) of the Biological Opinion on the Effects of Proposed Klamath
Project Operations from April 1, 2019, through March 31, 2024, on the Lost River Sucker and
the Shortnose Sucker (2019 USFWS BiOp) issued by the U.S Fish and Wildlife Service
(USFWS) on March 29, 2019.

A requirement of the Incidental Take Statement, was to develop a T&Cs IP that describes the
process Reclamation will follow to ensure the necessary resources are allocated to implement the
T&Cs and to complete required monitoring and reporting by the due dates. The IP is to be
developed in consultation with the USFWS and provided to them for review by October 1, 2019.
A final plan is due December 15, 2019, or at a date agreeable to the USFWS (2019 USFWS
BiOp, p. 182).

2. Implementation Plan Details

2.1 Summary

Reclamation intends to use its authorities, available funding depending on annual appropriations
by Congress, and staff to implement the T&Cs, all associated Monitoring and Reporting, and
Meeting requirements of the 2019 USFWS BiOp by the required due dates. In order to ensure
that the required activities are implemented or funded, Reclamation intends to submit budget
requests, develop necessary work plans and other tools, and allocate the appropriate level of
resources necessary to implement the tasks and activities associated with complying with the
T&Cs of the 2019 USFWS BiOp.

Reclamation has identified a single point of contact within Reclamation’s Klamath Basin Area
Office responsible to streamline oversight, tracking, and development of tools necessary to
ensure compliance with the T&Cs, Conservation Measures, Monitoring and Reporting tasks,
Meeting requirements, and other activities required in the 2019 USFWS BiOp.

Upon thorough review of the 2019 USFWS BiOp, the attached IP Summary Table and Budget
Spreadsheet were developed. Reclamation intends to use the IP Summary Table as the main tool
to track compliance with the T&Cs with the Budget Spreadsheet used to plan and track fiscal
support for all requirements. Reclamation and the USFWS have reviewed the IP Summary
Table and Budget Spreadsheet and agreed to the format of, and information, included therein.
Reclamation and USFWS also recognize that the IP Summary Table and Budget Spreadsheet are
living documents and will be modified, as needed. Reclamation and USFWS also agreed that an

1
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 108 of 441
000108

updated version of the IP Summary Table and Budget Spreadsheet will be provided to USFWS
with the Annual Report and at the Annual ESA Compliance Meeting.

The current structure of the IP Summary Table describes what actions and tasks are needed to
comply with the T&Cs, all Mandatory Monitoring and Reporting Requirements, as well as
Required Meetings. The details provided for each of these three categories includes a wealth of
associated information such as requirements and due dates for draft and final plans and reports,
notes, and policy and technical points of contact.

The Budget Spreadsheet contains a listing of all requirements and other commitments identified
in the 2019 USFWS BiOp for fiscal years 2019 through 2024 and whether or not a current
financial agreement is in place.

2.2 Resource Allocation

Reclamation will ensure necessary resources (staff and funding) are allocated to implement the
T&Cs and to complete the required monitoring and reporting by the due dates. Reclamation has
identified all actions and financial commitments required for compliance and created the IP
Summary Table and Budget Spreadsheet, respectively, for tracking purposes.

2.2.1 Staff

Reclamation reviewed individual actions or set of activities associated with each T&C,
Monitoring and Reporting, and meeting requirements and assigned a Reclamation
Policy/Coordination Lead and Technical Lead (collectively, Agency Leads) responsible for
ensuring the appropriate level of staff and fiscal planning resources are available to implement
the actions.

2.2.2 Funding

In response to the review of each T&C, Monitoring and Reporting/Meeting requirement, as well
as Conservation Measures intrinsic to Reclamation’s operation of the Project, Reclamation
developed the Budget Spreadsheet which outlines the associated fiscal commitments for the term
(2019-2024) of the 2019 USFWS BiOp. The Budget Spreadsheet ensures compliance with the
USFWS 2019 BiOp by identifying the funding commitment, the financial action needed to
administer funds action related to funding agreements (e.g., execution of contracts, inter-agency
agreement, financial assistant agreements, etc.) inclusive of the current status of said agreements.
Reclamation currently anticipates being able to meet all funding requirements by working as
expeditiously as possible to meet necessary internal contracting timelines and will coordinate
with the USFWS should an issue with the timing of funding commitments arise.

2.3 Reporting

Reclamation reviewed the actions identified in the 2019 USFWS BiOp and the narrative within
the T&Cs and Monitoring and Reporting Requirements. The required reporting tasks are
included in the Mandatory Monitoring and Reporting portion of the IP Summary Table.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 109 of 441
000109

Reclamation will provide USFWS with the specified reports on their associated due dates found
in the IP Summary Table. Additionally, Reclamation may provide other reports to the USFWS
on various hydrologic and fisheries related activities associated with operating the Klamath
Project consistent with the 2019 USFWS BiOp.

2.4 Meeting Requirements

Reclamation reviewed the meeting requirements in the narrative and the T&Cs and Monitoring
and Reporting Requirements within the 2019 USFWS BiOp. The required meetings are included
in the Meeting Requirement portion of the IP Summary Table. Reclamation will host an Annual
Endangered Species Act Compliance Meeting between Reclamation and USFWS by March 31.
The annual compliance meeting may rotate between the locations of Arcata, California, Klamath
Falls, Oregon, Redding, California, and Medford/Ashland, Oregon.

2.5 Adaptive Management

If conditions change during the five (5) year term of the 2019 USFWS BiOp, Reclamation and
USFWS will coordinate and make necessary changes to the action items described in the IP
Summary Table and/or Budget Spreadsheet and modify tracking methodologies, processes, and
procedures, as necessary, to ensure continued compliance and timely completion and submission
of required actions. As soon as Reclamation recognizes a real or potential deviation from the
T&Cs, Reclamation will immediately alert USFWS to determine appropriate next steps.

Reclamation recognizes that there are key periods during the year where there is a higher
potential to deviate from the T&Cs, as well as the Proposed Action. Reclamation anticipates the
most critical potential deviations to be Upper Klamath Lake elevations, and Environmental
Water Account management. Therefore, the increased communication and coordination efforts
and the built in flexibility of the Flow Account Scheduling Technical Advisory Team will play a
large role in tracking these issues in an effort to avoid deviations and/or implement corrective
adaptive management actions.

Reclamation recognizes that tracking and implementation of the 2019 USFWS BiOp is a
partnership between Reclamation and USFWS. The USFWS will also play an active role in
identifying potential deviations and associated necessary corrective actions.

3. Communications

In an effort to streamline coordination and collaboration with USFWS, Reclamation has
designated a Policy/Coordination Lead, as well as a Technical Lead for each task included in the
IP Summary Table. The Policy/Coordination Lead will have the responsibility of coordinating
and collaborating directly with USFWS to develop a common understanding and interpretation
of the requirements included in the 2019 USFWS BiOp. The identified Technical Lead will have
the responsibility of carrying out the technical effort within the required timeframes based on the
Policy/Coordination Lead’s and Reclamation/USFWS management’s guidance. This team

3
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 110 of 441
000110

structure is anticipated to allow for efficient and effective communication and coordination
efforts between Reclamation and USFWS which is expected to contribute to the understanding
of requirements assisting Reclamation in ensuring compliance with the T&Cs and associated
Monitoring activities and more timely completion and submission of reporting requirements.

Reclamation has also committed to developing, in coordination with USFWS, an electronic
sharing space where information can be shared, posted, and exchanged between Reclamation and
USFWS in an open and transparent manner. Various other data related to fisheries activities and
hydrologic conditions may also be posted to Reclamation’s public website at
www.usbr.gov\kbao consistent with individual requirements in the T&Cs and Monitoring and
Reporting Requirements.

4. Dispute Resolution

Reclamation and USFWS recognize that disputes concerning implementation of and compliance
with the T&Cs and Monitoring and Reporting requirements may arise from time to time.
Reclamation and USFWS agree to work together in good faith to resolve such disputes using the
following informal dispute resolution process.

If Reclamation and/or USFWS find that the parties are in an unresolvable disagreement related to
deviation from, or non-compliance with, the T&Cs and Monitoring and Reporting requirements,
the aggrieved party will notify informally by email the identified issue and proposed remedies to
the Agency Leads of the other agencies as shown in the following table!:

 

 

 

 

 

 

 

 

 

 

Agency Leads and
Agency Resource Point of Contact
Technical Lead Water Management Dave Felstul
Reclamation Technical Lead Fisheries Management Torrey Tyler
Policy/Coordination Lead Compliance Kristen Hiatt
Technical Lead Water Management Adam Johnson
USFWS S
Policy/Coordination Lead Compliance Josh Rasmussen
National Marine Technical Lead Water Management Jamie Montesi
Fisheries Service
(NMFS) Policy/Coordination Lead Compliance To Be Determined

 

 

 

 

 

' Due to the complex intricacies of how operating the Klamath Project consistent with the 2019 USFWS BiOp
impacts conditions in the Klamath River, the NMFS may be included as part of the dispute resolution process.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 111 of 441
000111

The Agency Leads will meet by conference call within 1 week of the notice to develop a
common understanding of the issue and the proposed remedies and determine if implementation
of the proposed remedies is feasible as an immediate route to resolution. If not, the Agency
Leads will be provided 15 days, or such other time as agreed to, to work with their respective
agency to determine alternative remedy resolution actions and present to the Coordination Leads
to determine their feasibility and/or establish a specific process and timetable to seek an
agreeable solution. During the 15-day time period, additional coordination efforts may be
necessary with other agencies (e.g., NMFS) and Reclamation and USFWS will use their best
efforts to share information and be responsive to inquiries. If the issues cannot be resolved
through such negotiations, the Agency Leads will elevate the issue to Reclamation and USFWS
management who will make good faith efforts to resolve the issue. If the issue cannot be
resolved at the management level, a facilitated Agency Coordination Team meeting will be
called to work through the issue and develop a solution.

IN WITNESS WHEREOF, RECLAMATION AND USFWS have executed this IP to be in
effect as of the date that the last signature is received.

BY Date:

Area Manager
Klamath Basin Area Office
Bureau of Reclamation

 

BY Date:
Field Supervisor
Klamath Falls Fish and Wildlife Office
U.S. Fish and Wildlife Service

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 112 of 441

 

 

 

 

 

000112
Implementation Plan Summary Table
Term and Conditions Requirements for USFWS 2019 Biological Opinion
Termand | tite of rnd pratt | Binal Policy/Coordinat
Condition Requirement Start Date Date Interval Due Plan Due | Notes ion and
(T&C) q Date Technical Leads
Date
Ensure that No Technical Lead:
jot Typically Reclamation to monitor numbers of age-0 Posey Tylet
Taken that ey an ¥ juvenile and older suckers moving through FES Policy /
T&C la - N/A Annually | N/A N/A to determine peak entrainment. en cal
Increase Early Coordination
Entrainment at | September . — . Lead: Kristen
his (liar Beieaae See Mandatory Monitoring la., below. Hiatt
Dam
Assess water levels at, Clear Lake. Gerber
Actions to Reservoir, and Tule Lake Sump 1A.
oo Reclamation shall coordinate with the USFWS
S 8 ly and to ensure the anticipated irrigation supply falls
a tiv within the effects analyzed and incidental take
ra authorized in this BiOp. ,
Actions to Technical Lead:
avon’ Gone | April 15 or Projected end of September targets shall be at__ | Dave Felstul
T&C 1b | Minimum asm N/A | Weekly |N/A |N/A Dr eATG ZANE SkeATAEO, Policy /
Elevations in sae oa Coordination
begins At least once a week throughout the year, ae
Clear Lake : ; Lead: Kristen
Reclamation shall assess projected water levels :
Reservoir, tax 8 ion iad aa ie j Hiatt
Gates to determine if they are likely to fall below
Reservaie and proposed minimums for Clear Lake Reservoir,
Tule Lake Gerber Reservoir, and Tule Lake Sump 1A for
Sump 1A that relevant time period.
Convene meeting with USFWS immediately if
projected to reach minimum elevation.
Take Corrective Septem ; As the irrigation season progresses from Technical Lead:
Tat de Actions to mae ber 30 HSamnurathy | Sits BTA. March 1 — September 30, Reclamation shall Dave Felstul

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 113 of 441

 

000113
Implementation Plan Summary Table
Term and Conditions Requirements for USFWS 2019 Biological Opinion
Ensure UKL monitor UKL elevations to determine if there is
Elevations are a projected or realized progressive decrease in | Policy /
Managed within the elevation that would fall outside of the Coordination
the Scope of the boundary conditions for the effects analysis (as_| Lead: Kristen
Proposed described in Section 7.1): Hiatt
Action

e 2 consecutive years in which UKL surface
elevations fall below 4142.0 ft in April or May
e UKL surface elevations below observed
elevations in 2010 in April or May

e UKL surface elevations below 4138.26 ft
(1,261.36 m) at any time

e More than one water year when UKL surface
elevations drop below 4,138.5 ft (1,261.4 m) in
September

e Any year with UKL surface elevations less
than 4,140.0 ft (1,261.9 m) by July 15, more
than 1 year when surface elevations fall below
4140.5 ft (1,262.0 m) by July 15, or more than
2 years when surface elevations fall below
4140.8 ft (1,261.1 m) by July 15

If a progressive decline in UKL elevations
becomes evident to Reclamation or USFWS,
immediate consultation between the agencies
on corrective action is required.

 

 

T&C 1d

 

Activate the A
Canal Pumped-
bypass System
Annually by
August |

Begin
Consult:

July 1
Activate

Pumped-
bypass no

 

August 1

later than:

 

See
Notes

 

Weekly

 

N/A

 

N/A

 

Consult weekly with USFWS to determine if
appropriate to turn on pump-based system of
the FES.

Activate to run continuously no later than
August 1 and continue until no age-0 suckers
are observed in the FES or until the A Canal
diversions are terminated at the end of the
season.

 

Technical Lead:
Torrey Tyler

Policy /
Coordination
Lead: Kristen
Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 114 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for USFWS 2019 Biological Opinion

000114

 

Reclamation shall develop a data management
plan that will include the details of how
hydrological and biological data related to
Project operations and effects will be stored and
shared with USFWS and other agencies.

Reclamation shall develop the plan in
coordination with USFWS and NMFS.

The plan shall include standard operating

Technical Lead:

 

 

Develop and procedures for collecting, reviewing, finalizing,
: . : : Dave Felstul
Implement a storing. and presenting Project reservoir
T&C le Hydrologic N/A N/A Annually October | December pleat, flow, diversion, and pumping data as Policy /
Data 1,2019 | 1, 2019 well as biological data collected during salvage. ar
Management FES monitoring. and Gerber Reservoir Comeatteeniicrn
Plan monitoring. Lanai: Esiien
Hiatt

The plan shall include annual updates to

hydrological data sets, including those

described in Section 7.1, as well as plans for

finalizing historical data sets such that official

versions are available upon request or via web

hosting. The plan shall also include an annual

update of the KBPM, with output provided to

the Service.

Begin implementation January 1, 2020

Reclamation shall consult with Service
Annual hvydrologists, biologists, and other appropriate
Identification agencies (e.g., USGS, Oregon Department of Technical Lead:
and Installation Water Resources, PacifiCorp, and irrigation Dave Felstul
of Needed districts) to assess the need for additional or

T&C If Water-Level July 1,2019 | N/A Annually | N/A N/A replacement gages in the Project area, at least Policy /

and Flow- annually, beginning July 1, 2019. Coordination
Measurement Lead: Kristen
Gages in the If additional or replacement gages are deemed | Hiatt
Project necessary, Reclamation shall take appropriate

 

 

 

 

 

 

 

actions to acquire and install the gages and

 

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 115 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for USFWS 2019 Biological Opinion

000115

 

incorporate them into the QA/QC network as
quickly as possible.

Annual summary in Annual Monitoring Report
by March 1

 

T&C lg

Monitor Keno
Impoundment
and UKL
Project-Related
Diversions

N/A

N/A

Annually

N/A

N/A

Reclamation shall monitor Project-related
diversions in the Keno Impoundment and
around UKL to reduce uncertainty associated
with the unknown volumes of water delivered
to these lands under operation of the Klamath
Project.

Reclamation shall also compile monitoring data
for these diversions on an annual basis for the
duration of the proposed action and assemble
the data into a complete data set to be reported
in the Annual Monitoring Report and
incorporated into the next proposed action.

Annual Summary in Annual Monitoring Report
by March 1

Technical Lead:
Dave Felstul

Policy /
Coordination
Lead: Kristen
Hiatt

 

 

T&C lh

 

Operation
Updates

June 1,
2019

 

 

N/A

Within 2
weeks of
updates

 

 

N/A

 

N/A

 

Creation and dissemination of operations
spreadsheet(s).

Reclamation shall provide the Services with the
proposed action implementation and operation
spreadsheet(s) by June 1, 2019, and at least
annually thereafter.

Reclamation shall provide updates to the
Service within 2 weeks of Reclamation’s
acceptance and use of an updated operations
spreadsheet(s).

Reclamation shall provide the Services with a
tutorial explaining how Reclamation uses the
spreadsheet, which data may be updated, and

 

Technical Lead:
Dave Felstul

Policy /
Coordination
Lead: Kristen
Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 116 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for USFWS 2019 Biological Opinion

000116

 

which data should remain fixed and not be
changed or updated. This tutorial will be
offered, as Reclamation operations’ staff are
available, to new Service employees with
relevant designations (e.g., hydrologist) as they
join Services’ staff throughout the life of this

BiOp.

 

 

T&C li

 

Consultation
with the
Services on
Release of
Project Call
Water

Prior to
Project call

 

 

N/A

Annually

 

 

June 1,
2021

 

June 1,
2022

 

Annual consultation with the Services while
call quantification tool is developed.

Reclamation shall produce a robust water
quantification tool or method by June 1, 2021.

Reclamation shall have the tool or method peer-
reviewed and make any necessary adjustments
identified by this process by June 1, 2022.

During the interim period, while development
of this tool or method is ongoing (i.e., water
years 2019 and 2020) and prior to a call being
made, Reclamation shall coordinate with the
Services to quantify any additional volume of
water related to a Project call and determine
potential impacts of its delivery to listed species
before delivery quantity is announced or
deliveries begin.

Reclamation shall coordinate with the Services,
and other appropriate agencies (e.g., USGS,
Oregon Water Resources Department, irrigation
districts). for review and technical support in
the development of the quantification tool or
method.

Reclamation will also coordinate with the
Services in planning and conducting peer
review.

 

Technical Lead:
Dave Felstul

Policy /
Coordination
Lead: Kristen
Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 117 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for USFWS 2019 Biological Opinion

000117

 

Ensure Project

Utilize streamflow dataset and Clear Lake
elevation to analyze access to spawning habitat
and potential Project delivery-caused limitation
to access

Reclamation shall coordinate with the Service
to perform an analysis synthesizing the
hydrologic conditions necessary for sucker
spawning to determine whether there is a set of
conditions under which the Project operations

Technical Lead:

 

 

—— limit access to spawning habitat. Tea Ee
T&C Ij access in Clear | N/A N/A | N/A N/A he _ . . Policy /
Late are oat 020 This analy sis shall be completed by March 1, Coordination
Greater than 2020, providing that the new information on Liaad: Kristen
Anticipated Project impacts to Clear Lake Reservoir Hiatt
spawning habitat access is available prior to
this date with reasonable time to conduct the
analysis.
If the information is not available to meet the
above conditions, the analysis shall be
performed as soon as possible thereafter but no
later than a date identified and agreeable to the
Service and Reclamation.
Reclamation shall develop an “/mplementation
Plan” in consultation with the Services
describing how Reclamation intends to
implement the Terms and Conditions in this Technical Lead:
Terms and opimion. Kristen Hiatt
Tet ing =| Comisor sagan N/A |N/A October | December | +, implementation Plan shall describe the _| Policy /
Agmt Implementation 1, 2019 15, 2019 : : a 5 sci
Agreement process Reclamation will follow to ensure Coordination

 

 

 

 

 

 

 

necessary resources are allocated to implement
the Terms and Conditions and to complete
required monitoring and reporting by the due
dates.

 

Lead: Kristen
Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 118 of 441
000118

Implementation Plan Summary Table
Term and Conditions Requirements for USFWS 2019 Biological Opinion

 

 

 

We understand that this Opinion contains
multiple requirements for deliverables and that
it might be infeasible for Reclamation to have
all of them prepared by the stated due dates
because of staffing and funding limitations;
therefore, we will work with Reclamation to
develop an acceptable implementation
schedule.

Reclamation shall develop the draft
Implementation Plan in consultation with the
Services, provide the Services a draft
Implementation Plan for review and comment
by October 1, 2019, provide the Services a
final Jinplementation Plan that addresses the
Services’ comments by December 15, 2019,
and implement the final Jnplementation Plan
thereafter; these dates can be adjusted to ensure
a high quality product if Reclamation, NMFS
and USFWS agree that it is necessary.

The Implementation Plan may be amended by
Reclamation in coordination with NMFS and
USFWS.

 

 

 

 

 

 

 

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 119 of 441

 

 

 

 

000119
Implementation Plan Summary Table
Mandatory Monitoring and Reporting Requirements for USFWS 2019 Biological Opinion
Draft | Final
Mandatory | Title of ; Plan | Plan Policy/Coordination
Monitoring | Requirement PEE ||US | ESE! Due | Due SUE and Technical Leads
Date | Date
Begin approximately July 15 one night
per week until at least 10 juvenile suckers
are captured ina night or August 1,
whichever comes first.
Sampling will continue four nights per
week until no additional suckers are
collected in the FES in a given week,
| A Canal Fish September 30, or a date agreeable to the Technical Lead: Torrey
Mandatory Evaluation Station September USFWS. Tyler
Monitoring Fnneiamar July 15 7. Annually N/A N/A
la Motiitorine A brief summary report of numbers of Policy / Coordination
e suckers collected shall be provided to Lead: Kristen Hiatt
USFWS every week via email, no later
than the close of business on each Friday.
The results of the monitoring shall be
included in the Annual Monitoring Report
due to the USFWS by March 1 of every
year.
Begin April 15, 2019
/ oe Reclamation shall monitor flows at each
Flow Monitoring : id ei 5
dam during the larval period: Link River
at A Canal, and D j
: : am - April 1 to July 15; :
Link River, Clear ; Technical Lead: Dave
Clear Lake Dam - April 1 to June 1;
Mandatory Lake, and Gerber and Gerber Dam - April 1 to June 1 Felstul
Monitoring | Dams asa April 1 July 15 Annually |N/A | N/A P :
lb Surrogate for Policy / Coordination

 

Larval Sucker
Entrainment
Monitoring

 

 

 

 

 

 

The flow data, reported as acre-feet per
day, shall be included in the March 1
Annual Monitoring Report and presented
as total flow through the A Canal, and the
Link River, Clear Lake, and Gerber
Dams.

 

Lead: Kristen Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 120 of 441

Implementation Plan Summary Table
Mandatory Monitoring and Reporting Requirements for USFWS 2019 Biological Opinion

000120

 

Reclamation shall know if they have
likely exceeded authorized take of LRS
and SNS larvae at these facilities when
the discretionary monthly flow volumes,
in acre-feet, exceeds those that occurred
during the POR analyzed in this BiOp.

 

Mandatory
Monitoring
le

Canal Salvage
Reporting

N/A

N/A

Annually

N/A

N/A

See Section 4.6.3 of 2019 BiOp

Fish salvage will be coordinated with
USFWS each year.

Annual Summary in Annual Monitoring
Report by March 1

Technical Lead: Torrey
Tyler

Policy / Coordination
Lead: Kristen Hiatt

 

Mandatory
Monitoring
2

Adult LRS and
SNS Monitoring
in Project
Reservoirs

N/A

N/A

Annually

N/A

N/A

Monitor adult suckers in UKL, Clear Lake
and Gerber Reservoirs

Monitor juvenile suckers in UKL and
Clear Lake

Expected to include annual trammel
netting to capture and tag adult suckers.
Coordinate with USFWS to determine
additional PIT-array and other monitoring
needs.

The sampling efforts will be coordinated
with USFWS and adjusted as necessary to
maximize the value of the monitoring.

Annual Summary in Annual Monitoring
Report by March 1

Technical Lead: Torrey
Tyler

Policy / Coordination
Lead: Kristen Hiatt

 

 

Mandatory
Monitoring
3a

 

Klamath Basin
Planning Model

N/A

 

 

N/A

At least
Annually

 

 

N/A

 

N/A

 

Klamath Basin Planning Model updated
annually, using the WRIMS 2.0 software
platform.

Reclamation may update the software to
new versions as they are published and

 

Technical Lead: Dave
Felstul

Policy / Coordination
Lead: Kristen Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 121 of 441
000121

Implementation Plan Summary Table
Mandatory Monitoring and Reporting Requirements for USFWS 2019 Biological Opinion

 

verified, and Reclamation shall inform the
Services prior to doing so.

The potential use of software other than
WRIMS will be evaluated in coordination
with the Services.

 

 

Begin upon receipt of BiOp.

Water level and flow measurement gages
shall be maintained throughout the Project
in accordance with the Hydrological and
Biological Data Management Plan
developed under T&C le.

Water levels in Project reservoirs shall be
monitored at frequent intervals, at least Technical Lead: Dave
daily, and Reclamation shall make those Felstul

N/A N/A Daily N/A N/A data available to the Services via a secure
website or other appropriate means. Policy / Coordination
Lead: Kristen Hiatt

Monitor and
Maintain Water-
Level and Flow-
Measurement
Gages throughout
the Project

Mandatory
Monitoring
3b

An annual summary of reservoir water
level and flow-monitoring compliance
shall be included in the Annual
Monitoring Report due March 1 every
year,

Sixteen locations require accurate data
and those locations should be evaluated
annually for accuracy.

 

 

 

 

 

 

 

 

 

10

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 122 of 441

Implementation Plan Summary Table
Mandatory Monitoring and Reporting Requirements for USFWS 2019 Biological Opinion

000122

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title of Requirement : Policy/Coordination and
Requirement | Reference Sedu COMPU NERS ears Technical Leads
(1) Progress on implementation of , 4
: T&Cs; Dex elo P acceptable format in Technical Lead: Kristen Hiatt
Section 11.6 Y coordination with USFWS no later
Reportin P)-Exogees o1 beaigeting tor than October 1, 2019
poms implementation of T&Cs; : Policy / Coordination Lead:
Requirements (3) Progress on implementation of First report due March 1, 2020 Kristen Hiatt
Conservation Measures eee ‘
bee gs eg: Tnehadhedd tn body of: annual Technical Lead: Dave Felstul
Term and Annual Identification and Installation monitoring report.
we of Needed Water-Level and Flow- . oo. ;
Condition If . : sas . . Policy / Coordination Lead:
Measurement Gages in the Project Additional technical requirements Kristen Hiatt
included in text.
included in a acenmcl Technical Lead: Dave Felstul
Term and Monitor Keno Impoundment and 6 Pepor.
a Condition lg UKL Project-Related Diversions Additional technical requirements ae / Coordination Lead:
Monitoring March 1 included in text.
Been Monitori Flow data reported as acre-feet per ele LSS Sc aT Technical Lead: Dave Felstul
onitoring and ; 3 : monitoring report.
Renaatan day through A-Canal, Link River
porny Dam, Clear Lake Dam, and Gerber ; ; Policy / Coordination Lead:
Requirement |b R es Additional technical requirements ; .
eservoir Dam 5 ; ; Kristen Hiatt
included in text.
Included in body of annual ; ; ih
Monitoring and Adult LRS and SNS monitoring at monitoring report. ‘Techinisal L.seds Dorney Tjplat
Reporting UKL, Clear Lake, and Gerber 7 Policy / Coordination Lead:
Requirement 2 Reservoir Additional technical requirements 3 :
E : Kristen Hiatt
included in text.
a (1) Summary of reservoir water level Included in body of annual Technical Lead: Dave Felstul
Monitoring and | and flow monitoring compliance; monitoring report.
Reporting (2) Summary of progress on , as :
Requirement 3b | identification and installation of Additional technical requirements Policy f Coordination Lea:
i ro Kristen Hiatt
needed gages included in text.
A Canal FES Monitoring and Methods, results, and ne Esai Cogs ae
Monitori : . : Included as an appendix to the
onitoring Reporting recommendations to improve March 1 a ; . ;
: : / “ps annual monitoring report Policy / Coordination Lead:
Annual Report | Requirement la | monitoring

 

 

 

 

 

Kristen Hiatt

 

11

 
 

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 123 of 441

Implementation Plan Summary Table
Mandatory Monitoring and Reporting Requirements for USFWS 2019 Biological Opinion

000123

 

Annual
Salvage Report

 

Monitoring and
Reporting
Requirement Ic

 

Methods and results of annual canal
salvage efforts

 

March 1

 

Included as an appendix to the
annual monitoring report

 

Technical Lead: Torrey Tyler

Policy / Coordination Lead:
Kristen Hiatt

 

12

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 124 of 441

 

 

 

000124
Implementation Plan Reporting Summary Table
Meeting Requirements for USFWS 2019 Biological Opinion
i Policy/Coordinatio
Meeting Title Bean creat Required Components Due Date Notes n and Technical
Reference
Leads
a ; : , The meeting may rotate between the
Annual ESA Section 11.6 Describe and discuss BiOp compliance, _,_ | locations of Arcata, California, Policy /
. . incidental take monitoring, and progress on Annually, by — ;
Compliance Reporting . . re Klamath Falls, Oregon, and Coordination Lead:
: : implementation of the T&Cs and conservation March 31 s Wed ond , : .
Meeting Requirements srpeeaates Redding, California and Kristen Hiatt
° Medford/Ashland, Oregon.

 

 

 

 

 

 

 

13
10/17/2019 Case 3:19-Cv-OdhR oven Gt THPORTHMOER Mab Sradsimal PBRACTAbbledAgnlaer OlneS1
000125

 

Campbell Miranda, Tara Jane <tcampbellmiranda@usbr.gov>

 

Transmittal of DRAFT Implementation Plan - NMFS

1 message

Hiatt, Kristen <khiatt@usbr.gov> Tue, Oct 1, 2019 at 4:02 PM

To: Jim Simondet <jim.simondet@noaa.gov>, Jamie Montesi <James.Montesi@noaa.gov>
Cc: Jared Bottcher <jbottcher@usbr.gov>, "Campbell Miranda, Tara Jane (Tara)" <tcampbellmiranda@usbr.gov>, "Jeffrey

(Jeff) Nettleton” <jnettleton@usbr.gov>, JENNIE LAND <jland@usbr.gov>, Adam Johnson <adam_johnson@fws.gov>, Evan

Childress <evan_childress@fws.gov>, "Rasmussen, Josh" <josh_rasmussen@fws.gov>, Daniel Blake
<daniel_blake@fws.gov>

Good afternoon,

Please find attached the draft 2019 Klamath Project Operations Biological Opinion Terms and Conditions
Implementation Plan (IP). The purpose of this IP is to demonstrate how the Bureau of Reclamation intends
to comply with the mandatory Terms and Conditions of the National Marine Fisheries Services’s (NMFS)
Endangered Species Act Section 7(a)(2) Biological Opinion, and Magnuson-Stevens Fishery Conservation
and Management Act Essential Fish Habitat Response for Klamath Project Operations From April 1, 2019,
through March 31, 2024 (2019 NMFS BiOp) issued on March 29, 2019.

A requirement of the Terms and Conditions was to develop an IP that describes the process Reclamation will
follow to ensure the necessary resources are allocated to implement those Terms and Conditions and to
complete required monitoring and reporting. The IP is to be developed in consultation with the NMFS, and
provided for review by October 1, 2019. A final IP is due December 15, 2019, or at a date agreeable to the
Services (2019 NMFS BiOp, p. 285)

Reclamation requests the NMFS complete its review and provide comments back to Reclamation by
November 1, 2019, to facilitate a timely December 15, 2019, submission of the final IP.

Reclamation worked closely with NMFS during the development of the draft IP and we would like to extend
our gratitude for the high level of coordination and support in the implementation of the 2019 NMFS BiOp.

If you have any questions, please let me know.

Best,
Kristen

Kristen L. Hiatt

Environmental Compliance Branch Chief

Bureau of Reclamation Klamath Basin Area Office
Interior Region 10 - California-Great Basin

Work: 541-880-2577

Cell: 541-591-9492

Email: khiatt@usbr.gov

“FOR INTERNAL USE ONLY — NOT FOR PUBLIC DISTRIBUTION *

 

i} 20191001_BOR-NMFS-Draft 2019BiOplmplementationPlan.docx
69K

https://mail.google.com/mail/u/O0?7ik=5f864f26af&view=pt&search=all&permthid=thread-f%3A 16462339 15485353205%7 Cmsg-f%3A164623391 548535...

1/2
10/17/2019 Case 3:19-CVv-CerhRonienirl GF THEOCTERMER MAID Srafs@al PBRAGTAAblehaAG onl ONMPSL
000126

https://mail.google.com/mail/u/0?ik=5f864f26af&view=pt&search=all&permthid=thread-f% 3A 1646233915485353205% 7 Cmsg-f%3A164623391548535... 2/2
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 127 of 441
000127

 
   

anaging Water in

National Marine Fisheries
Service 2019 Klamath Project
Operations Biological Opinion
Terms and Conditions
Implementation Plan

Klamath Project, Oregon
Mid-Pacific Region

   

oti Fe

 

 

U.S. Department of the Interior
Bureau of Reclamation October 2019
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 128 of 441
000128

 

Mission Statements

The Department of the Interior protects and manages the Nation's natural
resources and cultural heritage; provides scientific and other information
about those resources; and honors its trust responsibilities or special
commitments to American Indians, Alaska Natives, and affiliated island
communities.

The mission of the Bureau of Reclamation is to manage, develop, and
protect water related resources in an environmentally and economically
sound manner in the interest of the American public.

 

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 129 of 441

000129
Page

Table of Contents
L. Tntroduction 2... ccc cece ccc ceeceeeeeeeseecseeesseeseeseesseeseeesenseeteeseetsesseeeseseseetsetesteeteeseeeteeteeeees 1
2. Implementation Plan Details ...0.0.0000 cocci eter cette ee tbbe ects eecedeeteetteeetseeeteeeretieees 1
ZL SUMMALY ooo. cece cece cece cece cece cence Gece Lede cde ee cee ce csaeeeceaeeeteaeeeteaseeeseeeetsteetiieenees 1
2.2 Resource Allocation... ccc cece cceee cece ceteeeseeteeseeeeeteeeeetseseeesseeseetseteeseestsesseeteeteetees 2
QQ Stath cece cece cece cece cee eeeteeeeeteecesesecesteeseetssteseessseseseiesesetsetsessetesesseteseseseees 2
2.2.2 FUMING 2.0. cece ee een nee eee OLED nE Sond ecde tbe tetite te deeieetteetieecsttensietitess 2
2.3 REPO... ee eee ene c eee E EE ECE t DESO tie cde tbbefetite tide eieetietetieecitectieiieees 2
2.4 Meeting Requirements .2....00.0.00 ccc cece cc eee cent e cnet beet etee ene ebbeeetsteceteeteetieeetieectstentietieees 3
2.5 Adaptive Management 2.0.0.0... ccc cece eect c ieee ele tb eet etee ce ebbeeetsteceteeneetireeieecttectieieees 3
3. COMMUNICATIONS 02... ee eee e cece ee ce tec eeetee testes eeeeeeeeesecseetseeseetseeseetisetseesseessetseeteeteeseetieniess 3
4, Dispute Resolution... cece cece cece eee ence e cnet ebtie cae ebieectseeciteeteeiieeeiseecteeesienitees 4
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 130 of 441
000130

1. Introduction

This document transmits an Implementation Plan (IP) that the Bureau of Reclamation
(Reclamation) developed to demonstrate how Reclamation intends to comply with the mandatory
Terms and Conditions (T&C(s)) of the of the Endangered Species Act Section 7(a)(2) Biological
Opinion, and Magnuson-Stevens Fishery Conservation and Management Act Essential Fish
Habitat Response for Klamath Project Operations from April 1, 2019 through March 31, 2024
(2019 NMFS BiOp) issued by the National Marine Fisheries Service (NMFS) on March 29,
2019.

A requirement of the Incidental Take Statement, was to develop a T&Cs IP that describes the
process Reclamation will follow to ensure the necessary resources are allocated to implement the
T&Cs and to complete required monitoring and reporting by the due dates. The IP is to be
developed in consultation with the NMFS and provided to them for review by October 1, 2019.
A final plan is due December 15, 2019, or at a date agreeable to the NMFS (2019 NMFS BiOp,
p. 285).

2. Implementation Plan Details

2.1 Summary

Reclamation intends to use its authorities, available funding depending on annual appropriations
by Congress, and staff to implement the T&Cs, all associated Monitoring and Reporting, and
Meeting requirements of the 2019 NMFS BiOp by the required due dates. In order to ensure that
the required activities are implemented or funded, Reclamation intends to submit budget
requests, develop necessary work plans and other tools, and allocate the appropriate level of
resources necessary to implement the tasks and activities associated with complying with the
T&Cs of the 2019 NMFS BiOp.

Reclamation has identified a single point of contact within Reclamation’s Klamath Basin Area
Office responsible to streamline oversight, tracking, and development of tools necessary to
ensure compliance with the T&Cs, Conservation Measures, Monitoring and Reporting tasks,
Meeting requirements, and other activities required in the 2019 NMFS BiOp.

Upon thorough review of the 2019 NMFS BiOp, the attached IP Summary Table and Budget
Spreadsheet were developed. Reclamation intends to use the IP Summary Table as the main tool
to track compliance with the T&Cs with the Budget Spreadsheet used to plan and track fiscal
support for all requirements. Reclamation and the NMFS have reviewed the IP Summary Table
and Budget Spreadsheet and agreed to the format of, and information, included therein.
Reclamation and NMFS also recognize that the IP Summary Table and Budget Spreadsheet are
living documents and will be modified, as needed. Reclamation and NMFS also agreed that an
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 131 of 441
000131

updated version of the IP Summary Table and Budget Spreadsheet will be provided to NMFS
with the Annual Report and at the Annual ESA Compliance Meeting.

The current structure of the IP Summary Table describes what actions and tasks are needed to
comply with the T&Cs, all Mandatory Monitoring and Reporting Requirements, as well as
Required Meetings. The details provided for each of these three categories includes a wealth of
associated information such as requirements and due dates for draft and final plans and reports,
notes, and policy and technical points of contact.

The Budget Spreadsheet contains a listing of all requirements and other commitments identified
in the 2019 NMFS BiOp for fiscal years 2019 through 2024 and whether or not a current
financial agreement is in place.

2.2 Resource Allocation

Reclamation will ensure necessary resources (staff and funding) are allocated to implement the
T&Cs and to complete the required monitoring and reporting by the due dates. Reclamation has
identified all actions and financial commitments required for compliance and created the IP
Summary Table and Budget Spreadsheet, respectively, for tracking purposes.

2.2.1 Staff

Reclamation reviewed individual actions or set of activities associated with each T&C,
Monitoring and Reporting, and meeting requirements and assigned a Reclamation
Policy/Coordination Lead and Technical Lead (collectively, Agency Leads) responsible for
ensuring the appropriate level of staff and fiscal planning resources are available to implement
the actions.

2.2.2 Funding

In response to the review of each T&C, Monitoring and Reporting/Meeting requirement, as well
as Conservation Measures intrinsic to Reclamation’s operation of the Project, Reclamation
developed the Budget Spreadsheet which outlines the associated fiscal commitments for the term
(2019-2024) of the 2019 NMFS BiOp. The Budget Spreadsheet ensures compliance with the
NMES 2019 BiOp by identifying the funding commitment, the financial action needed to
administer funds action related to funding agreements (e.g., execution of contracts, inter-agency
agreement, financial assistant agreements, etc.) inclusive of the current status of said agreements.
Reclamation currently anticipates being able to meet all funding requirements by working as
expeditiously as possible to meet necessary internal contracting timelines and will coordinate
with the NMFS should an issue with the timing of funding commitments arise.

2.3 Reporting

Reclamation reviewed the actions identified in the 2019 NMFS BiOp and the narrative within the
T&Cs and Monitoring and Reporting Requirements. The required reporting tasks are included in
the Mandatory Monitoring and Reporting portion of the IP Summary Table. Reclamation will
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 132 of 441
000132

provide NMFS with the specified reports on their associated due dates found in the IP Summary
Table. Additionally, Reclamation may provide other reports to the NMFS on various hydrologic
and fisheries related activities associated with operating the Klamath Project consistent with the

2019 NMFS BiOp.

2.4 Meeting Requirements

Reclamation reviewed the meeting requirements in the narrative and the T&Cs and Monitoring
and Reporting Requirements within the 2019 NMFS BiOp. The required meetings are included
in the Meeting Requirement portion of the IP Summary Table. Reclamation will host an Annual
Endangered Species Act Compliance Meeting between Reclamation and NMFS by March 31.
The annual compliance meeting may rotate between the locations of Arcata, California, Klamath
Falls, Oregon, Redding, California, and Medford/Ashland, Oregon.

2.5 Adaptive Management

If conditions change during the five (5) year term of the 2019 NMFS BiOp, Reclamation and
NMFS will coordinate and make necessary changes to the action items described in the IP
Summary Table and/or Budget Spreadsheet and modify tracking methodologies, processes, and
procedures, as necessary, to ensure continued compliance and timely completion and submission
of required actions. As soon as Reclamation recognizes a real or potential deviation from the
T&Cs, Reclamation will immediately alert NMFS to determine appropriate next steps.

Reclamation recognizes that there are key periods during the year where there is a higher
potential to deviate from the T&Cs, as well as the Proposed Action. Reclamation anticipates the
most critical potential deviations to be Upper Klamath Lake elevations, and Environmental
Water Account management. Therefore, the increased communication and coordination efforts
and the built-in flexibility of the Flow Account Scheduling Technical Advisory Team will play a
large role in tracking these issues in an effort to avoid deviations and/or implement corrective
adaptive management actions.

Reclamation recognizes that tracking and implementation of the 2019 NMFS BiOp is a
partnership between Reclamation and NMFS. The NMFS will also play an active role in
identifying potential deviations and associated necessary corrective actions.

3. Communications

In an effort to streamline coordination and collaboration with NMFS, Reclamation has
designated a Policy/Coordination Lead, as well as a Technical Lead for each task included in the
IP Summary Table. The Policy/Coordination Lead will have the responsibility of coordinating
and collaborating directly with NMFS to develop a common understanding and interpretation of
the requirements included in the 2019 NMFS BiOp. The identified Technical Lead will have the
responsibility of carrying out the technical effort within the required timeframes based on the
Policy/Coordination Lead’s and Reclamation/NMFS management’s guidance. This team
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 133 of 441
000133

structure is anticipated to allow for efficient and effective communication and coordination
efforts between Reclamation and NMFS which is expected to contribute to the understanding of
requirements assisting Reclamation in ensuring compliance with the T&Cs and associated
Monitoring activities and more timely completion and submission of reporting requirements.

Reclamation has also committed to developing, in coordination with NMFS, an electronic
sharing space where information can be shared, posted, and exchanged between Reclamation and
NMFS in an open and transparent manner. Various other data related to fisheries activities and
hydrologic conditions may also be posted to Reclamation’s public website at
www.usbr.gov\kbao consistent with individual requirements in the T&Cs and Monitoring and

Reporting Requirements.

4. Dispute Resolution

Reclamation and NMFS recognize that disputes concerning implementation of and compliance
with the T&Cs and Monitoring and Reporting requirements may arise from time to time.
Reclamation and NMFS agree to work together in good faith to resolve such disputes using the
following informal dispute resolution process.

If Reclamation and/or NMFS find that the parties are in an unresolvable disagreement related to
deviation from, or non-compliance with, the T&Cs and Monitoring and Reporting requirements,
the aggrieved party will notify informally by email the identified issue and proposed remedies to
the Agency Leads of the other agencies as shown in the following table!:

 

 

 

 

 

 

 

 

 

 

 

Agency Leads and
Agency Resource Point of Contact
Technical Lead Water Management Dave Felstul
Reclamation Technical Lead Fisheries Management Torrey Tyler
Policy/Coordination Lead Compliance Kristen Hiatt
United States
Fish and Wildlife Technical Lead Water Management Adam Johnson
Service
(USFWS) Policy/Coordination Lead Compliance Josh Rasmussen
Technical Lead Water Management Jamie Montesi
NMFS
Policy/Coordination Lead Compliance To Be Determined

 

 

 

 

' Due to the complex intricacies of how operating the Klamath Project consistent with the 2019 NMFS BiOp
impacts conditions in the Upper Klamath Lake, the USFWS may be included as part of the dispute resolution
process.
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 134 of 441
000134

The Agency Leads will meet by conference call within 1 week of the notice to develop a
common understanding of the issue and the proposed remedies and determine if implementation
of the proposed remedies is feasible as an immediate route to resolution. If not, the Agency
Leads will be provided 15 days, or such other time as agreed to, to work with their respective
agency to determine alternative remedy resolution actions and present to the Coordination Leads
to determine their feasibility and/or establish a specific process and timetable to seek an
agreeable solution. During the 15-day time period, additional coordination efforts may be
necessary with other agencies (e.g., NMFS) and Reclamation and NMFS will use their best
efforts to share information and be responsive to inquiries. If the issues cannot be resolved
through such negotiations, the Agency Leads will elevate the issue to Reclamation and NMFS
management who will make good faith efforts to resolve the issue. If the issue cannot be
resolved at the management level, a facilitated Agency Coordination Team meeting will be
called to work through the issue and develop a solution.

IN WITNESS WHEREOF, RECLAMATION AND MMES have executed this IP to be in effect
as of the date that the last signature is received.

BY Date:
Area Manager
Klamath Basin Area Office
Bureau of Reclamation

 

BY Date:
Office Supervisor
Northern California Office
National Marine Fisheries Service

 
 

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 135 of 441
000135

Implementation Plan Summary Table
Term and Conditions Requirements for NMFS 2019 Biological Opinion

Term and : Final Policy/Coordination
Condition bats c — an Interval a Plan Due | Notes and Fechnical
Requirement Date Date Due Date
T&C Date Leads

As the irrigation season
progresses from March 1 —
September 30, Reclamation shall
manage EWA distribution and
IGD flows to meet the following
surrogates and monitor EWA
distribution and IGD flows
(including reductions to IGD
flows due to UKL control logic)
to determine whether the
following surrogates are met:

 

¢ The minimum daily average

Take Actions No later flows described in Table 33 are
to Ensure EWA than May met
Distribution 15. or as. , Technical Lead:
and IGD Flows , . . Dave Felstul
T&CIA are Managed March 1 September Annually soon as N/A The daily reduction to IGD flow

wy: 30 practicable due to UKL control logic shall not . oo.
within the . . Policy / Coordination
Scope of the after May exceed the largest daily reduction Lead: Kristen Hiatt

P 1 to IGD flow modeled in the POR ‘

Proposed
Acti Assessment of 74 percent.

ction

* The percentage of the final

EWA volume based on June |
supply and used between March 1
and June 30 shall not be less than
61 percent.

* Based on annual June | EWA
supply, EWA released between
March | and September 30 shall
not be underspent by more 5
percent.

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 136 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for NMFS 2019 Biological Opinion

000136

 

If Reclamation determines any of
the thresholds listed above have
not been met or EWA spending
and/or IGD flows are expected to
potentially fall outside the
thresholds listed

above. Reclamation shall
immediately notify NMFS and
consult with the Services to
determine the causative factor
which may require taking in-
season corrective actions
including adjustments to avoid
falling outside the thresholds
listed above.

Reclamation shall complete an
assessment, in coordination with
the Services, of EWA used and
EWA remaining on May 1 of
each calendar year to ensure that
the percentage of EWA used in
March and April is consistent
with EWA distribution modeled
in the KBPM for the POR and is
not expected to fall outside the
thresholds listed above.

 

 

T&C 1B

 

Monitor Keno
Impoundment
and UKL
Project-Related
Diversions

 

During
Irrigation
Season

 

N/A

Annually

 

 

N/A

 

N/A

 

Reclamation shall monitor
Project-related diversions in the
Keno Impoundment and around
UKL to reduce uncertainty
associated with the unknown
volumes of water delivered to
these lands under operation of the
Klamath Project.

Reclamation shall also compile
monitoring data for these
diversions on an annual basis for

 

Technical Lead:
Dave Felstul

Policy / Coordination
Lead: Kristen Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 137 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for NMFS 2019 Biological Opinion

000137

 

the duration of the proposed
action and assemble the data into
a complete data set to be reported
in the Annual Monitoring Report
and incorporated into the next
proposed action.

 

 

T&C IC

 

Consultation
with the
Services on
Release of
Project Call
Water

Prior to
Project
call

 

 

N/A

Annually

 

 

June 1,
2021

 

June 1,
2022

 

Annual consultation with the
Services while call quantification
tool is developed.

Reclamation shall produce a
robust water quantification tool or
method by June 1, 2021.

Reclamation shall have the tool or
method peer-reviewed and make
any necessary adjustments
identified by this process by June
1, 2022.

During the interim period, while
development of this tool or
method is ongoing (i.c., water
years 2019 and 2020) and prior to
a call being made, Reclamation
shall coordinate with the Services
to quantify any additional volume
of water related to a Project call
and determine potential impacts
of its delivery to listed species
before delivery quantity is
announced or deliveries begin.

Reclamation shall coordinate with
the Services, and other
appropriate agencies (e.g., USGS,
Oregon Water Resources
Department, irrigation districts),
for review and technical support

 

Technical Lead:
Dave Felstul

Policy / Coordination
Lead: Kristen Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 138 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for NMFS 2019 Biological Opinion

000138

 

in the development of the
quantification tool or method.

Reclamation will also coordinate
with the Services in planning and
conducting peer review.

 

 

T&C 1D

 

Develop and
Implement a
Hydrologic
Data
Management
Plan

N/A

 

 

N/A

Annually

 

 

October 1,
2019

 

December
1, 2019

 

Reclamation shall develop a data
management plan that will include
the details of how hydrological
and biological data related to
Project operations and effects will
be stored and shared with NMFS
and other agencies.

Reclamation shall develop the
plan in coordination with USFWS
and NMFS.

The plan shall include standard
operating procedures for
collecting, reviewing, finalizing,
storing, and presenting Project
reservoir elevation, flow,
diversion, and pumping data as
well as biological data collected
during salvage, FES monitoring,
and Gerber Reservoir monitoring.

The plan shall include annual
updates to hydrological data sets,
including those described in
Section 7.1, as well as plans for
finalizing historical data sets such
that official versions are available
upon request or via web hosting.

The plan shall also include an
annual update of the KBPM, with
output provided to the Service.

 

Technical Lead:
Dave Felstul

Policy / Coordination
Lead: Kristen Hiatt

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 139 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for NMFS 2019 Biological Opinion

000139

 

Begin implementation January 1,
2020

 

T&C 1E

Operation
Updates

June 1,
2019

N/A

Within 2
weeks of
updates

N/A

N/A

Creation and dissemination of
operations spreadsheet(s).

Reclamation shall provide the
Services with the proposed action
implementation and operation
spreadsheet(s) by June 1, 2019,
and at least annually thereafter.

Reclamation shall provide updates
to the Service within 2 weeks of
Reclamation’s acceptance and use
of an updated operations
spreadsheet(s).

Reclamation shall provide the
Services with a tutorial explaining
how Reclamation uses the
spreadsheet, which data may be
updated, and which data should
remain fixed and not be changed
or updated. This tutorial will be
offered, as Reclamation
operations’ staff are available, to
new Service employees with
relevant designations (e.g.,
hydrologist) as they join Services’
staff throughout the life of this
BiOp.

Technical Lead:
Dave Felstul

Policy / Coordination
Lead: Kristen Hiatt

 

 

T&C IF

 

Development
of a Post-
Facilities
Removal
Operations
Plan

October
2020 or
4 months
prior to
start of
facilities
removal

 

 

N/A

Annually

 

 

N/A

 

N/A

 

By October 2020 or at least four
months prior to the scheduled
commencement of facilities
removal, develop and provide to
the Services an Operations plan
that incorporates a flow release
strategy from Keno Dam.

 

Technical Lead:
Dave Felstul

Policy / Coordination
Lead: Kristen Hiatt

 

 

10
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 140 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for NMFS 2019 Biological Opinion

000140

 

The Operations plan shall include
at least the following elements (1)
ramp down rates at Keno Dam
that minimize risks to stranding
coho fry; (2) EWA releases
consistent with the proposed
action analyzed in the opinion;
and (3) development of minimum
flow releases at Keno Dam that
represent conditions below IGD
currently met through IGD
minimum flows.

 

Abundance,
Prevalence of
Infection, and

Reclamation shall fund
monitoring and estimation of the
abundance, prevalence of
infection, and predicted mortality
of emigrating juvenile Chinook
and coho salmon disease in the

Technical Lead:

 

 

Predicted . : Torrey Tyler
T&C1G | Mortality of | N/A N/A Annually | N/A N/A lower Klamath River, with
a emphasis on determining the . .
Emigrating effects of flushing and dilution Policy / Coordination
Juvenile fl 8 Lead: Kristen Hiatt
Salmon in the ow
Klamath River releases under the proposed
action, updating data and
recalibrating the 80 percent
outmigration model.
Reclamation shall coordinate with
In the Event of CDFW to determine whether
Funding CDFW will continue to fund and
Lapses, Fund operate the trap after 2019. Technical Lead:
the Monitoring . Torrey Tyler
T&C 1H and Reporting June N/A 2020- N/A N/A In the event that CDFW will not
Reaui 2019 2023 continue to fund and operate the . .
equirements Policy / Coordination
trap from 2020 through 2023, "orn .
of DFW Shasta \ . hall Lead: Kristen Hiatt
River Rotary Rec amation shal ensure the trap
Screw Trap is operated or operation is fully

 

 

 

 

 

 

 

funded and reports are generated
to inform the necessary

 

 

 

11
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 141 of 441

 

 

 

 

 

000141
Implementation Plan Summary Table
Term and Conditions Requirements for NMFS 2019 Biological Opinion
requirements of data collection to
evaluate incidental take of coho
salmon described in the ITS.
Reclamation shall fund the
Fund development of (1) a spore
Development concentration submodel, (2) Technical Lead:
and updates to S3 model parameters, Torrey Tyler
T&C II Refinement of | N/A N/A Annually | N/A N/A and (3) scenario model runs to
Klamath River evaluate the effect of in-season Policy / Coordination
Decision disease triggers on simulated Lead: Kristen Hiatt
Support Tools prevalence of infection and
mortality.
Fund Fish
Modeling to Reclamation shall fund the
Evaluate the application of a Bayesian
Effects of hierarchical Cormack-Jolley- Technical Lead:
C.shasta Spore Seber model to assess the effects Torrey Tyler
T&C IJ Concentrations | N/A N/A Annually | N/A N/A of C. shasta spore concentrations
on the Survival on the survival of actively Policy / Coordination
of Out- migrating coho salmon in the Lead: Kristen Hiatt
migrating Coho Klamath River and provide results
Salmon in the of that modeling to NMFS.
Klamath River
Reclamation shall develop an
“Implementation Plan” in
consultation with the Services
describing how Reclamation
intends to implement the Terms
and Conditions in this opinion. Technical Lead:
Terms and Kristen Hiatt
Condition October 1, | December | The /mp/ementation Plan shall
T&C 2A . N/A N/A N/A . .
Implementation 2019 15, 2019 describe the process Reclamation Poli er
: olicy / Coordination
Plan will follow to ensure necessary

 

 

 

 

 

 

 

resources are allocated to
implement the Terms and
Conditions and to complete
required monitoring and reporting
by the due dates.

 

Lead: Kristen Hiatt

 

12

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 142 of 441

Implementation Plan Summary Table
Term and Conditions Requirements for NMFS 2019 Biological Opinion

000142

 

We understand that this Opinion
contains multiple requirements for
deliverables and that it might be
infeasible for Reclamation to have
all of them prepared by the stated
due dates because of staffing and
funding limitations; therefore, we
will work with Reclamation to
develop an acceptable
implementation schedule.

Reclamation shall develop the
draft Implementation Plan in
consultation with the Services,
provide the Services a draft
Implementation Plan for review
and comment by October 1,
2019, provide the Services a final
Implementation Plan that
addresses the Services’ comments
by December 15, 2019, and
implement the final
Implementation Plan thereafter;
these dates can be adjusted to
ensure a high quality product if
Reclamation, NMFS and USFWS
agree that it is necessary.

The Implementation Plan may be
amended by Reclamation in
coordination with NMFS and
USFWS.

 

 

T&C 2C

 

Monitor and
Maintain
Water-Level
and Flow-
Measurement
Gages

N/A

 

 

N/A

Daily

 

 

N/A

 

N/A

 

Begin upon receipt of BiOp.

Water level and flow
measurement gages shall be
maintained throughout the Project
in accordance with the
Hydrological and Biological Data

 

Technical Lead:
Dave Felstul

Policy / Coordination

Lead: Kristen Hiatt

 

 

13
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 143 of 441

Implementation Plan Summary Table

Term and Conditions Requirements for NMFS 2019 Biological Opinion

000143

 

 

 

throughout the
Project

 

 

 

 

 

 

Management Plan developed
under T&C le.

Water levels in Project reservoirs
shall be monitored at frequent
intervals, at least daily, and
Reclamation shall make those
data available to the Services via a
secure website or other
appropriate means.

An annual summary of reservoir
water level and flow-monitoring
compliance shall be included in
the Annual Monitoring Report due
March 1 every year.

Thirteen locations require
accurate data and those locations
should be evaluated annually for
accuracy.

 

 

 

14
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 144 of 441

Implementation Plan Summary Table
Mandatory Monitoring and Reporting Requirements for NMFS 2019 Biological Opinion

Title of Requirement . Due

000144

Poelicy/Coordination
and Technical

 

Annual
Monitoring
Report

 

 

 

 

 

 

 

A description of actions
Section 2B. Reclamation has taken and
. is preparing to take to
Reporting .
Requirements comply with the terms and
conditions in NMFS’s 2019
Opinion.
Report all measured
accretion data (Link River
. Dam to Keno Dam) and all
Reporting .
. measured and estimated
Requirement .
BR 1 accretion data (Keno Dam
, to IGD) in addition to all of
the EWA, Project and
Refuge information.
Complete an assessment in
Reporting coordination with the
Requirement Services of EWA used and
2B.2 EWA remaining on May 1
of each calendar year.
Provide a report of daily
and monthly reductions of
Reporting IGD releases due to UKL
Requirement control logic on a monthly
2B.3 basis (particularly
important in the March
through June period).
Provide monthly update
. reports for the formulaic
Reporting .
. approach during the
Requirement : :
BA fall/winter operations
, including reductions to IGD
flows due to UKL control

 

March 1

Reclamation shall provide the NMFS with the draft
reporting format for review and comment by October
1, 2019.

Provide NMFS with the final reporting format
addressing the Services’ comments by December 15,
2019

First Annual Monitoring Report shall be due
March 1, 2020.

 

Included in body of annual monitoring report.

 

Perform assessment on May 1 and provide NMFS with
the results no later than May 15 or as soon as
practicable after May 1.

 

Provide a report to NMFS ona monthly basis
(particularly important in the March through June
period)

Included in body of annual monitoring report.

Leads

Technical Lead:
Dave Felstul

Policy / Coordination
Lead: Kristen Hiatt

 

 

Provide monthly update report during fall/winter
period (October through February)

 

Technical Lead:
Dave Felstul/Torrey
Tyler

Policy / Coordination
Lead: Kristen Hiatt

 

 

15
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 145 of 441

Implementation Plan Summary Table
Mandatory Monitoring and Reporting Requirements for NMFS 2019 Biological Opinion

000145

 

 

logic, UKL net inflow,
Link River Dam to IGD
accretions, UKL levels,
winter Project deliveries,
Refuge deliveries, and any
other relevant data NMFS
identifies during
implementation of the
proposed action.

 

Reporting
Requirement
2B.5

Provide rolling monthly
and annual graphs of the
observed, smoothed UKL
net inflow and observed
IGD flows versus the one
and two week forecasted
IGD flow schedules for the
entire water year.

 

 

Reporting
Requirement
2B.6

 

 

Provide an annual report on
the type and location of
each restoration project
implemented that includes
the total number of coho
salmon captured, relocated,
injured, or killed for each
restoration project

Included in body of annual monitoring report.

 

 

 

Included in body of annual monitoring report.

 

Technical Lead:
Kristen Hiatt

Policy / Coordination
Lead: Kristen Hiatt

 

 

16
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 146 of 441
000146

Implementation Plan Reporting Summary Table
Meeting Requirements for NMFS 2019 Biological Opinion

 

: : : Due Policy/Coordination and

Describe and discuss BiOp compliance,

Annual ESA
Compliance
Meeting

The meeting may rotate between the locations

incidental take monitoring, and progress on Nareh of Arcata, California, Klamath Falls, Oregon, Policy / Coordination
implementation of the T&Cs and 31 Redding, California and Medford/Ashland, Lead: Kristen Hiatt
conservation measures Oregon.

 

17
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 147 of 441
000147

Implementation Plan Reporting Summary Table
Budget Spreadsheet for NMFS 2019 Biological Opinion

Anticipated Status of

Term and Title of Financial Financial

Pondiion Requirement
(T&C) q

 

T&C 1A Take Actions to
Ensure EWA
Distribution and
IGD Flows are
Managed within
the Scope of the

Proposed Action Internal to Reclamation’s Klamath Basin Area Office (ABAO) annual operating budget

 

T&C 1B Monitor Keno
Impoundment
and UKL
Project-Related
Diversions

 

T&E IC Consultation
with the Potential Under

Services on Interagency Consideration
Release of Agreement or and Internal to Reclamation’s Klamath Basin Area Office (KBAO) annual operating budget
Project Call Contract Development
Water

 

 

 

T&C 1D Develop and
Implement a
Hydrologic Data
Management

Pl . .
an Internal to Reclamation’s Klamath Basin Area Office (ABAO) annual operating budget

 

T&C 1E Operation
Updates

 

 

 

 

 

18
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 148 of 441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000148
Implementation Plan Reporting Summary Table
Budget Spreadsheet for NMFS 2019 Biological Opinion
T&C 1F Development of
a Post-Facilities
Removal
Operations Plan
T&C 1G Abundance, Interagency
Prevalence of Agreement with
Infection, and U.S. Fish and Executed $ 378,869 | $ 378,869 $ 378,869 | $ 378,869 |$ 378,869 | $378,869
Predicted Wildlife Service-
Mortality of Arcata
Emigrating Tat
Juvenile Salmon A cragency
in the Klamath greements with
River Oregon State
University/U.S.
Geological Survey |e cuted —-4|$ 851,321 1$786,982 $ 932,117 |$ 978.722 |$ 978,722 |$ 978,722
and U.S. Fish and
Wildlife (USFWS)
California -
Nevada Fish
Health Center
T&C 1H In the Event of
Funding Lapses,
Fund the
Monitoring and
Reporting Internal to Reclamation’s Klamath Basin Area Office (ABAO) annual operating budget
Requirements of
DFW Shasta
River Rotary
Screw Trap
T&C II Fund
Development
and Refinement Interagency .
Agreement with |Executed $ 176,090 $ 81,666 $81,666 [$81,666 |$ 171,750
of Klamath
. . USFWS- Arcata
River Decision
Support Tools

 

 

 

 

 

 

 

 

 

 

 

 

19
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 149 of 441

000149
Implementation Plan Reporting Summary Table
Budget Spreadsheet for NMFS 2019 Biological Opinion

 

T&C IJ

Fund Fish
Modeling to
Evaluate the
Effects of
C.shasta Spore
Concentrations
on the Survival
of Out-migrating
Coho Salmon in
the Klamath
River

 

 

 

 

 

 

 

 

 

T&C 2A

Terms and
Condition
Implementation
Plan

 

T&C 2C

 

Mandatory
Monitoring
‘Title of
Requirement

Annual
Monitoring
Report

 

Monitor and
Maintain Water-
Level and Flow-
Measurement
Gages
throughout the
Project

‘Title of
Requirement

Section 2B.
Reporting
Requirements

 

Internal to Reclamation’s Klamath Basin Area Office (ABAO) annual operating budget

 

Status of
Financial

Internal to Reclamation’s Klamath Basin Area Office (BAO) annual operating budget

 

 

20
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 150 of 441

000150
Implementation Plan Reporting Summary Table
Budget Spreadsheet for NMFS 2019 Biological Opinion

 

 

Mandatory

Meeting
Requirement

Annual ESA
Compliance
Meeting

Reporting
Requirement
2B.1

 

Reporting
Requirement
2B.2

 

Reporting
Requirement
2B.3

 

Reporting
Requirement
2B.4

 

Reporting
Requirement
2B.5

 

 

Reporting
Requirement
2B.6

Title of
Requirement

Section 11.6
Reporting
Requirements

 

 

FY21 FY22 FY23
remaining |Projected (Projected |Projected | Projected
to be
funded

Internal to Reclamation’s Klamath Basin Area Office (ABAO) annual operating budget

 

 
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 151 of 441
000151

Implementation Plan Reporting Summary Table
Budget Spreadsheet for NMFS 2019 Biological Opinion

Conservation
Measures
Proposed by : ; ici Status of
. Inte Subject : . ' : FY2019
Reclamation, Oh cl Financial boa FY20 Funded
Analyzed in Agreement
the 2019
USEWS BiOp

Executed with
new

Coho Financial Arrangement
1.3.5.1 Restoration Assistance for years $ 700,000 $ 700,000 | $500,000 | $500,000 | $500,000 | $500,000
Grant Program |Agreement 2020-2024
under
development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 152 of 441

000152
MEMORANDUM
Date: September 30, 2019
To: Central Files
From: Dave Felstul, Chief, Water Operations Division, Klamath Basin Area Office,

Bureau of Reclamation and Kristen Hiatt, Chief, Environmental Compliance
Branch, Klamath Basin Area Office, Bureau of Reclamation

Subject: Addendum #3 - Documentation of Process and Environmental
Compliance related to 2019 Spring/Summer Lower Klamath National Wildlife
Refuge (LKNWR) Deliveries

Background

On September 4, 2019, the Bureau of Reclamation (Reclamation) authorized diversions of 50 cubic
feet per second (cfs) to the LKNWR and documented the action through a Memorandum (Memo) to
Files with the same date. In the September 4, 2019, Memo, Reclamation stated that monitoring of
Project Supply and hydrologic conditions would occur and that should hydrologic conditions
improve, additional water may be made available to the LKNWR. On September 11, Reclamation
agreed via a phone call with the Klamath Water Users Association to increase project diversions to
the LKNWR to 100 cfs (as detailed in the previous Addendum #1- dated September 12, 2019).
Beginning on September 16, 2019, diversions through Ady Canal to LKNWR were increased from
100 cfs to 150 cfs. The 150 cfs diversions would continue for the remainder of September and
through October 2019, so long as Project Supply remains (See Addendum #2).

Proposal - Delivery of Water to LKNWR

Beginning on October 1, 2019, Reclamation proposes to increase diversions from 150 cfs to
approximately 200 cfs from remaining Project Supply to the LKNWR. This proposal assumes
delivery of approximately 200 cfs from October to mid-November 2019, for a total of
approximately 25,000 AF. These deliveries will occur as long as Project Supply remains. Project
Supply will be monitored and if projections show that the remaining Project Supply would be
exceeded, then LKNWR deliveries will be reduced or completely stopped. If irrigation demands
continue to decrease, additional Project Supply may become available and deliveries may extend
later into November.

Coordination Process and Hydrologic Analysis

Reclamation coordinated with the irrigation districts that participate in the Klamath Water Users
Association (KWUA) Multi-District Operations Meeting on September 24, 2019, to review Project
Supply and projected irrigation demand. In each month of the 2019 Spring/Summer irrigation
season, Project diversions have been at or below historical average and median values (see
Appendix A Deliveries and Demands spreadsheet) and that trend is continuing. During the Klamath
Water User Association meeting, estimations of Project demands through the end of the season
were revised downward. The Deliveries and Demands spreadsheet was revised with the updated
numbers on September 24. Through September 23, 2019, the Project has utilized 271,100 AF of the
322,000 AF available and current projections by Reclamation demonstrate the Project will use
291,000AF of the available Spring/Summer Project Supply, leaving 31,000 AF unused at the end of
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 153 of 441
000153

the irrigation season.
Two key assumptions concerning inflows and agricultural demand underlie this projection:

1. Inflows to Upper Klamath Lake (UKL) were based on the average historical values
during the 1981-2016 time period.

2. Agricultural demand for September 2019 was estimated to be 34,000 AF, about 6,000
AF less than the average observed during the 1981-2016 period of record. Demand for
October was estimated at 12,610, equal to the 70"-percentile. Demand for November
2019 was estimated as 710 AF, equal to the sum of the 90th-percentile daily diversions
between 1981-2016. As shown in the Deliveries and Demands spreadsheet (Appendix
A), agricultural deliveries from UKL continue to fall below the historical average for
every month (April through August) of the 2019 Spring/Summer irrigation season.

Based on output from the Klamath Basin Planning Model (KBPM) and input from the irrigation
districts, Reclamation anticipates that there will be enough water to meet agricultural demands
through the end of the Spring/Summer irrigation season, thereby allowing a portion of the Project
Supply to be made available for delivery to LKNWR.

Environmental Compliance Evaluation

Reclamation has evaluated this proposal for compliance with both the Endangered Species Act and
the National Environmental Policy Act. Reclamation reviewed its Proposed Action described and
analyzed in both the USFWS and National Marine Fisheries Service (NMFS) 2019 Biological
Opinions (2019 BiOp(s)) and in the associated Environmental Assessment (EA) on
Implementation of Klamath Project Operating Procedures 2019 — 2024. Based on this review,
Reclamation has determined that the proposal to deliver 200 cfs of water to LK NWR is consistent
with the Proposed Action described on page 25 of the USFWS 2019 BiOp, page 33 of the NMFS
2019 BiOp and page 21 of the EA.

As described above, based on the coordination with the USFWS and irrigation districts, and
review for consistency with the ESA and NEPA documents, Reclamation has made a
determination that there 1s Project Supply not needed to meet Project demands. As the KBPM
assumes delivery of the full Project Supply allocation in all years, the portion of water
Reclamation has determined is not needed to meet other demands for the 2019 Spring/Summer
irrigation season (21,000 AF of the 322,000 AF), can be delivered to LKNWR, consistent with
Reclamation’s contractual and other legal obligations. As this proposal will result in delivery of a
portion of the projected unused Project Supply (15,300 AF), no additional effects outside those
analyzed and considered in the 2019 BiOps and the EA will occur as a result of this action.

Conclusion
Reclamation will coordinate with USFWS and appropriate districts to begin additional diversions of
an additional 50 cfs (200 cfs in total) to the LKNWR beginning on October 1, 2019.

Monitoring and Next Steps
Reclamation will carefully monitor the remaining Project Supply and if hydrologic conditions (or
confidence in projections) deteriorate, Reclamation will take steps to reduce or even cease
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 154 of 441
000154

deliveries to LKNWR, as necessary. If conditions and or projections improve, LKNWR deliveries
could potentially be increased. Reclamation has initiated weekly planning meetings with the
Project irrigators to coordinate Project-wide deliveries through the rest of the Spring/Summer
irrigation season and will consider input from the districts regarding their remaining agricultural
water demands when determining the rate and volume of water available to the LKNWR.

Attachment (1)
Deliveries and Demands spreadsheet - Dated September 24, 2019
Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 155 of 441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000155
Agricultural Deliveries in TAF (1981-2018, excluding 2001 and 2010) E
through 9/24/2019
.
Mar-Sep | Oct-Nov
Mar Apr May | Jun | Jul Aug Sep Oct Nov Total Total
ming 0.00 | 1.35 1248 | 2768 | 33.23 29.70 16.16 116 | 0.00 120.60 | 1.16
7 median} 0.00 | 1482 40.80 | 4567 | 54.02 51.03 36.53 10.98 | 0.00 242.87 | 1098 |
Asean i average} 0.03 | 16.24 39.34 | 45.55 53.40 49.49 35.47 10.84 | 0.00 230.52 | 10.84
max} 0.38 | 2842 | 5350 | 56.06 62.16 58.41 45.04 1753 | 0.03 303.97 | 17.56
2019YTD| 0.00 | 893 36.26 | 4087 | 49.86 43.92 25.36 0.00 | 0.00 205.19 0.00
min} -0.12 | -0.45 022 | 010 | 047 0.20 -0.23 0.33 | -0.13 -0.25 -0.46
: median] 0.00 | -0.02 249 | 359 472 | 375 1.04 0.06 | 000 | 1557 | -006 |
— = average] 0.00 | 0.23 2.25 3.23 4.28 | 354 1.28 0.02 | 0.00 1481 | 0.02
max} 0.04 | 276 5.95 6.06 6.45 5.91 3.78 080 | 0.00 3096 | 0.80
2019YTD| 0.00 | 114 186 | 221 2.24 1.68 0.21 0.00 | 0.00 9.35 0.00
minf 0.00 | 0.00 043 | 403 9.39 2.64 0.31 0.00 | 0,00 16,80 0.00
— medianf «1.09 | 4.55 666 | 17.64 17.37 | 1076 291 | 102 | 0.13 6099 | 114 |
—— average| 1.87 | 6.48 8.03 | 17.06 17.19 10.81 3.03 | 127 | 073 64.48 2.00
max] 8.09 | 24.96 18.99 | 25.34 25.17 20.52 1024 | 520 | 290 | 133.30 810 |
2019YTD| 0.00 | 0.19 6.73 18.47 | 17.19 13.91 2.49 0.00 | 0.00 58.98 0.00
min} 0.00 | 0.00 080 | 1.76 | 1.64 0.98 0.65 010 | 5,82 0.10
median} 0.61 | 1.17 2.04 3.28 4.54 3.06 2.31 131 | 17.00 | 1.31
‘ average] 095 | 1.21 2.06 3.29 | 4.17 2.93 2.42 1.64 | 17.03 | 1.64
orth Canal - = - -— =, - —}- a
max] 471 | 3.04 419 | 4281 5.84 458 400 | 493 | 3118 | 493 |
| |
2019YTD| 0.86 | 088 4.82 4.99 | 3.99 3.02 0.52 0.00 | 13.07 0.00
min} 0.11 | 0.00 014 | 027 | O77 0.16 0.06 0.05 | 1.52 0.05
‘medianf 3412 | 225 376 | 568 | 479 | 526 375 | 317 | | 2960 | 347 |
average] 3.77 | 258 3.46 | 551 4.87 471 3.90 332 | 28.79 3.32
Ady Canal to Ag = 7 7 oe 7 ———
a maf 740 | 692 745 | 974 | 934 | 899 | 795 | 693 | | 5779 | 693
| | |
2019YTD| 211 | 579 3.77 761 | 5.99 5.56 3.48 0.00 | 34.31 0.00
GW to LRDC 2019YTD] 0.00 0.00 0.00 | 0.00 0.00 | 0.00 0.00 0,00 0,00 0.00 0.00
Total Ag min 0.23 | 2.20 21.29 | 41.78 | 51.99 37.29 27.20 296 | 0.34 181.97 3.29
ee median] 7.22 | 24.47 6470 | 7538 | 688.83 73.26 4716 | 17.37 | 6.94 371.02 2431 |
Demandbasad cn average] 6.63 | 26.75 5515 | 7463 | 83.90 71.48 46.10 17.10 | 7.09 364.63 24.19
projections using 55th max} 14.07 | 61.37 | 8592 | 9677 | 10079 87.31 | 57.40 28.88 | 13.63 503.63 42.50
percentile of observed - 297 | 1693 | 47.67 | 67.85 75.44 | 6487 40.20 | 1710 | 4.75 315.94 21.85
ies aude. sani 2019YTD] 297 | 16.93 50.44 | 7144 | 79.27 68.09 32.06 0.00 | 0.00 0.00 0.00
minf 0.00 | 1.89 15.86 | 33.80 48.84 35.46 25.89 119 | 0.00 161.73 1.19
median] 0.47 21.11 48.17 | 69.26 8335 | 65.73 4140 | 1123 | 0.00 329.49 11.23
average] 1.70 22.53 49.35 | 68.27 78.83 64.98 3994 | 41113 | 0.22 325.60 11.36
Ag From UKL a ; —t j 4 —
max} 9.63 | 60.43 85.08 | 87.37 | 95.77 | 8210 56.11 | 1830 | 1.56 476.49 19.86
~ est 2019 distribution] 0.00 | 893 | 4264 | 6232 | 71.17 | 5038 | 3405 | 1261 | 073 278.48 | 13.34
2019YTD} 0.00 | 893 | 4264 | 6232 | 71.17 59.38 26.66 0.00 | 0.00 271.10 | 0.00
Ady to Refuge 2019 YTD] 1.23 170 | 232 | 1.85 1.84 2.31 5.19 0.00 | 0.00 1643 | 0.00
minf 1.95 | 0.51 0.84 0.76 | 068 0.50 0.87 096 | 0.80 6.10 | 1.75
median] 13.73 | 737 | 824 | 652 | 5.01 6.44 9.57 870 | 487 5687 | 1357
Total LRDC average] 21.78 | 15.20 1090 | 741 | 5.34 7.03 10.61 895 | 5.69 78.26 | 1464
max} 113.34 | 7230 | 8017 | 31.84 11.24 18.35 42.06 32.65 | 17.09 369.26 | 49.74
[so orgyTo 2788 | 3149 | 910 | 653 | 427 5.50 7.87 0.00 | 0.00 9262 | 0.00
min  -9.62 -33.88 | -3255 | -3455 | -4259 | -3649 | -1402 8.51 960 | -203.71 18.11
median] 7.85 | 0.39 6.18 21.95 | -2575 | -15.56 1.66 1.99 | -217 62.86 -0.17
ToKR fromLRDC | average] 15.19 | 469 490 | -2168 | -2517 | -14.97 -0.02 269 | -1.39 -46.85 1.30
max] 109.30 | 69.50 75.92 | 17.74 | -9.19 0.17 33.92 2699 | 1099 | 297.35 37.97 |
2019YTD] 2491 | 23.49 5.08 2375 | -2515 | -18.68 1.17 0.00 | 0.00 -23.08 0.00
minf 0.23 | 031 084 | O76 | 0.68 0.50 0.59 027 | 0.29 3.91 0.56
a median] 547 | 425 | 535 | 619 | 4.9 6.17 611 | 429 | 439 38.42 | 868
average| 4.93 4.20 5.49 6.29 5.03 6.30 5.86 449 | 4.02 3810 | 851 |
LRDC to Ag — — “ -
max} 1059 | 11.49 12.97 13.31 976 | 1394 | 1319 | 977 | 6.74 85.24 | 1651
est 2019 distribution] 297 | 8.01 504 | 553 4.27 5.50 615 | 449 4.02 37.45 8.51
2019YTD] 297 | 801 | 504 | 553 | 427 | 550 | 514 | 0.00 | 000 | 3644 | 000 |
minf 0.28 | 3.07 051 | O35 | 0.22 0.01 0.22 039 | 0.69 4.65 1.08
median} 17.95 | 9.25 994 | 968 6.41 5.18 4.83 247 | 2.12 6322 | 460 |
rege waee | average] 19.78 | 11.00 10.27 | 899 | 6.50 6.80 5.89 321 | 497 | 6923 | 8.17 |
max) 37.00 | 31.18 23.82 17.38 15.76 16.15 17.17 881 | 2085 | 158.47 29.66
| est2019 distribution] 680 | 477 | 405 | 3.46 3.83 ae | 47 321 | 497 | 27289 a7 |
2019YTD] 680 | 477 | 405 | 346 | 383 | 327 | 096 | 000 | 0.00 27.13 0.00
F&FF to Ag 2019 YTD] 0.00 0.01 277 3.29 383 | 322 | 0.25 0.00 0.00 13.37 0.00

 

 

 

 

 

 

 

 

V:\KO500\Hydrology\Daily\Demand_Planning\WY2019\Klamath Project Deliveries and Demands_Rev10.xlsx
Date
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 156 of 441

Time
13:15:32
13:45:32
14:15:32
14:45:32
15:15:32
15:45:32
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32

0:15:32
0:45:32
1:15:32
1:45:32
2:15:32
2:45:32
3:15:32
3:45:32
4:15:32
4:45:32
5:15:32
5:45:32
6:15:32
6:45:32
7:15:32
7:45:32
8:15:32
8:45:32
9:15:32
9:45:32
10:15:32
10:45:32
11:15:32
11:45:32

Hw_FlowN Hw_FlowC: MillerHill

17
17
17
17
17
17
17
27
30
24
27
28
25
28
33
32
31
27
30
25
30
32
30
26
39
21
40
24
29
35
32
32
24
26
31
26
27
26
26
30
26
22
28
30
20
27

5

unonnoa ow

40
40
40
40
40
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

F MillerHill_ § MillerHill_ FlowPum

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

p3

000156
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 157 of 441

12:15:32
12:45:32
13:15:32
13:45:32
14:15:32
14:45:32
15:15:32
15:45:32
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32
0:15:32
0:45:32
1:15:32
1:45:32
2:15:32
2:45:32
3:15:32
3:45:32
4:15:32
4:45:32
5:15:32
5:45:32
6:15:32
6:45:32
7:15:32
7:45:32
8:15:32
8:45:33
9:15:33
9:45:33
10:15:33
10:45:33
11:15:33

26
27
24
43
41
44
41
40
42
42
47
46
47
43
43
44
48
40
49
43
42
40
50
43
39
56
54
51
49
31
36
47
46
37
40
47
39
35
37
48
32
32
55
47
51
55
47

39
39
39
56
63
63
63
64
64
64
64
64
64
64
64
64
64
64
64
64
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
62
62
62
62
62
62
63
63
63
64

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000157
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 158 of 441

11:45:33
12:15:33
12:45:33
13:15:33
13:45:33
14:15:33
14:45:33
15:15:33
15:45:33
16:15:33
16:45:33
17:15:33
17:45:33
18:15:33
18:45:33
19:15:33
19:45:33
20:15:33
20:45:33
21:15:33
21:45:33
22:15:33
22:45:33
23:15:33
23:45:33
0:15:33
0:45:33
1:15:33
1:45:33
2:15:33
2:45:33
3:15:33
3:45:33
4:15:33
4:45:33
5:15:33
5:45:33
6:15:33
6:45:33
7:15:33
7:45:33
8:15:33
8:45:33
9:15:33
9:45:33
10:15:33
10:45:33

40
48
50
51
52
48
50
53
49
49
45
41
54
54
43
38
29
37
49
42
45
36
45
45
40
44
48
42
44
44
43
44
44
40
47
43
39
40
42
46
44
37
41
49
45
58
45

64
64
64
64
64
64
64
64
64
63
64
64
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
62
62
84
84

oo 0 0

WwWwow Ww
nono on wm

SN ODN NN NNN NNN NNUWNUWNULWMNSNIUNON OOOO ODDO DHOOM

WWW W Ww Ww
Puuonaonwum

oo oo oo oo occoooqoooooco ooocooooooocooococoooocooo o0ceo oe

PRPRPRPENEB
owowvovodv

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000158
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 159 of 441

11:15:33
11:45:33
12:15:33
12:45:33
13:15:33
13:45:33
14:15:33
14:45:33
15:15:33
15:45:33
16:15:33
16:45:33
17:15:33
17:45:33
18:15:33
18:45:33
19:15:33
19:45:33
20:15:33
20:45:33
21:15:33
21:45:33
22:15:33
22:45:33
23:15:33
23:45:34
0:15:33
0:45:33
1:15:33
1:45:33
2:15:33
2:45:33
3:15:34
3:45:34
4:15:34
4:45:34
5:15:34
5:45:34
6:15:34
6:45:34
7:15:34
7:45:34
8:15:34
8:45:34
9:15:34
9:45:34
10:15:34

59
53
73
56
61
62
51
58
60
64
64
62
68
62
58
69
65
64
64
70
55
56
63
64
57
56
60
56
60
58
71
61
50
58
54
62
63
58
59
61
58
60
61
61
69
57
68

84
85
85
85
85
85
85
85
87
87
87
87
87
87
87
87
87
87
87
86
86
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85

Ww
BPP WWWWWWwWwhtsnwfFP PH HP HP HPPA HP HPAP HPAP HHP HPP HP PHP PHP HP HP HHP HPWH Hs

WwW Ww Ww
& BD HS

BB
oO

oo o oO oO oO co o7 coc cUcrWCcCoOCcUcCOCCcCOCUCcOCUCcOCUCCOCcCCOCUCcOCcUCCOCcCcOUCcODUcOCUCcOUCcOCUCCOCcUcOCcCcOCOCoO cecococcmcmcKcoclcUCcCOCUCcCOCcUCcOUCcOUCcOCcCOCUcOCUCcOCcUcrWCcOCLc oO CLO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000159
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 160 of 441

10:45:34
11:15:34
11:45:34
12:15:34
12:45:34
13:15:34
13:45:34
14:15:34
14:45:34
15:15:34
15:45:34
16:15:34
16:45:34
17:15:34
17:45:34
18:15:34
18:45:34
19:15:34
19:45:34
20:15:34
20:45:34
21:15:34
21:45:34
22:15:34
22:45:34
23:15:34
23:45:34
0:15:34
0:45:34
1:15:30
1:45:30
2:15:30
2:45:30
3:15:30
3:45:30
4:15:30
4:45:30
5:15:30
5:45:30
6:15:30
6:45:30
7:15:30
7:45:30
8:15:30
8:45:30
9:15:30
9:45:31

66
69
64
61
63
68
64
59
64
61
64
60
64
58
65
60
57
60
59
61
54
59
65
57
53
59
71
59
64
67
50
54
51
65
48
70
51
66
57
60
58
54
61
53
66
58
50

85
86
86
87
87
87
87
87
87
87
87
87
87
87
87
87
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
87

34
34
34
35
34
34
34
34
34
20
20
20
13
13
13
13
13
14
14
14
14
13
14
14
14
13
13
12
13
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
34
34
34

oo oo o oO 0 oocooocooooocooooo co cooocooocoococoo0ocoo0o 0 Co0o coocoonocoeoeo eo

PRR
Ao

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000160
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 161 of 441

10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:31
16:45:31
17:15:31
17:45:31
18:15:31
18:45:31
19:15:31
19:45:31
20:15:31
20:45:31
21:15:31
21:45:31
22:15:31
22:45:31
23:15:31
23:45:31
0:15:31
0:45:31
1:15:31
1:45:31
2:15:31
2:45:31
3:15:31
3:45:31
4:15:31
4:45:31
5:15:31
5:45:31
6:15:31
6:45:31
7:15:31
7:45:31
8:15:31
8:45:31
9:15:31

54
58
66
53
61
62
61
57
62
57
55
64
57
61
63
62
61
59
58
68
68
68
69
50
68
59
54
70
65
58
59
59
68
70
56
54
59
60
68
57
60
60
62
65
62
62
60

87
87
87
87
87
87
87
87
87
87
87
87
87
88
88
88
88
88
88
88
88
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
19
19
19

bE
a

oo o oO oO oO co o7 coc cUcrWCcCoOCcUcCOCCcCOCUCcOCUCcOCUCCOCcCCOCUCcOCcUCCOCcCcOUCcODUcOCUCcOUCcOCUCCOCcUcOCcCcOCOCoO cecococcmcmcKcoclcUCcCOCUCcCOCcUCcOUCcOUCcOCcCOCUcOCUCcOCcUcrWCcOCLc oO CLO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000161
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 162 of 441

9:45:31
10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:31
16:45:31
17:15:31
17:45:31
18:15:31
18:45:31
19:15:31
19:45:31
20:15:31
20:45:31
21:15:31
21:45:31
22:15:31
22:45:31
23:15:31
23:45:31

0:15:31

0:45:31

1:15:31

1:45:31

2:15:31

2:45:31

3:15:31

3:45:31

4:15:31

4:45:31

5:15:31

5:45:31

6:15:31

6:45:31

7:15:31

7:45:31

8:15:31

8:45:31

64
68
60
73
72
66
63
69
65
57
58
58
71
61
57
71
59
66
58
71
40
61
53
65
63
58
65
55
62
56
57
62
64
59
61
58
58
63
58
66
59
54
55
55
58
56
61

87
87
87
87
87
87
87
87
88
88
87
87
87
87
87
87
87
88
88
87
86
86
86
86
86
86
86
86
86
85
85
85
86
86
86
85
85
86
86
86
85
85
85
85
85
85
85

19
20
19
19
19
19
19
19
17
16
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
18
17
17
17
17
17
17
17
17
17
17
17
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000162
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 163 of 441

9:15:31

9:45:31
10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32

0:15:32

0:45:32

1:15:32

1:45:32

2:15:32

2:45:32

3:15:32
12:12:57
12:42:57
13:12:57
13:42:57
14:12:57
14:42:57
15:12:57
15:42:57
16:12:57
16:42:57

59
60
50
53
65
62
58
57
59
55
54
57
57
55
57
52
60
59
51
54
59
55
57
57
56
58
57
57
58
55
52
57
57
58
62
62
60
111
110
111
109
110
111
112
112
110
109

85
86
86
87
87
87
87
87
87
87
87
87
87
88
88
88
88
88
88
88
87
86
86
85
85
85
85
85
85
85
85
85
85
85
85
85
85
145
145
145
145
145
145
145
145
145
145

28
27
28
28
28
28
28
28
28
27
28
27
27
27
27
28
27
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
21
22
23
23
23
23
23
23
22
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000163
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 164 of 441

17:12:57
17:42:57
18:12:57
18:42:57
19:12:57
19:42:57
20:12:57
20:42:57
21:12:57
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33
11:14:33
11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34

111
109
112
112
103
109
107
111
112
112
110
109
110
114
111
107
114
108
113
109
113
111
109
110
111
109
110
111
110
118
134
134
131
136
135
134
135
134
136
135
135
132
132
133
133
132
134

145
145
145
145
145
145
145
144
144
144
144
144
143
143
143
144
143
143
143
143
143
143
143
142
142
142
142
142
142
180
190
191
191
191
191
191
191
191
192
192
192
192
192
192
192
192
192

22
23
22
23
23
23
23
23
23
23
23
22
23
23
22
23
23
23
22
23
22
23
22
23
23
22
23
23
23
23
23
23
23
23
23
23
23
17
17
18
17
18
18
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000164
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 165 of 441

16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34

131
132
130
130
130
131
135
137
135
131
133
130
135
134
133
134
134
134
130
134
135
133
132
134
132
132
135
133
132
134
131
156
165
156
164
165
158
159
160
153
160
163
154
166
163
161
159

193
193
193
193
193
193
192
192
192
191
192
192
192
192
192
192
191
191
191
191
191
191
191
191
191
191
191
191
191
191
191
229
243
243
243
244
244
244
243
243
243
243
243
243
243
243
243

17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
16
16
17
17
17
17
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000165
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 166 of 441

16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34

162
160
158
163
161
163
161
156
161
161
165
159
164
165
165
159
164
160
162
163
163
163
162
162
162
162
161
160
164
164
158
164
162
159
152
165
159
163
162
161
160
162
159
167
167
165
160

243
243
243
243
243
243
243
243
243
243
243
243
243
243
243
243
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
243
243
243
243
243
243
243
243
242
242
242

21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
18
19
18
18
18
18
18
19
19
19
19
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000166
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 167 of 441

15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34

162
156
156
161
161
156
167
159
158
163
165
166
159
158
161
164
162
161
162
163
164
160
161
161
163
163
163
165
161
164
165
164
160
156
168
167
163
160
165
162
163
160
160
162
160
161
165

242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
241
241
242
241
241
241
242
242
243
243
243
244
244
245
245
245
245
245
245
245
245
246

NNNNNNNRPRP RRP BP BP BBP PB RP BP PB RP BP RP BP eB RPP BPP BB
OOO COO OM HP HUH wu WHY UH HUOHUKUHUO WH UOUWUKUHUOWKUOUOHU WH WHO WH Ow ©

oo oo oOo oO 0 0 0 00 000

oo oO oO oO oO oO coco cococUcClcCOUmcUCcOCcCOCUCcOCUCCOCcUCcCOCcCOCUCcOUCcOCUCOUCcOCUCCOCcCcOCUCcOCcCUCcCOCcUcOCcUcWOCCoO CoO oO oO

NNNNNNNNN NN NM LK NB
wWwwh fF HPF PF HUUUU DAD

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000167
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 168 of 441

15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35

164
159
161
163
163
162
161
162
162
163
162
161
158
160
159
161
163
164
161
164
165
157
163
164
159
167
163
163
159
167
159
160
162
163
158
158
166
168
161
160
162
163
163
160
162
163
163

246
246
246
246
246
246
246
246
246
246
245
246
245
244
244
244
244
244
244
244
244
244
244
244
243
243
243
243
243
243
243
243
243
243
243
244
244
245
245
245
246
246
246
246
246
246
247

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
23
23
22
23
23
23
23
23
23
23
23
23
23
23
23
23
22
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
21
21
21
21
21
17
17
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000168
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 169 of 441

14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35

164
161
163
163
163
164
163
162
163
162
162
165
162
160
163
164
163
158
158
160
163
160
164
163
162
161
161
163
163
163
164
163
161
170
163
162
161
163
163
159
163
164
162
163
162
162
168

246
246
247
247
247
247
247
247
247
248
247
247
247
246
246
246
246
246
246
245
246
246
245
245
245
245
245
244
244
244
244
244
244
244
245
245
245
245
245
245
246
246
247
247
247
247
248

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

17
17
17
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
17
18
18
18
18
18
17
17
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000169
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 170 of 441

14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35

165
165
166
166
163
161
164
165
161
164
161
162
162
163
164
163
160
166
165
162
164
164
169
164
161
164
163
162
162
165
163
163
161
164
163
166
161
162
167
164
166
164
164
164
164
164
165

248
248
248
248
248
248
248
249
249
249
249
249
249
249
249
248
247
247
247
247
247
247
247
247
247
247
247
247
246
246
246
246
246
246
246
246
246
246
247
247
248
248
248
249
249
249
249

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
15
14
14
14
15
14
15
15
15
15
15
15
15
15
15
10

10
10
10
10
11
10
11
11
11
11
11
11
11
11
11
11
11
15
15
15
15
15
15
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000170
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 171 of 441

13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36
7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36

163
164
167
163
162
165
164
165
164
161
164
165
163
164
160
157
159
162
161
162
160
160
163
164
163
162
163
169
163
162
162
164
163
161
161
161
164
172
162
161
163
165
163
164
164
162
159

249
249
249
250
250
250
250
249
249
249
249
249
248
248
248
247
246
247
247
246
247
247
247
247
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
18
19
19
19
19
19
19
19
19
19
19
19
20
20
20
20
20
20
19
19
19
19
20
20
20
19
19
20
20
20
20
20
20
20
20
20
20
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000171
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 172 of 441

13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:32
1:44:32
2:14:32
2:44:32
3:14:32
3:44:32
4:14:32
4:44:32
5:14:32
5:44:32
6:14:32
6:44:32
7:14:32
7:44:32
8:14:32
8:44:32
9:14:32
9:44:32
10:14:32
10:44:32
11:14:32
11:44:32
12:14:32

159
162
157
158
166
160
159
160
165
164
165
163
159
163
165
161
167
162
164
163
164
163
163
159
165
168
164
163
166
165
163
165
165
166
163
164
167
166
165
163
163
162
164
159
162
161
162

246
246
246
246
246
246
246
246
246
246
246
246
247
247
246
246
246
245
245
245
245
245
244
245
244
244
244
245
245
245
245
245
245
245
245
245
244
245
246
245
246
246
246
246
246
246
246

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000172
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 173 of 441

12:44:32
13:14:32
13:44:32
14:14:32
14:44:32
15:14:32
15:44:32
16:14:32
16:44:32
17:14:32
17:44:32
18:14:32
18:44:32
19:14:32
19:44:32
20:14:32
20:44:32
21:14:32
21:44:32
22:14:32
22:44:32
23:14:32
23:44:32
0:14:32
0:44:32
1:14:32
1:44:32
2:14:32
2:44:32
3:14:32
3:44:32
4:14:32
4:44:32
5:14:32
5:44:32
6:14:32
6:44:32
7:14:32
7:44:32
8:14:32
8:44:32
9:14:32
9:44:32
10:14:32
10:44:33
11:14:33
11:44:33

162
163
163
163
162
161
163
162
163
163
162
161
164
165
166
168
159
161
159
164
160
166
159
165
166
161
162
159
164
161
166
164
164
165
166
166
164
163
165
163
174
192
192
191
192
190
191

246
246
247
247
248
248
248
248
248
248
248
248
248
249
249
248
247
247
246
246
246
246
246
246
246
246
246
246
246
246
246
245
245
245
245
244
244
244
245
245
246
250
251
251
251
251
252

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000173
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 174 of 441

12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33
11:14:33

192
189
188
190
193
191
189
187
188
190
191
188
191
187
190
184
186
188
189
187
188
190
190
203
183
190
189
188
191
191
189
192
190
187
188
182
183
186
196
183
190
192
196
181
201
189
185

252
252
252
252
253
253
253
253
253
253
253
253
253
253
253
252
253
252
252
252
252
252
252
252
251
252
251
251
251
251
251
251
251
251
251
250
250
250
250
250
251
251
251
251
252
252
253

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
19
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
18
18
19
18
18
19
18
18
18
18
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000174
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 175 of 441

11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33

190
188
191
188
189
187
187
192
188
188
186
189
188
186
187
175
196
192
183
191
189
187
187
186
185
185
189
186
185
190
186
198
203
198
185
192
195
188
191
192
191
191
190
196
220
219
213

252
252
253
253
253
254
254
254
254
254
254
254
254
254
254
254
254
253
253
253
253
253
252
252
252
252
252
252
252
251
251
251
251
251
251
250
250
250
250
251
251
251
251
291

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
23
23
22
22
22
23
22
22
22
22
22
23
22
23
22
22
22
22
22
22
22
22
22
22
23
23
23
23
23
23
23
23
23
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000175
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 176 of 441

11:14:33
11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33

220
224
213
212
222
215
222
217
223
214
220
218
218
217
221
218
218
203
218
220
223
220
218
220
221
220
224
217
214
219
213
220
222
214
217
218
215
222
217
210
226
204
226
221
219
225
226

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
23
23
23
23
23
23
23
23
23
23
23
23
23
23
24
23
23
23
23
24
23
23
23
23
23
24
23
23
23
23
23
23
24
23
23
23
23
23
23
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000176
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 177 of 441

10:44:33
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34

225
212
215
220
227
228
217
225
230
222
228
229
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
225
226
215
243
254
256

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
25
25
25
25
25
25
26
25
26
26
26
26
25
25
25
26
25
25
26
25
26
25
26
25
26
26
26
26
26
25
26
26
25
26
25
26
25
25
25
25
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000177
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 178 of 441

10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34

253
248
256
253
249
254
252
250
253
251
248
253
252
250
250
250
250
251
247
247
249
250
250
247
246
248
248
252
249
250
248
252
250
250
253
247
253
251
248
249
250
249
252
262
260
260
258

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
25
26
26
25
25
26
25
25
25
26
25
26
26
26
26
26
26
25
26
25
26
26
26
26
26
26
26
25
26
26
26
25
26
26
26
26
26
26
26
26
26
26
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000178
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 179 of 441

9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34

0:14:34

0:44:34

1:14:34

1:44:34

2:14:34

2:44:34

3:14:34

3:44:34

4:14:34

4:44:34

5:14:34

5:44:34

6:14:34

6:44:34

7:14:34

7:44:34

8:14:34

8:44:34

257
257
260
261
258
259
257
260
260
256
260
257
260
260
263
263
261
260
261
260
261
257
260
260
259
259
257
260
263
260
262
260
261
259
263
261
262
261
262
262
263
262
263
318
312
314
307

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000179
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 180 of 441

9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35

310
313
312
311
308
312
312
310
309
310
308
307
308
309
308
306
306
308
304
311
312
303
308
308
312
307
310
309
310
310
308
310
312
310
313
314
310
311
312
309
310
309
311
311
311
311
311

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
29
30
30
30
30
30
30
30
30
30
29
30
30
29
30
30
29
30
30
29
30
30
30
29
29
29
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000180
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 181 of 441

8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35

332
323
317
330
326
321
322
324
320
323
327
322
325
325
323
324
323
325
328
332
314
328
324
318
319
322
325
321
328
327
325
316
322
324
331
320
327
324
321
323
316
328
322
322
349
371
365

335
334
319
330
327
327
324
328
321
326
322
327
327
328
325
327
325
325
327
334
319
330
326
322
321
329
326
323
324
328
331
318
331
330
338
323
330
332
329
336
318
329
325
326
351
377
369

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
29
30
29
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
29
29
30
29
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000181
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 182 of 441

8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36
7:14:36

360
362
367
366
364
359
359
366
365
365
364
362
359
365
366
367
360
360
364
365
351
376
370
349
369
367
359
366
365
362
359
358
357
363
370
370
363
362
364
365
364
366
365
366
366
369
419

368
366
364
363
368
361
362
366
373
368
369
366
365
366
366
369
367
363
368
373
355
380
369
351
370
368
362
370
364
367
366
360
361
364
365
375
365
364
367
368
366
367
367
372
369
381
421

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000182
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 183 of 441

7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36

415
417
405
410
416
414
413
411
419
415
411
417
422
413
413
419
424
408
408
413
419
411
413
414
416
418
416
411
414
412
413
416
414
414
414
422
415
414
414
417
419
417
410
410
412
412
414

422
423
409
414
416
419
418
415
423
420
414
419
423
420
415
417
430
413
411
414
423
416
418
417
420
423
421
418
416
415
416
417
416
416
416
424
420
417
413
415
425
424
414
417
417
414
415

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000183
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 184 of 441

7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36

419
430
418
416
421
423
421
423
424
424
420
422
423
423
421
420
422
420
421
423
439
433
423
426
427
430
428
435
433
430
427
432
431
432
431
427
429
429
428
429
429
427
420
427
427
433
434

421
434
423
422
424
424
423
427
426
427
423
424
425
427
424
424
427
423
423
426
444
437
427
428
428
433
429
438
439
438
431
433
435
430
435
432
432
431
431
431
434
431
424
432
429
434
439

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
38
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
38
37
37
37
38
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000184
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 185 of 441

6:44:36
7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37
5:14:37
5:44:37

430
507
503
503
504
496
498
501
509
502
497
501
505
505
502
505
507
505
505
503
502
505
505
506
507
508
504
509
507
503
506
509
501
509
508
506
510
506
506
508
502
510
499
502
508
505
508

432
509
504
504
504
502
502
504
509
507
501
503
506
505
503
507
509
510
507
506
504
506
506
507
508
512
506
512
506
505
512
509
503
506
511
511
513
509
509
511
508
516
502
504
510
508
519

oo o o oO oO 0co° oO 0c clcUcrcCCmcCOCcUCcOCUCcCOCUCcOCUCCOCUCcOCcUCcCOCcUcCcOCcCcCCOCcCcOCcOCUCWOCCcOcUcOCUCCOCcCUCcOCCOCcCUCcOCUCcOCUCcOCUCcCOCUCc OC OCOUCUCUCUDCUOUCUUWN WW WDWwwnoeeoedcdcnes

Ny NN WWW Www www Ww
PrRerPUUuNoAo aos NN NN

SN ™N™NN ON OW WW WAOMN N WON WTWDoOwWnwnowdnwnoNwnwnownwnoaown nN N © OW

oo o 0 0 00000 0

SBHhHsPsP PP PPP PPP PPwpsp PP wspPP PH Pws PonwpsP ow Ppp Pw
(a > SS ee ee ee ee ee en)

000185
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 186 of 441

6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37
5:14:37

512
503
606
585
575
578
583
583
584
579
578
581
572
567
567
569
574
571
563
567
567
572
572
571
570
567
566
571
569
567
570
568
572
572
569
567
569
568
573
570
570
570
570
569
571
567
564

515
503
610
592
578
578
583
586
587
585
581
582
578
575
571
569
571
578
566
568
569
569
574
577
578
569
568
569
571
569
572
572
572
574
574
571
571
570
575
570
576
574
571
573
573
572
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

O~awmnwnwnownwmnoaon won © WO NS N

PPP RPP RPP RPP BBP PB BP BP PB RPP PB PPP eB PP Pepe PB PE
£ BR HHL PHP HP HBHP HBP HP HUUUMUHUNH UO PHP HPO PP Pup Ppp Bs

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000186
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 187 of 441

5:44:37
6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37

566
573
570
579
577
567
567
568
583
607
600
599
601
602
599
598
599
589
594
591
598
596
597
591
595
596
593
597
596
596
593
594
592
594
592
595
592
595
593
599
598
595
593
594
590
590
600

568
577
571
580
581
571
568
568
583
611
605
605
606
606
605
603
604
590
599
595
597
599
603
594
597
597
595
596
597
598
595
597
593
598
594
599
597
600
595
601
601
602
600
599
592
594
606

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
37
37
38
37
37
38
37
37
37
37
38
37
37
37
37
37
37
38
38
37
38
38
37
38
38
38
38
37
38
37
37
38
37
38
37
37
37
38
37

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000187
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 188 of 441

5:14:37
5:44:37
6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37

593
591
592
591
629
626
627
620
620
623
631
625
627
625
622
628
625
625
626
624
626
623
626
627
628
624
626
620
623
629
627
625
623
628
627
626
628
628
625
625
624
626
627
625
624
626
626

598
596
595
593
627
631
625
621
621
624
627
631
630
629
626
630
628
629
630
627
629
626
628
626
626
627
629
622
625
623
631
627
625
628
628
630
629
632
628
628
626
628
629
628
627
627
628

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
37
37
37
37
38
37
38
37
38
38
38
37
37
37
37
38
38
38
37
37
37
37
37
37
37
38
37
38
38
38
38
38
37
37
38
38
38
38
38
38
38
38
37
37
38
38

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000188
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 189 of 441

4:44:37
5:14:37
5:44:37
6:14:37
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:38
14:44:38
15:14:38
15:44:38
16:14:38
16:44:38
17:14:38
17:44:38
18:14:38
18:44:38
19:14:38
19:44:38
20:14:38
20:44:38
21:14:38
21:44:38
22:14:38
22:44:38
23:14:38
23:44:38
0:14:38
0:44:38
1:14:38
1:44:38
2:14:38
2:44:38
3:14:38
3:44:38

627
627
625
624
626
725
723
719
721
725
722
719
724
716
718
722
726
722
720
713
714
715
720
716
711
710
718
716
716
715
710
711
707
709
710
710
709
710
712
711
711
710
708
707
709
708
710

628
629
627
626
627
723
728
722
722
725
723
724
728
720
719
724
729
727
725
716
717
719
724
720
713
713
721
720
718
722
714
714
710
712
712
712
710
714
710
717
709
711
711
707
710
710
711

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
37
38
37
38
38
37
38
38
37
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000189
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 190 of 441

4:14:38
4:44:38
5:14:38
5:44:38
6:14:38
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:38
14:44:38
15:14:38
15:44:38
16:14:38
16:44:38
17:14:38
17:44:38
18:14:38
18:44:38
19:14:38
19:44:38
20:14:38
20:44:38
21:14:38
21:44:38
22:14:38
22:44:38
23:14:38
23:44:38
0:14:38
0:44:38
1:14:38
1:44:38
2:14:38
2:44:38
3:14:38

712
707
708
709
710
712
731
732
735
724
726
734
730
726
731
731
731
732
729
728
729
729
729
729
725
723
721
722
724
724
724
724
731
724
723
725
725
734
719
723
723
726
722
726
724
730
721

712
709
710
712
712
714
732
727
739
726
727
738
733
727
733
732
735
735
734
729
731
731
730
730
728
728
724
725
726
727
726
728
733
727
724
726
725
738
724
724
725
729
726
727
726
726
722

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
37
38
38
38
38
37
38
38
38
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15

40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000190
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 191 of 441

3:44:38
4:14:38
4:44:38
5:14:38
5:44:38
6:14:38
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:39
20:14:39
20:44:39
21:14:39
21:44:39
22:14:39
22:44:39
23:14:39
23:44:39
0:14:39
0:44:39
1:14:39
1:44:39
2:14:39
2:44:39

723
725
722
731
719
724
727
721
727
719
722
731
735
734
737
737
735
734
733
738
734
736
735
736
734
735
735
736
738
731
736
733
737
736
738
735
733
733
741
738
726
732
732
743
740
735
733

724
726
725
733
725
726
725
724
732
723
722
736
739
735
738
739
739
738
736
740
736
736
738
739
737
737
736
737
736
733
736
736
736
738
737
739
739
736
740
744
730
733
733
745
743
738
738

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
14
14
15
15
14
15
14
15
15
14
15
14
15
14
15
15
15
15
14
15
15
15
15
15
14
14
14

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000191
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 192 of 441

3:14:39
3:44:39
4:14:39
4:44:39
5:14:39
5:44:39
6:14:39
6:44:39
7:14:39
7:44:39
8:14:39
8:44:39
9:14:39
9:44:39
10:14:39
10:44:39
11:14:39
11:44:39
12:14:39
12:44:39
13:14:39
13:44:39
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:39
20:14:39
20:44:39
21:14:39
21:44:39
22:14:39
22:44:39
23:14:39
23:44:39
0:14:39
0:44:39
1:14:39
1:44:39
2:14:39

733
737
736
739
732
732
735
737
777
779
784
784
779
780
779
782
783
779
780
782
782
783
779
780
780
778
782
782
780
782
780
778
777
781
783
780
777
774
772
775
776
776
778
779
778
773
774

736
739
738
739
734
732
738
739
779
781
783
787
784
784
780
783
779
781
782
785
784
783
783
785
785
781
783
784
782
783
780
779
777
786
787
784
782
777
775
777
778
778
780
781
779
777
777

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
14
14
14
14
14
14
14
14
14
20
20
19
19
20
20
20
20
20
19
19
20
19
19
19
19
20
20
19
19
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000192
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 193 of 441

2:44:39
3:14:39
3:44:39
4:14:39
4:44:39
5:14:39
5:44:39
6:14:39
6:44:39
7:14:39
7:44:39
8:14:39
8:44:39
9:14:39
9:44:39
10:14:39
10:44:39
11:14:39
11:44:39
12:14:39
12:44:39
13:14:39
13:44:39
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40
1:14:40
1:44:40

775
775
777
777
776
776
778
776
768
787
786
788
787
789
793
792
791
800
805
809
806
807
806
803
805
808
803
802
802
804
805
805
805
807
800
801
793
789
783
785
790
789
790
789
789
788
788

779
777
778
778
773
778
780
775
770
791
787
792
791
790
792
792
791
801
808
805
808
809
809
807
808
808
805
806
805
806
805
806
808
808
804
803
797
793
786
786
791
790
792
790
792
792
788

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
19
19
20
19
20
20
20
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000193
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 194 of 441

2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:40
11:44:40
12:14:40
12:44:40
13:14:40
13:44:40
14:14:40
14:44:40
15:14:40
15:44:40
16:14:40
16:44:40
17:14:40
17:44:40
18:14:40
18:44:40
19:14:40
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40
1:14:40

788
795
792
790
787
788
789
787
791
767
757
757
761
762
761
757
754
753
754
753
758
757
754
756
762
763
760
760
761
762
754
758
762
766
758
755
767
762
760
764
768
762
756
755
759
767
760

788
797
795
794
792
792
791
788
791
772
758
759
763
765
765
761
757
754
755
755
762
761
757
757
763
770
763
763
764
765
756
760
764
770
762
756
770
770
762
765
771
766
759
760
760
768
763

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
20
19
20
20
20
20
20
20
19
20
20
20
20
19
20
19
20
20
20
19
20
19
20
20
20
20
20
20
20
19
20
20
20
20
20
20
20
20
19
20
19
20
20
19
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40

000194
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 195 of 441

1:44:40
2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:40
11:44:40
12:14:40
12:44:40
13:14:40
13:44:40
14:14:40
14:44:40
15:14:40
15:44:40
16:14:40
16:44:40
17:14:40
17:44:40
18:14:40
18:44:40
19:14:40
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40

758
761
763
760
757
758
756
758
757
756
761
753
754
754
755
755
758
759
754
751
755
758
758
758
755
754
754
756
754
756
755
756
758
753
752
754
754
756
755
758
758
755
750
752
756
752
755

760
762
766
762
757
759
762
756
761
761
763
757
757
757
756
759
758
762
758
753
756
760
759
760
758
757
756
759
756
758
758
759
759
756
755
757
755
759
758
759
760
760
751
753
757
754
756

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

RPrRFNNNRFNNFNNN FN N
OoOwoooonowvnno on oOo oO YO 2 Oo

W~awowonwnmnwnnmniwnonwnwnnwniwonwnwnonnwnmnnwnwnnwniwnwnwnonwnwnwnwnownnwnwnwnwnnvn ov wo

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
39
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000195
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 196 of 441

1:14:40
1:44:40
2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:41
11:44:41
12:14:41
12:44:41
13:14:41
13:44:41
14:14:41
14:44:41
15:14:41
15:44:41
16:14:41
16:44:41
17:14:41
17:44:41
18:14:41
18:44:41
19:14:41
19:44:41
20:14:41
20:44:41
21:14:41
21:44:41
22:14:41
22:44:41
23:14:41
19:31:24
20:01:24

756
756
757
755
757
756
756
754
755
754
756
757
753
736
737
739
740
735
737
739
740
739
737
736
736
738
740
744
741
734
740
740
736
740
744
735
739
741
737
737
742
737
738
737
736
671
676

758
755
761
759
761
759
759
758
758
757
757
758
753
740
738
740
737
738
738
741
743
743
741
739
738
741
740
748
747
735
741
744
738
741
744
740
741
742
738
738
741
739
741
742
738
673
676

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

wmawmanmniwnownnnnwnnwnnwnwonn w wo

WWWWWWWWWWWWwwwnwwwwwwnnNnnnNNNNN WN
PPRPRrPP BRP ORP OR ORB HP BBP BPP BPHPYNNN WN WN WW

SB hHsppPPsP PPP HPP Ppp HP HP Hw
oo oo oo oo oo oo 00 0 Oo ©

oo oo oo 0 0 0 00 00 C0 co oocococoooocoeoeo0oceeocecUCclUlcrtllUcO

000196
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 197 of 441

20:31:24
21:01:24
21:31:24
9:13:41
9:43:41
10:13:41
10:43:41
11:13:41
11:43:41
12:13:41
12:43:41
13:13:41
13:43:41
14:13:41
14:43:41
15:13:41
15:43:41
16:13:41
16:43:41
17:13:41
17:43:41
18:13:41
18:43:42
19:13:42
19:43:41
20:13:41
20:43:41
21:13:41
21:43:41
22:13:42
22:43:42
23:13:42
23:43:42
0:13:42
0:43:42
1:13:42
1:43:42
2:13:42
2:43:42
3:13:42
3:43:42
4:13:42
4:43:42
5:13:42
5:43:42
6:13:42
6:43:42

676
678
675
389
386
397
392
384
383
390
393
390
388
398
385
392
389
390
398
387
380
398
397
390
392
381
393
391
394
402
397
388
385
388
394
389
384
396
391
389
379
396
388
384
387
389
390

676
682
679
391
391
399
396
388
385
392
395
392
390
402
388
390
395
395
404
389
381
400
393
395
395
385
388
392
391
404
397
394
386
393
400
395
386
401
396
395
381
402
393
387
389
391
392

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

Ww Ww
oO FR

oo oo o oO 0 oO 7c coo coccCclclcUlcrCUcOCUCcCOCUCcCOCUCCOCUCCOCUCCOCcUCcOUCcCOCUcOUcCWO oO CcoccUcCclmcmcCUCcOCcCcOCcCOCUCCOCcUcCcCOCUCCOCcUcOCcCcCOCcCcCOCcUcOCcOUcUcOUcOUUCUc COCO CO LO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000197
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 198 of 441

7:13:42
7:43:42
8:13:42
8:43:42
9:13:42
9:43:42
10:13:42
10:43:42
11:13:42
11:43:42
12:13:42
12:43:42
13:13:42
13:43:42
14:13:42
14:43:42
15:13:42
15:43:42
16:13:42
16:43:42
17:13:42
17:43:42
18:13:42
18:43:42
19:13:42
19:43:42
20:13:42
20:43:42
21:13:43
21:43:43
22:13:43
22:43:43
23:13:43
23:43:43
0:13:43
0:43:43
1:13:39
1:43:39
2:13:40
2:43:39
3:13:39
3:43:39
4:13:39
4:43:40
5:13:40
5:43:40
6:13:40

387
398
408
414
411
398
403
397
403
402
400
399
401
404
403
402
402
400
401
402
403
401
399
403
404
400
405
406
404
401
404
404
402
408
406
412
402
399
398
403
401
398
404
407
407
405
410

389
405
410
419
414
403
406
400
406
405
405
403
406
408
407
406
407
405
406
407
407
406
404
408
409
402
409
410
407
403
405
405
405
410
409
406
408
401
400
405
403
402
407
410
413
410
415

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000198
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 199 of 441

6:43:40
7:13:40
7:43:40
8:13:40
8:43:40
9:13:40
9:43:40
10:13:40
10:43:40
11:13:40
11:43:40
12:13:40
12:43:40
13:13:40
13:43:40
14:13:40
14:43:40
15:13:40
15:43:40
16:13:41
16:43:40
17:13:40
17:43:40
18:13:40
18:43:40
19:13:40
19:43:40
20:13:40
20:43:40
21:13:41
21:43:40
22:13:40
22:43:40
23:13:40
23:43:40
0:13:40
0:43:40
1:13:40
1:43:40
2:13:40
2:43:40
3:13:40
3:43:40
4:13:41
4:43:41
5:13:41
5:43:41

404
404
406
404
410
402
411
404
405
405
406
405
409
407
408
405
407
408
406
413
408
408
408
413
413
408
408
404
406
406
403
414
406
412
407
410
407
410
408
411
412
407
410
414
413
411
405

409
409
412
409
416
406
412
408
409
410
411
409
413
411
412
409
411
412
411
417
413
413
413
418
421
417
412
409
411
410
405
417
412
415
412
415
411
414
410
413
415
414
415
418
417
415
407

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000199
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 200 of 441

6:13:41
6:43:41
7:13:41
7:43:41
8:13:41
8:43:41
9:13:41
9:43:41
10:13:41
10:43:41
11:13:41
11:43:41
12:13:41
12:43:41
13:13:41
13:43:41
14:13:41
14:43:41
15:13:41
15:43:41
16:13:41
16:43:41
17:13:41
17:43:41
18:13:41
18:43:41
19:13:41
19:43:41
20:13:41
20:43:42
21:13:41
21:43:41
22:13:41
22:43:41
23:13:42
23:43:41
0:13:41
0:43:42
1:13:42
1:43:42
2:13:42
2:43:42
3:13:42
3:43:42
4:13:42
4:43:42
5:13:42

415
418
413
416
440
440
448
452
455
444
446
446
448
446
447
448
449
459
431
450
455
459
464
422
456
435
455
472
457
464
449
464
442
420
474
413
466
446
463
440
464
425
479
482
446
460
444

418
424
419
425
443
444
451
454
461
447
449
449
453
452
452
451
454
461
435
453
460
461
466
429
463
439
458
470
459
467
451
469
445
422
478
417
469
452
466
445
469
428
485
488
446
452
449

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000200
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/5/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 201 of 441

5:43:42
6:13:42
6:43:42
7:13:42
7:43:42
8:13:42
8:43:42
9:13:42
9:43:42
10:13:42
10:43:42
11:13:42
11:43:42
12:13:42
12:43:42
13:13:42
13:43:42
14:13:42
14:43:42
15:13:42
15:43:42
16:13:42
16:43:42
17:13:42
17:43:42
18:13:42
18:43:42
19:13:42
19:43:42
20:13:42
20:43:42
21:13:42
21:43:42
22:13:42
23:00:01
0:00:11
1:00:35
2:00:44
3:00:38
3:30:27
4:00:32
4:30:21
5:00:41
5:30:45
6:00:35
7:00:29
7:31:49

446
444
463
442
430
517
522
526
516
523
524
513
520
517
523
522
508
511
521
507
523
517
518
514
526
506
519
544
509
521
539
516
520
527
554
544
534
529
544
525
550
530
524
540
547
535
559

445
451
461
449
439
529
520
531
519
524
525
518
522
521
523
523
510
522
523
511
524
517
522
515
533
511
521
548
517
526
527
520
520
535
559
537
537
535
546
527
555
539
526
545
550
539
559

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

ooo o oo o0c eo0 oc ooococoooooqcooqcoooqooooocoo;o

PPP RPP RPP PBB BP PB
WWWWWWWWWwww iw w

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000201
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 202 of 441

7:47:51
8:01:08
8:38:29
9:00:47
9:25:21
10:00:56
10:31:16
11:00:50
11:30:40
12:00:45
12:30:49
13:00:23
13:30:43
14:00:33
14:30:35
15:00:29
15:30:33
16:01:08
16:30:13
17:00:47
18:00:57
18:30:46
19:00:35
19:30:24
20:00:29
20:00:45
20:30:49
21:01:08
21:34:27
22:36:22
23:04:11
23:30:00
0:01:50
0:30:24
1:00:44
2:00:37
2:30:27
3:01:01
4:02:25
4:43:16
5:35:39
6:18:31
6:50:05
7:08:23
7:49:59
8:41:07
9:50:02

569
558
574
564
554
569
567
554
557
563
563
555
563
548
551
554
570
568
559
552
560
559
553
558
562
562
577
538
576
556
555
555
561
557
551
571
550
566
567
559
566
556
559
558
551
559
561

568
560
579
572
562
574
568
557
559
568
563
556
567
551
552
556
572
566
563
557
564
560
566
560
569
569
563
542
578
559
558
557
568
559
555
577
554
572
573
565
562
558
560
559
553
562
558

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

13
13
31
31
31
31
31
26
26
26
26
26
26
26
26
26
26
26
26
26
26
27
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000202
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 203 of 441

10:23:53
11:27:03
12:08:08
13:05:17
13:56:39
15:57:28
16:28:32
17:35:12
18:06:47
18:07:02
18:32:51
19:14:43
20:01:05
20:30:24
21:07:15
21:40:50
22:08:09
22:37:43
23:13:03
23:43:39
0:08:42
0:40:32
1:04:05
1:38:26
2:00:44
2:42:50
3:01:08
3:37:13
4:00:47
4:51:54
5:32:30
6:00:20
6:34:09
7:01:14
7:42:05
8:02:08
8:33:57
9:40:37
10:02:11
10:22:29
11:51:57
12:16:01
12:59:37
13:30:57
14:00:47
15:00:25
16:02:35

552
575
549
562
547
569
555
557
560
558
573
557
541
557
551
546
553
553
550
545
561
555
543
545
550
545
548
551
547
552
546
555
550
549
545
553
545
558
556
537
559
547
541
547
539
546
550

558
565
552
566
550
570
553
559
562
562
575
559
541
561
557
552
556
555
553
546
566
559
548
546
551
551
549
556
548
556
547
561
554
554
547
556
547
554
560
543
561
553
544
549
544
551
556

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
20
20
20
20
20
20
20
20
19
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000203
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 204 of 441

16:30:24
17:01:29
17:30:34
18:01:23
18:30:43
19:00:47
19:30:36
20:11:29
20:47:03
21:27:24
21:49:43
22:06:00
22:35:35
23:04:39
23:30:28
0:12:04
0:31:52
1:16:43
1:26:45
1:55:34
2:24:24
2:41:11
3:04:44
3:48:51
4:05:08
4:34:13
5:10:03
5:49:09
6:18:43
6:50:18
7:05:36
8:04:14
8:58:37
8:58:52
9:09:09
9:36:43
10:02:02
10:37:53
11:01:26
11:36:31
12:07:51
12:33:25
13:03:14
13:41:35
14:04:54
14:42:14
15:10:03

551
548
543
543
535
537
535
540
540
531
526
532
543
518
532
549
531
528
535
533
537
535
536
539
536
528
538
533
538
531
535
532
534
534
539
539
533
545
543
538
526
535
554
521
553
533
540

553
551
544
545
539
541
538
542
542
533
524
532
547
519
533
550
546
531
538
534
540
539
539
544
541
533
540
536
542
536
539
535
538
538
541
542
536
545
547
540
529
538
557
523
559
531
541

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
19
19
20
19
20
19
20
19
20
19
19
20
19
20
19
19
20
19
19
19
19
20
19
20
20
19
20
20
19
19
19
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000204
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 205 of 441

15:34:07
16:05:12
16:38:02
17:03:36
17:46:27
18:11:30
18:44:05
19:00:23
19:39:43
20:08:33
20:31:36
21:01:56
21:27:45
22:01:35
22:29:09
23:30:33
0:00:23
0:31:57
1:02:02
1:33:07
1:56:25
2:36:16
3:30:25
4:00:44
4:32:49
5:06:39
5:35:28
6:04:17
6:30:37
7:00:26
7:00:42
7:30:46
8:00:20
8:32:55
9:05:00
9:37:05
10:00:39
10:30:58
11:00:48
11:30:38
12:00:42
12:30:47
13:00:36
14:00:00
16:00:48
17:00:57
18:00:36

535
533
551
553
533
516
543
547
537
529
550
532
537
549
542
540
517
532
550
553
534
543
521
561
511
546
538
526
544
555
555
540
550
562
543
542
548
558
544
546
547
543
549
542
561
549
565

540
537
551
548
538
515
546
554
545
529
555
536
537
543
544
538
519
535
541
555
540
547
524
562
515
548
540
529
550
554
554
543
552
569
546
546
559
560
545
549
549
546
553
547
552
551
559

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
26
26
26
26
26
26
26
26
26
26
26
25
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000205
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 206 of 441

19:00:45
20:30:28
21:00:03
21:30:52
22:00:27
23:00:21
23:30:41
0:00:00
0:30:20
1:00:24
1:30:44
1:30:59
2:00:19
2:30:53
3:00:28
3:00:43
3:00:58
3:30:02
4:00:22
4:30:42
5:00:01
5:30:35
6:00:55
6:30:59
7:00:33
7:30:23
8:00:28
8:30:32
9:00:36
9:30:26
10:00:01
10:00:31
10:30:51
11:05:26
11:05:41
11:30:45
12:34:40
13:54:52
14:30:27
15:00:01
15:30:38
16:00:58
16:23:16
17:01:31
17:31:31
18:01:31
18:31:31

548
546
544
566
552
559
574
541
560
550
543
543
557
558
552
554
554
549
562
555
542
542
547
552
557
565
566
562
572
606
596
596
597
596
598
608
599
618
610
612
609
608
611
612
603
609
604

549
554
544
571
556
556
578
543
566
559
542
542
562
559
554
557
557
552
565
557
543
543
552
554
560
567
574
568
573
609
600
600
609
598
598
610
603
619
610
612
610
610
611
616
607
612
610

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
25
26
25
25
25
26
25
26
26
25
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000206
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 207 of 441

19:01:31
19:31:31
20:01:31
20:31:31
21:01:31
21:31:31
22:01:31
22:31:31
23:01:31
23:31:31

0:01:31

0:31:31

1:01:32

1:31:31

2:01:31

2:31:31

3:01:31

8:30:55

9:00:55

9:30:55
10:00:55
10:30:55
11:00:55
11:30:55
12:00:55
12:30:55
13:00:55
13:30:55
14:00:55
14:30:55
15:00:55
15:30:55
16:00:55
16:30:55
17:00:55
17:30:55
18:00:55
18:30:55
19:00:55
19:30:55
20:00:55
20:30:55
21:00:55
21:30:55
22:00:55
22:30:55
23:00:55

616
612
606
609
610
599
613
610
613
603
609
617
608
609
605
614
613
658
709
705
695
703
703
702
701
704
703
700
701
703
705
698
699
701
705
701
704
705
703
698
704
709
704
697
696
700
704

617
613
609
611
614
605
615
615
616
605
610
619
612
613
609
618
618
662
713
707
697
704
704
704
701
705
706
703
704
706
705
703
703
701
705
703
703
703
712
700
705
711
706
701
696
702
704

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
25
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000207
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 208 of 441

23:30:55
0:00:55
0:30:55
1:00:55
1:30:55
2:00:55
2:30:55
3:00:55
3:30:55
4:00:55
4:30:55
5:00:55
5:30:55
6:00:55
6:30:55
7:00:55
7:30:55
8:00:55
8:30:55
9:00:55
9:30:55

10:00:55

10:30:55

11:00:55

11:30:55

12:00:55

12:30:55

13:00:55

13:30:55

14:00:55

14:30:55

15:00:55

15:30:55

16:00:55

16:30:55

17:00:55

17:30:55

18:00:55

18:30:55

19:00:55

19:30:55

20:00:55

20:30:55

21:00:55

21:30:55

22:00:55

22:30:55

706
700
701
705
706
700
705
701
703
699
706
704
700
702
700
752
758
757
755
757
753
737
750
759
758
749
747
747
753
747
748
753
747
746
747
751
744
743
744
751
748
745
750
749
744
744
752

709
703
704
707
711
702
707
703
705
701
708
706
702
705
703
753
759
759
757
759
752
742
754
760
761
754
750
749
752
751
755
755
751
751
751
749
747
746
744
754
750
748
752
751
747
745
754

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
25
25
25
25
25
25
25
25
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000208
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 209 of 441

23:00:55
23:30:55
0:00:55
0:30:55
1:00:55
1:30:55
2:00:55
2:30:55
3:00:55
3:30:55
4:00:55
4:30:55
5:00:55
5:30:55
6:00:55
6:30:55
7:00:55
7:30:55
8:00:55
8:30:55
9:00:55
9:30:55
10:00:55
10:30:55
11:00:55
11:30:55
12:00:55
12:30:55
13:00:55
13:30:55
14:00:55
14:30:55
15:00:55
15:30:55
16:00:55
16:30:55
17:00:55
17:30:55
18:00:55
18:30:55
19:00:55
19:30:55
20:00:55
20:30:56
21:00:56
21:30:56
22:00:56

748
748
755
741
745
748
745
751
748
748
745
748
744
749
749
746
745
747
751
742
740
736
740
740
736
739
737
740
740
738
740
741
740
739
741
742
740
739
741
744
741
737
737
741
741
737
741

754
751
757
745
746
749
747
753
752
751
748
749
748
753
752
749
744
746
752
744
741
737
743
744
740
742
739
742
744
740
745
744
743
740
742
745
743
744
744
748
743
739
739
744
742
739
741

SPH HPWWWwWhWWwWtswWwhsnw HHP PPP Po¢oc0adonrccoooog#ecj#ccooordrcoroorcodoccoo co 0coo

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000209
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 210 of 441

22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:56
20:30:56
21:00:56
21:30:56

738
739
747
739
741
737
738
737
738
740
742
742
741
739
739
737
738
739
741
739
777
775
777
773
779
776
774
778
780
777
777
779
779
781
775
777
776
774
776
776
783
775
773
777
779
782
775

739
742
749
742
742
739
740
739
737
739
742
743
744
743
742
742
739
742
743
741
777
777
779
774
781
777
773
778
782
777
777
779
778
783
778
779
777
776
779
778
787
779
777
778
778
784
779

BHP PWE HWE HH HPWH HHP HP HHP HHA

WWWWWWwWwwwwwwwwnwwowwwwowww ww Ww
BHhHfFPFP PH HfPHHP PHP PP whH sp PP PPP PHP pps

PrP RP RP RP RP RP WWwwwwwwowWwWwwwwwwwow ww Ww
SFP ON WwWwWwANnN nN ON NNN ON NNNONDUWNdh60OdhUOO ON NSN ON NS

oo oo oO oO 0 oO 7090 coo Cc COCO OC OUNUNUWN UN

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

wWwwwowwoww fH HH Hf
Oooo wno vou oO oO C0 0 CO CO

oo oo oo 0 0 0 co 70 COC CO CO O&O

000210
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 211 of 441

22:00:56
22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:56
20:30:56
21:00:56

773
779
776
773
779
778
777
776
778
776
778
780
771
777
781
777
780
774
775
777
779
776
780
780
776
777
775
770
777
776
776
777
778
777
778
776
776
777
778
781
774
777
776
778
779
780
774

775
779
777
774
776
777
778
776
780
779
780
781
773
778
777
779
775
776
776
780
779
778
780
780
778
780
777
771
778
777
777
778
779
780
780
779
778
778
778
782
777
776
774
779
778
781
777

34
34
34
34
35
34
35
34
35
35
34
35
35
35
35
35
35
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

WWWWWWWwWWwWwWwWwwwowWwwWn NNN NN NNN DN DN N
WWNYNWWN NY WWWNnN Wn WWN NNN NNN NN YM NM N

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000211
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 212 of 441

21:30:56
22:00:56
22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:57
20:30:57

780
777
774
772
780
778
778
772
777
781
780
774
776
775
777
777
776
775
775
776
777
776
776
780
777
770
777
776
778
776
777
777
782
779
774
775
779
779
773
779
779
783
777
775
777
776
777

780
780
776
774
779
780
779
773
778
785
782
777
779
776
779
784
778
778
776
777
781
776
777
781
780
771
778
776
778
776
778
778
783
779
778
777
779
783
778
780
780
783
779
777
778
775
779

34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
35
34
34
34
35

32
32
33
32
33
33
32
33
33
32
32
32
33
32
33
32
32
32
32
32
32
33
33
32
32
32
33
32
28
28
28
28
28
28
31
31
31
31
31
31
31
30
31
31
30
30
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000212
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 213 of 441

21:00:57
21:30:57
22:00:57
22:30:57
23:00:57
23:30:57
0:00:57
0:30:57
1:00:57
1:30:57
2:00:57
2:30:57
3:00:57
3:30:57
4:00:57
4:30:57
5:00:57
5:30:57
6:00:57
6:30:57
7:00:57
7:30:57
8:00:57
8:30:57
9:00:57
9:30:57
10:00:57
10:30:57
11:00:57
11:30:57
12:00:57
12:30:57
13:00:57
13:30:57
14:00:57
14:30:57
15:00:57
15:30:57
16:00:57
16:30:57
17:00:57
17:30:57
18:00:57
18:30:57
19:00:57
19:30:57
20:00:57

776
778
778
775
774
778
777
775
777
775
776
775
774
774
776
776
780
776
775
776
778
775
777
780
783
773
780
792
777
782
792
791
784
783
788
789
827
793
781
782
781
787
781
782
782
780
778

777
780
783
780
775
778
777
780
780
777
777
778
775
775
777
779
781
781
777
777
776
777
778
779
783
774
782
793
779
783
787
788
786
785
789
793
830
796
784
785
785
788
784
783
784
777
779

34
34
34
34
34
34
35
34
34
34
34
34
34
35
34
34
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

31
31
31
31
30
31
31
31
31
31
31
30
30
31
31
31
31
31
31
31
31
31
30
30
31
26
26
26
26
26
26
26
27
26
26
26
26
26
26
27
26
26
26
26
26
27
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000213
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 214 of 441

20:30:57
21:00:57
21:30:57
22:00:57
22:30:57
23:00:57
23:30:57
0:00:57
0:30:57
1:00:57
1:30:57
2:00:57
2:30:57
3:00:57
3:30:57
4:00:57
4:30:57
5:00:57
5:30:57
6:00:57
6:30:57
7:00:57
7:30:57
8:00:57
8:30:57
9:00:57
9:30:57
10:00:57
10:30:57
11:00:57
11:30:57
12:00:57
12:30:57
13:00:57
13:30:57
14:00:57
14:30:57
15:00:57
15:30:57
16:00:57
16:30:57
17:00:58
17:30:58
18:00:58
18:30:58
19:00:58
19:30:58

781
783
779
781
773
782
781
780
777
772
780
779
780
780
781
777
778
779
779
781
780
778
780
776
778
805
808
798
799
804
800
798
798
799
802
815
815
820
820
821
813
810
811
813
816
815
811

781
785
781
782
783
783
782
784
783
773
783
780
782
784
782
780
780
780
782
781
782
780
783
780
779
799
812
800
800
806
804
801
801
801
801
815
815
821
823
822
816
812
812
814
816
816
817

34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

26
26
26
27
27
27
27
26
26
26
27
27
27
27
27
26
27
26
27
26
26
26
26
26
26
23
23
22
23
22
23
22
24
23
23
23
23
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000214
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 215 of 441

20:00:58
20:30:58
21:00:58
21:30:58
22:00:58
22:30:58
23:00:58
23:30:58
0:00:58
0:30:58
1:00:58
1:30:58
2:00:58
2:30:58
3:00:58
3:30:58
4:00:58
4:30:58
5:00:58
5:30:58
6:00:58
6:30:58
7:00:58
7:30:58
8:00:58
8:30:58
9:00:58
9:30:58
10:00:58
10:30:58
11:00:58
11:30:58
12:00:58
12:30:58
13:00:58
13:30:58
14:00:58
14:30:58
15:00:58
15:30:58
16:00:58
16:30:58
17:00:58
17:30:58
18:00:58
18:30:58
19:00:58

809
808
808
810
813
813
815
812
809
809
806
807
808
811
813
812
814
813
813
808
809
812
816
811
802
798
804
811
812
818
832
829
827
818
826
825
824
821
826
834
820
830
830
820
825
826
822

811
810
811
814
817
816
818
814
810
810
808
809
809
813
817
815
818
816
816
810
810
816
818
814
803
799
806
812
815
818
833
830
832
819
827
828
827
821
827
834
823
835
831
826
826
826
824

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
24
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000215
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 216 of 441

19:30:58
20:00:58
20:30:58
21:00:58
21:30:58
22:00:58
22:30:58
23:00:58
23:30:58

0:00:58
10:55:43
11:25:43
11:55:43
12:25:43
12:55:43
13:25:43
13:55:43
14:25:43
14:55:43
15:25:43
15:55:43
16:25:43
16:55:43
17:25:43
17:55:43
18:25:43
18:55:43
19:25:43
19:55:43
20:25:43
20:55:43
21:25:43
21:55:43
22:25:44
22:55:44
23:25:43
23:55:43

0:25:44

0:55:44

1:25:43

1:55:43

2:25:44

2:55:44

3:25:44

3:55:43

4:25:43

4:55:43

828
825
828
814
820
822
817
836
815
824
828
821
820
825
826
820
825
824
831
820
828
833
822
820
834
826
827
817
826
821
825
822
829
820
826
822
826
822
823
820
828
827
826
821
824
827
827

832
828
829
818
820
823
818
837
817
828
830
825
821
825
827
821
826
825
836
821
827
836
823
822
836
830
826
819
828
822
826
822
833
822
827
823
832
823
824
821
830
828
828
824
825
827
826

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000216
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 217 of 441

5:25:43
5:55:44
6:25:44
6:55:44
7:25:44
7:55:44
8:25:44
8:55:44
9:25:44
9:55:44
10:25:44
10:55:44
11:25:44
11:55:44
12:25:44
12:55:44
13:25:44
13:55:45
14:25:44
14:55:44
15:25:44
15:55:44
16:25:44
16:55:44
17:25:44
17:55:44
18:25:44
18:55:44
19:25:44
19:55:44
20:25:44
20:55:44
21:25:44
21:55:44
22:25:45
22:55:44
23:25:45
23:55:45
0:25:44
0:55:45
1:25:44
1:55:45
2:25:44
2:55:44
3:25:44
3:55:44
4:25:44

824
827
826
826
825
826
826
827
822
825
829
829
827
824
823
831
823
819
822
826
824
825
822
824
827
827
826
825
824
823
821
823
827
823
819
826
832
824
819
823
828
827
819
825
826
826
827

828
829
826
827
827
826
825
828
825
827
829
831
827
827
826
835
826
820
824
830
824
826
822
825
826
827
827
828
828
826
823
824
826
824
821
826
835
828
820
826
830
829
820
825
827
826
825

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
18
18
19
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000217
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 218 of 441

4:55:45
5:25:45
5:55:45
6:25:45
6:55:45
7:25:44
7:55:45
8:25:45
8:55:46
9:25:45
9:55:45
10:25:45
10:55:45
11:25:45
11:55:45
12:25:45
12:55:45
13:25:45
13:55:45
14:25:45
14:55:45
15:25:46
15:55:45
16:25:45
16:55:45
17:25:45
17:55:46
18:25:46
18:55:45
19:25:45
19:55:45
20:25:45
20:55:45
21:25:45
21:55:46
22:25:45
22:55:45
23:25:45
23:55:45
0:25:45
0:55:46
1:25:45
1:55:46
2:25:45
2:55:45
3:25:46
3:55:46

825
827
826
826
822
823
808
804
798
800
803
801
799
801
797
798
795
799
798
803
802
804
802
797
792
797
801
799
794
796
803
802
799
797
797
798
797
800
800
802
797
799
799
802
798
795
800

826
831
827
829
825
824
812
807
802
803
802
805
800
808
800
801
796
804
800
803
803
806
804
799
793
799
802
804
796
797
801
804
802
800
800
802
800
803
801
800
798
799
799
806
801
797
802

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

18
18
18
18
18
18
18
18
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
14
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000218
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 219 of 441

4:25:46
4:55:46
5:25:46
5:55:45
6:25:46
6:55:46
7:25:46
7:55:46
8:25:46
8:55:46
9:25:46
9:55:46
10:25:46
10:55:46
11:25:46
11:55:46
12:25:46
12:55:46
13:25:46
13:55:46
14:25:46
14:55:46
15:25:46
15:55:46
16:25:46
16:55:46
17:25:46
17:55:47
18:25:46
18:55:46
19:25:46
19:55:46
20:25:46
20:55:46
21:25:46
21:55:47
22:25:46
22:55:47
23:25:46
23:55:47
0:25:46
0:55:46
1:25:46
1:55:46
2:25:46
2:55:47
3:25:46

800
797
799
800
800
798
791
792
789
785
787
789
790
788
794
791
790
790
793
787
781
787
790
787
789
787
786
788
790
792
790
792
787
787
787
787
790
793
786
786
789
789
786
791
791
790
790

801
800
800
801
802
801
796
795
791
786
788
790
793
789
795
796
793
794
795
791
784
792
794
788
790
790
795
789
791
794
792
788
791
787
788
789
791
795
789
786
789
791
788
796
793
792
792

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
14
13
13
13
13
14
13
14
14
14
14
14
14
13
14
14
14
14
14
14
14
14
14
14
14
13
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000219
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 220 of 441

3:55:46
4:25:46
4:55:46
5:25:46
5:55:46
6:25:47
6:55:47
7:25:46
7:55:46
8:25:46
8:55:46
9:25:47
9:55:47
10:25:47
10:55:47
11:25:47
11:55:47
12:25:48
12:55:47
13:25:47
13:55:47
14:25:47
14:55:47
15:25:47
15:55:47
16:25:47
16:55:47
17:25:47
17:55:47
18:25:47
18:55:47
19:25:47
19:55:47
20:25:48
20:55:47
21:25:47
21:55:47
22:25:47
22:55:47
23:25:47
23:55:48
0:25:47
0:55:47
1:25:47
1:55:48
2:25:47
2:55:47

7389
790
788
791
790
795
792
791
823
827
844
848
843
843
845
845
844
845
849
851
844
844
840
845
849
839
841
848
852
839
843
848
850
844
845
839
854
847
840
840
847
841
838
846
844
842
846

793
794
791
791
791
795
793
790
823
834
845
850
846
844
846
846
847
847
846
853
847
847
842
846
851
842
841
848
853
841
843
848
852
847
844
840
856
847
842
840
853
845
839
845
844
843
846

34
34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

14
13
14
14
14
14
13
13
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000220
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 221 of 441

3:25:47
3:55:47
4:25:48
4:55:47
5:25:47
5:55:48
6:25:48
6:55:48
7:25:47
7:55:47
8:25:47
8:55:48
9:25:48
9:55:47
10:25:48
10:55:47
11:25:48
11:55:48
12:25:48
12:55:48
13:25:48
13:55:48
14:25:48
14:55:49
15:25:48
15:55:48
16:25:48
16:55:48
17:25:48
17:55:48
18:25:48
18:55:48
19:25:48
19:55:48
20:25:48
20:55:48
21:25:48
21:55:49
22:25:48
22:55:48
23:25:48
23:55:48
0:25:48
0:55:49
1:25:49
1:55:49
2:25:48

848
841
840
843
844
848
849
843
848
845
843
840
845
844
844
847
847
850
854
838
845
845
845
843
838
849
852
841
844
849
850
841
851
845
843
843
848
843
841
853
847
838
843
854
844
841
844

852
845
845
844
845
846
853
846
848
849
844
840
846
846
845
845
845
852
857
840
847
848
848
844
839
852
854
842
846
850
853
842
844
847
843
846
849
844
842
856
847
840
845
855
847
841
844

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

NNNYNNN NN NK N
oOo 0 0°00 00 0 &

SON ON ON NON NN N NN NN NN NNN NNN NNNUUWNUWNNUN UP UP UP SP HH HH HA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000221
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 222 of 441

2:55:48
3:25:48
3:55:49
4:25:48
4:55:48
5:25:48
5:55:49
6:25:49
6:55:49
7:25:48
7:55:48
8:25:49
8:55:49
9:25:49
9:55:49
10:25:49
10:55:49
11:25:48
11:55:49
12:25:49
12:55:49
13:25:49
13:55:49
14:25:49
14:55:49
15:25:49
15:55:49
16:25:49
16:55:49
17:25:49
17:55:49
18:25:49
18:55:49
19:25:49
19:55:49
20:25:49
20:55:49
21:25:49
21:55:49
22:25:50
22:55:49
23:25:49
23:55:50
0:25:49
0:55:49
1:25:50
1:55:49

842
841
848
847
850
845
843
843
843
845
848
847
844
844
841
834
835
836
834
838
838
831
834
835
835
839
832
828
835
838
833
835
834
835
832
832
833
839
840
828
828
831
834
835
837
838
833

843
842
851
851
846
848
847
847
845
847
845
846
845
845
844
836
836
835
837
841
837
834
837
839
837
841
835
831
838
842
834
836
836
842
834
833
834
841
841
833
829
834
836
836
841
838
836

34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
35
34

SON ON ON NN ON NW ON NS

PRPRPRP PRP BPP BP BBP PB BBP PB RP BP PB RP PP eB PP Pepe PP PP PB PE
NNN NN NN ONNNWYNNNN ONY NNN WO WONNNONN ON NO TON ON

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000222
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 223 of 441

2:25:49
2:55:49
3:25:49
3:55:50
4:25:50
4:55:49
5:25:49
5:55:49
6:25:49
6:55:49
7:25:49
7:55:50
8:25:49
8:55:49
9:25:49
9:55:49
10:25:50
10:55:49
11:25:49
11:55:50
12:25:49
12:55:50
13:25:50
13:55:50
14:25:50
14:55:49
15:25:50
15:55:49
16:25:50
16:55:50
17:25:50
17:55:50
18:25:50
18:55:50
19:25:50
19:55:50
20:25:50
20:55:50
21:25:50
21:55:50
22:25:50
22:55:50
23:25:50
23:55:51
0:25:50
0:55:50
1:25:50

833
837
837
838
835
834
839
830
831
834
838
832
834
817
812
806
807
808
808
805
804
804
803
806
805
803
806
804
804
813
811
810
809
815
814
807
805
812
805
803
806
811
809
805
805
812
810

835
836
842
840
836
836
840
834
832
835
837
834
835
821
815
809
809
809
811
808
807
807
805
806
807
805
805
806
806
815
812
810
810
818
817
810
806
816
806
804
807
813
807
809
806
815
811

34
35
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34

18
17
18
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000223
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 224 of 441

1:55:50
2:25:51
2:55:50
3:25:50
3:55:51
4:25:51
4:55:50
5:25:50
5:55:50
6:25:51
6:55:51
7:25:50
7:55:50
8:25:50
8:55:51
9:25:50
9:55:50
10:25:50
10:55:51
11:25:50
11:55:51
12:25:51
12:55:51
13:25:51
13:55:51
14:25:50
14:55:51
15:25:50
15:55:51
16:25:51
16:55:50
17:25:51
17:55:51
18:25:51
18:55:51
19:25:51
19:55:51
20:25:51
20:55:51
21:25:51
21:55:51
22:25:51
22:55:51
23:25:51
23:55:51
0:25:51
0:55:51

808
807
805
804
806
808
807
808
806
809
809
809
807
805
787
775
771
775
769
773
772
770
771
770
774
768
770
773
772
771
770
773
777
773
768
773
769
778
769
767
768
775
780
771
767
771
774

810
810
808
806
807
809
808
809
809
809
809
809
809
806
787
777
774
779
772
774
774
774
773
771
773
770
772
770
775
773
772
775
779
777
770
774
773
779
772
768
769
774
785
774
769
772
775

34
34
34
34
34
34
34
35
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35

20
21
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
15
15
15
15
15
15
15
15
15
15
15
16
16
16
16
16
16
16
16
16
16
16
16
16
16
16
16

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000224
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH

7/1/2019

7/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 225 of 441

1:25:49
1:55:49
2:25:49
2:55:50
3:25:49
3:55:49
4:25:49
4:55:49
5:25:49
5:55:49
6:25:49
6:55:49
7:25:49
7:55:49
8:25:49
8:55:49
9:25:49
9:55:49
10:25:50
10:55:49
11:25:49
11:55:49
12:25:49
13:25:49
13:55:49
14:25:49
14:55:49
15:25:50
15:55:50
16:25:50
16:55:50
17:25:50
17:55:50
18:25:50
18:55:50
19:25:50
19:55:50
20:25:50
20:55:50
21:25:50
21:55:50
22:25:51
22:55:50
23:25:50
23:55:50
0:25:50
0:55:51

769
769
771
778
772
768
769
775
773
769
775
775
772
770
771
770
771
763
766
770
766
774
772
771
771
773
768
765
767
768
775
776
764
765
769
772
771
774
775
765
769
775
770
763
764
768
772

772
771
772
781
772
769
771
779
774
770
774
775
774
774
773
772
773
765
767
771
769
777
768
771
773
776
774
765
769
770
776
778
766
766
771
776
773
777
779
768
768
779
771
767
764
769
771

35
35
35
35
35
35
35
35
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

16
16
16
16
16
16
16
16
16
16
16
16
16
16
16
15
15
15
15
16
16
16
15
16
16
15
16
15
16
16
15
16
15
16
16
16
15
16
16
16
16
16
16
16
16
16
16

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000225
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 226 of 441

1:25:51
1:55:50
2:25:50
2:55:50
3:25:50
3:55:50
4:25:50
4:55:50
5:25:50
5:55:50
6:25:50
6:55:50
7:25:50
7:55:50
8:25:51
8:55:50
9:25:50
9:55:50
10:25:50
10:55:50
11:25:50
11:55:51
12:25:51
12:55:51
13:25:50
13:55:50
14:25:50
14:55:50
15:25:51
15:55:51
16:25:50
16:55:51
17:25:51
17:55:50
18:25:51
18:55:51
19:25:51
19:55:51
20:25:51
20:55:51
21:25:51
21:55:51
22:25:51
22:55:51
23:25:51
23:55:51
0:25:51

768
769
769
774
770
767
768
767
768
768
768
772
766
767
799
815
816
812
815
817
814
818
815
812
814
816
818
827
819
812
814
818
818
815
812
817
805
820
815
816
812
809
810
813
812
814
812

769
770
772
774
773
770
770
768
769
769
770
770
770
768
799
814
818
812
817
817
817
820
814
814
816
816
815
830
822
815
815
821
817
817
817
817
808
818
820
818
815
809
811
816
813
815
813

35
34
34
34
34
35
34
34
35
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

16
16
16
16
16
16
16
16
16
16
16
16
16
16
15
16
18
18
18
18
17
18
17
17
17
17
17
17
17
18
17
17
17
17
17
17
18
18
18
17
18
17
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000226
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 227 of 441

0:55:51
1:25:51
1:55:52
2:25:52
2:55:51
3:25:51
3:55:51
4:25:51
4:55:52
5:25:51
5:55:52
6:25:51
6:55:51
7:25:51
7:55:51
8:25:51
8:55:52
9:25:52
9:55:51
10:25:53
10:55:52
11:25:51
11:55:51
12:25:51
12:55:52
13:25:51
13:55:51
14:25:52
14:55:51
15:25:51
15:55:51
16:25:51
16:55:51
17:25:51
17:55:52
18:25:52
18:55:52
19:25:52
19:55:52
20:25:52
20:55:52
21:25:52
21:55:52
22:25:52
22:55:52
23:25:52
23:55:52

812
812
814
819
813
813
817
814
815
814
819
817
812
812
816
819
830
834
836
834
839
841
843
839
834
840
845
845
841
841
847
843
840
846
837
835
843
841
838
840
844
840
842
844
837
838
840

814
815
814
820
814
814
819
818
815
816
823
819
815
813
816
820
830
837
837
835
840
842
842
839
835
840
847
841
843
843
850
843
844
849
839
838
841
845
839
840
846
841
840
847
842
839
841

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

PRPRPP PRP PEP RP BPP BBP PPB
WIN CN ON WNNNWYNNWYNNN

$f SHH hHpPph PP Puri unrnwnuannAunnonAnununwnaAnpunanunna wm

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000227
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 228 of 441

0:25:52
0:55:52
1:25:53
1:55:52
2:25:53
2:55:53
3:25:53
3:55:52
4:25:52
4:55:52
5:25:52
5:55:52
6:25:52
6:55:52
7:25:52
7:55:52
8:25:52
8:55:52
9:25:52
9:55:52
10:25:52
10:55:52
11:25:52
11:55:52
12:25:52
12:55:52
13:25:52
13:55:52
14:25:52
14:55:52
15:25:53
15:55:52
16:25:53
16:55:52
17:25:53
17:55:53
18:25:53
18:55:53
19:25:53
19:55:53
20:25:53
20:55:54
21:25:53
21:55:53
22:25:53
22:55:54
23:25:53

842
847
841
838
836
837
842
846
837
836
838
847
842
835
836
836
839
831
822
827
829
836
823
826
831
830
827
827
830
832
828
831
831
833
842
829
828
821
831
838
829
830
830
832
823
834
832

841
850
841
839
838
838
841
847
843
837
839
848
846
835
837
837
842
834
823
828
831
839
824
826
830
833
830
828
835
831
828
830
831
835
843
832
832
822
831
839
833
832
831
834
826
830
829

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

BHA HHH HP HPP HHP HPAP HPAP HPP PHP HP HP HP HP HHP PHP PHP HP HP PHP HPP HHP HP HPPA HAHAHAHAHAHA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000228
7/3/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 229 of 441

23:55:53
0:25:53
0:55:53
1:25:53
1:55:53
2:25:53
2:55:53
3:25:53
3:55:53
4:25:53
4:55:53
5:25:53
5:55:53
6:25:54
6:55:53
7:25:53
7:55:54
8:25:53
8:55:53
9:25:54
9:55:54

10:25:53

10:55:53

11:25:54

11:55:54

12:25:53

12:55:53

13:25:54

13:55:54

14:25:53

14:55:54

15:25:54

15:55:53

16:25:53

16:55:53

17:25:54

17:55:54

18:25:54

18:55:53

19:25:54

19:55:53

20:25:53

20:55:53

21:25:54

21:55:54

22:25:54

22:55:54

833
830
827
823
831
829
825
830
831
830
831
830
827
816
787
784
786
791
780
781
789
782
783
789
789
789
793
791
795
780
783
787
790
788
776
785
792
787
785
785
782
789
783
780
787
782
785

832
830
828
824
831
831
826
830
830
831
831
836
829
820
787
788
790
793
784
781
790
788
785
788
789
789
791
795
794
782
784
788
790
792
779
786
793
791
787
788
784
791
785
782
788
788
787

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

BHA HHH HP HPP HHP HPAP HPAP HPP PHP HP HP HP HP HHP PHP PHP HP HP PHP HPP HHP HP HPPA HAHAHAHAHAHA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000229
7/4/2019
7/4/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 230 of 441

23:25:54
23:55:54
0:25:54
0:55:54
1:25:54
1:55:54
2:25:54
2:55:54
3:25:54
3:55:54
4:25:54
4:55:54
5:25:54
5:55:54
6:25:54
6:55:54
7:25:54
7:55:54
8:25:54
8:55:55
9:25:54
9:55:54
10:25:55
10:55:55
11:25:54
11:55:54
12:25:54
12:55:54
13:25:55
13:55:55
14:25:54
14:55:54
15:25:54
15:55:54
16:25:55
16:55:54
17:25:55
17:55:55
18:25:55
18:55:55
19:25:55
19:55:55
20:25:55
20:55:55
21:25:55
21:55:54
22:25:55

786
782
789
785
784
787
783
788
791
783
778
780
788
789
791
779
773
776
781
762
761
760
766
765
765
767
764
775
779
777
772
775
777
777
776
771
774
778
780
777
768
771
775
779
776
775
772

787
784
787
788
787
788
787
789
794
786
780
782
787
793
793
783
775
779
784
766
762
761
767
766
769
770
769
777
780
778
775
776
783
779
778
775
776
780
784
778
769
772
776
777
779
779
773

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

oo 0 C0 O&O

BH HSH HPP HP HHP HP HPP HHP HPP HP PHP HP HHP HPP HP PHP HP HP HP HHP HPP HP HP HHP HP HP HSA

WWW WwW WwW
NY NNN NY

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000230
7/5/2019
7/5/2019
7/5/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 231 of 441

22:55:55
23:25:55
23:55:55
0:25:55
0:55:56
1:25:55
1:55:56
2:25:55
2:55:55
3:25:55
3:55:55
4:25:55
4:55:55
5:25:55
5:55:55
6:25:55
6:55:55
7:25:55
7:55:55
8:25:55
8:55:55
9:25:55
9:55:55
10:25:55
10:55:55
11:25:56
11:55:55
12:25:55
12:55:56
13:25:56
13:55:55
14:25:55
14:55:55
15:25:55
15:55:56
16:25:55
16:55:56
17:25:55
17:55:55
18:25:56
18:55:56
19:25:56
19:55:56
20:25:56
20:55:56
21:25:56
21:55:56

775
774
774
775
777
777
778
774
777
776
775
766
775
776
777
777
783
776
787
782
781
784
781
780
784
783
778
776
777
781
779
769
773
775
779
775
776
777
779
778
778
776
779
780
774
770
767

777
775
775
778
780
779
783
775
778
776
777
767
777
777
781
781
788
777
791
786
779
787
784
783
786
785
778
778
777
783
782
771
774
777
780
779
777
774
782
781
780
777
781
783
778
772
767

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000231
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 232 of 441

22:25:56
22:55:56
23:25:55
23:55:55
0:25:55
0:55:55
1:25:53
1:55:53
2:25:53
2:55:53
3:25:53
3:55:53
4:25:53
4:55:54
5:25:54
5:55:54
6:25:53
6:55:54
7:25:54
7:55:54
8:25:53
8:55:54
9:25:54
9:55:54
10:25:54
10:55:54
11:25:53
11:55:54
12:25:53
12:55:54
13:25:54
13:55:54
14:25:54
14:55:54
15:25:54
15:55:54
16:25:54
16:55:54
17:25:54
17:55:54
18:25:54
18:55:54
19:25:54
19:55:54
20:25:54
20:55:54
21:25:54

784
782
776
771
778
773
778
770
787
777
766
770
782
776
766
774
781
795
785
790
795
789
788
788
794
794
793
790
791
794
796
792
794
797
791
787
796
793
794
792
793
792
795
790
792
796
794

786
785
780
773
778
775
777
771
790
779
767
772
785
779
771
779
780
796
787
792
795
792
789
789
794
798
796
791
793
795
801
796
797
802
794
790
796
797
796
795
793
793
795
791
794
799
793

ooo o 0o oO 0 0 co 0c cooccoclUcCc COC COCcUCCOCUCcOUCcOCUCOUcCcOUCcOCcCCOCcoOoOccCcUcOCUCcOUCUcCOCc COCO CO

WWW WWW WW WwWwww ww Ww
SBSH HP HPP HP HP HP PHP HHA

35
35
35
35
36
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
21
21
22
21
21
21
21
21
21
21
21
21
21
21
21

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000232
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 233 of 441

21:55:54
22:25:54
22:55:54
23:25:54
23:55:54
0:25:54
0:55:54
1:25:54
1:55:54
2:25:54
2:55:54
3:25:54
3:55:54
4:25:54
4:55:55
5:25:54
5:55:54
6:25:54
6:55:54
7:25:55
7:55:55
8:25:55
8:55:55
9:25:55
9:55:55
10:25:55
10:55:54
11:25:54
11:55:55
12:25:55
12:55:55
13:25:55
13:55:55
14:25:55
14:55:55
15:25:55
15:55:55
16:25:55
16:55:55
17:25:56
17:55:55
18:25:55
18:55:55
19:25:55
19:55:55
20:25:56
20:55:56

792
793
791
794
792
794
786
791
797
793
793
788
793
796
790
802
792
783
798
804
824
829
812
816
821
819
822
824
825
825
821
823
823
825
822
823
823
825
815
827
824
818
823
822
815
820
824

793
796
795
795
795
796
789
793
802
794
797
791
797
798
791
806
796
794
800
805
825
832
814
816
823
822
823
822
827
827
823
826
824
829
825
825
828
826
817
824
823
821
824
821
817
820
825

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000233
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 234 of 441

21:25:55
21:55:55
22:25:55
22:55:56
23:25:55
23:55:55
0:25:55
0:55:55
1:25:55
1:55:55
2:25:55
2:55:55
3:25:55
3:55:55
4:25:55
4:55:55
5:25:55
5:55:55
6:25:55
6:55:55
7:25:56
7:55:56
8:25:56
8:55:56
9:25:55
9:55:55
10:25:55
10:55:55
11:25:55
11:55:56
12:25:55
12:55:56
13:25:55
13:55:56
14:25:56
14:55:56
15:25:57
15:55:56
16:25:56
16:55:56
17:25:56
17:55:56
18:25:57
18:55:56
19:25:56
19:55:56
20:25:56

828
812
819
817
821
814
815
820
819
818
817
814
816
818
820
817
816
817
816
814
812
813
804
793
793
800
797
795
795
796
801
797
797
799
798
802
803
803
804
802
802
802
798
798
798
802
802

831
814
820
818
820
816
816
818
818
820
820
815
819
818
823
819
818
816
817
814
813
816
807
796
795
800
800
796
798
797
804
799
799
801
799
802
809
804
808
805
806
805
801
800
801
802
804

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
33
34
34
34
34
34
34
34
33
34
34
34
34
33
34
34
33
34
34
34
34
34
34

25
25
25
25
25
25
25
25
25
25
24
25
25
25
25
25
25
25
25
25
25
25
25
25
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000234
7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 235 of 441

20:55:56
21:25:56
21:55:56
22:25:56
22:55:56
23:25:56
23:55:56

0:25:56

0:55:56

1:25:56

1:55:56

2:25:56

2:55:56

8:42:09

9:12:09

9:42:09
10:12:09
10:42:09
11:12:09
11:42:09
12:12:09
12:42:09
13:12:09
13:42:10
14:12:10
14:42:10
15:12:11
15:42:11
16:12:11
16:42:11
17:12:12
17:42:11
18:12:11
18:42:11
19:12:11
19:42:12
20:12:11
20:42:11
21:12:11
21:42:11
22:12:11
22:42:11
23:12:11
23:42:12

0:12:11

0:42:11

1:12:11

810
804
791
798
802
799
804
800
801
797
801
807
800
810
810
814
806
818
805
808
810
811
808
811
811
811
810
812
807
812
813
814
803
811
811
818
801
822
833
833
834
833
833
835
834
834
838

814
806
792
799
801
802
802
803
806
801
802
810
803
811
811
816
807
818
808
809
811
811
810
810
810
811
812
806
808
811
814
819
804
812
812
821
803
827
835
840
835
835
834
836
836
834
836

34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

PrRrRPrPrPrP WW WWwWwwwwwwwwow iw Ww
aan n AM NNN NNN NN NNN YM NM N

w~awmwowmowmnwnnmniwnwnwnnnwnwnwownnwnwnnwnnwnwnnwnownnwnownnwnwnno a

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000235
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 236 of 441

1:42:11
2:12:12
2:42:11
3:12:12
3:42:12
4:12:11
4:42:11
5:12:12
5:42:11
6:12:11
6:42:12
7:12:12
7:42:12
8:12:12
8:42:12
9:12:12
9:42:12
10:12:12
10:42:12
11:12:12
11:42:12
12:12:12
12:42:12
13:12:12
13:42:12
14:12:12
14:42:12
15:12:12
15:42:12
16:12:12
16:42:12
17:12:12
17:42:12
18:12:12
18:42:12
19:12:12
19:42:12
20:12:12
20:42:13
21:12:12
21:42:13
22:12:12
22:42:13
23:12:12
23:42:12
0:12:13
0:42:13

837
835
832
840
840
836
838
833
831
833
837
844
850
846
855
845
858
855
851
855
858
860
852
849
858
856
856
861
853
856
859
858
852
853
858
855
858
853
849
856
856
853
850
862
853
854
856

837
839
833
840
842
837
837
833
832
834
836
845
851
849
858
846
856
857
853
855
861
862
854
848
856
861
856
858
855
856
859
860
854
854
856
856
861
856
851
855
856
854
852
863
856
855
856

WWWWWwWWwwwwwwwww ww WwW
SHH H HHP HPPA HAP HP HPA HHA

oo oo oo oO 0 oO co coco cocmUcCcCOCUCcCOCUCCOCUCCOcCUCcOCUCcCOcUcOCUCcOCoOoOcoOccCcmcmUcOCUCcOCUCcCOCULcO CLO

wmawmnnmniwnwnwnonnnwnwnnonnwnnwnnwnwnwnn w

WWWWWWwWwWwWwWwwwnwwwwowwowwwwowwwwowwow iw Ww
CwWWOnr WTWHAADAKHOAWDAAHAAwAWAAAAAAAN AN ANN WOH WW OW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000236
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 237 of 441

1:12:12
1:42:13
2:12:12
2:42:13
3:12:12
3:42:12
4:12:13
4:42:12
5:12:13
5:42:12
6:12:13
6:42:13
7:12:13
7:42:12
8:12:12
8:42:12
9:12:13
9:42:12
10:12:13
10:42:12
11:12:13
11:42:13
12:12:13
12:42:13
13:12:13
13:42:13
14:12:13
14:42:13
15:12:13
15:42:13
16:12:13
16:42:13
17:12:13
17:42:13
18:12:13
18:42:13
19:12:13
19:42:13
20:12:13
20:42:13
21:12:13
21:42:13
22:12:13
22:42:13
23:12:13
23:42:13
0:12:13

852
852
855
850
859
858
854
858
851
855
852
854
858
856
854
856
861
860
850
856
852
854
858
853
853
852
856
853
855
857
854
855
860
859
852
854
854
856
857
863
856
856
848
856
856
851
857

854
853
856
851
855
860
854
859
854
858
853
856
856
857
861
854
865
863
850
855
852
855
857
855
854
853
855
855
855
856
855
856
862
858
855
856
855
856
856
864
857
857
850
856
857
852
860

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
37
38
38
38
38
38
37
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000237
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 238 of 441

0:42:13
1:12:13
1:42:13
2:12:13
2:42:13
3:12:13
3:42:13
4:12:13
4:42:13
5:12:13
5:42:13
6:12:13
6:42:13
7:12:13
7:42:13
8:12:14
8:42:13
9:12:14
9:42:13
10:12:13
10:42:14
11:12:13
11:42:13
12:12:14
12:42:14
13:12:14
13:42:14
14:12:14
14:42:14
15:12:14
15:42:14
16:12:14
16:42:14
17:12:14
17:42:14
18:12:14
18:42:14
19:12:14
19:42:14
20:12:14
20:42:14
21:12:14
21:42:14
22:12:14
22:42:14
23:12:14
23:42:14

850
854
857
856
853
854
861
855
857
854
852
856
855
849
830
841
826
836
836
835
838
832
841
840
828
836
838
840
834
838
837
834
839
832
830
830
834
835
832
835
839
835
837
837
827
833
833

854
856
855
857
854
853
855
858
855
856
854
858
858
853
834
842
828
836
835
841
840
833
833
844
830
835
835
833
837
837
842
842
843
839
833
832
837
836
833
836
840
834
840
837
832
834
837

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000238
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 239 of 441

0:12:14
0:42:14
1:12:14
1:42:14
2:12:14
2:42:14
3:12:15
3:42:14
4:12:14
4:42:14
5:12:15
5:42:14
6:12:14
6:42:14
7:12:14
7:42:14
8:12:14
8:42:14
9:12:15
9:42:14
10:12:15
10:42:14
11:12:14
11:42:14
12:12:14
12:42:14
13:12:14
13:42:15
14:12:15
14:42:15
15:12:15
15:42:15
16:12:15
16:42:15
17:12:15
17:42:15
18:12:15
18:42:15
19:12:15
19:42:15
20:12:15
20:42:15
21:12:15
21:42:15
22:12:16
22:42:15
23:12:15

835
837
835
837
832
833
840
835
832
833
831
836
838
830
809
804
802
804
799
805
809
807
807
805
802
803
812
806
799
799
808
807
805
809
802
803
809
803
794
804
808
811
808
798
818
798
802

835
840
839
838
835
834
841
836
835
836
833
838
839
833
814
808
804
806
799
806
811
809
809
809
805
804
812
808
803
799
805
810
807
807
804
807
812
805
795
805
810
814
809
798
822
804
803

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
37
38
38
37
37
38
38
38
37
38
37
38
37
38
37
37
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000239
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 240 of 441

23:42:15
0:12:15
0:42:15
1:12:16
1:42:15
2:12:15
2:42:15
3:12:15
3:42:15
4:12:15
4:42:15
5:12:15
5:42:15
6:12:15
6:42:15
7:12:15
7:42:15
8:12:16
8:42:15
9:12:16
9:42:16

10:12:16

10:42:16

11:12:15

11:42:15

12:12:15

12:42:16

13:12:16

13:42:16

14:12:16

14:42:16

15:12:16

15:42:16

16:12:16

17:42:16

18:12:16

18:42:16

19:12:17

19:42:16

20:12:16

20:42:16

21:12:16

21:42:16

22:12:16

22:42:16

23:12:16

23:42:16

804
810
803
799
803
802
809
803
799
808
806
805
799
806
809
807
811
819
811
817
801
808
820
820
819
823
822
825
819
815
822
817
829
824
820
825
828
811
813
819
820
823
822
824
821
826
824

805
812
805
800
803
803
806
805
803
805
808
807
801
805
810
805
812
819
814
820
802
809
822
821
820
824
822
827
822
818
823
817
831
825
821
828
832
812
814
820
821
820
819
825
823
822
821

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
37
37
38
37
37
37
38
37
38
37
38
38
38
38
38
38
28
28
28
28
28
28
28
28
28
29
28
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000240
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 241 of 441

0:12:16
0:42:16
1:12:16
1:42:16
2:12:17
2:42:16
3:12:16
3:42:16
4:12:16
4:42:17
5:12:17
5:42:16
6:12:17
6:42:17
7:12:17
7:42:16
8:12:16
8:42:16
9:12:17
9:42:17
10:12:16
10:42:17
11:12:17
11:42:17
12:12:18
12:42:16
13:12:17
13:42:17
14:12:17
14:42:17
15:12:17
15:42:17
16:12:17
16:42:17
17:12:17
17:42:17
18:12:17
18:42:17
19:12:17
19:42:17
20:12:17
20:42:17
21:12:17
21:42:17
22:12:17
22:42:17
23:12:17

814
821
823
822
823
820
820
820
820
816
816
817
826
814
818
812
812
810
804
807
809
802
801
798
808
808
807
804
808
805
804
805
801
806
805
802
807
806
808
803
801
801
801
801
805
808
807

816
822
822
825
820
822
822
821
821
818
817
819
828
816
821
813
814
812
806
806
807
808
808
801
807
807
805
807
807
807
807
809
804
808
807
805
810
807
809
806
803
801
803
803
806
811
809

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000241
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 242 of 441

23:42:17
0:12:17
0:42:17
1:12:18
1:42:18
2:12:17
2:42:17
3:12:18
3:42:17
4:12:18
4:42:17
5:12:17
5:42:17
6:12:18
6:42:17
7:12:18
7:42:17
8:12:17
8:42:17
9:12:18
9:42:17

10:12:18

10:42:18

11:12:18

11:42:18

12:12:18

12:42:18

13:12:18

13:42:18

14:12:18

14:42:18

15:12:18

15:42:18

16:12:19

16:42:18

17:12:18

17:42:19

18:12:18

18:42:18

19:12:18

19:42:18

20:12:19

20:42:18

21:12:18

21:42:18

22:12:18

22:42:19

808
808
807
798
797
809
810
804
797
800
806
805
805
804
805
807
808
809
804
800
797
797
800
803
798
799
800
802
800
804
799
804
798
797
804
802
798
802
798
803
798
807
797
793
798
801
803

809
809
810
799
798
810
813
807
798
801
805
806
806
805
806
808
810
811
808
803
802
798
801
801
801
800
801
801
803
803
801
806
804
802
801
804
800
801
799
805
801
810
798
795
799
802
806

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000242
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 243 of 441

23:12:19
23:42:19
0:12:19
0:42:18
1:12:18
1:42:18
2:12:18
2:42:19
3:12:19
3:42:19
4:12:19
4:42:19
5:12:19
5:42:19
6:12:19
6:42:19
7:12:19
7:42:19
8:12:19
8:42:19
9:12:19
9:42:19
10:12:19
10:42:19
11:12:19
11:42:20
12:12:19
12:42:20
13:12:19
13:42:19
14:12:19
14:42:19
15:12:19
15:42:19
16:12:19
16:42:19
17:12:20
17:42:19
18:12:20
18:42:20
19:12:20
19:42:20
20:12:20
20:42:20
21:12:20
21:42:19
22:12:19

794
798
805
799
801
800
796
803
796
796
801
805
793
797
796
804
800
792
790
792
788
782
778
778
784
787
781
781
782
782
782
784
784
779
781
784
784
786
790
776
780
779
782
784
787
781
788

795
802
801
803
803
802
798
804
799
798
801
808
797
798
801
805
801
795
793
795
790
784
779
780
783
786
783
783
784
784
784
785
782
782
781
785
784
788
792
777
782
781
786
785
790
782
791

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

NNNNNNNNNNNNNNNNNNNNNN NN DN EN
NNNNNNNNNNNNNNNNNNNNNNNN DN EN

OWMO MO HMO HU HO HO HO HO HO HO HO 0

PRPRPRPRPRP PB
oo0oooao0aoca co Oo

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000243
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 244 of 441

22:42:20
23:12:19
23:42:20
0:12:19
0:42:20
1:12:20
1:42:20
2:12:19
2:42:19
3:12:20
3:42:20
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:20
7:12:20
7:42:20
8:12:20
8:42:20
9:12:20
9:42:20
10:12:20
10:42:20
11:12:21
11:42:21
12:12:20
12:42:20
13:12:20
13:42:20
14:12:20
14:42:20
15:12:20
15:42:20
16:12:20
16:42:20
17:12:20
17:42:20
18:12:21
18:42:20
19:12:20
19:42:20
20:12:21
20:42:21
21:12:21
21:42:20

784
782
784
780
782
782
783
784
782
785
781
777
786
788
776
784
779
784
784
780
766
774
782
775
771
777
779
776
777
778
781
784
782
779
784
787
780
781
786
785
779
783
785
780
778
777
782

786
785
783
781
783
783
784
783
784
786
785
777
786
791
779
783
779
785
787
784
771
776
786
777
774
779
776
777
779
779
782
786
783
781
784
781
784
783
789
785
781
782
786
782
780
778
788

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000244
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 245 of 441

22:12:21
22:42:20
23:12:20
23:42:20
0:12:20
0:42:22
1:12:21
1:42:21
2:12:21
2:42:20
3:12:21
3:42:21
4:12:21
4:42:21
5:12:21
5:42:21
6:12:21
6:42:21
7:12:21
7:42:21
8:12:21
8:42:21
9:12:21
9:42:21
10:12:22
10:42:21
11:12:21
11:42:21
12:12:21
12:42:21
13:12:21
13:42:21
14:12:21
14:42:22
15:12:21
15:42:21
16:12:22
16:42:21
17:12:21
17:42:21
18:12:21
18:42:21
19:12:21
19:42:21
20:12:21
20:42:21
21:12:21

780
781
778
779
784
786
782
779
784
782
780
776
782
787
783
778
777
779
785
777
752
755
753
760
763
764
759
759
759
759
759
760
759
760
759
758
761
762
760
755
757
760
763
761
758
765
768

782
784
781
779
782
790
787
780
785
785
781
777
781
782
785
782
778
779
784
783
757
755
754
760
765
766
764
763
762
759
761
762
762
763
758
759
761
758
762
760
759
761
764
767
759
762
769

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

10
10
10
10
10
10
10
10
10
10
10
10
20
20
19
20
20
20
19
19
19
19
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
14
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000245
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 246 of 441

21:42:21
22:12:22
22:42:22
23:12:22
23:42:21
0:12:22
0:42:22
1:12:18
1:42:18
2:12:18
2:42:19
3:12:19
3:42:18
4:12:19
4:42:19
5:12:19
5:42:19
6:12:19
6:42:19
7:12:19
7:42:19
8:12:19
8:42:19
9:12:19
9:42:19
10:12:19
10:42:19
11:12:19
11:42:19
12:12:19
12:42:19
13:12:19
13:42:19
14:12:19
14:42:19
15:12:20
15:42:19
16:12:19
16:42:19
17:12:20
17:42:19
18:12:19
18:42:19
19:12:19
19:42:19
20:12:19
20:42:19

756
758
759
766
761
762
756
759
755
756
764
760
755
755
755
755
755
762
763
766
756
750
756
757
761
758
757
758
760
761
758
762
761
759
760
759
761
763
758
759
759
762
761
756
757
760
760

758
760
760
769
764
764
760
761
756
758
768
760
757
755
755
755
755
763
763
765
761
754
757
758
762
760
761
762
764
760
759
761
765
762
763
762
765
766
761
762
760
763
763
759
761
764
764

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000246
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 247 of 441

21:12:19
21:42:19
22:12:19
22:42:19
23:12:19
23:42:19
0:12:20
0:42:19
1:12:19
1:42:19
2:12:20
2:42:19
3:12:19
3:42:19
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:19
7:12:19
7:42:20
8:12:20
8:42:20
9:12:20
9:42:21
10:12:20
10:42:20
11:12:20
11:42:20
12:12:20
12:42:20
13:12:21
13:42:20
14:12:20
14:42:20
15:12:20
15:42:20
16:12:20
16:42:20
17:12:20
17:42:20
18:12:20
18:42:20
19:12:21
19:42:20
20:12:20

753
761
761
761
757
757
759
758
758
764
765
758
762
763
758
758
761
758
761
763
770
783
783
786
783
784
784
785
788
786
785
785
790
784
785
788
781
785
786
786
783
785
789
790
785
785
783

756
760
765
759
759
758
763
761
761
764
764
757
763
761
759
760
762
760
761
760
774
784
785
787
784
785
786
786
785
786
787
789
791
788
788
790
782
787
788
788
784
786
785
792
787
787
785

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000247
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 248 of 441

20:42:20
21:12:20
21:42:20
22:12:21
22:42:20
23:12:20
23:42:20
0:12:20
0:42:20
1:12:20
1:42:21
2:12:20
2:42:20
3:12:21
3:42:21
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:20
7:12:21
7:42:21
8:12:21
8:42:21
9:12:21
9:42:21
10:12:21
10:42:21
11:12:21
11:42:21
12:12:21
12:42:21
13:12:21
13:42:21
14:12:21
14:42:21
15:12:21
15:42:21
16:12:21
16:42:21
17:12:21
17:42:21
18:12:21
18:42:21
19:12:21
19:42:21

788
787
784
782
787
788
787
787
784
785
785
784
786
788
785
783
785
792
784
784
780
783
799
797
802
796
799
803
799
803
803
798
803
804
802
800
802
795
800
800
801
805
811
798
801
794
797

791
790
786
783
786
787
786
790
785
786
784
785
785
789
788
786
786
794
786
787
783
784
801
799
801
797
802
801
801
806
802
802
799
806
800
804
805
796
800
799
798
808
815
798
801
795
797

oo oo oo o 0 oo oocoooooo co 00 0 O&O

WWWWWWwWwWwWwWwwwwwwwowwww ww iw Ww
SHH fPFPP PH HHH HPHPHPHPP HPP HPAN FH

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
21
21
21
21
21
16
17
17
17
16
17
17
17
17
17
17
17
16
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000248
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 249 of 441

20:12:21
20:42:21
21:12:21
21:42:21
22:12:21
22:42:21
23:12:21
23:42:21
0:12:21
0:42:21
1:12:21
1:42:21
2:12:21
2:42:21
3:12:21
3:42:21
4:12:22
4:42:21
5:12:21
5:42:21
6:12:21
6:42:21
7:12:21
7:42:22
8:12:22
8:42:22
9:12:22
9:42:22
10:12:22
10:42:22
11:12:22
11:42:22
12:12:22
12:42:23
13:12:22
13:42:22
14:12:22
14:42:23
15:12:22
15:42:23
16:12:22
16:42:23
17:12:22
17:42:22
18:12:22
18:42:22
19:12:22

806
804
802
797
791
792
802
796
807
803
793
789
798
803
797
800
806
798
794
794
797
803
802
797
798
800
791
792
795
790
791
790
793
794
793
792
794
792
793
793
792
796
791
799
794
792
797

808
808
802
799
793
794
804
798
807
802
794
790
798
803
800
799
809
803
796
798
799
801
805
801
799
804
794
792
792
791
791
790
792
794
794
794
797
795
794
794
793
795
792
801
797
793
798

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34

17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
12
12
12
12
10
10
11
11
11
11
11
11
10
11
10
12
12
12
11
12
13
13
12

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000249
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 250 of 441

19:42:22
20:12:22
20:42:22
21:12:22
21:42:23
22:12:22
22:42:22
23:12:22
23:42:23
0:12:23
0:42:23
1:12:22
1:42:22
2:12:22
2:42:22
3:12:22
3:42:22
4:12:22
4:42:22
5:12:22
5:42:23
6:12:22
6:42:22
7:12:23
7:42:23
8:12:23
8:42:23
9:12:23
9:42:23
10:12:23
10:42:23
11:12:23
11:42:23
12:12:23
12:42:23
13:12:23
13:42:23
14:12:23
14:42:23
15:12:23
15:42:23
16:12:23
16:42:23
17:12:24
17:42:24
18:12:23
18:42:23

800
797
794
798
802
798
798
798
802
804
797
787
791
797
799
795
790
793
796
797
794
797
797
809
814
808
809
812
815
812
809
809
816
812
815
813
818
815
811
812
811
814
815
813
810
806
812

802
800
795
797
805
800
798
798
801
806
800
788
791
801
802
797
791
795
800
800
794
798
800
810
812
810
810
815
813
814
812
810
816
814
813
814
820
814
811
814
812
813
812
818
814
807
813

WWWWWWWwWwwwwwwwwwwwww www ww Ww
SHA HHH HPAP PA HPAP HPA HAHAHAHAHAHA HA HSA

oo o oO oO oO 0 oO oF coo cocUcCmcCOCCcCOCUCcOCCUcCOCUUcOCc COCO LO

12
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
12
28
28
28
28
28
28
28
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000250
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 251 of 441

19:12:23
19:42:24
20:12:24
20:42:24
21:12:24
21:42:23
22:12:24
22:42:23
23:12:23
23:42:24
0:12:23
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:23
3:42:23
4:12:24
4:42:23
5:12:24
5:42:23
6:12:23
6:42:24
7:12:23
7:42:23
8:12:23
8:42:23
9:12:23
9:42:23
10:12:23
10:42:23
11:12:23
11:42:24
12:12:23
12:42:24
13:12:24
13:42:24
14:12:24
14:42:24
15:12:24
15:42:24
16:12:24
16:42:24
17:12:24
17:42:25
18:12:24

820
813
810
812
810
812
806
811
816
810
811
813
815
817
807
816
821
809
812
808
811
819
808
815
825
860
864
863
862
860
861
861
863
864
862
863
860
861
868
860
858
860
862
865
869
858
863

823
815
812
814
813
814
808
811
816
811
812
813
814
818
807
818
824
812
812
809
812
822
810
813
827
861
865
864
863
862
863
863
863
866
864
863
864
862
870
862
858
860
863
868
871
859
863

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
32
31
31
31
31
31
31
31
32
31
31
31
31
31
32
31
31
31
31
32
32
31
31
31
31
31
31
32
32
31
31
31
31
31
31
32
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000251
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 252 of 441

18:42:24
19:12:24
19:42:24
20:12:24
20:42:24
21:12:24
21:42:24
22:12:24
22:42:24
23:12:24
23:42:24
0:12:24
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:24
3:42:24
4:12:24
4:42:25
5:12:25
5:42:25
6:12:25
6:42:24
7:12:24
7:42:24
8:12:25
8:42:25
9:12:24
9:42:25
10:12:25
10:42:25
11:12:25
11:42:25
12:12:25
12:42:25
13:12:25
13:42:25
14:12:25
14:42:25
15:12:25
15:42:25
16:12:25
16:42:25
17:12:25
17:42:25

862
859
860
864
863
867
864
863
862
856
858
862
859
858
865
859
864
863
862
863
863
863
864
863
862
873
871
879
876
874
870
874
874
873
876
882
878
876
880
877
876
875
876
874
875
880
877

864
860
860
862
862
869
866
862
862
858
861
862
860
861
862
863
864
864
865
865
864
864
868
863
863
874
874
874
876
875
871
876
876
873
875
882
880
877
882
876
881
876
877
876
876
876
880

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000252
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 253 of 441

18:12:25
18:42:25
19:12:25
19:42:25
20:12:25
20:42:25
21:12:25
21:42:25
22:12:25
22:42:25
23:12:25
23:42:25
0:12:25
0:42:26
1:12:23
1:42:23
2:12:23
2:42:23
3:12:23
3:42:24
4:12:23
4:42:23
5:12:23
5:42:24
6:12:23
6:42:23
7:12:24
7:42:24
8:12:24
8:42:23
9:12:24
9:42:23
10:12:24
10:42:24
11:12:24
11:42:23
12:12:24
12:42:24
13:12:24
13:42:24
14:12:24
14:42:24
15:12:24
15:42:24
16:12:24
16:42:24
17:12:24

875
868
871
880
871
873
873
874
877
875
876
876
876
872
875
881
876
874
873
876
878
875
872
872
873
866
850
848
853
850
852
851
848
852
852
850
851
851
853
853
852
852
853
849
853
855
851

877
871
873
882
873
876
873
874
876
876
875
875
875
873
874
876
877
876
872
878
878
877
877
872
873
865
852
853
853
851
851
852
849
852
853
853
851
852
851
851
851
851
853
851
852
858
852

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000253
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 254 of 441

17:42:24
18:12:24
18:42:24
19:12:24
19:42:24
20:12:24
20:42:24
21:12:24
21:42:24
22:12:24
22:42:24
23:12:24
23:42:24
0:12:25
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:25
3:42:24
4:12:24
4:42:24
5:12:24
5:42:24
6:12:24
6:42:24
7:12:24
7:42:25
8:12:24
8:42:24
9:12:24
9:42:24
10:12:24
10:42:25
11:12:25
11:42:25
12:12:25
12:42:25
13:12:25
13:42:25
14:12:25
14:42:25
15:12:25
15:42:25
16:12:25
16:42:25

850
853
851
855
858
858
851
859
861
856
850
850
852
862
857
851
856
859
858
854
857
855
861
852
854
859
862
855
847
854
857
854
846
848
856
850
851
849
852
849
848
849
852
851
847
850
860

852
851
851
856
857
857
852
857
862
859
851
850
852
862
859
853
856
860
861
857
857
856
863
853
854
859
863
858
847
855
856
853
846
848
857
853
853
850
855
850
849
851
851
855
848
851
862

oo o oO oO oo oooccmcUcKmlmlcOCUcCOCUCcCOCUCcCOCUCcCOCUCcOUCcOCUCcOCcoOoOcCocOCUCcOCUCCOCUCcOCUCcOUCcCOC CO Oo oO

WWWWWWWwWWwWwHoww wow wow Ww
BHP PP PHP WWE AHP HAP HH A

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
10
10
10
10
12
11
10
12
12
12
12

©

10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000254
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 255 of 441

17:12:25
17:42:25
18:12:25
18:42:25
19:12:25
19:42:25
20:12:25
20:42:25
21:12:25
21:42:25
22:12:25
22:42:25
23:12:25
23:42:25
0:12:25
0:42:25
1:12:25
1:42:25
2:12:25
2:42:25
3:12:25
3:42:25
4:12:25
4:42:25
5:12:25
5:42:25
6:12:25
6:42:25
7:12:25
7:42:25
8:12:25
8:42:25
9:12:25
9:42:25
10:12:26
10:42:26
11:12:26
11:42:25
12:12:26
12:42:26
13:12:25
13:42:26
14:12:26
14:42:25
15:12:26
15:42:26
16:12:26

858
851
846
853
858
845
848
846
849
854
844
840
845
847
847
846
847
845
841
849
850
846
846
847
846
847
849
845
810
805
789
795
785
803
803
805
802
795
799
800
798
797
802
798
802
798
803

859
853
847
849
860
848
849
848
851
854
848
841
846
846
848
849
849
847
843
847
849
847
848
847
847
847
846
846
814
809
792
795
788
804
806
810
805
797
799
800
799
798
803
800
800
801
802

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

10
10
10
10
10
10
10
10
10
10
10
10
10
10
12
10
10
10
10
10
10
10
10
10
10
10
10

10

OOO OO OO

10
12
10
10
11
10
10
10
10
10
10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000255
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 256 of 441

16:42:26
17:12:26
17:42:26
18:12:26
18:42:26
19:12:26
19:42:26
20:12:26
20:42:26
21:12:26
21:42:26
22:12:26
22:42:26
23:12:27
23:42:26
0:12:26
0:42:26
1:12:26
1:42:27
2:12:27
2:42:26
3:12:26
3:42:26
4:12:26
4:42:26
5:12:26
5:42:27
6:12:27
6:42:26
7:12:27
7:42:26
8:12:26
8:42:27
9:12:26
9:42:26
10:12:26
10:42:26
11:12:26
11:42:26
12:12:26
12:42:26
13:12:27
13:42:27
14:12:27
14:42:27
15:12:27
15:42:27

802
805
800
797
801
796
791
796
802
802
801
793
808
797
797
806
804
803
808
805
810
802
800
804
807
803
806
812
804
803
804
804
810
801
802
806
797
808
806
806
806
803
803
804
809
802
808

805
806
802
801
803
797
792
796
803
806
802
794
801
800
798
804
805
807
805
805
813
805
803
805
807
804
810
814
806
804
806
806
805
806
802
807
798
808
809
807
806
807
804
805
813
804
808

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
33
34
34
34
34
33
33

PRPRPRP RRP BPP BBB BRP BPP BRP BP RPP BPP BB
ODO OCOOCO OOOO OOO OO ONNNTO OO

Oowoowo oO OHO HO OO OO

PPP RPP RPP PPB BPP PPB
WNN WWE WNP RPNN WWW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000256
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 257 of 441

16:12:27
16:42:27
17:12:27
17:42:27
18:12:27
18:42:27
19:12:27
19:42:27
20:12:27
20:42:27
21:12:27
21:42:27
22:12:27
22:42:27
23:12:27
23:42:28
0:12:27
0:42:27
1:12:27
1:42:27
2:12:27
2:42:27
3:12:27
3:42:27
4:12:27
4:42:27
5:12:27
5:42:27
6:12:27
6:42:27
7:12:27
7:42:28
8:12:27
8:42:27
9:12:27
9:42:28
10:12:27
10:42:28
11:12:28
11:42:28
12:12:28
12:42:28
13:12:28
13:42:28
14:12:28
14:42:28
15:12:28

807
801
802
806
808
805
802
804
801
802
807
804
804
801
802
807
806
796
805
808
807
807
806
803
805
804
804
807
807
807
780
779
778
767
772
773
770
768
774
773
768
769
767
766
766
769
771

808
803
804
805
805
809
803
807
805
802
805
804
805
802
802
807
808
798
805
805
806
807
807
804
806
806
808
810
807
810
785
781
780
773
771
772
772
772
770
771
770
771
771
767
767
771
775

WWW WWWwwwwwwwowWwowwwwowwWwwwwwwwwwwwwow www Ww
Wh Pw Pwww fh HWW WWWWwWwwwnwwnwww fF fPHhPWWW FW FW f fF

oo oO 0 0 000 00

13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
10
10
10
10
10
10
10
10
10
10
10

tS

33
33
33
33
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000257
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 258 of 441

15:42:28
16:12:28
16:42:28
17:12:28
17:42:28
18:12:28
18:42:28
19:12:28
19:42:28
20:12:28
20:42:28
21:12:28
21:42:28
22:12:28
22:42:28
23:12:28
23:42:28
0:12:28
0:42:28
1:12:28
1:42:28
2:12:28
2:42:28
3:12:28
3:42:28
4:12:28
4:42:28
5:12:28
5:42:28
6:12:28
6:42:28
7:12:28
7:42:29
8:12:29
8:42:28
9:12:28
9:42:29
10:12:29
10:42:29
11:12:29
11:42:29
12:12:29
12:42:29
13:12:29
13:42:29
14:12:29
14:42:29

769
776
772
771
770
778
770
769
773
770
770
772
769
769
771
766
768
772
768
769
764
775
768
768
768
766
773
773
774
770
771
769
768
770
770
767
769
768
771
772
771
773
776
775
779
776
780

770
779
772
774
772
781
772
771
771
772
773
775
771
771
774
766
772
771
775
770
764
770
769
769
769
766
770
773
776
772
772
771
769
770
771
775
770
769
773
771
774
775
775
779
782
776
782

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
36
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000258
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 259 of 441

15:12:29
15:42:29
16:12:29
16:42:29
17:12:29
17:42:29
18:12:29
18:42:29
19:12:29
19:42:29
20:12:29
20:42:29
21:12:29
21:42:29
22:12:29
22:42:29
23:12:29
23:42:29
0:12:29
0:42:29
1:12:29
1:42:30
2:12:29
2:42:29
3:12:29
3:42:30
4:12:30
4:42:30
5:12:30
5:42:29
6:12:30
6:42:30
7:12:30
7:42:30
8:12:30
8:42:30
9:12:30
9:42:30
10:12:30
10:42:30
11:12:30
11:42:30
12:12:30
12:42:30
13:12:30
13:42:30
14:12:30

778
775
780
771
777
780
774
776
774
776
773
772
772
774
772
778
777
778
779
774
772
773
775
777
771
777
775
775
772
775
776
779
753
747
752
753
745
748
743
749
749
749
752
751
750
751
750

782
777
782
773
777
776
777
776
774
782
774
776
773
775
773
776
778
779
781
777
773
773
776
781
775
779
777
776
774
775
776
775
757
751
754
756
748
750
744
751
750
752
752
752
752
753
753

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
31
31
30
31
30
31
30
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000259
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 260 of 441

14:42:30
15:12:30
15:42:30
16:12:30
16:42:30
17:12:30
17:42:30
18:12:30
18:42:30
19:12:30
19:42:30
20:12:30
20:42:30
21:12:30
21:42:31
22:12:30
22:42:30
23:12:30
23:42:31
0:12:31
0:42:31
1:12:28
1:42:28
2:12:28
2:42:28
3:12:28
3:42:28
4:12:28
4:42:28
5:12:28
5:42:28
6:12:29
6:42:28
7:12:28
7:42:28
8:12:28
8:42:28
9:12:28
9:42:29
10:12:29
10:42:29
11:12:29
11:42:29
12:12:29
12:42:29
13:12:29
13:42:29

750
750
751
746
749
751
754
752
751
753
758
754
753
749
744
752
756
752
742
741
752
755
746
744
750
752
754
748
745
753
752
750
747
751
754
754
760
745
754
755
755
750
757
759
754
755
755

752
752
751
747
750
750
755
754
754
753
760
749
757
752
748
752
759
754
745
745
749
753
750
745
751
757
752
749
746
754
754
753
748
750
754
756
762
746
757
762
755
751
757
755
756
757
755

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
30
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000260
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 261 of 441

14:12:29
14:42:29
15:12:29
15:42:29
16:12:29
16:42:29
17:12:29
17:42:29
18:12:29
18:42:29
19:12:29
19:42:29
20:12:29
20:42:29
21:12:29
21:42:29
22:12:29
22:42:29
23:12:29
23:42:29
0:12:29
0:42:30
1:12:29
1:42:30
2:12:30
2:42:29
3:12:29
3:42:29
4:12:29
4:42:29
5:12:29
5:42:29
6:12:29
6:42:29
7:12:29
7:42:29
8:12:29
8:42:29
9:12:29
9:42:29
10:12:29
10:42:29
11:12:30
11:42:29
12:12:29
12:42:29
13:12:29

756
757
754
753
756
756
755
753
756
757
755
756
755
751
751
754
759
754
756
752
752
751
755
755
756
756
754
749
757
755
755
757
758
757
751
763
772
765
754
754
764
762
761
757
761
763
763

756
756
756
755
756
757
756
754
755
756
758
756
755
754
753
754
757
756
758
755
752
751
755
757
759
759
757
753
758
758
757
759
754
760
751
764
774
764
755
755
762
764
762
760
764
765
764

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
27
28
27
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000261
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 262 of 441

13:42:30
14:12:30
14:42:30
15:12:30
15:42:30
16:12:30
16:42:30
17:12:30
17:42:30
18:12:30
18:42:30
19:12:30
19:42:30
20:12:30
20:42:30
21:12:30
21:42:30
22:12:30
22:42:30
23:12:30
23:42:30
0:12:30
0:42:30
1:12:30
1:42:30
2:12:30
2:42:30
3:12:30
3:42:30
4:12:30
4:42:30
5:12:30
5:42:30
6:12:30
6:42:30
7:12:30
7:42:30
8:12:30
8:42:30
9:12:31
9:42:30
10:12:30
10:42:30
11:12:30
11:42:30
12:12:30
12:42:31

762
761
763
763
759
761
760
765
762
759
764
765
760
758
761
762
764
766
762
757
760
760
763
760
761
762
766
761
762
765
762
760
760
765
762
762
752
751
750
754
754
747
752
751
751
745
753

763
763
762
763
764
762
761
762
762
762
763
768
762
759
763
766
764
764
763
759
763
762
763
762
762
763
766
764
766
765
765
763
761
766
764
764
753
757
753
759
756
753
753
753
749
746
754

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000262
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 263 of 441

13:12:31
13:42:31
14:12:31
14:42:31
15:12:31
15:42:31
16:12:31
16:42:31
17:12:31
17:42:31
18:12:31
18:42:31
19:12:31
19:42:31
20:12:31
20:42:31
21:12:31
21:42:31
22:12:31
22:42:31
23:12:31
23:42:31
0:12:31
0:42:31
1:12:31
1:42:31
2:12:31
2:42:31
3:12:31
3:42:31
4:12:31
4:42:31
5:12:31
5:42:31
6:12:31
6:42:31
7:12:31
7:42:31
8:12:31
8:42:31
9:12:31
9:42:32
10:12:32
10:42:32
11:12:32
11:42:32
12:12:32

749
748
750
751
753
751
755
757
751
752
752
751
750
751
755
753
754
755
755
748
747
746
751
752
752
748
752
752
756
753
754
747
751
750
758
754
751
760
757
751
762
753
756
758
760
756
759

754
748
753
753
757
752
755
758
753
753
753
753
751
751
753
757
756
754
753
749
748
747
752
754
753
750
753
756
758
757
755
749
750
750
762
759
754
760
758
750
759
754
761
762
766
757
758

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
34
33
33
33
33
33
34
33
33
33
33
33
34
34
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000263
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 264 of 441

12:42:32
13:12:32
13:42:32
14:12:32
14:42:32
15:12:32
15:42:32
16:12:32
16:42:32
17:12:32
17:42:32
18:12:32
18:42:32
19:12:32
19:42:32
20:12:32
20:42:32
21:12:32
21:42:32
22:12:32
22:42:32
23:12:32
23:42:32
0:12:32
0:42:32
1:12:32
1:42:32
2:12:32
2:42:32
3:12:32
3:42:32
4:12:32
4:42:32
5:12:33
5:42:32
6:12:32
6:42:32
7:12:32
7:42:33
8:12:32
8:42:32
9:12:32
9:42:32
10:12:32
10:42:32
11:12:32
11:42:32

760
761
757
759
763
758
760
760
760
755
757
758
763
760
763
768
781
779
771
776
767
784
777
774
774
780
782
780
780
780
776
775
780
773
782
779
779
776
792
800
800
782
787
794
791
790
793

760
764
762
758
765
761
759
759
763
757
758
759
764
759
766
768
783
779
773
777
767
787
782
780
775
779
783
780
781
779
780
778
781
778
778
779
779
779
794
802
797
787
787
795
793
791
794

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000264
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 265 of 441

12:12:32
12:42:33
13:12:33
13:42:33
14:12:33
14:42:33
15:12:33
15:42:33
16:12:34
16:42:34
17:12:33
17:42:33
18:12:33
18:42:33
19:12:33
19:42:33
20:12:33
20:42:33
21:12:33
21:42:33
22:12:33
22:42:33
23:12:33
23:42:33
0:12:33
0:42:33
1:12:33
1:42:33
2:12:33
2:42:33
3:12:33
3:42:33
4:12:33
4:42:33
5:12:33
5:42:33
6:12:33
6:42:34
7:12:33
7:42:33
8:12:33
8:42:33
9:12:33
9:42:33
10:12:33
10:42:34
11:12:33

798
797
793
797
798
795
795
796
793
796
790
804
799
799
792
789
788
792
795
794
797
804
789
776
802
795
789
786
792
800
799
789
790
795
793
799
792
792
790
757
757
751
764
752
753
754
750

799
793
794
797
797
796
797
798
796
797
793
803
801
803
791
790
789
793
794
794
797
808
791
778
796
800
792
788
792
802
802
791
790
797
797
801
792
792
769
755
758
752
765
758
757
754
751

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
31
32
32
32
32
32
32

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000265
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 266 of 441

11:42:33
12:12:33
12:42:34
13:12:34
13:42:33
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:34
17:42:34
18:12:34
18:42:34
19:12:34
19:42:34
20:12:34
20:42:34
21:12:34
21:42:34
22:12:34
22:42:35
23:12:34
23:42:34
0:12:34
0:42:34
1:12:34
1:42:34
2:12:34
2:42:34
3:12:35
3:42:34
4:12:34
4:42:34
5:12:34
5:42:34
6:12:34
6:42:34
7:12:34
7:42:34
8:12:34
8:42:34
9:12:34
9:42:34
10:12:34
10:42:34

754
758
751
760
753
755
748
761
752
759
756
737
749
794
759
740
751
767
748
748
758
757
756
759
748
750
755
760
752
748
754
753
761
737
757
728
740
716
697
726
741
718
695
709
713
699
697

756
759
752
756
755
757
748
763
759
761
760
737
746
785
762
742
752
769
752
747
756
761
757
755
750
751
758
764
754
750
755
755
764
738
758
724
743
719
698
722
744
724
696
711
717
702
698

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
31
32
32
32
32
32
31
32
32
32
32
32
31
32
32
32
32
32
31
32
31
32
32
32
32
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000266
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 267 of 441

11:12:34
11:42:35
12:12:34
12:42:34
13:12:34
13:42:34
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:35
17:42:35
18:12:35
18:42:35
19:12:35
19:42:35
20:12:35
20:42:35
21:12:35
21:42:35
22:12:35
22:42:35
23:12:35
23:42:35
0:12:35
0:42:35
1:12:32
1:42:33
2:12:33
2:42:33
3:12:33
3:42:33
4:12:33
4:42:33
5:12:33
5:42:33
6:12:33
6:42:33
7:12:33
7:42:33
8:12:33
8:42:33
9:12:33
9:42:33
10:12:33

697
704
720
718
705
707
713
718
711
710
728
713
709
712
716
722
704
699
719
728
710
709
720
720
714
716
708
718
718
716
711
717
717
715
716
710
711
714
715
714
714
714
629
589
608
590
552

698
705
723
720
707
708
715
721
713
709
731
718
711
715
720
725
708
699
716
732
711
710
720
723
715
715
709
716
718
717
713
716
717
719
719
711
713
716
717
716
715
700
626
592
610
595
554

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
32
32
32
32
32
32
31
31
32
32
32
31
32
32
32
31
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
31
32
32
32
32
32
32
32
32
19
20
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000267
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 268 of 441

10:42:33
11:12:34
11:42:33
12:12:33
12:42:33
13:12:33
13:42:34
14:12:33
14:42:33
15:12:33
15:42:33
16:12:33
16:42:34
17:12:34
17:42:33
18:12:33
18:42:33
19:12:33
19:42:33
20:12:33
20:42:33
21:12:34
21:42:33
22:12:34
22:42:33
23:12:34
23:42:33
0:12:33
0:42:33
1:12:33
1:42:33
2:12:34
2:42:34
3:12:33
3:42:33
4:12:33
4:42:34
5:12:33
5:42:34
6:12:34
6:42:34
7:12:34
7:42:34
8:12:34
8:42:34
9:12:34
9:42:34

552
610
599
597
600
594
596
603
599
594
597
597
596
597
595
598
599
598
597
597
596
597
598
597
593
598
600
597
608
597
596
595
599
599
596
594
601
599
600
597
597
598
581
580
558
566
565

563
607
603
601
603
596
598
606
598
596
599
601
599
598
596
598
599
601
603
599
598
598
601
600
596
598
599
598
610
601
600
597
599
606
598
595
598
606
599
597
598
602
585
579
561
567
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
19
19
19
19
19
19
19
20
20
19
19
19
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
19
20
20
20
20
20
20
20
20
20
19
20
20
20
20
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000268
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 269 of 441

10:12:34
10:42:34
11:12:34
11:42:34
12:12:34
12:42:34
13:12:34
13:42:34
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:34
17:42:34
18:12:34
18:42:34
19:12:34
19:42:34
20:12:35
20:42:34
21:12:34
21:42:34
22:12:34
22:42:34
23:12:34
23:42:34
0:12:34
0:42:35
1:12:35
1:42:34
2:12:35
2:42:34
3:12:35
3:42:35
4:12:35
4:42:35
5:12:35
5:42:35
6:12:35
6:42:35
7:12:35
7:42:35
8:12:35
8:42:35
9:12:35

563
561
566
571
562
561
567
567
564
566
563
562
564
563
564
564
566
565
562
563
566
564
561
561
566
568
560
564
566
565
565
566
564
564
563
566
566
560
564
566
563
565
589
591
587
566
561

564
563
568
570
565
563
567
567
568
569
566
565
567
565
564
566
565
567
564
566
566
566
568
563
566
569
566
566
567
567
567
568
566
567
566
567
570
563
567
570
566
566
588
595
592
575
563

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000269
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 270 of 441

9:42:35
10:12:36
10:42:35
11:12:35
11:42:35
12:12:35
12:42:35
13:12:35
13:42:35
14:12:35
14:42:35
15:12:35
15:42:35
16:12:35
16:42:35
17:12:35
17:42:35
18:12:36
18:42:35
19:12:36
19:42:35
20:12:36
20:42:36
21:12:36
21:42:35
22:12:35
22:42:36
23:12:36
23:42:36

0:12:35

0:42:36

1:12:35

1:42:35

2:12:36

2:42:36

3:12:36

8:13:56

8:43:56

9:27:47

9:57:47
10:27:47
10:57:47
11:27:47
11:57:47
12:27:48
12:57:48
13:27:47

571
567
562
569
567
567
567
567
567
566
566
566
566
571
573
562
565
566
569
567
567
565
568
562
569
570
562
565
561
565
565
569
567
568
559
567
567
567
565
566
567
567
569
562
571
569
563

573
572
565
571
569
570
570
570
571
570
567
568
570
569
577
566
568
568
569
570
569
567
569
566
570
563
564
567
569
567
566
569
570
569
564
570
571
569
570
567
568
569
564
563
575
569
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
37
38
37
37
37
37
37
37
37
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000270
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 271 of 441

13:57:47
14:27:48
14:57:47
15:27:47
15:57:47
16:27:47
16:57:47
17:27:47
17:57:47
18:27:47
18:57:47
19:27:47
19:57:47
20:27:47
20:57:47
21:27:47
21:57:48
22:27:47
22:57:47
23:27:47
23:57:47
0:27:47
0:57:47
1:27:47
1:57:48
2:27:48
2:57:48
3:27:48
3:57:48
4:27:48
4:57:48
5:27:48
5:57:48
6:27:48
6:57:48
7:27:48
7:57:48
8:27:48
8:57:48
9:27:48
9:57:48
10:27:48
10:57:48
11:27:48
11:57:48
12:27:48
12:57:48

562
565
566
568
566
567
563
568
573
570
561
561
561
564
561
573
563
571
579
573
566
574
573
574
573
571
575
577
573
574
578
573
570
574
574
576
582
582
580
578
577
581
582
577
582
583
582

565
567
567
570
569
569
565
570
575
570
565
560
564
567
565
578
566
572
581
576
570
573
574
577
576
574
570
581
576
575
580
577
573
576
578
576
583
584
583
582
578
582
583
581
582
584
582

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
37
37
37
37
37
37
37
37
37
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000271
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 272 of 441

13:27:48
13:57:48
14:27:48
14:57:48
15:27:48
15:57:48
16:27:48
16:57:48
17:27:48
17:57:48
18:27:48
18:57:48
19:27:48
19:57:48
20:27:48
20:57:48
21:27:48
21:57:48
22:27:48
22:57:48
23:27:48
23:57:49
0:27:48
0:57:48
1:27:48
1:57:48
2:27:48
2:57:48
3:27:48
3:57:48
4:27:48
4:57:48
5:27:49
5:57:49
6:27:49
6:57:49
7:27:49
7:57:49
8:27:49
8:57:49
9:27:49
9:57:49
10:27:49
10:57:49
11:27:49
11:57:49
12:27:49

581
579
582
579
579
580
580
580
580
582
571
583
577
576
570
579
579
573
574
576
577
574
573
573
576
575
576
574
579
576
575
576
575
574
573
572
590
588
587
585
622
640
637
631
633
636
642

586
580
583
583
584
583
583
586
583
588
572
582
578
580
573
578
579
577
576
578
577
575
577
573
581
576
580
578
579
579
577
577
578
574
574
573
587
591
591
589
623
642
639
634
635
638
643

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000272
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 273 of 441

12:57:49
13:27:49
13:57:49
14:27:49
14:57:49
15:27:49
15:57:49
16:27:49
16:57:49
17:27:49
17:57:49
18:27:49
18:57:49
19:27:49
19:57:49
20:27:49
20:57:49
21:27:49
21:57:49
22:27:49
22:57:49
23:27:49
23:57:49
0:27:49
0:57:50
1:27:49
1:57:50
2:27:50
2:57:50
3:27:50
3:57:49
4:27:50
4:57:50
5:27:50
5:57:50
6:27:49
6:57:49
7:27:49
7:57:49
8:27:49
8:57:50
9:27:49
9:57:49
10:27:49
10:57:50
11:27:49
11:57:50

632
635
631
637
640
631
634
636
637
628
630
634
648
633
634
632
632
645
633
634
629
641
637
633
632
634
634
633
633
637
640
635
633
633
642
677
700
701
705
707
704
703
698
706
706
702
701

635
637
636
635
639
635
636
640
641
631
632
638
653
638
637
633
632
645
638
636
631
644
640
636
633
635
635
634
635
640
643
639
634
633
645
678
702
701
706
709
710
706
701
707
709
705
702

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
25
25
25
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000273
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 274 of 441

12:27:50
12:57:50
13:27:50
13:57:50
14:27:50
14:57:50
15:27:50
15:57:50
16:27:50
16:57:50
17:27:50
17:57:50
18:27:50
18:57:50
19:27:50
19:57:50
20:27:50
20:57:50
21:27:50
21:57:50
22:27:50
22:57:50
23:27:50
23:57:51
0:27:50
0:57:50
1:27:50
1:57:50
2:27:50
2:57:51
3:27:51
3:57:50
4:27:50
4:57:51
5:27:50
5:57:50
6:27:50
6:57:50
7:27:50
7:57:50
8:27:51
8:57:51
9:27:51
9:57:51
10:27:51
10:57:51
11:27:51

706
705
704
701
705
705
705
706
703
703
709
702
700
706
704
700
705
707
703
703
699
702
702
706
706
703
701
701
702
704
707
704
699
703
703
706
690
687
686
684
692
686
685
691
687
685
689

704
707
707
704
707
707
705
710
708
705
711
706
700
705
706
700
704
711
708
706
700
704
702
704
705
708
703
703
703
705
708
707
702
705
707
710
693
689
688
687
689
688
687
689
686
687
690

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
26
26
25
26
26
25
26
25
25
26
25
25
26
25
25
26
26
25
26
25
25
25
26
25
25
26
26
25
25
26
26
26
26
25
26
26
25
26
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000274
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 275 of 441

11:57:51
12:27:51
12:57:51
13:27:51
13:57:51
14:27:51
14:57:51
15:27:51
15:57:51
16:27:51
16:57:51
17:27:51
17:57:51
18:27:51
18:57:51
19:27:51
19:57:51
20:27:51
20:57:51
21:27:51
21:57:52
22:27:51
22:57:51
23:27:51
23:57:52
0:27:51
0:57:51
1:27:51
1:57:52
2:27:51
2:57:52
3:27:52
3:57:52
4:27:52
4:57:52
5:27:52
5:57:52
6:27:52
6:57:52
7:27:52
7:57:52
8:27:52
8:57:52
9:27:52
9:57:52
10:27:52
10:57:52

684
690
688
689
692
686
691
687
687
692
691
687
690
694
689
687
689
687
691
687
687
688
683
693
690
691
689
687
685
689
689
687
693
693
691
688
688
685
687
693
687
684
690
693
689
687
688

685
691
689
688
692
690
693
689
689
692
693
689
693
697
690
689
692
697
695
689
689
690
683
691
691
693
690
687
686
691
691
688
690
696
690
691
691
687
688
696
689
689
689
695
692
690
690

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
14
14
15
15
15
14
14
15
14
14
14
14
14
15
15
15
15
14
14
15
15
15
14
15
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000275
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 276 of 441

11:27:52
11:57:52
12:27:52
12:57:52
13:27:52
13:57:52
14:27:52
14:57:52
15:27:52
15:57:52
16:27:52
16:57:52
17:27:53
17:57:52
18:27:52
18:57:52
19:27:52
19:57:52
20:27:52
20:57:52
21:27:52
21:57:52
22:27:52
22:57:53
23:27:53
23:57:52
0:27:52
0:57:53
1:27:52
1:57:52
2:27:53
2:57:53
3:27:52
3:57:52
4:27:53
4:57:53
5:27:53
5:57:53
6:27:53
6:57:53
7:27:53
7:57:53
8:27:53
8:57:53
9:27:53
9:57:53
10:27:53

689
688
689
688
689
692
691
686
690
682
691
688
692
690
682
687
687
695
693
689
686
690
691
686
689
689
694
695
683
683
691
691
693
688
684
684
689
691
691
690
706
714
714
715
714
719
711

690
689
690
689
692
692
691
689
692
685
695
692
692
693
683
686
689
696
695
690
687
692
686
687
690
691
696
695
685
687
689
692
697
691
687
686
690
689
693
692
707
716
715
718
716
722
713

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000276
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 277 of 441

10:57:53
11:27:53
11:57:53
12:27:53
12:57:53
13:27:53
13:57:53
14:27:53
14:57:53
15:27:53
15:57:53
16:27:53
16:57:53
17:27:53
17:57:53
18:27:53
18:57:53
19:27:53
19:57:53
20:27:53
20:57:53
21:27:53
21:57:53
22:27:54
22:57:53
23:27:53
23:57:53
0:27:53
0:57:53
1:27:54
1:57:53
2:27:53
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:54
8:27:54
8:57:54
9:27:54
9:57:54

713
714
715
716
716
721
713
712
717
717
716
716
718
714
715
717
720
724
721
717
718
712
712
716
714
710
714
713
712
710
712
711
710
706
713
712
710
709
705
708
710
716
724
723
732
724
731

715
714
717
717
717
716
715
715
716
716
718
718
717
722
716
716
723
727
725
717
715
714
714
717
716
711
716
712
714
712
714
712
712
708
712
717
713
711
706
710
712
715
724
724
731
725
732

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000277
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 278 of 441

10:27:54
10:57:54
11:27:54
11:57:54
12:27:54
12:57:54
13:27:54
13:57:54
14:27:54
14:57:54
15:27:54
15:57:54
16:27:54
16:57:54
17:27:54
17:57:54
18:27:54
18:57:54
19:27:54
19:57:54
20:27:54
20:57:54
21:27:54
21:57:54
22:27:54
22:57:54
23:27:54
23:57:54
0:27:54
0:57:54
1:27:54
1:57:54
2:27:54
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:55
8:27:54
8:57:55
9:27:55

737
728
733
731
730
727
730
723
728
727
730
737
721
718
717
723
740
729
724
714
719
724
727
726
723
725
726
722
721
727
732
725
723
723
731
733
728
722
731
724
727
723
725
731
728
728
726

738
732
736
732
732
727
732
725
727
726
733
737
724
722
722
725
738
731
726
716
719
725
728
730
723
726
727
722
722
726
735
728
725
723
731
735
732
724
725
727
727
724
725
732
730
732
728

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000278
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 279 of 441

9:57:55
10:27:55
10:57:55
11:27:55
11:57:55
12:27:55
12:57:55
13:27:55
13:57:55
14:27:55
14:57:55
15:27:55
15:57:55
16:27:55
16:57:55
17:27:55
17:57:55
18:27:55
18:57:55
19:27:55
19:57:55
20:27:55
20:57:55
21:27:56
21:57:55
22:27:55
22:57:55
23:27:55
23:57:55

0:27:55

0:57:55

1:27:55

1:57:55

2:27:55

2:57:55

3:27:56

3:57:55

4:27:55

4:57:56

5:27:55

5:57:56

6:27:56

6:57:55

7:27:55

7:57:55

8:27:56

8:57:55

727
728
726
730
728
723
732
728
728
729
729
730
728
724
724
729
732
726
727
725
728
726
726
728
730
731
731
731
729
728
726
722
727
729
728
728
727
729
728
724
726
733
726
727
746
746
743

729
728
731
733
730
724
734
730
730
730
730
730
731
725
725
729
730
728
728
732
730
726
727
728
729
730
733
734
735
730
729
723
725
728
728
729
729
729
729
727
727
736
728
727
745
749
748

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000279
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 280 of 441

9:27:56
9:57:55
10:27:56
10:57:56
11:27:55
11:57:56
12:27:56
12:57:56
13:27:56
13:57:56
14:27:56
14:57:56
15:27:56
15:57:56
16:27:56
16:57:56
17:27:56
17:57:56
18:27:56
18:57:56
19:27:56
19:57:56
20:27:56
20:57:56
21:27:56
21:57:56
22:27:56
22:57:56
23:27:56
23:57:56
0:27:56
0:57:56
1:27:56
1:57:56
2:27:56
2:57:56
3:27:56
3:57:56
4:27:56
4:57:56
5:27:56
5:57:56
6:27:56
6:57:56
7:27:56
7:57:56
8:27:56

743
754
757
762
759
758
759
765
758
757
760
759
763
759
757
760
762
762
763
759
759
758
763
762
762
758
757
758
757
760
762
762
767
756
756
759
762
759
759
763
761
759
759
763
760
756
760

745
754
758
760
761
761
760
766
760
760
762
760
761
760
758
760
766
763
764
761
764
760
761
761
760
758
758
757
759
760
760
760
768
757
757
760
761
760
761
765
763
760
760
766
761
758
760

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
14
15
15
15
15
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000280
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 281 of 441

8:57:56
9:27:56
9:57:56
10:27:56
10:57:56
11:27:57
11:57:57
12:27:57
12:57:57
13:27:57
13:57:57
14:27:57
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:57
19:57:57
20:27:57
20:57:57
21:27:57
21:57:57
22:27:57
22:57:57
23:27:57
23:57:57
0:27:57
0:57:57
1:27:54
1:57:54
2:27:54
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:54

762
763
762
762
764
763
760
764
767
764
763
767
763
760
767
760
758
764
763
760
760
765
768
758
761
762
758
761
761
760
768
765
764
761
761
767
767
764
766
763
762
763
761
763
765
763
765

764
765
763
764
764
765
762
763
767
764
764
763
763
763
768
760
758
762
766
766
759
768
770
760
760
763
760
762
764
763
764
764
764
763
763
769
764
765
766
766
764
763
761
764
764
766
768

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
15
15
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
14
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000281
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 282 of 441

8:27:55
8:57:54
9:27:55
9:57:55
10:27:55
10:57:54
11:27:54
11:57:55
12:27:55
12:57:55
13:27:55
13:57:55
14:27:55
14:57:55
15:27:55
15:57:55
16:27:55
16:57:55
17:27:55
17:57:55
18:27:55
18:57:55
19:27:55
19:57:55
20:27:55
20:57:55
21:27:55
21:57:55
22:27:55
22:57:55
23:27:55
23:57:55
0:27:55
0:57:55
1:27:55
1:57:55
2:27:55
2:57:55
3:27:56
3:57:56
4:27:55
4:57:55
5:27:55
5:57:55
6:27:55
6:57:55
7:27:55

764
760
759
767
767
766
768
767
761
763
769
770
766
763
765
768
768
768
764
768
769
764
763
765
769
769
764
764
761
766
766
767
765
766
768
764
766
766
771
768
763
768
766
766
763
766
763

763
762
759
766
766
768
768
767
763
764
771
771
768
764
768
766
769
769
766
771
768
766
764
765
771
768
766
768
762
767
768
768
766
767
769
765
767
767
772
770
765
766
770
770
764
771
766

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
19
20
19
19
20
20
19
20
20
20
19
20
19
20
19
20
20
20
20
20
20
20
20
19
20
20
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000282
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 283 of 441

7:57:55
8:27:55
8:57:55
9:27:55
9:57:56
10:27:55
10:57:55
11:27:56
11:57:56
12:27:56
12:57:55
13:27:55
13:57:55
14:27:56
14:57:56
15:27:56
15:57:56
16:27:56
16:57:56
17:27:56
17:57:56
18:27:56
18:57:56
19:27:56
19:57:56
20:27:56
20:57:56
21:27:56
21:57:56
22:27:56
22:57:56
23:27:56
23:57:56
0:27:56
0:57:56
1:27:56
1:57:56
2:27:56
2:57:56
3:27:56
3:57:56
4:27:56
4:57:56
5:27:56
5:57:56
6:27:56
6:57:56

766
766
761
762
764
763
763
762
763
762
767
767
764
763
764
766
763
760
767
760
765
767
759
764
758
767
762
762
762
759
772
762
761
760
759
763
765
762
762
764
760
765
770
766
759
761
765

768
765
762
762
764
763
763
762
763
763
766
765
765
764
765
768
763
761
763
761
765
771
761
764
759
769
768
764
764
761
775
770
763
762
763
763
765
765
764
764
760
766
772
766
761
761
766

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
24
24
24
24
24
24
24
24
24
26
26
25
25
25
25
26
25
25
25
26
25
25
25
25
26
25
25
26
26
25
26
26
26
26
26
26
26
26
26
26
25
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000283
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 284 of 441

7:27:56
7:57:56
8:27:56
8:57:56
9:27:56
9:57:56
10:27:56
10:57:56
11:27:56
11:57:56
12:27:56
12:57:57
13:27:56
13:57:56
14:27:56
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:57
19:57:57
20:27:57
20:57:57
21:27:57
21:57:57
22:27:57
22:57:57
23:27:57
23:57:57
0:27:57
0:57:57
1:27:57
1:57:57
2:27:57
2:57:57
3:27:57
3:57:57
4:27:57
4:57:57
5:27:57
5:57:57
6:27:57

771
771
763
759
760
757
751
758
760
761
761
760
760
766
762
760
761
759
762
760
758
762
763
763
758
763
763
761
756
760
764
759
760
761
763
758
763
763
755
759
762
763
759
757
765
765
761

774
772
764
761
762
760
752
758
761
761
761
764
761
766
765
762
762
761
761
762
758
758
765
761
762
761
765
763
758
760
766
760
761
761
764
762
765
765
756
760
761
765
761
761
767
767
761

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
25
24
24
24
24
24
24
23
24
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26
26
25
25
25
25
26
26
25
25
25
26
25
25
25
26
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000284
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 285 of 441

6:57:57
7:27:57
7:57:57
8:27:57
8:57:57
9:27:57
9:57:57
10:27:57
10:57:57
11:27:57
11:57:57
12:27:57
12:57:57
13:27:57
13:57:57
14:27:57
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:58
19:57:58
20:27:58
20:57:58
21:27:58
21:57:58
22:27:58
22:57:58
23:27:58
23:57:58
0:27:58
0:57:58
1:27:58
1:57:58
2:27:58
2:57:58
3:27:58
3:57:58
4:27:58
4:57:58
5:27:58
5:57:58

762
757
764
760
760
758
761
762
767
760
755
764
761
762
764
760
759
758
761
765
748
753
773
762
755
755
758
761
761
761
753
758
765
762
755
749
762
768
761
758
760
752
761
757
759
763
765

762
759
762
764
762
761
764
761
768
761
757
760
763
762
766
762
761
760
762
766
752
751
774
762
757
755
759
761
764
764
754
758
766
765
755
753
762
770
765
758
762
756
762
759
759
765
768

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
25
25
26
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26
25
26
25
25
25
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000285
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 286 of 441

6:27:58
6:57:58
7:27:58
7:57:58
8:27:58
8:57:58
9:27:58
9:57:58
10:27:58
10:57:58
11:27:58
11:57:58
12:27:58
12:57:58
13:27:58
13:57:58
14:27:58
14:57:58
15:27:58
15:57:58
16:27:58
16:57:58
17:27:58
17:57:59
18:27:58
18:57:58
19:27:58
19:57:59
20:27:59
20:57:59
21:27:59
21:57:59
22:27:59
22:57:59
23:27:59
23:57:59
0:27:59
0:57:59
1:27:59
1:57:59
2:27:59
2:57:59
3:27:59
3:57:59
4:27:59
4:57:59
5:27:59

757
765
759
754
739
719
728
730
725
732
728
729
726
731
730
727
731
733
728
725
732
733
729
723
721
745
739
730
718
722
737
730
725
723
724
732
732
719
726
735
731
723
725
734
733
731
730

759
762
759
754
741
721
728
730
727
734
729
730
727
729
730
729
729
733
735
726
730
734
733
725
723
748
743
735
721
723
738
733
725
724
724
729
730
720
728
737
735
725
726
736
731
729
730

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
25
26
25
25
25
26
26
25
25
25
25
25
25
25
25
25
25
26
26
25
25
25
25
25
26
25
25
25
26
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000286
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 287 of 441

5:57:59
6:27:59
6:57:59
7:27:59
7:57:59
8:27:59
8:57:59
9:27:59
9:57:59
10:27:59
12:02:34
12:32:34
13:02:34
13:32:34
14:02:34
14:32:34
15:02:34
15:32:34
16:02:34
16:32:34
17:02:34
17:32:34
18:02:34
18:32:34
19:02:35
19:32:35
20:02:35
20:32:34
21:02:34
21:32:34
22:02:34
22:32:34
23:02:34
23:32:34
0:02:34
0:32:34
1:02:34
1:32:34
2:02:34
2:32:35
3:02:35
3:32:35
4:02:35
4:32:35
5:02:35
5:32:35
6:02:35

728
729
731
728
730
730
736
732
722
732
734
737
736
734
735
735
736
737
737
734
733
732
733
735
737
734
727
733
739
738
729
735
733
730
732
736
735
735
730
732
733
734
733
728
735
735
735

727
730
732
735
731
732
737
736
723
733
735
738
736
735
733
735
735
735
734
736
734
733
734
735
736
737
729
734
735
740
729
735
735
731
733
735
735
735
731
733
734
735
733
737
734
735
737

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000287
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 288 of 441

6:32:35
7:02:35
7:32:35
8:02:35
8:32:35
9:02:36
9:32:35
10:02:35
10:32:35
11:02:35
11:32:35
12:02:35
12:32:35
13:02:35
13:32:35
14:02:35
14:32:35
15:02:35
15:32:35
16:02:35
16:32:35
17:02:35
17:32:36
18:02:35
18:32:35
19:02:35
19:32:35
20:02:35
20:32:35
21:02:35
21:32:35
22:02:35
22:32:35
23:02:36
23:32:35
0:02:35
0:32:35
1:02:35
1:32:36
2:02:36
2:32:36
3:02:36
3:32:36
4:02:36
4:32:36
5:02:36
5:32:36

733
739
737
736
741
740
740
735
740
739
740
740
738
739
739
741
741
740
740
737
742
738
741
742
733
736
738
740
739
741
742
738
734
736
738
739
739
740
738
738
743
739
740
739
741
738
737

735
741
739
737
740
745
741
737
740
740
740
740
739
738
740
739
738
739
742
739
744
740
741
741
735
737
739
744
741
740
743
741
735
737
739
740
741
740
741
738
739
741
739
739
740
742
738

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
25
25
25
25
25
25
25
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
14
14
15
15
14
14
15
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000288
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 289 of 441

6:02:36
6:32:36
7:02:36
7:32:36
8:02:36
8:32:36
9:02:36
9:32:36
10:02:36
10:32:36
11:02:36
11:32:36
12:02:36
12:32:36
13:02:36
13:32:36
14:02:36
14:32:36
15:02:36
15:32:36
16:02:36
16:32:36
17:02:36
17:32:36
18:02:36
18:32:36
19:02:37
19:32:36
20:02:37
20:32:36
21:02:36
21:32:37
22:02:37
22:32:36
23:02:37
23:32:36
0:02:36
0:32:36
1:02:36
1:32:36
2:02:36
2:32:36
3:02:36
3:32:36
4:02:36
4:32:36
5:02:36

739
743
741
741
741
734
735
738
741
736
736
740
737
737
740
739
744
740
739
739
745
736
737
743
739
743
742
740
736
737
736
736
738
736
742
740
735
733
736
746
743
731
734
742
743
737
737

739
739
742
740
744
735
737
738
743
738
736
739
738
738
739
739
741
745
740
738
739
737
737
739
742
739
742
738
740
740
738
737
738
736
739
741
737
734
736
748
745
732
735
742
746
740
739

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000289
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 290 of 441

5:32:36
6:02:37
6:32:37
7:02:37
7:32:37
8:02:37
8:32:37
9:02:37
9:32:37
10:02:37
10:32:37
11:02:37
11:32:37
12:02:37
12:32:37
13:02:37
13:32:37
14:02:37
14:32:37
15:02:37
15:32:37
16:02:37
16:32:37
17:02:37
17:32:37
18:02:37
18:32:37
19:02:37
19:32:37
20:02:37
20:32:37
21:02:37
21:32:37
22:02:37
22:32:37
23:02:37
23:32:37
0:02:37
0:32:37
1:02:37
1:32:37
2:02:37
2:32:37
3:02:37
3:32:37
4:02:38
4:32:38

742
740
739
739
729
723
724
722
719
715
725
727
718
720
719
720
726
725
722
725
729
718
723
725
724
723
722
724
732
730
723
720
719
725
722
721
726
723
719
721
723
727
726
725
723
723
722

739
741
740
739
732
726
726
726
720
717
725
730
722
722
721
721
724
725
725
725
731
724
725
724
725
725
723
727
733
732
725
721
719
722
723
722
723
725
719
722
724
724
725
725
728
724
725

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
15
15
15
15
15
15
15
14
14
14
14
14
14
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000290
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 291 of 441

5:02:38
5:32:38
6:02:38
6:32:38
7:02:38
7:32:38
8:02:38
8:32:38
9:02:38
9:32:38
10:02:38
10:32:38
11:02:38
11:32:38
12:02:38
12:32:38
13:02:38
13:32:38
14:02:38
14:32:38
15:02:38
15:32:38
16:02:38
16:32:38
17:02:38
17:32:38
18:02:38
18:32:39
19:02:38
19:32:39
20:02:38
20:32:39
21:02:39
21:32:39
22:02:38
22:32:39
23:02:39
23:32:39
0:02:39
0:32:39
1:02:39
1:32:38
2:02:39
2:32:39
3:02:39
3:32:39
4:02:39

720
722
725
725
724
721
720
722
717
717
719
717
716
712
714
712
715
718
715
715
720
718
713
712
710
717
713
710
723
718
716
712
714
719
710
712
713
720
716
716
715
710
714
717
720
711
716

722
724
723
725
727
723
723
724
719
718
721
719
716
714
714
715
715
720
715
716
716
716
714
714
712
716
717
710
724
720
716
713
714
721
713
714
713
724
717
717
717
712
715
719
723
713
715

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
13
13
13
14
14
13
13
13
13
13
13
13
13
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000291
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 292 of 441

4:32:39
5:02:39
5:32:39
6:02:39
6:32:39
7:02:39
7:32:39
8:02:39
8:32:40
9:02:39
9:32:39
10:02:39
10:32:39
11:02:39
11:32:39
12:02:39
12:32:39
13:02:40
13:32:40
14:02:39
14:32:39
15:02:39
15:32:39
16:02:39
16:32:39
17:02:39
17:32:39
18:02:39
18:32:39
19:02:39
19:32:40
20:02:39
20:32:39
21:02:40
21:32:39
22:02:40
22:32:39
23:02:39
23:32:39
0:02:39
0:32:39
1:02:39
1:32:39
2:02:39
2:32:40
3:02:40
3:32:40

717
713
714
713
713
721
709
709
709
704
713
711
708
707
708
712
708
712
711
714
708
708
708
711
712
714
709
708
707
712
708
709
709
707
711
711
712
711
710
707
707
706
708
716
708
707
713

716
714
715
714
715
723
716
711
710
706
711
714
710
708
708
713
709
709
710
716
710
709
709
710
712
716
712
710
708
710
709
710
709
709
710
709
714
711
712
708
708
706
711
718
710
708
712

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

PRPrPrRPP RPE
fF PH HS HH HL

noonuwunnrnnrnnronnrntporurnrwnanrnwnonrAannunnrununonrnnrnonsp un nrsp PUK aon fs fs

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000292
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 293 of 441

4:02:40
4:32:40
5:02:40
5:32:40
6:02:40
6:32:40
7:02:40
7:32:40
8:02:40
8:32:40
9:02:40
9:32:40
10:02:40
10:32:41
11:02:40
11:32:40
12:02:41
12:32:40
13:02:41
13:32:41
14:02:41
14:32:40
15:02:40
15:32:40
16:02:40
16:32:40
17:02:40
17:32:40
18:02:40
18:32:41
19:02:41
19:32:40
20:02:40
20:32:41
21:02:41
21:32:41
22:02:40
22:32:40
23:02:41
23:32:41
0:02:40
0:32:41
1:02:41
1:32:41
2:02:41
2:32:41
3:02:41

714
707
704
713
717
711
716
721
730
728
721
713
718
721
716
721
720
719
721
721
716
721
719
724
721
720
719
721
718
723
723
724
716
717
721
728
725
715
718
736
724
718
711
709
721
719
720

716
708
705
715
721
715
721
721
731
729
726
713
717
722
718
721
721
721
721
722
717
721
721
721
723
720
721
723
719
721
725
726
718
716
721
732
728
717
718
734
725
721
712
711
721
719
720

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnnronrnrnonrnwnronrwnnArnuwnonrnnununnrnnunonrnnrnnuwnnrnnwArnnunwAnwnunonnunuwnunoaaonn

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000293
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 294 of 441

3:32:41
4:02:41
4:32:41
5:02:41
5:32:42
6:02:41
6:32:41
7:02:41
7:32:42
8:02:41
8:32:41
9:02:42
9:32:41
10:02:41
10:32:41
11:02:41
11:32:42
12:02:41
12:32:42
13:02:41
13:32:41
14:02:41
14:32:41
15:02:41
15:32:42
16:02:42
16:32:41
17:02:41
17:32:42
18:02:42
18:32:42
19:02:42
19:32:42
20:02:42
20:32:42
21:02:42
21:32:42
22:02:42
22:32:42
23:02:42
23:32:42
0:02:42
0:32:42
1:02:42
1:32:43
2:02:42
2:32:42

717
721
722
715
713
720
721
715
688
678
680
679
679
681
677
681
684
676
681
684
684
682
681
684
682
682
681
679
678
680
681
681
681
685
684
681
676
676
682
680
685
682
682
680
679
677
679

717
722
722
718
714
721
721
710
690
680
682
681
681
683
678
682
686
679
682
682
685
682
685
685
682
685
683
681
682
683
682
681
682
687
686
684
678
677
682
682
687
685
684
682
681
679
680

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oOwmnvvuovovnovuowmnvnovnovno vo vo UW HO WHO WHO HO HO HO HO HO HHO HHH HO HHO HOH HO HO UM UWn Manan

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000294
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 295 of 441

3:02:42
3:32:42
4:02:42
4:32:42
5:02:42
5:32:42
6:02:42
6:32:42
7:02:42
7:32:42
8:02:42
8:32:42
9:02:42
9:32:42
10:02:42
10:32:42
11:02:42
11:32:43
12:02:42
12:32:42
13:02:43
13:32:42
14:02:43
14:32:42
15:02:42
15:32:43
16:02:43
16:32:43
17:02:42
17:32:43
18:02:42
18:32:42
19:02:43
19:32:43
20:02:42
20:32:42
21:02:42
21:32:42
22:02:42
22:32:43
23:02:43
23:32:42
0:02:43
0:32:42
1:02:42
1:32:42
2:02:42

682
679
678
678
682
684
679
677
680
681
665
663
662
664
666
668
662
663
662
662
662
663
666
664
665
668
666
667
662
668
675
665
665
662
660
660
673
656
653
662
665
667
662
654
669
662
666

682
683
680
679
680
687
682
680
681
681
667
665
662
666
670
671
663
664
664
664
668
664
665
666
668
665
669
668
664
663
678
667
667
664
661
661
676
660
654
663
665
673
665
655
672
664
666

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

O©oUO HU UO WMO wWwWOWOWOnMDMnDnwWwWOonwnnwnnvNnwmnnwnwWwnownnwnwnownnwuowmnnwmnnwnnwnnwnwnovwvuonwnnvnovnvo vn uo YN HYD HO HO OO OW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000295
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 296 of 441

2:32:43
3:02:42
3:32:42
4:02:42
4:32:42
5:02:42
5:32:43
6:02:43
6:32:43
7:02:43
7:32:43
8:02:43
8:32:43
9:02:43
9:32:43
10:02:43
10:32:43
11:02:44
11:32:43
12:02:43
12:32:43
13:02:43
13:32:43
14:02:43
14:32:44
15:02:43
15:32:43
16:02:43
16:32:44
17:02:43
17:32:44
18:02:43
18:32:43
19:02:43
19:32:44
20:02:43
20:32:43
21:02:43
21:32:43
22:02:44
22:32:43
23:02:44
23:32:44
0:02:44
0:32:44
1:02:44
1:32:43

662
667
668
664
664
663
660
667
665
661
657
625
600
601
600
605
613
613
610
604
610
609
614
610
605
610
608
612
610
613
609
614
609
603
605
612
614
612
608
611
612
613
610
603
606
607
612

664
668
671
668
666
665
661
669
668
663
658
626
603
603
601
605
615
616
614
606
612
610
617
612
608
612
608
614
608
618
611
614
614
605
607
611
615
615
610
612
612
614
612
604
608
607
617

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnnrnnrnonrnwnronrnnnrnuwnonrnnununwnnrnununonrnnrnuwnonrAunoaAnununnweuownwowmnuwnonwnwnow wo WoO Ww

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000296
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 297 of 441

2:02:44
2:32:44
3:02:44
3:32:44
4:02:44
4:32:44
5:02:44
5:32:44
6:02:44
6:32:44
7:02:44
7:32:44
8:02:44
8:32:44
9:02:44
9:32:44
10:02:44
10:32:44
11:02:44
11:32:44
12:02:44
12:32:44
13:02:44
13:32:44
14:02:44
14:32:44
15:02:44
15:32:44
16:02:44
16:32:44
17:02:44
17:32:44
18:02:44
18:32:44
19:02:45
19:32:45
20:02:44
20:32:44
21:02:44
21:32:44
22:02:44
22:32:44
23:02:44
23:32:45
0:02:45
0:32:44
1:02:45

608
609
606
610
613
609
608
611
609
609
607
597
590
594
592
591
595
593
595
592
589
595
593
596
594
602
596
592
593
595
596
601
593
595
595
590
595
592
586
594
596
601
601
587
595
594
597

611
611
608
612
611
612
610
611
610
609
610
601
596
595
593
592
601
595
598
596
591
597
594
599
597
603
597
595
595
597
601
599
596
598
599
594
598
593
588
595
593
605
604
589
597
594
596

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo oO oO oc ooocoocoodolmlmlctmlCcUOCCcCOCCcOUcCUCOWCCcCOCUCCOCUCWOCCcCOOUUCLUNNNrCUAA UMN Anon Mn onan ono ae aeeele 0

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000297
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 298 of 441

1:32:45
2:02:45
2:32:45
3:02:45
3:32:45
4:02:45
4:32:45
5:02:45
5:32:45
6:02:45
6:32:45
7:02:45
7:32:45
8:02:45
8:32:45
9:02:45
9:32:45
10:02:45
10:32:46
11:02:45
11:32:45
12:02:45
12:32:45
13:02:45
13:32:46
14:02:45
14:32:46
15:02:45
15:32:46
16:02:45
16:32:45
17:02:45
17:32:45
18:02:45
18:32:45
19:02:45
19:32:45
20:02:45
20:32:45
21:02:45
21:32:45
22:02:45
22:32:45
23:02:46
23:32:46
0:02:46
0:32:46

591
595
601
594
594
595
595
597
594
593
595
588
588
582
583
573
574
574
574
581
583
578
581
582
581
585
578
578
587
584
582
581
575
584
589
573
582
587
579
581
585
577
579
581
579
578
581

597
595
604
598
600
599
596
596
597
596
598
592
591
584
585
574
574
574
574
583
584
579
583
586
585
587
581
581
588
583
586
587
575
587
591
578
582
588
582
583
585
581
580
585
580
582
581

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000298
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 299 of 441

1:02:45
1:32:45
2:02:46
2:32:46
3:02:45
7:47:34
8:17:34
8:47:34
9:17:34
9:47:34
10:17:34
10:47:34
11:17:34
11:47:34
12:17:34
12:47:34
13:17:34
13:47:34
14:17:34
14:47:34
15:17:34
15:47:34
16:17:35
16:47:34
17:17:34
17:47:35
18:17:35
18:47:35
19:17:35
19:47:35
20:17:35
20:47:35
21:17:35
21:47:35
22:17:35
22:47:35
23:17:35
23:47:35
0:17:35
0:47:35
1:17:36
1:47:35
2:17:35
2:47:35
3:17:35
3:47:36
4:17:35

581
581
584
581
580
543
551
556
560
556
557
563
559
553
556
559
559
559
559
560
555
557
557
559
557
553
556
560
558
557
558
559
560
559
556
556
556
558
555
559
557
556
559
552
556
558
559

585
585
588
584
583
551
550
557
561
556
559
565
563
556
556
561
555
559
561
563
560
559
560
561
561
554
558
559
559
559
559
559
561
561
558
558
556
559
556
561
560
560
560
554
558
560
563

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnonronrnonrnwnronnrnrnuwnonrnnununwnnrnnunonnrnnuwnonrnwArnnunwAnunwnunnoeToca0oco0eo0o0d }

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000299
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 300 of 441

4:47:35
5:17:35
5:47:35
6:17:35
6:47:35
7:17:35
7:47:35
8:17:35
8:47:35
9:17:36
9:47:35
10:17:35
10:47:36
11:17:35
11:47:35
12:17:35
12:47:36
13:17:36
13:47:35
14:17:36
14:47:36
15:17:36
15:47:36
16:17:35
16:47:36
17:17:35
17:47:36
18:17:36
18:47:36
19:17:36
19:47:36
20:17:36
20:47:36
21:17:36
21:47:36
22:17:36
22:47:36
23:17:36
23:47:36
0:17:36
0:47:36
1:17:36
1:47:36
2:17:37
2:47:36
3:17:36
3:47:36

556
558
558
557
559
555
534
535
561
562
560
565
564
561
561
560
561
562
562
564
562
561
560
563
566
563
564
559
563
565
562
566
565
561
559
559
565
565
561
559
562
566
562
562
561
564
564

560
562
563
561
563
560
536
536
563
564
562
564
566
564
564
562
563
563
563
566
567
564
563
564
567
566
566
561
564
564
565
569
569
565
561
561
563
565
563
562
565
566
564
566
564
567
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

ounnrunrnunanaun om

PRP RPP PRP BP PBB BRP BPP BP BPP PP PP PP BP PPP PP ee Pp BE Re Re
WWWWWWWwWwwwwwwwwwwwnNnnoddnNnNNnNnwWwnNwWWwWwoownodnwnd

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000300
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 301 of 441

4:17:36
4:47:36
5:17:37
5:47:37
6:17:37
6:47:36
7:17:36
7:47:36
8:17:36
8:47:36
9:17:36
9:47:36
10:17:36
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:36
13:47:37
14:17:37
14:47:37
15:17:36
15:47:36
16:17:37
16:47:37
17:17:37
17:47:37
18:17:37
18:47:37
19:17:37
19:47:37
20:17:37
20:47:37
21:17:37
21:47:37
22:17:37
22:47:37
23:17:37
23:47:37
0:17:37
0:47:37
1:17:37
1:47:37
2:17:37
2:47:38
3:17:38

564
565
563
560
563
561
563
563
567
569
569
566
566
571
567
568
565
568
565
571
571
569
563
568
571
571
571
566
563
568
572
569
564
565
570
571
562
566
575
566
565
566
564
567
567
569
569

566
568
567
563
565
562
566
564
568
570
569
568
570
570
570
569
566
567
567
572
570
570
566
571
574
575
573
569
563
570
568
572
567
568
571
571
566
568
575
569
568
569
567
570
570
571
571

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

PRPrPPP RPP BP BE
WWWWWWwW Www w

w~awowownmniwnnwmniwnonnwnwnniwnwnwonwnnwnwnnwnwnwnwownwnonwniwnownwnownnwnnwnnwnnwnnwnnwnnwnnwnwno wo

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000301
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 302 of 441

3:47:38
4:17:37
4:47:37
5:17:37
5:47:37
6:17:37
6:47:37
7:17:38
7:47:37
8:17:38
8:47:37
9:17:38
9:47:38
10:17:37
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:37
13:47:37
14:17:37
14:47:37
15:17:37
15:47:38
16:17:37
16:47:37
17:17:38
17:47:37
18:17:38
18:47:38
19:17:38
19:47:38
20:17:38
20:47:38
21:17:38
21:47:38
22:17:38
22:47:38
23:17:38
23:47:38
0:17:38
0:47:38
1:17:35
1:47:36
2:17:36
2:47:36

567
564
569
569
566
567
567
569
568
562
561
562
559
558
560
561
555
554
558
558
557
558
558
557
562
568
553
562
558
559
556
555
562
557
558
560
555
557
561
561
557
557
553
558
558
555
560

570
567
568
571
568
570
570
573
572
565
560
565
560
559
561
562
562
560
559
559
559
560
561
557
563
572
554
562
562
565
560
557
564
559
560
560
555
561
561
561
561
560
554
561
561
555
561

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oO 0o° oc ccocUccmcUcrPCCcCOCUCcOCcCOCUCCOCcCcCCOCCOCUCcOcUCcWOUCcOCUCcOCCcCOCUCcOCCOCceccococmcmcOCcCcOCUCcOCUCCOCUCcCOCcCcOCcCOCUCcTOCUCc UOUCUCUNMNCUO AMO AAWOAA AHH WH OC

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000302
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 303 of 441

3:17:36
3:47:36
4:17:36
4:47:36
5:17:36
5:47:36
6:17:36
6:47:36
7:17:36
7:47:36
8:17:36
8:47:36
9:17:36
9:47:36
10:17:36
10:47:36
11:17:36
11:47:37
12:17:36
12:47:36
13:17:36
13:47:36
14:17:37
14:47:36
15:17:36
15:47:36
16:17:36
16:47:36
17:17:36
17:47:36
18:17:36
18:47:36
19:17:36
19:47:36
20:17:37
20:47:36
21:17:36
21:47:36
22:17:36
22:47:36
23:17:36
23:47:36
0:17:36
0:47:36
1:17:36
1:47:36
2:17:37

559
562
561
562
558
558
559
559
558
551
534
538
541
536
538
539
540
536
534
537
538
534
539
542
537
535
541
539
538
537
557
530
531
536
536
541
531
543
538
538
538
539
545
528
542
541
543

561
560
564
562
560
562
561
561
561
551
538
539
539
539
538
543
544
539
537
537
539
535
538
544
537
536
544
540
539
537
561
534
532
536
537
545
533
544
542
542
541
542
549
533
542
539
547

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000303
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 304 of 441

2:47:37
3:17:36
3:47:37
4:17:36
4:47:36
5:17:36
5:47:37
6:17:37
6:47:36
7:17:36
7:47:37
8:17:37
8:47:37
9:17:37
9:47:37
10:17:37
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:37
13:47:37
14:17:37
14:47:37
15:17:37
15:47:37
16:17:37
16:47:37
17:17:37
17:47:37
18:17:37
18:47:37
19:17:37
19:47:37
20:17:37
20:47:37
21:17:37
21:47:37
22:17:37
22:47:37
23:17:38
23:47:38
0:17:37
0:47:38
1:17:37
1:47:37

530
532
541
537
538
539
541
537
536
534
528
503
513
522
516
518
516
527
525
517
520
519
517
515
518
515
525
524
519
513
509
529
520
517
513
517
521
517
517
517
519
514
520
519
518
518
517

532
533
544
538
543
539
544
541
539
536
532
506
514
525
522
518
515
528
528
520
519
523
522
516
520
515
528
528
520
515
509
531
524
521
515
518
525
521
520
521
521
517
521
522
522
522
521

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000304
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 305 of 441

2:17:38
2:47:37
3:17:38
3:47:38
4:17:37
4:47:37
5:17:37
5:47:37
6:17:37
6:47:37
7:17:38
7:47:37
8:17:38
8:47:38
9:17:38
9:47:38
10:17:38
10:47:38
11:17:38
11:47:38
12:17:38
12:47:38
13:17:38
13:47:39
14:17:38
14:47:38
15:17:38
15:47:39
16:17:38
16:47:38
17:17:38
17:47:39
18:17:38
18:47:38
19:17:38
19:47:39
20:17:38
20:47:39
21:17:38
21:47:39
22:17:39
22:47:38
23:17:39
23:47:39
0:17:38
0:47:39
1:17:39

519
517
518
517
521
519
515
516
516
519
519
462
464
468
472
470
467
466
469
469
469
468
464
472
473
467
466
470
465
468
472
468
466
465
472
473
464
465
473
472
468
466
466
465
476
470
468

521
518
520
518
526
523
519
520
517
520
521
468
465
470
472
473
471
469
471
471
473
472
468
472
476
471
471
469
467
469
476
473
474
467
472
474
467
466
474
470
472
470
470
467
479
477
469

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000305
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 306 of 441

1:47:38
2:17:39
2:47:38
3:17:39
3:47:38
4:17:39
4:47:38
5:17:39
5:47:38
6:17:39
6:47:38
7:17:39
7:47:39
8:17:39
8:47:39
9:17:39
9:47:39
10:17:39
10:47:39
11:17:39
11:47:39
12:17:39
12:47:39
13:17:39
13:47:39
14:17:39
14:47:39
15:17:39
15:47:39
16:17:39
16:47:39
17:17:39
17:47:39
18:17:39
18:47:39
19:17:39
19:47:39
20:17:39
20:47:39
21:17:39
21:47:39
22:17:39
22:47:39
23:17:39
23:47:39
0:17:39
0:47:39

467
475
466
468
476
476
462
466
463
476
470
416
431
424
433
427
426
431
429
426
428
428
427
425
424
439
434
425
423
430
428
438
432
429
428
426
422
425
430
435
428
426
426
431
434
432
423

469
479
470
468
476
480
465
467
464
481
476
419
432
428
437
430
428
434
431
429
430
432
432
428
427
444
438
431
425
430
430
441
437
431
431
431
424
427
433
439
432
430
428
431
438
436
428

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000306
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 307 of 441

1:17:39
1:47:39
2:17:39
2:47:39
3:17:39
3:47:39
4:17:39
4:47:39
5:17:39
5:47:39
6:17:39
6:47:39
7:17:39
7:47:39
8:17:39
8:47:39
9:17:40
9:47:40
10:17:40
10:47:40
11:17:40
11:47:40
12:17:40
12:47:40
13:17:40
13:47:40
14:17:40
14:47:40
15:17:40
15:47:40
16:17:40
16:47:40
17:17:40
17:47:40
18:17:40
18:47:40
19:17:40
19:47:40
20:17:40
20:47:40
21:17:40
21:47:40
22:17:40
22:47:40
23:17:40
23:47:40
0:17:40

427
426
432
432
426
427
432
429
426
423
427
429
402
395
399
382
377
386
383
376
382
392
379
388
382
385
380
381
380
383
386
383
390
379
389
390
377
397
386
382
383
383
385
382
384
383
389

428
428
429
431
431
431
431
430
429
426
429
428
401
396
398
390
380
389
387
381
388
394
383
392
390
390
388
383
381
385
389
394
385
380
391
396
383
396
393
386
386
387
388
385
386
384
394

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000307
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 308 of 441

0:47:40
1:17:40
1:47:40
2:17:40
2:47:40
3:17:40
3:47:40
4:17:40
4:47:40
5:17:40
5:47:40
6:17:40
6:47:40
7:17:40
7:47:40
8:17:40
8:47:40
9:17:41
9:47:41
10:17:41
10:47:41
11:17:41
11:47:40
12:17:41
12:47:41
13:17:41
13:47:41
14:17:41
14:47:41
15:17:41
15:47:41
16:17:41
16:47:41
17:17:41
17:47:41
18:17:41
18:47:41
19:17:41
19:47:41
20:17:41
20:47:41
21:17:41
21:47:41
22:17:41
22:47:41
23:17:41
23:47:41

384
384
386
380
386
382
382
385
384
381
384
379
380
365
348
348
348
345
350
353
349
349
348
356
353
348
346
355
353
353
346
348
353
350
349
349
351
357
347
346
354
355
353
351
349
349
352

388
388
384
386
387
384
384
387
386
382
389
382
383
370
349
350
350
349
352
356
351
352
351
359
355
353
351
357
358
359
349
350
354
351
355
356
352
360
352
348
353
359
360
357
354
354
355

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000308
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 309 of 441

0:17:41
0:47:41
1:17:41
1:47:41
2:17:41
2:47:41
3:17:41
3:47:41
4:17:41
4:47:41
5:17:41
5:47:42
6:17:42
6:47:42
7:17:42
7:47:42
8:17:42
8:47:42
9:17:42
9:47:42
10:17:42
10:47:42
11:17:42
11:47:42
12:17:42
12:47:42
13:17:42
13:47:42
14:17:42
14:47:42
15:17:42
15:47:42
16:17:42
16:47:42
17:17:42
17:47:42
18:17:42
18:47:42
19:17:42
19:47:42
20:17:42
20:47:42
21:17:42
21:47:42
22:17:42
22:47:42
23:17:42

347
348
351
353
347
348
349
352
353
350
352
345
355
353
348
347
342
344
345
346
346
343
352
343
344
348
346
340
345
344
345
345
346
348
347
342
341
344
344
346
348
347
347
345
345
344
345

355
351
352
358
351
353
351
354
352
355
353
349
353
360
347
352
344
346
347
348
349
345
357
346
346
350
351
343
348
348
349
349
347
352
351
346
343
347
345
346
348
351
351
349
348
348
348

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000309
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 310 of 441

23:47:42
0:17:42
0:47:42
1:17:40
1:47:40
2:17:40
2:47:40
3:17:40
3:47:40
4:17:40
4:47:40
5:17:40
5:47:40
6:17:40
6:47:40
7:17:40
7:47:40
8:17:40
8:47:40
9:17:40
9:47:40

10:17:40

10:47:40

11:17:40

11:47:40

12:17:40

12:47:40

13:17:40

13:47:40

14:17:40

14:47:40

15:17:40

15:47:40

16:17:40

16:47:40

17:17:40

17:47:40

18:17:40

18:47:40

19:17:40

19:47:40

20:17:40

20:47:40

21:17:40

21:47:41

22:17:41

22:47:41

348
348
345
345
347
339
342
351
345
345
347
340
346
346
346
345
320
323
334
330
327
325
326
325
327
326
324
332
334
322
325
327
323
333
330
324
325
327
326
334
323
322
330
325
331
328
327

350
351
350
350
352
342
344
355
351
350
351
342
347
347
348
348
327
325
336
335
333
329
330
327
329
329
328
332
338
326
327
329
326
337
336
328
326
328
327
337
328
325
331
327
336
331
331

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000310
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 311 of 441

23:17:41
23:47:41
0:17:41
0:47:41
1:17:41
1:47:41
2:17:41
2:47:41
3:17:41
3:47:41
4:17:41
4:47:41
5:17:41
5:47:41
6:17:41
6:47:41
7:17:41
7:47:41
8:17:41
8:47:41
9:17:41
9:47:41
10:17:41
10:47:41
11:17:41
11:47:41
12:17:41
12:47:41
13:17:41
13:47:41
14:17:41
14:47:41
15:17:41
15:47:41
16:17:41
16:47:41
17:17:41
17:47:41
18:17:41
18:47:41
19:17:41
19:47:41
20:17:41
20:47:41
21:17:42
21:47:42
22:17:42

324
327
326
328
332
330
332
324
323
326
332
331
325
326
326
334
313
312
321
322
313
318
320
318
318
318
316
313
317
325
323
316
315
312
315
319
320
318
316
318
321
317
317
318
319
321
315

327
330
329
329
333
335
336
328
326
327
334
337
329
330
328
336
325
314
325
326
317
319
320
319
319
320
320
316
318
325
328
321
320
316
316
321
324
324
317
319
315
321
321
318
320
324
318

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000311
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 312 of 441

22:47:42
23:17:42
23:47:42
0:17:42
0:47:42
1:17:42
1:47:42
2:17:42
2:47:42
3:17:42
3:47:42
4:17:42
4:47:42
5:17:42
5:47:42
6:17:42
6:47:42
7:17:42
7:47:42
8:17:42
8:47:42
9:17:42
9:47:42
10:17:42
10:47:42
11:17:42
11:47:42
12:17:42
12:47:42
13:17:42
13:47:42
14:17:42
14:47:42
15:17:42
15:47:42
16:17:42
16:47:43
17:17:43
17:47:43
18:17:43
18:47:43
19:17:43
19:47:43
20:17:43
20:47:43
21:17:43
21:47:43

316
319
319
317
315
318
322
319
316
317
316
315
317
318
320
317
318
294
302
294
299
291
297
299
297
297
297
295
291
301
295
297
298
295
299
300
297
295
299
296
297
300
297
298
299
299
298

320
324
323
319
316
319
326
322
320
321
319
319
321
322
324
319
321
302
302
298
302
294
298
302
302
303
302
296
294
303
298
300
301
298
301
305
302
299
302
301
299
299
299
299
300
303
304

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000312
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 313 of 441

22:17:43
22:47:43
23:17:43
23:47:43
0:17:43
0:47:43
1:17:43
1:47:43
2:17:43
2:47:43
3:17:43
3:47:43
4:17:43
4:47:43
5:17:43
5:47:43
6:17:43
6:47:43
7:17:43
7:47:43
8:17:43
8:47:43
9:17:43
9:47:43
10:17:43
10:47:43
11:17:43
11:47:43
12:17:43
12:47:43
13:17:43
13:47:43
14:17:43
14:47:43
15:17:43
15:47:43
16:17:43
16:47:43
17:17:43
17:47:43
18:17:43
18:47:43
19:17:43
19:47:43
20:17:43
20:47:43
21:17:44

295
297
298
298
301
297
303
295
297
296
298
299
296
300
296
296
297
295
299
292
299
292
282
268
277
282
280
280
275
284
284
277
277
277
275
277
278
280
277
275
277
283
274
272
284
282
278

299
299
302
303
305
301
306
299
301
300
300
300
300
307
301
301
302
298
298
296
302
297
285
274
279
279
284
288
276
287
289
283
279
283
278
278
278
280
280
279
281
281
277
273
287
285
283

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000313
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 314 of 441

21:47:44
22:17:44
22:47:44
23:17:44
23:47:44
0:17:44
0:47:44
1:17:44
1:47:44
2:17:44
2:47:44
3:17:44
3:47:44
4:17:44
4:47:44
5:17:44
5:47:44
6:17:44
6:47:44
7:17:44
7:47:44
8:17:44
8:47:44
9:17:44
9:47:44
10:17:44
10:47:44
11:17:44
11:47:44
12:17:44
12:47:44
13:17:44
13:47:44
14:17:44
14:47:44
15:17:44
15:47:44
16:17:44
16:47:44
17:17:44
17:47:44
18:17:44
18:47:44
19:17:44
19:47:44
20:17:44
20:47:44

277
275
284
279
275
277
277
278
277
279
268
274
280
277
281
276
280
275
276
278
279
275
280
291
279
278
282
303
276
281
286
281
283
287
280
282
278
284
283
282
284
276
280
288
285
281
284

282
280
282
277
279
278
280
283
283
283
273
276
284
282
279
278
282
278
279
284
284
279
281
293
280
279
284
306
278
284
289
286
284
286
284
284
280
283
286
287
288
280
281
292
289
284
286

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000314
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 315 of 441

21:17:44
21:47:44
22:17:44
22:47:44
23:17:44
23:47:44
0:17:44
0:47:44
1:17:44
1:47:44
2:17:44
2:47:44
3:17:45
3:47:45
4:17:45
4:47:45
5:17:45
5:47:45
6:17:45
6:47:45
7:17:45

280
282
285
279
281
286
280
281
281
283
287
286
274
281
284
282
283
285
285
281
280

283
285
285
281
282
287
285
283
284
285
290
290
279
282
285
285
286
286
291
287
285

oo oo o go 0 co 70 ooococoocoeoeo.lc;89c“eooecoeod fo eo

oo oo o go 0 co 70 ooococoocoeoeo.lc;89c“eooecoeod fo eo

oo oo o go 0 co 70 ooococoocoeoeo.lc;89c“eooecoeod fo eo

000315
Date
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 316 of 441

Time
13:15:32
13:45:32
14:15:32
14:45:32
15:15:32
15:45:32
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32

0:15:32
0:45:32
1:15:32
1:45:32
2:15:32
2:45:32
3:15:32
3:45:32
4:15:32
4:45:32
5:15:32
5:45:32
6:15:32
6:45:32
7:15:32
7:45:32
8:15:32
8:45:32
9:15:32
9:45:32
10:15:32
10:45:32
11:15:32
11:45:32

Hw_FlowN Hw_FlowC: MillerHill

17
17
17
17
17
17
17
27
30
24
27
28
25
28
33
32
31
27
30
25
30
32
30
26
39
21
40
24
29
35
32
32
24
26
31
26
27
26
26
30
26
22
28
30
20
27

5

unonnoa ow

40
40
40
40
40
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

F MillerHill_ § MillerHill_ FlowPum

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

p3

000316
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 317 of 441

12:15:32
12:45:32
13:15:32
13:45:32
14:15:32
14:45:32
15:15:32
15:45:32
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32
0:15:32
0:45:32
1:15:32
1:45:32
2:15:32
2:45:32
3:15:32
3:45:32
4:15:32
4:45:32
5:15:32
5:45:32
6:15:32
6:45:32
7:15:32
7:45:32
8:15:32
8:45:33
9:15:33
9:45:33
10:15:33
10:45:33
11:15:33

26
27
24
43
41
44
41
40
42
42
47
46
47
43
43
44
48
40
49
43
42
40
50
43
39
56
54
51
49
31
36
47
46
37
40
47
39
35
37
48
32
32
55
47
51
55
47

39
39
39
56
63
63
63
64
64
64
64
64
64
64
64
64
64
64
64
64
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
62
62
62
62
62
62
63
63
63
64

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000317
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 318 of 441

11:45:33
12:15:33
12:45:33
13:15:33
13:45:33
14:15:33
14:45:33
15:15:33
15:45:33
16:15:33
16:45:33
17:15:33
17:45:33
18:15:33
18:45:33
19:15:33
19:45:33
20:15:33
20:45:33
21:15:33
21:45:33
22:15:33
22:45:33
23:15:33
23:45:33
0:15:33
0:45:33
1:15:33
1:45:33
2:15:33
2:45:33
3:15:33
3:45:33
4:15:33
4:45:33
5:15:33
5:45:33
6:15:33
6:45:33
7:15:33
7:45:33
8:15:33
8:45:33
9:15:33
9:45:33
10:15:33
10:45:33

40
48
50
51
52
48
50
53
49
49
45
41
54
54
43
38
29
37
49
42
45
36
45
45
40
44
48
42
44
44
43
44
44
40
47
43
39
40
42
46
44
37
41
49
45
58
45

64
64
64
64
64
64
64
64
64
63
64
64
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
62
62
84
84

oo 0 0

WwWwow Ww
nono on wm

SN ODN NN NNN NNN NNUWNUWNULWMNSNIUNON OOOO ODDO DHOOM

WWW W Ww Ww
Puuonaonwum

oo oo oo oo occoooqoooooco ooocooooooocooococoooocooo o0ceo oe

PRPRPRPENEB
owowvovodv

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000318
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 319 of 441

11:15:33
11:45:33
12:15:33
12:45:33
13:15:33
13:45:33
14:15:33
14:45:33
15:15:33
15:45:33
16:15:33
16:45:33
17:15:33
17:45:33
18:15:33
18:45:33
19:15:33
19:45:33
20:15:33
20:45:33
21:15:33
21:45:33
22:15:33
22:45:33
23:15:33
23:45:34
0:15:33
0:45:33
1:15:33
1:45:33
2:15:33
2:45:33
3:15:34
3:45:34
4:15:34
4:45:34
5:15:34
5:45:34
6:15:34
6:45:34
7:15:34
7:45:34
8:15:34
8:45:34
9:15:34
9:45:34
10:15:34

59
53
73
56
61
62
51
58
60
64
64
62
68
62
58
69
65
64
64
70
55
56
63
64
57
56
60
56
60
58
71
61
50
58
54
62
63
58
59
61
58
60
61
61
69
57
68

84
85
85
85
85
85
85
85
87
87
87
87
87
87
87
87
87
87
87
86
86
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85

Ww
BPP WWWWWWwWwhtsnwfFP PH HP HP HPPA HP HPAP HPAP HHP HPP HP PHP PHP HP HP HHP HPWH Hs

WwW Ww Ww
& BD HS

BB
oO

oo o oO oO oO co o7 coc cUcrWCcCoOCcUcCOCCcCOCUCcOCUCcOCUCCOCcCCOCUCcOCcUCCOCcCcOUCcODUcOCUCcOUCcOCUCCOCcUcOCcCcOCOCoO cecococcmcmcKcoclcUCcCOCUCcCOCcUCcOUCcOUCcOCcCOCUcOCUCcOCcUcrWCcOCLc oO CLO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000319
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 320 of 441

10:45:34
11:15:34
11:45:34
12:15:34
12:45:34
13:15:34
13:45:34
14:15:34
14:45:34
15:15:34
15:45:34
16:15:34
16:45:34
17:15:34
17:45:34
18:15:34
18:45:34
19:15:34
19:45:34
20:15:34
20:45:34
21:15:34
21:45:34
22:15:34
22:45:34
23:15:34
23:45:34
0:15:34
0:45:34
1:15:30
1:45:30
2:15:30
2:45:30
3:15:30
3:45:30
4:15:30
4:45:30
5:15:30
5:45:30
6:15:30
6:45:30
7:15:30
7:45:30
8:15:30
8:45:30
9:15:30
9:45:31

66
69
64
61
63
68
64
59
64
61
64
60
64
58
65
60
57
60
59
61
54
59
65
57
53
59
71
59
64
67
50
54
51
65
48
70
51
66
57
60
58
54
61
53
66
58
50

85
86
86
87
87
87
87
87
87
87
87
87
87
87
87
87
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
87

34
34
34
35
34
34
34
34
34
20
20
20
13
13
13
13
13
14
14
14
14
13
14
14
14
13
13
12
13
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
34
34
34

oo oo o oO 0 oocooocooooocooooo co cooocooocoococoo0ocoo0o 0 Co0o coocoonocoeoeo eo

PRR
Ao

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000320
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 321 of 441

10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:31
16:45:31
17:15:31
17:45:31
18:15:31
18:45:31
19:15:31
19:45:31
20:15:31
20:45:31
21:15:31
21:45:31
22:15:31
22:45:31
23:15:31
23:45:31
0:15:31
0:45:31
1:15:31
1:45:31
2:15:31
2:45:31
3:15:31
3:45:31
4:15:31
4:45:31
5:15:31
5:45:31
6:15:31
6:45:31
7:15:31
7:45:31
8:15:31
8:45:31
9:15:31

54
58
66
53
61
62
61
57
62
57
55
64
57
61
63
62
61
59
58
68
68
68
69
50
68
59
54
70
65
58
59
59
68
70
56
54
59
60
68
57
60
60
62
65
62
62
60

87
87
87
87
87
87
87
87
87
87
87
87
87
88
88
88
88
88
88
88
88
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
19
19
19

bE
a

oo o oO oO oO co o7 coc cUcrWCcCoOCcUcCOCCcCOCUCcOCUCcOCUCCOCcCCOCUCcOCcUCCOCcCcOUCcODUcOCUCcOUCcOCUCCOCcUcOCcCcOCOCoO cecococcmcmcKcoclcUCcCOCUCcCOCcUCcOUCcOUCcOCcCOCUcOCUCcOCcUcrWCcOCLc oO CLO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000321
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 322 of 441

9:45:31
10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:31
16:45:31
17:15:31
17:45:31
18:15:31
18:45:31
19:15:31
19:45:31
20:15:31
20:45:31
21:15:31
21:45:31
22:15:31
22:45:31
23:15:31
23:45:31

0:15:31

0:45:31

1:15:31

1:45:31

2:15:31

2:45:31

3:15:31

3:45:31

4:15:31

4:45:31

5:15:31

5:45:31

6:15:31

6:45:31

7:15:31

7:45:31

8:15:31

8:45:31

64
68
60
73
72
66
63
69
65
57
58
58
71
61
57
71
59
66
58
71
40
61
53
65
63
58
65
55
62
56
57
62
64
59
61
58
58
63
58
66
59
54
55
55
58
56
61

87
87
87
87
87
87
87
87
88
88
87
87
87
87
87
87
87
88
88
87
86
86
86
86
86
86
86
86
86
85
85
85
86
86
86
85
85
86
86
86
85
85
85
85
85
85
85

19
20
19
19
19
19
19
19
17
16
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
18
17
17
17
17
17
17
17
17
17
17
17
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000322
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 323 of 441

9:15:31

9:45:31
10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32

0:15:32

0:45:32

1:15:32

1:45:32

2:15:32

2:45:32

3:15:32
12:12:57
12:42:57
13:12:57
13:42:57
14:12:57
14:42:57
15:12:57
15:42:57
16:12:57
16:42:57

59
60
50
53
65
62
58
57
59
55
54
57
57
55
57
52
60
59
51
54
59
55
57
57
56
58
57
57
58
55
52
57
57
58
62
62
60
111
110
111
109
110
111
112
112
110
109

85
86
86
87
87
87
87
87
87
87
87
87
87
88
88
88
88
88
88
88
87
86
86
85
85
85
85
85
85
85
85
85
85
85
85
85
85
145
145
145
145
145
145
145
145
145
145

28
27
28
28
28
28
28
28
28
27
28
27
27
27
27
28
27
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
21
22
23
23
23
23
23
23
22
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000323
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 324 of 441

17:12:57
17:42:57
18:12:57
18:42:57
19:12:57
19:42:57
20:12:57
20:42:57
21:12:57
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33
11:14:33
11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34

111
109
112
112
103
109
107
111
112
112
110
109
110
114
111
107
114
108
113
109
113
111
109
110
111
109
110
111
110
118
134
134
131
136
135
134
135
134
136
135
135
132
132
133
133
132
134

145
145
145
145
145
145
145
144
144
144
144
144
143
143
143
144
143
143
143
143
143
143
143
142
142
142
142
142
142
180
190
191
191
191
191
191
191
191
192
192
192
192
192
192
192
192
192

22
23
22
23
23
23
23
23
23
23
23
22
23
23
22
23
23
23
22
23
22
23
22
23
23
22
23
23
23
23
23
23
23
23
23
23
23
17
17
18
17
18
18
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000324
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 325 of 441

16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34

131
132
130
130
130
131
135
137
135
131
133
130
135
134
133
134
134
134
130
134
135
133
132
134
132
132
135
133
132
134
131
156
165
156
164
165
158
159
160
153
160
163
154
166
163
161
159

193
193
193
193
193
193
192
192
192
191
192
192
192
192
192
192
191
191
191
191
191
191
191
191
191
191
191
191
191
191
191
229
243
243
243
244
244
244
243
243
243
243
243
243
243
243
243

17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
16
16
17
17
17
17
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000325
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 326 of 441

16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34

162
160
158
163
161
163
161
156
161
161
165
159
164
165
165
159
164
160
162
163
163
163
162
162
162
162
161
160
164
164
158
164
162
159
152
165
159
163
162
161
160
162
159
167
167
165
160

243
243
243
243
243
243
243
243
243
243
243
243
243
243
243
243
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
243
243
243
243
243
243
243
243
242
242
242

21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
18
19
18
18
18
18
18
19
19
19
19
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000326
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 327 of 441

15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34

162
156
156
161
161
156
167
159
158
163
165
166
159
158
161
164
162
161
162
163
164
160
161
161
163
163
163
165
161
164
165
164
160
156
168
167
163
160
165
162
163
160
160
162
160
161
165

242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
241
241
242
241
241
241
242
242
243
243
243
244
244
245
245
245
245
245
245
245
245
246

NNNNNNNRPRP RRP BP BP BBP PB RP BP PB RP BP RP BP eB RPP BPP BB
OOO COO OM HP HUH wu WHY UH HUOHUKUHUO WH UOUWUKUHUOWKUOUOHU WH WHO WH Ow ©

oo oo oOo oO 0 0 0 00 000

oo oO oO oO oO oO coco cococUcClcCOUmcUCcOCcCOCUCcOCUCCOCcUCcCOCcCOCUCcOUCcOCUCOUCcOCUCCOCcCcOCUCcOCcCUCcCOCcUcOCcUcWOCCoO CoO oO oO

NNNNNNNNN NN NM LK NB
wWwwh fF HPF PF HUUUU DAD

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000327
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 328 of 441

15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35

164
159
161
163
163
162
161
162
162
163
162
161
158
160
159
161
163
164
161
164
165
157
163
164
159
167
163
163
159
167
159
160
162
163
158
158
166
168
161
160
162
163
163
160
162
163
163

246
246
246
246
246
246
246
246
246
246
245
246
245
244
244
244
244
244
244
244
244
244
244
244
243
243
243
243
243
243
243
243
243
243
243
244
244
245
245
245
246
246
246
246
246
246
247

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
23
23
22
23
23
23
23
23
23
23
23
23
23
23
23
23
22
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
21
21
21
21
21
17
17
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000328
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 329 of 441

14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35

164
161
163
163
163
164
163
162
163
162
162
165
162
160
163
164
163
158
158
160
163
160
164
163
162
161
161
163
163
163
164
163
161
170
163
162
161
163
163
159
163
164
162
163
162
162
168

246
246
247
247
247
247
247
247
247
248
247
247
247
246
246
246
246
246
246
245
246
246
245
245
245
245
245
244
244
244
244
244
244
244
245
245
245
245
245
245
246
246
247
247
247
247
248

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

17
17
17
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
17
18
18
18
18
18
17
17
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000329
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 330 of 441

14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35

165
165
166
166
163
161
164
165
161
164
161
162
162
163
164
163
160
166
165
162
164
164
169
164
161
164
163
162
162
165
163
163
161
164
163
166
161
162
167
164
166
164
164
164
164
164
165

248
248
248
248
248
248
248
249
249
249
249
249
249
249
249
248
247
247
247
247
247
247
247
247
247
247
247
247
246
246
246
246
246
246
246
246
246
246
247
247
248
248
248
249
249
249
249

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
15
14
14
14
15
14
15
15
15
15
15
15
15
15
15
10

10
10
10
10
11
10
11
11
11
11
11
11
11
11
11
11
11
15
15
15
15
15
15
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000330
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 331 of 441

13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36
7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36

163
164
167
163
162
165
164
165
164
161
164
165
163
164
160
157
159
162
161
162
160
160
163
164
163
162
163
169
163
162
162
164
163
161
161
161
164
172
162
161
163
165
163
164
164
162
159

249
249
249
250
250
250
250
249
249
249
249
249
248
248
248
247
246
247
247
246
247
247
247
247
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
18
19
19
19
19
19
19
19
19
19
19
19
20
20
20
20
20
20
19
19
19
19
20
20
20
19
19
20
20
20
20
20
20
20
20
20
20
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000331
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 332 of 441

13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:32
1:44:32
2:14:32
2:44:32
3:14:32
3:44:32
4:14:32
4:44:32
5:14:32
5:44:32
6:14:32
6:44:32
7:14:32
7:44:32
8:14:32
8:44:32
9:14:32
9:44:32
10:14:32
10:44:32
11:14:32
11:44:32
12:14:32

159
162
157
158
166
160
159
160
165
164
165
163
159
163
165
161
167
162
164
163
164
163
163
159
165
168
164
163
166
165
163
165
165
166
163
164
167
166
165
163
163
162
164
159
162
161
162

246
246
246
246
246
246
246
246
246
246
246
246
247
247
246
246
246
245
245
245
245
245
244
245
244
244
244
245
245
245
245
245
245
245
245
245
244
245
246
245
246
246
246
246
246
246
246

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000332
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 333 of 441

12:44:32
13:14:32
13:44:32
14:14:32
14:44:32
15:14:32
15:44:32
16:14:32
16:44:32
17:14:32
17:44:32
18:14:32
18:44:32
19:14:32
19:44:32
20:14:32
20:44:32
21:14:32
21:44:32
22:14:32
22:44:32
23:14:32
23:44:32
0:14:32
0:44:32
1:14:32
1:44:32
2:14:32
2:44:32
3:14:32
3:44:32
4:14:32
4:44:32
5:14:32
5:44:32
6:14:32
6:44:32
7:14:32
7:44:32
8:14:32
8:44:32
9:14:32
9:44:32
10:14:32
10:44:33
11:14:33
11:44:33

162
163
163
163
162
161
163
162
163
163
162
161
164
165
166
168
159
161
159
164
160
166
159
165
166
161
162
159
164
161
166
164
164
165
166
166
164
163
165
163
174
192
192
191
192
190
191

246
246
247
247
248
248
248
248
248
248
248
248
248
249
249
248
247
247
246
246
246
246
246
246
246
246
246
246
246
246
246
245
245
245
245
244
244
244
245
245
246
250
251
251
251
251
252

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000333
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 334 of 441

12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33
11:14:33

192
189
188
190
193
191
189
187
188
190
191
188
191
187
190
184
186
188
189
187
188
190
190
203
183
190
189
188
191
191
189
192
190
187
188
182
183
186
196
183
190
192
196
181
201
189
185

252
252
252
252
253
253
253
253
253
253
253
253
253
253
253
252
253
252
252
252
252
252
252
252
251
252
251
251
251
251
251
251
251
251
251
250
250
250
250
250
251
251
251
251
252
252
253

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
19
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
18
18
19
18
18
19
18
18
18
18
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000334
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 335 of 441

11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33

190
188
191
188
189
187
187
192
188
188
186
189
188
186
187
175
196
192
183
191
189
187
187
186
185
185
189
186
185
190
186
198
203
198
185
192
195
188
191
192
191
191
190
196
220
219
213

252
252
253
253
253
254
254
254
254
254
254
254
254
254
254
254
254
253
253
253
253
253
252
252
252
252
252
252
252
251
251
251
251
251
251
250
250
250
250
251
251
251
251
291

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
23
23
22
22
22
23
22
22
22
22
22
23
22
23
22
22
22
22
22
22
22
22
22
22
23
23
23
23
23
23
23
23
23
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000335
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 336 of 441

11:14:33
11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33

220
224
213
212
222
215
222
217
223
214
220
218
218
217
221
218
218
203
218
220
223
220
218
220
221
220
224
217
214
219
213
220
222
214
217
218
215
222
217
210
226
204
226
221
219
225
226

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
23
23
23
23
23
23
23
23
23
23
23
23
23
23
24
23
23
23
23
24
23
23
23
23
23
24
23
23
23
23
23
23
24
23
23
23
23
23
23
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000336
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 337 of 441

10:44:33
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34

225
212
215
220
227
228
217
225
230
222
228
229
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
225
226
215
243
254
256

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
25
25
25
25
25
25
26
25
26
26
26
26
25
25
25
26
25
25
26
25
26
25
26
25
26
26
26
26
26
25
26
26
25
26
25
26
25
25
25
25
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000337
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 338 of 441

10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34

253
248
256
253
249
254
252
250
253
251
248
253
252
250
250
250
250
251
247
247
249
250
250
247
246
248
248
252
249
250
248
252
250
250
253
247
253
251
248
249
250
249
252
262
260
260
258

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
25
26
26
25
25
26
25
25
25
26
25
26
26
26
26
26
26
25
26
25
26
26
26
26
26
26
26
25
26
26
26
25
26
26
26
26
26
26
26
26
26
26
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000338
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 339 of 441

9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34

0:14:34

0:44:34

1:14:34

1:44:34

2:14:34

2:44:34

3:14:34

3:44:34

4:14:34

4:44:34

5:14:34

5:44:34

6:14:34

6:44:34

7:14:34

7:44:34

8:14:34

8:44:34

257
257
260
261
258
259
257
260
260
256
260
257
260
260
263
263
261
260
261
260
261
257
260
260
259
259
257
260
263
260
262
260
261
259
263
261
262
261
262
262
263
262
263
318
312
314
307

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000339
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 340 of 441

9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35

310
313
312
311
308
312
312
310
309
310
308
307
308
309
308
306
306
308
304
311
312
303
308
308
312
307
310
309
310
310
308
310
312
310
313
314
310
311
312
309
310
309
311
311
311
311
311

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
29
30
30
30
30
30
30
30
30
30
29
30
30
29
30
30
29
30
30
29
30
30
30
29
29
29
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000340
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 341 of 441

8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35

332
323
317
330
326
321
322
324
320
323
327
322
325
325
323
324
323
325
328
332
314
328
324
318
319
322
325
321
328
327
325
316
322
324
331
320
327
324
321
323
316
328
322
322
349
371
365

335
334
319
330
327
327
324
328
321
326
322
327
327
328
325
327
325
325
327
334
319
330
326
322
321
329
326
323
324
328
331
318
331
330
338
323
330
332
329
336
318
329
325
326
351
377
369

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
29
30
29
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
29
29
30
29
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000341
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 342 of 441

8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36
7:14:36

360
362
367
366
364
359
359
366
365
365
364
362
359
365
366
367
360
360
364
365
351
376
370
349
369
367
359
366
365
362
359
358
357
363
370
370
363
362
364
365
364
366
365
366
366
369
419

368
366
364
363
368
361
362
366
373
368
369
366
365
366
366
369
367
363
368
373
355
380
369
351
370
368
362
370
364
367
366
360
361
364
365
375
365
364
367
368
366
367
367
372
369
381
421

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000342
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 343 of 441

7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36

415
417
405
410
416
414
413
411
419
415
411
417
422
413
413
419
424
408
408
413
419
411
413
414
416
418
416
411
414
412
413
416
414
414
414
422
415
414
414
417
419
417
410
410
412
412
414

422
423
409
414
416
419
418
415
423
420
414
419
423
420
415
417
430
413
411
414
423
416
418
417
420
423
421
418
416
415
416
417
416
416
416
424
420
417
413
415
425
424
414
417
417
414
415

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000343
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 344 of 441

7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36

419
430
418
416
421
423
421
423
424
424
420
422
423
423
421
420
422
420
421
423
439
433
423
426
427
430
428
435
433
430
427
432
431
432
431
427
429
429
428
429
429
427
420
427
427
433
434

421
434
423
422
424
424
423
427
426
427
423
424
425
427
424
424
427
423
423
426
444
437
427
428
428
433
429
438
439
438
431
433
435
430
435
432
432
431
431
431
434
431
424
432
429
434
439

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
38
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
38
37
37
37
38
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000344
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 345 of 441

6:44:36
7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37
5:14:37
5:44:37

430
507
503
503
504
496
498
501
509
502
497
501
505
505
502
505
507
505
505
503
502
505
505
506
507
508
504
509
507
503
506
509
501
509
508
506
510
506
506
508
502
510
499
502
508
505
508

432
509
504
504
504
502
502
504
509
507
501
503
506
505
503
507
509
510
507
506
504
506
506
507
508
512
506
512
506
505
512
509
503
506
511
511
513
509
509
511
508
516
502
504
510
508
519

oo o o oO oO 0co° oO 0c clcUcrcCCmcCOCcUCcOCUCcCOCUCcOCUCCOCUCcOCcUCcCOCcUcCcOCcCcCCOCcCcOCcOCUCWOCCcOcUcOCUCCOCcCUCcOCCOCcCUCcOCUCcOCUCcOCUCcCOCUCc OC OCOUCUCUCUDCUOUCUUWN WW WDWwwnoeeoedcdcnes

Ny NN WWW Www www Ww
PrRerPUUuNoAo aos NN NN

SN ™N™NN ON OW WW WAOMN N WON WTWDoOwWnwnowdnwnoNwnwnownwnoaown nN N © OW

oo o 0 0 00000 0

SBHhHsPsP PP PPP PPP PPwpsp PP wspPP PH Pws PonwpsP ow Ppp Pw
(a > SS ee ee ee ee ee en)

000345
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 346 of 441

6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37
5:14:37

512
503
606
585
575
578
583
583
584
579
578
581
572
567
567
569
574
571
563
567
567
572
572
571
570
567
566
571
569
567
570
568
572
572
569
567
569
568
573
570
570
570
570
569
571
567
564

515
503
610
592
578
578
583
586
587
585
581
582
578
575
571
569
571
578
566
568
569
569
574
577
578
569
568
569
571
569
572
572
572
574
574
571
571
570
575
570
576
574
571
573
573
572
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

O~awmnwnwnownwmnoaon won © WO NS N

PPP RPP RPP RPP BBP PB BP BP PB RPP PB PPP eB PP Pepe PB PE
£ BR HHL PHP HP HBHP HBP HP HUUUMUHUNH UO PHP HPO PP Pup Ppp Bs

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000346
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 347 of 441

5:44:37
6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37

566
573
570
579
577
567
567
568
583
607
600
599
601
602
599
598
599
589
594
591
598
596
597
591
595
596
593
597
596
596
593
594
592
594
592
595
592
595
593
599
598
595
593
594
590
590
600

568
577
571
580
581
571
568
568
583
611
605
605
606
606
605
603
604
590
599
595
597
599
603
594
597
597
595
596
597
598
595
597
593
598
594
599
597
600
595
601
601
602
600
599
592
594
606

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
37
37
38
37
37
38
37
37
37
37
38
37
37
37
37
37
37
38
38
37
38
38
37
38
38
38
38
37
38
37
37
38
37
38
37
37
37
38
37

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000347
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 348 of 441

5:14:37
5:44:37
6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37

593
591
592
591
629
626
627
620
620
623
631
625
627
625
622
628
625
625
626
624
626
623
626
627
628
624
626
620
623
629
627
625
623
628
627
626
628
628
625
625
624
626
627
625
624
626
626

598
596
595
593
627
631
625
621
621
624
627
631
630
629
626
630
628
629
630
627
629
626
628
626
626
627
629
622
625
623
631
627
625
628
628
630
629
632
628
628
626
628
629
628
627
627
628

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
37
37
37
37
38
37
38
37
38
38
38
37
37
37
37
38
38
38
37
37
37
37
37
37
37
38
37
38
38
38
38
38
37
37
38
38
38
38
38
38
38
38
37
37
38
38

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000348
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 349 of 441

4:44:37
5:14:37
5:44:37
6:14:37
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:38
14:44:38
15:14:38
15:44:38
16:14:38
16:44:38
17:14:38
17:44:38
18:14:38
18:44:38
19:14:38
19:44:38
20:14:38
20:44:38
21:14:38
21:44:38
22:14:38
22:44:38
23:14:38
23:44:38
0:14:38
0:44:38
1:14:38
1:44:38
2:14:38
2:44:38
3:14:38
3:44:38

627
627
625
624
626
725
723
719
721
725
722
719
724
716
718
722
726
722
720
713
714
715
720
716
711
710
718
716
716
715
710
711
707
709
710
710
709
710
712
711
711
710
708
707
709
708
710

628
629
627
626
627
723
728
722
722
725
723
724
728
720
719
724
729
727
725
716
717
719
724
720
713
713
721
720
718
722
714
714
710
712
712
712
710
714
710
717
709
711
711
707
710
710
711

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
37
38
37
38
38
37
38
38
37
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000349
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 350 of 441

4:14:38
4:44:38
5:14:38
5:44:38
6:14:38
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:38
14:44:38
15:14:38
15:44:38
16:14:38
16:44:38
17:14:38
17:44:38
18:14:38
18:44:38
19:14:38
19:44:38
20:14:38
20:44:38
21:14:38
21:44:38
22:14:38
22:44:38
23:14:38
23:44:38
0:14:38
0:44:38
1:14:38
1:44:38
2:14:38
2:44:38
3:14:38

712
707
708
709
710
712
731
732
735
724
726
734
730
726
731
731
731
732
729
728
729
729
729
729
725
723
721
722
724
724
724
724
731
724
723
725
725
734
719
723
723
726
722
726
724
730
721

712
709
710
712
712
714
732
727
739
726
727
738
733
727
733
732
735
735
734
729
731
731
730
730
728
728
724
725
726
727
726
728
733
727
724
726
725
738
724
724
725
729
726
727
726
726
722

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
37
38
38
38
38
37
38
38
38
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15

40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000350
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 351 of 441

3:44:38
4:14:38
4:44:38
5:14:38
5:44:38
6:14:38
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:39
20:14:39
20:44:39
21:14:39
21:44:39
22:14:39
22:44:39
23:14:39
23:44:39
0:14:39
0:44:39
1:14:39
1:44:39
2:14:39
2:44:39

723
725
722
731
719
724
727
721
727
719
722
731
735
734
737
737
735
734
733
738
734
736
735
736
734
735
735
736
738
731
736
733
737
736
738
735
733
733
741
738
726
732
732
743
740
735
733

724
726
725
733
725
726
725
724
732
723
722
736
739
735
738
739
739
738
736
740
736
736
738
739
737
737
736
737
736
733
736
736
736
738
737
739
739
736
740
744
730
733
733
745
743
738
738

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
14
14
15
15
14
15
14
15
15
14
15
14
15
14
15
15
15
15
14
15
15
15
15
15
14
14
14

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000351
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 352 of 441

3:14:39
3:44:39
4:14:39
4:44:39
5:14:39
5:44:39
6:14:39
6:44:39
7:14:39
7:44:39
8:14:39
8:44:39
9:14:39
9:44:39
10:14:39
10:44:39
11:14:39
11:44:39
12:14:39
12:44:39
13:14:39
13:44:39
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:39
20:14:39
20:44:39
21:14:39
21:44:39
22:14:39
22:44:39
23:14:39
23:44:39
0:14:39
0:44:39
1:14:39
1:44:39
2:14:39

733
737
736
739
732
732
735
737
777
779
784
784
779
780
779
782
783
779
780
782
782
783
779
780
780
778
782
782
780
782
780
778
777
781
783
780
777
774
772
775
776
776
778
779
778
773
774

736
739
738
739
734
732
738
739
779
781
783
787
784
784
780
783
779
781
782
785
784
783
783
785
785
781
783
784
782
783
780
779
777
786
787
784
782
777
775
777
778
778
780
781
779
777
777

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
14
14
14
14
14
14
14
14
14
20
20
19
19
20
20
20
20
20
19
19
20
19
19
19
19
20
20
19
19
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000352
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 353 of 441

2:44:39
3:14:39
3:44:39
4:14:39
4:44:39
5:14:39
5:44:39
6:14:39
6:44:39
7:14:39
7:44:39
8:14:39
8:44:39
9:14:39
9:44:39
10:14:39
10:44:39
11:14:39
11:44:39
12:14:39
12:44:39
13:14:39
13:44:39
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40
1:14:40
1:44:40

775
775
777
777
776
776
778
776
768
787
786
788
787
789
793
792
791
800
805
809
806
807
806
803
805
808
803
802
802
804
805
805
805
807
800
801
793
789
783
785
790
789
790
789
789
788
788

779
777
778
778
773
778
780
775
770
791
787
792
791
790
792
792
791
801
808
805
808
809
809
807
808
808
805
806
805
806
805
806
808
808
804
803
797
793
786
786
791
790
792
790
792
792
788

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
19
19
20
19
20
20
20
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000353
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 354 of 441

2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:40
11:44:40
12:14:40
12:44:40
13:14:40
13:44:40
14:14:40
14:44:40
15:14:40
15:44:40
16:14:40
16:44:40
17:14:40
17:44:40
18:14:40
18:44:40
19:14:40
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40
1:14:40

788
795
792
790
787
788
789
787
791
767
757
757
761
762
761
757
754
753
754
753
758
757
754
756
762
763
760
760
761
762
754
758
762
766
758
755
767
762
760
764
768
762
756
755
759
767
760

788
797
795
794
792
792
791
788
791
772
758
759
763
765
765
761
757
754
755
755
762
761
757
757
763
770
763
763
764
765
756
760
764
770
762
756
770
770
762
765
771
766
759
760
760
768
763

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
20
19
20
20
20
20
20
20
19
20
20
20
20
19
20
19
20
20
20
19
20
19
20
20
20
20
20
20
20
19
20
20
20
20
20
20
20
20
19
20
19
20
20
19
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40

000354
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 355 of 441

1:44:40
2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:40
11:44:40
12:14:40
12:44:40
13:14:40
13:44:40
14:14:40
14:44:40
15:14:40
15:44:40
16:14:40
16:44:40
17:14:40
17:44:40
18:14:40
18:44:40
19:14:40
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40

758
761
763
760
757
758
756
758
757
756
761
753
754
754
755
755
758
759
754
751
755
758
758
758
755
754
754
756
754
756
755
756
758
753
752
754
754
756
755
758
758
755
750
752
756
752
755

760
762
766
762
757
759
762
756
761
761
763
757
757
757
756
759
758
762
758
753
756
760
759
760
758
757
756
759
756
758
758
759
759
756
755
757
755
759
758
759
760
760
751
753
757
754
756

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

RPrRFNNNRFNNFNNN FN N
OoOwoooonowvnno on oOo oO YO 2 Oo

W~awowonwnmnwnnmniwnonwnwnnwniwonwnwnonnwnmnnwnwnnwniwnwnwnonwnwnwnwnownnwnwnwnwnnvn ov wo

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
39
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000355
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 356 of 441

1:14:40
1:44:40
2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:41
11:44:41
12:14:41
12:44:41
13:14:41
13:44:41
14:14:41
14:44:41
15:14:41
15:44:41
16:14:41
16:44:41
17:14:41
17:44:41
18:14:41
18:44:41
19:14:41
19:44:41
20:14:41
20:44:41
21:14:41
21:44:41
22:14:41
22:44:41
23:14:41
19:31:24
20:01:24

756
756
757
755
757
756
756
754
755
754
756
757
753
736
737
739
740
735
737
739
740
739
737
736
736
738
740
744
741
734
740
740
736
740
744
735
739
741
737
737
742
737
738
737
736
671
676

758
755
761
759
761
759
759
758
758
757
757
758
753
740
738
740
737
738
738
741
743
743
741
739
738
741
740
748
747
735
741
744
738
741
744
740
741
742
738
738
741
739
741
742
738
673
676

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

wmawmanmniwnownnnnwnnwnnwnwonn w wo

WWWWWWWWWWWWwwwnwwwwwwnnNnnnNNNNN WN
PPRPRrPP BRP ORP OR ORB HP BBP BPP BPHPYNNN WN WN WW

SB hHsppPPsP PPP HPP Ppp HP HP Hw
oo oo oo oo oo oo 00 0 Oo ©

oo oo oo 0 0 0 00 00 C0 co oocococoooocoeoeo0oceeocecUCclUlcrtllUcO

000356
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 357 of 441

20:31:24
21:01:24
21:31:24
9:13:41
9:43:41
10:13:41
10:43:41
11:13:41
11:43:41
12:13:41
12:43:41
13:13:41
13:43:41
14:13:41
14:43:41
15:13:41
15:43:41
16:13:41
16:43:41
17:13:41
17:43:41
18:13:41
18:43:42
19:13:42
19:43:41
20:13:41
20:43:41
21:13:41
21:43:41
22:13:42
22:43:42
23:13:42
23:43:42
0:13:42
0:43:42
1:13:42
1:43:42
2:13:42
2:43:42
3:13:42
3:43:42
4:13:42
4:43:42
5:13:42
5:43:42
6:13:42
6:43:42

676
678
675
389
386
397
392
384
383
390
393
390
388
398
385
392
389
390
398
387
380
398
397
390
392
381
393
391
394
402
397
388
385
388
394
389
384
396
391
389
379
396
388
384
387
389
390

676
682
679
391
391
399
396
388
385
392
395
392
390
402
388
390
395
395
404
389
381
400
393
395
395
385
388
392
391
404
397
394
386
393
400
395
386
401
396
395
381
402
393
387
389
391
392

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

Ww Ww
oO FR

oo oo o oO 0 oO 7c coo coccCclclcUlcrCUcOCUCcCOCUCcCOCUCCOCUCCOCUCCOCcUCcOUCcCOCUcOUcCWO oO CcoccUcCclmcmcCUCcOCcCcOCcCOCUCCOCcUcCcCOCUCCOCcUcOCcCcCOCcCcCOCcUcOCcOUcUcOUcOUUCUc COCO CO LO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000357
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 358 of 441

7:13:42
7:43:42
8:13:42
8:43:42
9:13:42
9:43:42
10:13:42
10:43:42
11:13:42
11:43:42
12:13:42
12:43:42
13:13:42
13:43:42
14:13:42
14:43:42
15:13:42
15:43:42
16:13:42
16:43:42
17:13:42
17:43:42
18:13:42
18:43:42
19:13:42
19:43:42
20:13:42
20:43:42
21:13:43
21:43:43
22:13:43
22:43:43
23:13:43
23:43:43
0:13:43
0:43:43
1:13:39
1:43:39
2:13:40
2:43:39
3:13:39
3:43:39
4:13:39
4:43:40
5:13:40
5:43:40
6:13:40

387
398
408
414
411
398
403
397
403
402
400
399
401
404
403
402
402
400
401
402
403
401
399
403
404
400
405
406
404
401
404
404
402
408
406
412
402
399
398
403
401
398
404
407
407
405
410

389
405
410
419
414
403
406
400
406
405
405
403
406
408
407
406
407
405
406
407
407
406
404
408
409
402
409
410
407
403
405
405
405
410
409
406
408
401
400
405
403
402
407
410
413
410
415

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000358
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 359 of 441

6:43:40
7:13:40
7:43:40
8:13:40
8:43:40
9:13:40
9:43:40
10:13:40
10:43:40
11:13:40
11:43:40
12:13:40
12:43:40
13:13:40
13:43:40
14:13:40
14:43:40
15:13:40
15:43:40
16:13:41
16:43:40
17:13:40
17:43:40
18:13:40
18:43:40
19:13:40
19:43:40
20:13:40
20:43:40
21:13:41
21:43:40
22:13:40
22:43:40
23:13:40
23:43:40
0:13:40
0:43:40
1:13:40
1:43:40
2:13:40
2:43:40
3:13:40
3:43:40
4:13:41
4:43:41
5:13:41
5:43:41

404
404
406
404
410
402
411
404
405
405
406
405
409
407
408
405
407
408
406
413
408
408
408
413
413
408
408
404
406
406
403
414
406
412
407
410
407
410
408
411
412
407
410
414
413
411
405

409
409
412
409
416
406
412
408
409
410
411
409
413
411
412
409
411
412
411
417
413
413
413
418
421
417
412
409
411
410
405
417
412
415
412
415
411
414
410
413
415
414
415
418
417
415
407

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000359
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 360 of 441

6:13:41
6:43:41
7:13:41
7:43:41
8:13:41
8:43:41
9:13:41
9:43:41
10:13:41
10:43:41
11:13:41
11:43:41
12:13:41
12:43:41
13:13:41
13:43:41
14:13:41
14:43:41
15:13:41
15:43:41
16:13:41
16:43:41
17:13:41
17:43:41
18:13:41
18:43:41
19:13:41
19:43:41
20:13:41
20:43:42
21:13:41
21:43:41
22:13:41
22:43:41
23:13:42
23:43:41
0:13:41
0:43:42
1:13:42
1:43:42
2:13:42
2:43:42
3:13:42
3:43:42
4:13:42
4:43:42
5:13:42

415
418
413
416
440
440
448
452
455
444
446
446
448
446
447
448
449
459
431
450
455
459
464
422
456
435
455
472
457
464
449
464
442
420
474
413
466
446
463
440
464
425
479
482
446
460
444

418
424
419
425
443
444
451
454
461
447
449
449
453
452
452
451
454
461
435
453
460
461
466
429
463
439
458
470
459
467
451
469
445
422
478
417
469
452
466
445
469
428
485
488
446
452
449

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000360
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/5/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 361 of 441

5:43:42
6:13:42
6:43:42
7:13:42
7:43:42
8:13:42
8:43:42
9:13:42
9:43:42
10:13:42
10:43:42
11:13:42
11:43:42
12:13:42
12:43:42
13:13:42
13:43:42
14:13:42
14:43:42
15:13:42
15:43:42
16:13:42
16:43:42
17:13:42
17:43:42
18:13:42
18:43:42
19:13:42
19:43:42
20:13:42
20:43:42
21:13:42
21:43:42
22:13:42
23:00:01
0:00:11
1:00:35
2:00:44
3:00:38
3:30:27
4:00:32
4:30:21
5:00:41
5:30:45
6:00:35
7:00:29
7:31:49

446
444
463
442
430
517
522
526
516
523
524
513
520
517
523
522
508
511
521
507
523
517
518
514
526
506
519
544
509
521
539
516
520
527
554
544
534
529
544
525
550
530
524
540
547
535
559

445
451
461
449
439
529
520
531
519
524
525
518
522
521
523
523
510
522
523
511
524
517
522
515
533
511
521
548
517
526
527
520
520
535
559
537
537
535
546
527
555
539
526
545
550
539
559

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

ooo o oo o0c eo0 oc ooococoooooqcooqcoooqooooocoo;o

PPP RPP RPP PBB BP PB
WWWWWWWWWwww iw w

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000361
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 362 of 441

7:47:51
8:01:08
8:38:29
9:00:47
9:25:21
10:00:56
10:31:16
11:00:50
11:30:40
12:00:45
12:30:49
13:00:23
13:30:43
14:00:33
14:30:35
15:00:29
15:30:33
16:01:08
16:30:13
17:00:47
18:00:57
18:30:46
19:00:35
19:30:24
20:00:29
20:00:45
20:30:49
21:01:08
21:34:27
22:36:22
23:04:11
23:30:00
0:01:50
0:30:24
1:00:44
2:00:37
2:30:27
3:01:01
4:02:25
4:43:16
5:35:39
6:18:31
6:50:05
7:08:23
7:49:59
8:41:07
9:50:02

569
558
574
564
554
569
567
554
557
563
563
555
563
548
551
554
570
568
559
552
560
559
553
558
562
562
577
538
576
556
555
555
561
557
551
571
550
566
567
559
566
556
559
558
551
559
561

568
560
579
572
562
574
568
557
559
568
563
556
567
551
552
556
572
566
563
557
564
560
566
560
569
569
563
542
578
559
558
557
568
559
555
577
554
572
573
565
562
558
560
559
553
562
558

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

13
13
31
31
31
31
31
26
26
26
26
26
26
26
26
26
26
26
26
26
26
27
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000362
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 363 of 441

10:23:53
11:27:03
12:08:08
13:05:17
13:56:39
15:57:28
16:28:32
17:35:12
18:06:47
18:07:02
18:32:51
19:14:43
20:01:05
20:30:24
21:07:15
21:40:50
22:08:09
22:37:43
23:13:03
23:43:39
0:08:42
0:40:32
1:04:05
1:38:26
2:00:44
2:42:50
3:01:08
3:37:13
4:00:47
4:51:54
5:32:30
6:00:20
6:34:09
7:01:14
7:42:05
8:02:08
8:33:57
9:40:37
10:02:11
10:22:29
11:51:57
12:16:01
12:59:37
13:30:57
14:00:47
15:00:25
16:02:35

552
575
549
562
547
569
555
557
560
558
573
557
541
557
551
546
553
553
550
545
561
555
543
545
550
545
548
551
547
552
546
555
550
549
545
553
545
558
556
537
559
547
541
547
539
546
550

558
565
552
566
550
570
553
559
562
562
575
559
541
561
557
552
556
555
553
546
566
559
548
546
551
551
549
556
548
556
547
561
554
554
547
556
547
554
560
543
561
553
544
549
544
551
556

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
20
20
20
20
20
20
20
20
19
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000363
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 364 of 441

16:30:24
17:01:29
17:30:34
18:01:23
18:30:43
19:00:47
19:30:36
20:11:29
20:47:03
21:27:24
21:49:43
22:06:00
22:35:35
23:04:39
23:30:28
0:12:04
0:31:52
1:16:43
1:26:45
1:55:34
2:24:24
2:41:11
3:04:44
3:48:51
4:05:08
4:34:13
5:10:03
5:49:09
6:18:43
6:50:18
7:05:36
8:04:14
8:58:37
8:58:52
9:09:09
9:36:43
10:02:02
10:37:53
11:01:26
11:36:31
12:07:51
12:33:25
13:03:14
13:41:35
14:04:54
14:42:14
15:10:03

551
548
543
543
535
537
535
540
540
531
526
532
543
518
532
549
531
528
535
533
537
535
536
539
536
528
538
533
538
531
535
532
534
534
539
539
533
545
543
538
526
535
554
521
553
533
540

553
551
544
545
539
541
538
542
542
533
524
532
547
519
533
550
546
531
538
534
540
539
539
544
541
533
540
536
542
536
539
535
538
538
541
542
536
545
547
540
529
538
557
523
559
531
541

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
19
19
20
19
20
19
20
19
20
19
19
20
19
20
19
19
20
19
19
19
19
20
19
20
20
19
20
20
19
19
19
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000364
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 365 of 441

15:34:07
16:05:12
16:38:02
17:03:36
17:46:27
18:11:30
18:44:05
19:00:23
19:39:43
20:08:33
20:31:36
21:01:56
21:27:45
22:01:35
22:29:09
23:30:33
0:00:23
0:31:57
1:02:02
1:33:07
1:56:25
2:36:16
3:30:25
4:00:44
4:32:49
5:06:39
5:35:28
6:04:17
6:30:37
7:00:26
7:00:42
7:30:46
8:00:20
8:32:55
9:05:00
9:37:05
10:00:39
10:30:58
11:00:48
11:30:38
12:00:42
12:30:47
13:00:36
14:00:00
16:00:48
17:00:57
18:00:36

535
533
551
553
533
516
543
547
537
529
550
532
537
549
542
540
517
532
550
553
534
543
521
561
511
546
538
526
544
555
555
540
550
562
543
542
548
558
544
546
547
543
549
542
561
549
565

540
537
551
548
538
515
546
554
545
529
555
536
537
543
544
538
519
535
541
555
540
547
524
562
515
548
540
529
550
554
554
543
552
569
546
546
559
560
545
549
549
546
553
547
552
551
559

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
26
26
26
26
26
26
26
26
26
26
26
25
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000365
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 366 of 441

19:00:45
20:30:28
21:00:03
21:30:52
22:00:27
23:00:21
23:30:41
0:00:00
0:30:20
1:00:24
1:30:44
1:30:59
2:00:19
2:30:53
3:00:28
3:00:43
3:00:58
3:30:02
4:00:22
4:30:42
5:00:01
5:30:35
6:00:55
6:30:59
7:00:33
7:30:23
8:00:28
8:30:32
9:00:36
9:30:26
10:00:01
10:00:31
10:30:51
11:05:26
11:05:41
11:30:45
12:34:40
13:54:52
14:30:27
15:00:01
15:30:38
16:00:58
16:23:16
17:01:31
17:31:31
18:01:31
18:31:31

548
546
544
566
552
559
574
541
560
550
543
543
557
558
552
554
554
549
562
555
542
542
547
552
557
565
566
562
572
606
596
596
597
596
598
608
599
618
610
612
609
608
611
612
603
609
604

549
554
544
571
556
556
578
543
566
559
542
542
562
559
554
557
557
552
565
557
543
543
552
554
560
567
574
568
573
609
600
600
609
598
598
610
603
619
610
612
610
610
611
616
607
612
610

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
25
26
25
25
25
26
25
26
26
25
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000366
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 367 of 441

19:01:31
19:31:31
20:01:31
20:31:31
21:01:31
21:31:31
22:01:31
22:31:31
23:01:31
23:31:31

0:01:31

0:31:31

1:01:32

1:31:31

2:01:31

2:31:31

3:01:31

8:30:55

9:00:55

9:30:55
10:00:55
10:30:55
11:00:55
11:30:55
12:00:55
12:30:55
13:00:55
13:30:55
14:00:55
14:30:55
15:00:55
15:30:55
16:00:55
16:30:55
17:00:55
17:30:55
18:00:55
18:30:55
19:00:55
19:30:55
20:00:55
20:30:55
21:00:55
21:30:55
22:00:55
22:30:55
23:00:55

616
612
606
609
610
599
613
610
613
603
609
617
608
609
605
614
613
658
709
705
695
703
703
702
701
704
703
700
701
703
705
698
699
701
705
701
704
705
703
698
704
709
704
697
696
700
704

617
613
609
611
614
605
615
615
616
605
610
619
612
613
609
618
618
662
713
707
697
704
704
704
701
705
706
703
704
706
705
703
703
701
705
703
703
703
712
700
705
711
706
701
696
702
704

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
25
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000367
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 368 of 441

23:30:55
0:00:55
0:30:55
1:00:55
1:30:55
2:00:55
2:30:55
3:00:55
3:30:55
4:00:55
4:30:55
5:00:55
5:30:55
6:00:55
6:30:55
7:00:55
7:30:55
8:00:55
8:30:55
9:00:55
9:30:55

10:00:55

10:30:55

11:00:55

11:30:55

12:00:55

12:30:55

13:00:55

13:30:55

14:00:55

14:30:55

15:00:55

15:30:55

16:00:55

16:30:55

17:00:55

17:30:55

18:00:55

18:30:55

19:00:55

19:30:55

20:00:55

20:30:55

21:00:55

21:30:55

22:00:55

22:30:55

706
700
701
705
706
700
705
701
703
699
706
704
700
702
700
752
758
757
755
757
753
737
750
759
758
749
747
747
753
747
748
753
747
746
747
751
744
743
744
751
748
745
750
749
744
744
752

709
703
704
707
711
702
707
703
705
701
708
706
702
705
703
753
759
759
757
759
752
742
754
760
761
754
750
749
752
751
755
755
751
751
751
749
747
746
744
754
750
748
752
751
747
745
754

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
25
25
25
25
25
25
25
25
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000368
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 369 of 441

23:00:55
23:30:55
0:00:55
0:30:55
1:00:55
1:30:55
2:00:55
2:30:55
3:00:55
3:30:55
4:00:55
4:30:55
5:00:55
5:30:55
6:00:55
6:30:55
7:00:55
7:30:55
8:00:55
8:30:55
9:00:55
9:30:55
10:00:55
10:30:55
11:00:55
11:30:55
12:00:55
12:30:55
13:00:55
13:30:55
14:00:55
14:30:55
15:00:55
15:30:55
16:00:55
16:30:55
17:00:55
17:30:55
18:00:55
18:30:55
19:00:55
19:30:55
20:00:55
20:30:56
21:00:56
21:30:56
22:00:56

748
748
755
741
745
748
745
751
748
748
745
748
744
749
749
746
745
747
751
742
740
736
740
740
736
739
737
740
740
738
740
741
740
739
741
742
740
739
741
744
741
737
737
741
741
737
741

754
751
757
745
746
749
747
753
752
751
748
749
748
753
752
749
744
746
752
744
741
737
743
744
740
742
739
742
744
740
745
744
743
740
742
745
743
744
744
748
743
739
739
744
742
739
741

SPH HPWWWwWhWWwWtswWwhsnw HHP PPP Po¢oc0adonrccoooog#ecj#ccooordrcoroorcodoccoo co 0coo

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000369
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 370 of 441

22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:56
20:30:56
21:00:56
21:30:56

738
739
747
739
741
737
738
737
738
740
742
742
741
739
739
737
738
739
741
739
777
775
777
773
779
776
774
778
780
777
777
779
779
781
775
777
776
774
776
776
783
775
773
777
779
782
775

739
742
749
742
742
739
740
739
737
739
742
743
744
743
742
742
739
742
743
741
777
777
779
774
781
777
773
778
782
777
777
779
778
783
778
779
777
776
779
778
787
779
777
778
778
784
779

BHP PWE HWE HH HPWH HHP HP HHP HHA

WWWWWWwWwwwwwwwwnwwowwwwowww ww Ww
BHhHfFPFP PH HfPHHP PHP PP whH sp PP PPP PHP pps

PrP RP RP RP RP RP WWwwwwwwowWwWwwwwwwwow ww Ww
SFP ON WwWwWwANnN nN ON NNN ON NNNONDUWNdh60OdhUOO ON NSN ON NS

oo oo oO oO 0 oO 7090 coo Cc COCO OC OUNUNUWN UN

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

wWwwwowwoww fH HH Hf
Oooo wno vou oO oO C0 0 CO CO

oo oo oo 0 0 0 co 70 COC CO CO O&O

000370
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 371 of 441

22:00:56
22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:56
20:30:56
21:00:56

773
779
776
773
779
778
777
776
778
776
778
780
771
777
781
777
780
774
775
777
779
776
780
780
776
777
775
770
777
776
776
777
778
777
778
776
776
777
778
781
774
777
776
778
779
780
774

775
779
777
774
776
777
778
776
780
779
780
781
773
778
777
779
775
776
776
780
779
778
780
780
778
780
777
771
778
777
777
778
779
780
780
779
778
778
778
782
777
776
774
779
778
781
777

34
34
34
34
35
34
35
34
35
35
34
35
35
35
35
35
35
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

WWWWWWWwWWwWwWwWwwwowWwwWn NNN NN NNN DN DN N
WWNYNWWN NY WWWNnN Wn WWN NNN NNN NN YM NM N

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000371
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 372 of 441

21:30:56
22:00:56
22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:57
20:30:57

780
777
774
772
780
778
778
772
777
781
780
774
776
775
777
777
776
775
775
776
777
776
776
780
777
770
777
776
778
776
777
777
782
779
774
775
779
779
773
779
779
783
777
775
777
776
777

780
780
776
774
779
780
779
773
778
785
782
777
779
776
779
784
778
778
776
777
781
776
777
781
780
771
778
776
778
776
778
778
783
779
778
777
779
783
778
780
780
783
779
777
778
775
779

34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
35
34
34
34
35

32
32
33
32
33
33
32
33
33
32
32
32
33
32
33
32
32
32
32
32
32
33
33
32
32
32
33
32
28
28
28
28
28
28
31
31
31
31
31
31
31
30
31
31
30
30
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000372
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 373 of 441

21:00:57
21:30:57
22:00:57
22:30:57
23:00:57
23:30:57
0:00:57
0:30:57
1:00:57
1:30:57
2:00:57
2:30:57
3:00:57
3:30:57
4:00:57
4:30:57
5:00:57
5:30:57
6:00:57
6:30:57
7:00:57
7:30:57
8:00:57
8:30:57
9:00:57
9:30:57
10:00:57
10:30:57
11:00:57
11:30:57
12:00:57
12:30:57
13:00:57
13:30:57
14:00:57
14:30:57
15:00:57
15:30:57
16:00:57
16:30:57
17:00:57
17:30:57
18:00:57
18:30:57
19:00:57
19:30:57
20:00:57

776
778
778
775
774
778
777
775
777
775
776
775
774
774
776
776
780
776
775
776
778
775
777
780
783
773
780
792
777
782
792
791
784
783
788
789
827
793
781
782
781
787
781
782
782
780
778

777
780
783
780
775
778
777
780
780
777
777
778
775
775
777
779
781
781
777
777
776
777
778
779
783
774
782
793
779
783
787
788
786
785
789
793
830
796
784
785
785
788
784
783
784
777
779

34
34
34
34
34
34
35
34
34
34
34
34
34
35
34
34
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

31
31
31
31
30
31
31
31
31
31
31
30
30
31
31
31
31
31
31
31
31
31
30
30
31
26
26
26
26
26
26
26
27
26
26
26
26
26
26
27
26
26
26
26
26
27
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000373
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 374 of 441

20:30:57
21:00:57
21:30:57
22:00:57
22:30:57
23:00:57
23:30:57
0:00:57
0:30:57
1:00:57
1:30:57
2:00:57
2:30:57
3:00:57
3:30:57
4:00:57
4:30:57
5:00:57
5:30:57
6:00:57
6:30:57
7:00:57
7:30:57
8:00:57
8:30:57
9:00:57
9:30:57
10:00:57
10:30:57
11:00:57
11:30:57
12:00:57
12:30:57
13:00:57
13:30:57
14:00:57
14:30:57
15:00:57
15:30:57
16:00:57
16:30:57
17:00:58
17:30:58
18:00:58
18:30:58
19:00:58
19:30:58

781
783
779
781
773
782
781
780
777
772
780
779
780
780
781
777
778
779
779
781
780
778
780
776
778
805
808
798
799
804
800
798
798
799
802
815
815
820
820
821
813
810
811
813
816
815
811

781
785
781
782
783
783
782
784
783
773
783
780
782
784
782
780
780
780
782
781
782
780
783
780
779
799
812
800
800
806
804
801
801
801
801
815
815
821
823
822
816
812
812
814
816
816
817

34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

26
26
26
27
27
27
27
26
26
26
27
27
27
27
27
26
27
26
27
26
26
26
26
26
26
23
23
22
23
22
23
22
24
23
23
23
23
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000374
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 375 of 441

20:00:58
20:30:58
21:00:58
21:30:58
22:00:58
22:30:58
23:00:58
23:30:58
0:00:58
0:30:58
1:00:58
1:30:58
2:00:58
2:30:58
3:00:58
3:30:58
4:00:58
4:30:58
5:00:58
5:30:58
6:00:58
6:30:58
7:00:58
7:30:58
8:00:58
8:30:58
9:00:58
9:30:58
10:00:58
10:30:58
11:00:58
11:30:58
12:00:58
12:30:58
13:00:58
13:30:58
14:00:58
14:30:58
15:00:58
15:30:58
16:00:58
16:30:58
17:00:58
17:30:58
18:00:58
18:30:58
19:00:58

809
808
808
810
813
813
815
812
809
809
806
807
808
811
813
812
814
813
813
808
809
812
816
811
802
798
804
811
812
818
832
829
827
818
826
825
824
821
826
834
820
830
830
820
825
826
822

811
810
811
814
817
816
818
814
810
810
808
809
809
813
817
815
818
816
816
810
810
816
818
814
803
799
806
812
815
818
833
830
832
819
827
828
827
821
827
834
823
835
831
826
826
826
824

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
24
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000375
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 376 of 441

19:30:58
20:00:58
20:30:58
21:00:58
21:30:58
22:00:58
22:30:58
23:00:58
23:30:58

0:00:58
10:55:43
11:25:43
11:55:43
12:25:43
12:55:43
13:25:43
13:55:43
14:25:43
14:55:43
15:25:43
15:55:43
16:25:43
16:55:43
17:25:43
17:55:43
18:25:43
18:55:43
19:25:43
19:55:43
20:25:43
20:55:43
21:25:43
21:55:43
22:25:44
22:55:44
23:25:43
23:55:43

0:25:44

0:55:44

1:25:43

1:55:43

2:25:44

2:55:44

3:25:44

3:55:43

4:25:43

4:55:43

828
825
828
814
820
822
817
836
815
824
828
821
820
825
826
820
825
824
831
820
828
833
822
820
834
826
827
817
826
821
825
822
829
820
826
822
826
822
823
820
828
827
826
821
824
827
827

832
828
829
818
820
823
818
837
817
828
830
825
821
825
827
821
826
825
836
821
827
836
823
822
836
830
826
819
828
822
826
822
833
822
827
823
832
823
824
821
830
828
828
824
825
827
826

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000376
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 377 of 441

5:25:43
5:55:44
6:25:44
6:55:44
7:25:44
7:55:44
8:25:44
8:55:44
9:25:44
9:55:44
10:25:44
10:55:44
11:25:44
11:55:44
12:25:44
12:55:44
13:25:44
13:55:45
14:25:44
14:55:44
15:25:44
15:55:44
16:25:44
16:55:44
17:25:44
17:55:44
18:25:44
18:55:44
19:25:44
19:55:44
20:25:44
20:55:44
21:25:44
21:55:44
22:25:45
22:55:44
23:25:45
23:55:45
0:25:44
0:55:45
1:25:44
1:55:45
2:25:44
2:55:44
3:25:44
3:55:44
4:25:44

824
827
826
826
825
826
826
827
822
825
829
829
827
824
823
831
823
819
822
826
824
825
822
824
827
827
826
825
824
823
821
823
827
823
819
826
832
824
819
823
828
827
819
825
826
826
827

828
829
826
827
827
826
825
828
825
827
829
831
827
827
826
835
826
820
824
830
824
826
822
825
826
827
827
828
828
826
823
824
826
824
821
826
835
828
820
826
830
829
820
825
827
826
825

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
18
18
19
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000377
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 378 of 441

4:55:45
5:25:45
5:55:45
6:25:45
6:55:45
7:25:44
7:55:45
8:25:45
8:55:46
9:25:45
9:55:45
10:25:45
10:55:45
11:25:45
11:55:45
12:25:45
12:55:45
13:25:45
13:55:45
14:25:45
14:55:45
15:25:46
15:55:45
16:25:45
16:55:45
17:25:45
17:55:46
18:25:46
18:55:45
19:25:45
19:55:45
20:25:45
20:55:45
21:25:45
21:55:46
22:25:45
22:55:45
23:25:45
23:55:45
0:25:45
0:55:46
1:25:45
1:55:46
2:25:45
2:55:45
3:25:46
3:55:46

825
827
826
826
822
823
808
804
798
800
803
801
799
801
797
798
795
799
798
803
802
804
802
797
792
797
801
799
794
796
803
802
799
797
797
798
797
800
800
802
797
799
799
802
798
795
800

826
831
827
829
825
824
812
807
802
803
802
805
800
808
800
801
796
804
800
803
803
806
804
799
793
799
802
804
796
797
801
804
802
800
800
802
800
803
801
800
798
799
799
806
801
797
802

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

18
18
18
18
18
18
18
18
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
14
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000378
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 379 of 441

4:25:46
4:55:46
5:25:46
5:55:45
6:25:46
6:55:46
7:25:46
7:55:46
8:25:46
8:55:46
9:25:46
9:55:46
10:25:46
10:55:46
11:25:46
11:55:46
12:25:46
12:55:46
13:25:46
13:55:46
14:25:46
14:55:46
15:25:46
15:55:46
16:25:46
16:55:46
17:25:46
17:55:47
18:25:46
18:55:46
19:25:46
19:55:46
20:25:46
20:55:46
21:25:46
21:55:47
22:25:46
22:55:47
23:25:46
23:55:47
0:25:46
0:55:46
1:25:46
1:55:46
2:25:46
2:55:47
3:25:46

800
797
799
800
800
798
791
792
789
785
787
789
790
788
794
791
790
790
793
787
781
787
790
787
789
787
786
788
790
792
790
792
787
787
787
787
790
793
786
786
789
789
786
791
791
790
790

801
800
800
801
802
801
796
795
791
786
788
790
793
789
795
796
793
794
795
791
784
792
794
788
790
790
795
789
791
794
792
788
791
787
788
789
791
795
789
786
789
791
788
796
793
792
792

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
14
13
13
13
13
14
13
14
14
14
14
14
14
13
14
14
14
14
14
14
14
14
14
14
14
13
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000379
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 380 of 441

3:55:46
4:25:46
4:55:46
5:25:46
5:55:46
6:25:47
6:55:47
7:25:46
7:55:46
8:25:46
8:55:46
9:25:47
9:55:47
10:25:47
10:55:47
11:25:47
11:55:47
12:25:48
12:55:47
13:25:47
13:55:47
14:25:47
14:55:47
15:25:47
15:55:47
16:25:47
16:55:47
17:25:47
17:55:47
18:25:47
18:55:47
19:25:47
19:55:47
20:25:48
20:55:47
21:25:47
21:55:47
22:25:47
22:55:47
23:25:47
23:55:48
0:25:47
0:55:47
1:25:47
1:55:48
2:25:47
2:55:47

7389
790
788
791
790
795
792
791
823
827
844
848
843
843
845
845
844
845
849
851
844
844
840
845
849
839
841
848
852
839
843
848
850
844
845
839
854
847
840
840
847
841
838
846
844
842
846

793
794
791
791
791
795
793
790
823
834
845
850
846
844
846
846
847
847
846
853
847
847
842
846
851
842
841
848
853
841
843
848
852
847
844
840
856
847
842
840
853
845
839
845
844
843
846

34
34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

14
13
14
14
14
14
13
13
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000380
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 381 of 441

3:25:47
3:55:47
4:25:48
4:55:47
5:25:47
5:55:48
6:25:48
6:55:48
7:25:47
7:55:47
8:25:47
8:55:48
9:25:48
9:55:47
10:25:48
10:55:47
11:25:48
11:55:48
12:25:48
12:55:48
13:25:48
13:55:48
14:25:48
14:55:49
15:25:48
15:55:48
16:25:48
16:55:48
17:25:48
17:55:48
18:25:48
18:55:48
19:25:48
19:55:48
20:25:48
20:55:48
21:25:48
21:55:49
22:25:48
22:55:48
23:25:48
23:55:48
0:25:48
0:55:49
1:25:49
1:55:49
2:25:48

848
841
840
843
844
848
849
843
848
845
843
840
845
844
844
847
847
850
854
838
845
845
845
843
838
849
852
841
844
849
850
841
851
845
843
843
848
843
841
853
847
838
843
854
844
841
844

852
845
845
844
845
846
853
846
848
849
844
840
846
846
845
845
845
852
857
840
847
848
848
844
839
852
854
842
846
850
853
842
844
847
843
846
849
844
842
856
847
840
845
855
847
841
844

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

NNNYNNN NN NK N
oOo 0 0°00 00 0 &

SON ON ON NON NN N NN NN NN NNN NNN NNNUUWNUWNNUN UP UP UP SP HH HH HA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000381
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 382 of 441

2:55:48
3:25:48
3:55:49
4:25:48
4:55:48
5:25:48
5:55:49
6:25:49
6:55:49
7:25:48
7:55:48
8:25:49
8:55:49
9:25:49
9:55:49
10:25:49
10:55:49
11:25:48
11:55:49
12:25:49
12:55:49
13:25:49
13:55:49
14:25:49
14:55:49
15:25:49
15:55:49
16:25:49
16:55:49
17:25:49
17:55:49
18:25:49
18:55:49
19:25:49
19:55:49
20:25:49
20:55:49
21:25:49
21:55:49
22:25:50
22:55:49
23:25:49
23:55:50
0:25:49
0:55:49
1:25:50
1:55:49

842
841
848
847
850
845
843
843
843
845
848
847
844
844
841
834
835
836
834
838
838
831
834
835
835
839
832
828
835
838
833
835
834
835
832
832
833
839
840
828
828
831
834
835
837
838
833

843
842
851
851
846
848
847
847
845
847
845
846
845
845
844
836
836
835
837
841
837
834
837
839
837
841
835
831
838
842
834
836
836
842
834
833
834
841
841
833
829
834
836
836
841
838
836

34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
35
34

SON ON ON NN ON NW ON NS

PRPRPRP PRP BPP BP BBP PB BBP PB RP BP PB RP PP eB PP Pepe PP PP PB PE
NNN NN NN ONNNWYNNNN ONY NNN WO WONNNONN ON NO TON ON

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000382
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 383 of 441

2:25:49
2:55:49
3:25:49
3:55:50
4:25:50
4:55:49
5:25:49
5:55:49
6:25:49
6:55:49
7:25:49
7:55:50
8:25:49
8:55:49
9:25:49
9:55:49
10:25:50
10:55:49
11:25:49
11:55:50
12:25:49
12:55:50
13:25:50
13:55:50
14:25:50
14:55:49
15:25:50
15:55:49
16:25:50
16:55:50
17:25:50
17:55:50
18:25:50
18:55:50
19:25:50
19:55:50
20:25:50
20:55:50
21:25:50
21:55:50
22:25:50
22:55:50
23:25:50
23:55:51
0:25:50
0:55:50
1:25:50

833
837
837
838
835
834
839
830
831
834
838
832
834
817
812
806
807
808
808
805
804
804
803
806
805
803
806
804
804
813
811
810
809
815
814
807
805
812
805
803
806
811
809
805
805
812
810

835
836
842
840
836
836
840
834
832
835
837
834
835
821
815
809
809
809
811
808
807
807
805
806
807
805
805
806
806
815
812
810
810
818
817
810
806
816
806
804
807
813
807
809
806
815
811

34
35
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34

18
17
18
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000383
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 384 of 441

1:55:50
2:25:51
2:55:50
3:25:50
3:55:51
4:25:51
4:55:50
5:25:50
5:55:50
6:25:51
6:55:51
7:25:50
7:55:50
8:25:50
8:55:51
9:25:50
9:55:50
10:25:50
10:55:51
11:25:50
11:55:51
12:25:51
12:55:51
13:25:51
13:55:51
14:25:50
14:55:51
15:25:50
15:55:51
16:25:51
16:55:50
17:25:51
17:55:51
18:25:51
18:55:51
19:25:51
19:55:51
20:25:51
20:55:51
21:25:51
21:55:51
22:25:51
22:55:51
23:25:51
23:55:51
0:25:51
0:55:51

808
807
805
804
806
808
807
808
806
809
809
809
807
805
787
775
771
775
769
773
772
770
771
770
774
768
770
773
772
771
770
773
777
773
768
773
769
778
769
767
768
775
780
771
767
771
774

810
810
808
806
807
809
808
809
809
809
809
809
809
806
787
777
774
779
772
774
774
774
773
771
773
770
772
770
775
773
772
775
779
777
770
774
773
779
772
768
769
774
785
774
769
772
775

34
34
34
34
34
34
34
35
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35

20
21
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
15
15
15
15
15
15
15
15
15
15
15
16
16
16
16
16
16
16
16
16
16
16
16
16
16
16
16

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000384
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH

7/1/2019

7/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 385 of 441

1:25:49
1:55:49
2:25:49
2:55:50
3:25:49
3:55:49
4:25:49
4:55:49
5:25:49
5:55:49
6:25:49
6:55:49
7:25:49
7:55:49
8:25:49
8:55:49
9:25:49
9:55:49
10:25:50
10:55:49
11:25:49
11:55:49
12:25:49
13:25:49
13:55:49
14:25:49
14:55:49
15:25:50
15:55:50
16:25:50
16:55:50
17:25:50
17:55:50
18:25:50
18:55:50
19:25:50
19:55:50
20:25:50
20:55:50
21:25:50
21:55:50
22:25:51
22:55:50
23:25:50
23:55:50
0:25:50
0:55:51

769
769
771
778
772
768
769
775
773
769
775
775
772
770
771
770
771
763
766
770
766
774
772
771
771
773
768
765
767
768
775
776
764
765
769
772
771
774
775
765
769
775
770
763
764
768
772

772
771
772
781
772
769
771
779
774
770
774
775
774
774
773
772
773
765
767
771
769
777
768
771
773
776
774
765
769
770
776
778
766
766
771
776
773
777
779
768
768
779
771
767
764
769
771

35
35
35
35
35
35
35
35
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

16
16
16
16
16
16
16
16
16
16
16
16
16
16
16
15
15
15
15
16
16
16
15
16
16
15
16
15
16
16
15
16
15
16
16
16
15
16
16
16
16
16
16
16
16
16
16

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000385
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 386 of 441

1:25:51
1:55:50
2:25:50
2:55:50
3:25:50
3:55:50
4:25:50
4:55:50
5:25:50
5:55:50
6:25:50
6:55:50
7:25:50
7:55:50
8:25:51
8:55:50
9:25:50
9:55:50
10:25:50
10:55:50
11:25:50
11:55:51
12:25:51
12:55:51
13:25:50
13:55:50
14:25:50
14:55:50
15:25:51
15:55:51
16:25:50
16:55:51
17:25:51
17:55:50
18:25:51
18:55:51
19:25:51
19:55:51
20:25:51
20:55:51
21:25:51
21:55:51
22:25:51
22:55:51
23:25:51
23:55:51
0:25:51

768
769
769
774
770
767
768
767
768
768
768
772
766
767
799
815
816
812
815
817
814
818
815
812
814
816
818
827
819
812
814
818
818
815
812
817
805
820
815
816
812
809
810
813
812
814
812

769
770
772
774
773
770
770
768
769
769
770
770
770
768
799
814
818
812
817
817
817
820
814
814
816
816
815
830
822
815
815
821
817
817
817
817
808
818
820
818
815
809
811
816
813
815
813

35
34
34
34
34
35
34
34
35
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

16
16
16
16
16
16
16
16
16
16
16
16
16
16
15
16
18
18
18
18
17
18
17
17
17
17
17
17
17
18
17
17
17
17
17
17
18
18
18
17
18
17
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000386
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 387 of 441

0:55:51
1:25:51
1:55:52
2:25:52
2:55:51
3:25:51
3:55:51
4:25:51
4:55:52
5:25:51
5:55:52
6:25:51
6:55:51
7:25:51
7:55:51
8:25:51
8:55:52
9:25:52
9:55:51
10:25:53
10:55:52
11:25:51
11:55:51
12:25:51
12:55:52
13:25:51
13:55:51
14:25:52
14:55:51
15:25:51
15:55:51
16:25:51
16:55:51
17:25:51
17:55:52
18:25:52
18:55:52
19:25:52
19:55:52
20:25:52
20:55:52
21:25:52
21:55:52
22:25:52
22:55:52
23:25:52
23:55:52

812
812
814
819
813
813
817
814
815
814
819
817
812
812
816
819
830
834
836
834
839
841
843
839
834
840
845
845
841
841
847
843
840
846
837
835
843
841
838
840
844
840
842
844
837
838
840

814
815
814
820
814
814
819
818
815
816
823
819
815
813
816
820
830
837
837
835
840
842
842
839
835
840
847
841
843
843
850
843
844
849
839
838
841
845
839
840
846
841
840
847
842
839
841

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

PRPRPP PRP PEP RP BPP BBP PPB
WIN CN ON WNNNWYNNWYNNN

$f SHH hHpPph PP Puri unrnwnuannAunnonAnununwnaAnpunanunna wm

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000387
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 388 of 441

0:25:52
0:55:52
1:25:53
1:55:52
2:25:53
2:55:53
3:25:53
3:55:52
4:25:52
4:55:52
5:25:52
5:55:52
6:25:52
6:55:52
7:25:52
7:55:52
8:25:52
8:55:52
9:25:52
9:55:52
10:25:52
10:55:52
11:25:52
11:55:52
12:25:52
12:55:52
13:25:52
13:55:52
14:25:52
14:55:52
15:25:53
15:55:52
16:25:53
16:55:52
17:25:53
17:55:53
18:25:53
18:55:53
19:25:53
19:55:53
20:25:53
20:55:54
21:25:53
21:55:53
22:25:53
22:55:54
23:25:53

842
847
841
838
836
837
842
846
837
836
838
847
842
835
836
836
839
831
822
827
829
836
823
826
831
830
827
827
830
832
828
831
831
833
842
829
828
821
831
838
829
830
830
832
823
834
832

841
850
841
839
838
838
841
847
843
837
839
848
846
835
837
837
842
834
823
828
831
839
824
826
830
833
830
828
835
831
828
830
831
835
843
832
832
822
831
839
833
832
831
834
826
830
829

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

BHA HHH HP HPP HHP HPAP HPAP HPP PHP HP HP HP HP HHP PHP PHP HP HP PHP HPP HHP HP HPPA HAHAHAHAHAHA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000388
7/3/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 389 of 441

23:55:53
0:25:53
0:55:53
1:25:53
1:55:53
2:25:53
2:55:53
3:25:53
3:55:53
4:25:53
4:55:53
5:25:53
5:55:53
6:25:54
6:55:53
7:25:53
7:55:54
8:25:53
8:55:53
9:25:54
9:55:54

10:25:53

10:55:53

11:25:54

11:55:54

12:25:53

12:55:53

13:25:54

13:55:54

14:25:53

14:55:54

15:25:54

15:55:53

16:25:53

16:55:53

17:25:54

17:55:54

18:25:54

18:55:53

19:25:54

19:55:53

20:25:53

20:55:53

21:25:54

21:55:54

22:25:54

22:55:54

833
830
827
823
831
829
825
830
831
830
831
830
827
816
787
784
786
791
780
781
789
782
783
789
789
789
793
791
795
780
783
787
790
788
776
785
792
787
785
785
782
789
783
780
787
782
785

832
830
828
824
831
831
826
830
830
831
831
836
829
820
787
788
790
793
784
781
790
788
785
788
789
789
791
795
794
782
784
788
790
792
779
786
793
791
787
788
784
791
785
782
788
788
787

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

BHA HHH HP HPP HHP HPAP HPAP HPP PHP HP HP HP HP HHP PHP PHP HP HP PHP HPP HHP HP HPPA HAHAHAHAHAHA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000389
7/4/2019
7/4/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 390 of 441

23:25:54
23:55:54
0:25:54
0:55:54
1:25:54
1:55:54
2:25:54
2:55:54
3:25:54
3:55:54
4:25:54
4:55:54
5:25:54
5:55:54
6:25:54
6:55:54
7:25:54
7:55:54
8:25:54
8:55:55
9:25:54
9:55:54
10:25:55
10:55:55
11:25:54
11:55:54
12:25:54
12:55:54
13:25:55
13:55:55
14:25:54
14:55:54
15:25:54
15:55:54
16:25:55
16:55:54
17:25:55
17:55:55
18:25:55
18:55:55
19:25:55
19:55:55
20:25:55
20:55:55
21:25:55
21:55:54
22:25:55

786
782
789
785
784
787
783
788
791
783
778
780
788
789
791
779
773
776
781
762
761
760
766
765
765
767
764
775
779
777
772
775
777
777
776
771
774
778
780
777
768
771
775
779
776
775
772

787
784
787
788
787
788
787
789
794
786
780
782
787
793
793
783
775
779
784
766
762
761
767
766
769
770
769
777
780
778
775
776
783
779
778
775
776
780
784
778
769
772
776
777
779
779
773

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

oo 0 C0 O&O

BH HSH HPP HP HHP HP HPP HHP HPP HP PHP HP HHP HPP HP PHP HP HP HP HHP HPP HP HP HHP HP HP HSA

WWW WwW WwW
NY NNN NY

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000390
7/5/2019
7/5/2019
7/5/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 391 of 441

22:55:55
23:25:55
23:55:55
0:25:55
0:55:56
1:25:55
1:55:56
2:25:55
2:55:55
3:25:55
3:55:55
4:25:55
4:55:55
5:25:55
5:55:55
6:25:55
6:55:55
7:25:55
7:55:55
8:25:55
8:55:55
9:25:55
9:55:55
10:25:55
10:55:55
11:25:56
11:55:55
12:25:55
12:55:56
13:25:56
13:55:55
14:25:55
14:55:55
15:25:55
15:55:56
16:25:55
16:55:56
17:25:55
17:55:55
18:25:56
18:55:56
19:25:56
19:55:56
20:25:56
20:55:56
21:25:56
21:55:56

775
774
774
775
777
777
778
774
777
776
775
766
775
776
777
777
783
776
787
782
781
784
781
780
784
783
778
776
777
781
779
769
773
775
779
775
776
777
779
778
778
776
779
780
774
770
767

777
775
775
778
780
779
783
775
778
776
777
767
777
777
781
781
788
777
791
786
779
787
784
783
786
785
778
778
777
783
782
771
774
777
780
779
777
774
782
781
780
777
781
783
778
772
767

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000391
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 392 of 441

22:25:56
22:55:56
23:25:55
23:55:55
0:25:55
0:55:55
1:25:53
1:55:53
2:25:53
2:55:53
3:25:53
3:55:53
4:25:53
4:55:54
5:25:54
5:55:54
6:25:53
6:55:54
7:25:54
7:55:54
8:25:53
8:55:54
9:25:54
9:55:54
10:25:54
10:55:54
11:25:53
11:55:54
12:25:53
12:55:54
13:25:54
13:55:54
14:25:54
14:55:54
15:25:54
15:55:54
16:25:54
16:55:54
17:25:54
17:55:54
18:25:54
18:55:54
19:25:54
19:55:54
20:25:54
20:55:54
21:25:54

784
782
776
771
778
773
778
770
787
777
766
770
782
776
766
774
781
795
785
790
795
789
788
788
794
794
793
790
791
794
796
792
794
797
791
787
796
793
794
792
793
792
795
790
792
796
794

786
785
780
773
778
775
777
771
790
779
767
772
785
779
771
779
780
796
787
792
795
792
789
789
794
798
796
791
793
795
801
796
797
802
794
790
796
797
796
795
793
793
795
791
794
799
793

ooo o 0o oO 0 0 co 0c cooccoclUcCc COC COCcUCCOCUCcOUCcOCUCOUcCcOUCcOCcCCOCcoOoOccCcUcOCUCcOUCUcCOCc COCO CO

WWW WWW WW WwWwww ww Ww
SBSH HP HPP HP HP HP PHP HHA

35
35
35
35
36
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
21
21
22
21
21
21
21
21
21
21
21
21
21
21
21

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000392
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 393 of 441

21:55:54
22:25:54
22:55:54
23:25:54
23:55:54
0:25:54
0:55:54
1:25:54
1:55:54
2:25:54
2:55:54
3:25:54
3:55:54
4:25:54
4:55:55
5:25:54
5:55:54
6:25:54
6:55:54
7:25:55
7:55:55
8:25:55
8:55:55
9:25:55
9:55:55
10:25:55
10:55:54
11:25:54
11:55:55
12:25:55
12:55:55
13:25:55
13:55:55
14:25:55
14:55:55
15:25:55
15:55:55
16:25:55
16:55:55
17:25:56
17:55:55
18:25:55
18:55:55
19:25:55
19:55:55
20:25:56
20:55:56

792
793
791
794
792
794
786
791
797
793
793
788
793
796
790
802
792
783
798
804
824
829
812
816
821
819
822
824
825
825
821
823
823
825
822
823
823
825
815
827
824
818
823
822
815
820
824

793
796
795
795
795
796
789
793
802
794
797
791
797
798
791
806
796
794
800
805
825
832
814
816
823
822
823
822
827
827
823
826
824
829
825
825
828
826
817
824
823
821
824
821
817
820
825

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000393
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 394 of 441

21:25:55
21:55:55
22:25:55
22:55:56
23:25:55
23:55:55
0:25:55
0:55:55
1:25:55
1:55:55
2:25:55
2:55:55
3:25:55
3:55:55
4:25:55
4:55:55
5:25:55
5:55:55
6:25:55
6:55:55
7:25:56
7:55:56
8:25:56
8:55:56
9:25:55
9:55:55
10:25:55
10:55:55
11:25:55
11:55:56
12:25:55
12:55:56
13:25:55
13:55:56
14:25:56
14:55:56
15:25:57
15:55:56
16:25:56
16:55:56
17:25:56
17:55:56
18:25:57
18:55:56
19:25:56
19:55:56
20:25:56

828
812
819
817
821
814
815
820
819
818
817
814
816
818
820
817
816
817
816
814
812
813
804
793
793
800
797
795
795
796
801
797
797
799
798
802
803
803
804
802
802
802
798
798
798
802
802

831
814
820
818
820
816
816
818
818
820
820
815
819
818
823
819
818
816
817
814
813
816
807
796
795
800
800
796
798
797
804
799
799
801
799
802
809
804
808
805
806
805
801
800
801
802
804

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
33
34
34
34
34
34
34
34
33
34
34
34
34
33
34
34
33
34
34
34
34
34
34

25
25
25
25
25
25
25
25
25
25
24
25
25
25
25
25
25
25
25
25
25
25
25
25
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000394
7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 395 of 441

20:55:56
21:25:56
21:55:56
22:25:56
22:55:56
23:25:56
23:55:56

0:25:56

0:55:56

1:25:56

1:55:56

2:25:56

2:55:56

8:42:09

9:12:09

9:42:09
10:12:09
10:42:09
11:12:09
11:42:09
12:12:09
12:42:09
13:12:09
13:42:10
14:12:10
14:42:10
15:12:11
15:42:11
16:12:11
16:42:11
17:12:12
17:42:11
18:12:11
18:42:11
19:12:11
19:42:12
20:12:11
20:42:11
21:12:11
21:42:11
22:12:11
22:42:11
23:12:11
23:42:12

0:12:11

0:42:11

1:12:11

810
804
791
798
802
799
804
800
801
797
801
807
800
810
810
814
806
818
805
808
810
811
808
811
811
811
810
812
807
812
813
814
803
811
811
818
801
822
833
833
834
833
833
835
834
834
838

814
806
792
799
801
802
802
803
806
801
802
810
803
811
811
816
807
818
808
809
811
811
810
810
810
811
812
806
808
811
814
819
804
812
812
821
803
827
835
840
835
835
834
836
836
834
836

34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

PrRrRPrPrPrP WW WWwWwwwwwwwwow iw Ww
aan n AM NNN NNN NN NNN YM NM N

w~awmwowmowmnwnnmniwnwnwnnnwnwnwownnwnwnnwnnwnwnnwnownnwnownnwnwnno a

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000395
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 396 of 441

1:42:11
2:12:12
2:42:11
3:12:12
3:42:12
4:12:11
4:42:11
5:12:12
5:42:11
6:12:11
6:42:12
7:12:12
7:42:12
8:12:12
8:42:12
9:12:12
9:42:12
10:12:12
10:42:12
11:12:12
11:42:12
12:12:12
12:42:12
13:12:12
13:42:12
14:12:12
14:42:12
15:12:12
15:42:12
16:12:12
16:42:12
17:12:12
17:42:12
18:12:12
18:42:12
19:12:12
19:42:12
20:12:12
20:42:13
21:12:12
21:42:13
22:12:12
22:42:13
23:12:12
23:42:12
0:12:13
0:42:13

837
835
832
840
840
836
838
833
831
833
837
844
850
846
855
845
858
855
851
855
858
860
852
849
858
856
856
861
853
856
859
858
852
853
858
855
858
853
849
856
856
853
850
862
853
854
856

837
839
833
840
842
837
837
833
832
834
836
845
851
849
858
846
856
857
853
855
861
862
854
848
856
861
856
858
855
856
859
860
854
854
856
856
861
856
851
855
856
854
852
863
856
855
856

WWWWWwWWwwwwwwwww ww WwW
SHH H HHP HPPA HAP HP HPA HHA

oo oo oo oO 0 oO co coco cocmUcCcCOCUCcCOCUCCOCUCCOcCUCcOCUCcCOcUcOCUCcOCoOoOcoOccCcmcmUcOCUCcOCUCcCOCULcO CLO

wmawmnnmniwnwnwnonnnwnwnnonnwnnwnnwnwnwnn w

WWWWWWwWwWwWwWwwwnwwwwowwowwwwowwwwowwow iw Ww
CwWWOnr WTWHAADAKHOAWDAAHAAwAWAAAAAAAN AN ANN WOH WW OW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000396
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 397 of 441

1:12:12
1:42:13
2:12:12
2:42:13
3:12:12
3:42:12
4:12:13
4:42:12
5:12:13
5:42:12
6:12:13
6:42:13
7:12:13
7:42:12
8:12:12
8:42:12
9:12:13
9:42:12
10:12:13
10:42:12
11:12:13
11:42:13
12:12:13
12:42:13
13:12:13
13:42:13
14:12:13
14:42:13
15:12:13
15:42:13
16:12:13
16:42:13
17:12:13
17:42:13
18:12:13
18:42:13
19:12:13
19:42:13
20:12:13
20:42:13
21:12:13
21:42:13
22:12:13
22:42:13
23:12:13
23:42:13
0:12:13

852
852
855
850
859
858
854
858
851
855
852
854
858
856
854
856
861
860
850
856
852
854
858
853
853
852
856
853
855
857
854
855
860
859
852
854
854
856
857
863
856
856
848
856
856
851
857

854
853
856
851
855
860
854
859
854
858
853
856
856
857
861
854
865
863
850
855
852
855
857
855
854
853
855
855
855
856
855
856
862
858
855
856
855
856
856
864
857
857
850
856
857
852
860

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
37
38
38
38
38
38
37
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000397
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 398 of 441

0:42:13
1:12:13
1:42:13
2:12:13
2:42:13
3:12:13
3:42:13
4:12:13
4:42:13
5:12:13
5:42:13
6:12:13
6:42:13
7:12:13
7:42:13
8:12:14
8:42:13
9:12:14
9:42:13
10:12:13
10:42:14
11:12:13
11:42:13
12:12:14
12:42:14
13:12:14
13:42:14
14:12:14
14:42:14
15:12:14
15:42:14
16:12:14
16:42:14
17:12:14
17:42:14
18:12:14
18:42:14
19:12:14
19:42:14
20:12:14
20:42:14
21:12:14
21:42:14
22:12:14
22:42:14
23:12:14
23:42:14

850
854
857
856
853
854
861
855
857
854
852
856
855
849
830
841
826
836
836
835
838
832
841
840
828
836
838
840
834
838
837
834
839
832
830
830
834
835
832
835
839
835
837
837
827
833
833

854
856
855
857
854
853
855
858
855
856
854
858
858
853
834
842
828
836
835
841
840
833
833
844
830
835
835
833
837
837
842
842
843
839
833
832
837
836
833
836
840
834
840
837
832
834
837

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000398
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 399 of 441

0:12:14
0:42:14
1:12:14
1:42:14
2:12:14
2:42:14
3:12:15
3:42:14
4:12:14
4:42:14
5:12:15
5:42:14
6:12:14
6:42:14
7:12:14
7:42:14
8:12:14
8:42:14
9:12:15
9:42:14
10:12:15
10:42:14
11:12:14
11:42:14
12:12:14
12:42:14
13:12:14
13:42:15
14:12:15
14:42:15
15:12:15
15:42:15
16:12:15
16:42:15
17:12:15
17:42:15
18:12:15
18:42:15
19:12:15
19:42:15
20:12:15
20:42:15
21:12:15
21:42:15
22:12:16
22:42:15
23:12:15

835
837
835
837
832
833
840
835
832
833
831
836
838
830
809
804
802
804
799
805
809
807
807
805
802
803
812
806
799
799
808
807
805
809
802
803
809
803
794
804
808
811
808
798
818
798
802

835
840
839
838
835
834
841
836
835
836
833
838
839
833
814
808
804
806
799
806
811
809
809
809
805
804
812
808
803
799
805
810
807
807
804
807
812
805
795
805
810
814
809
798
822
804
803

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
37
38
38
37
37
38
38
38
37
38
37
38
37
38
37
37
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000399
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 400 of 441

23:42:15
0:12:15
0:42:15
1:12:16
1:42:15
2:12:15
2:42:15
3:12:15
3:42:15
4:12:15
4:42:15
5:12:15
5:42:15
6:12:15
6:42:15
7:12:15
7:42:15
8:12:16
8:42:15
9:12:16
9:42:16

10:12:16

10:42:16

11:12:15

11:42:15

12:12:15

12:42:16

13:12:16

13:42:16

14:12:16

14:42:16

15:12:16

15:42:16

16:12:16

17:42:16

18:12:16

18:42:16

19:12:17

19:42:16

20:12:16

20:42:16

21:12:16

21:42:16

22:12:16

22:42:16

23:12:16

23:42:16

804
810
803
799
803
802
809
803
799
808
806
805
799
806
809
807
811
819
811
817
801
808
820
820
819
823
822
825
819
815
822
817
829
824
820
825
828
811
813
819
820
823
822
824
821
826
824

805
812
805
800
803
803
806
805
803
805
808
807
801
805
810
805
812
819
814
820
802
809
822
821
820
824
822
827
822
818
823
817
831
825
821
828
832
812
814
820
821
820
819
825
823
822
821

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
37
37
38
37
37
37
38
37
38
37
38
38
38
38
38
38
28
28
28
28
28
28
28
28
28
29
28
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000400
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 401 of 441

0:12:16
0:42:16
1:12:16
1:42:16
2:12:17
2:42:16
3:12:16
3:42:16
4:12:16
4:42:17
5:12:17
5:42:16
6:12:17
6:42:17
7:12:17
7:42:16
8:12:16
8:42:16
9:12:17
9:42:17
10:12:16
10:42:17
11:12:17
11:42:17
12:12:18
12:42:16
13:12:17
13:42:17
14:12:17
14:42:17
15:12:17
15:42:17
16:12:17
16:42:17
17:12:17
17:42:17
18:12:17
18:42:17
19:12:17
19:42:17
20:12:17
20:42:17
21:12:17
21:42:17
22:12:17
22:42:17
23:12:17

814
821
823
822
823
820
820
820
820
816
816
817
826
814
818
812
812
810
804
807
809
802
801
798
808
808
807
804
808
805
804
805
801
806
805
802
807
806
808
803
801
801
801
801
805
808
807

816
822
822
825
820
822
822
821
821
818
817
819
828
816
821
813
814
812
806
806
807
808
808
801
807
807
805
807
807
807
807
809
804
808
807
805
810
807
809
806
803
801
803
803
806
811
809

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000401
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 402 of 441

23:42:17
0:12:17
0:42:17
1:12:18
1:42:18
2:12:17
2:42:17
3:12:18
3:42:17
4:12:18
4:42:17
5:12:17
5:42:17
6:12:18
6:42:17
7:12:18
7:42:17
8:12:17
8:42:17
9:12:18
9:42:17

10:12:18

10:42:18

11:12:18

11:42:18

12:12:18

12:42:18

13:12:18

13:42:18

14:12:18

14:42:18

15:12:18

15:42:18

16:12:19

16:42:18

17:12:18

17:42:19

18:12:18

18:42:18

19:12:18

19:42:18

20:12:19

20:42:18

21:12:18

21:42:18

22:12:18

22:42:19

808
808
807
798
797
809
810
804
797
800
806
805
805
804
805
807
808
809
804
800
797
797
800
803
798
799
800
802
800
804
799
804
798
797
804
802
798
802
798
803
798
807
797
793
798
801
803

809
809
810
799
798
810
813
807
798
801
805
806
806
805
806
808
810
811
808
803
802
798
801
801
801
800
801
801
803
803
801
806
804
802
801
804
800
801
799
805
801
810
798
795
799
802
806

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000402
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 403 of 441

23:12:19
23:42:19
0:12:19
0:42:18
1:12:18
1:42:18
2:12:18
2:42:19
3:12:19
3:42:19
4:12:19
4:42:19
5:12:19
5:42:19
6:12:19
6:42:19
7:12:19
7:42:19
8:12:19
8:42:19
9:12:19
9:42:19
10:12:19
10:42:19
11:12:19
11:42:20
12:12:19
12:42:20
13:12:19
13:42:19
14:12:19
14:42:19
15:12:19
15:42:19
16:12:19
16:42:19
17:12:20
17:42:19
18:12:20
18:42:20
19:12:20
19:42:20
20:12:20
20:42:20
21:12:20
21:42:19
22:12:19

794
798
805
799
801
800
796
803
796
796
801
805
793
797
796
804
800
792
790
792
788
782
778
778
784
787
781
781
782
782
782
784
784
779
781
784
784
786
790
776
780
779
782
784
787
781
788

795
802
801
803
803
802
798
804
799
798
801
808
797
798
801
805
801
795
793
795
790
784
779
780
783
786
783
783
784
784
784
785
782
782
781
785
784
788
792
777
782
781
786
785
790
782
791

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

NNNNNNNNNNNNNNNNNNNNNN NN DN EN
NNNNNNNNNNNNNNNNNNNNNNNN DN EN

OWMO MO HMO HU HO HO HO HO HO HO HO 0

PRPRPRPRPRP PB
oo0oooao0aoca co Oo

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000403
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 404 of 441

22:42:20
23:12:19
23:42:20
0:12:19
0:42:20
1:12:20
1:42:20
2:12:19
2:42:19
3:12:20
3:42:20
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:20
7:12:20
7:42:20
8:12:20
8:42:20
9:12:20
9:42:20
10:12:20
10:42:20
11:12:21
11:42:21
12:12:20
12:42:20
13:12:20
13:42:20
14:12:20
14:42:20
15:12:20
15:42:20
16:12:20
16:42:20
17:12:20
17:42:20
18:12:21
18:42:20
19:12:20
19:42:20
20:12:21
20:42:21
21:12:21
21:42:20

784
782
784
780
782
782
783
784
782
785
781
777
786
788
776
784
779
784
784
780
766
774
782
775
771
777
779
776
777
778
781
784
782
779
784
787
780
781
786
785
779
783
785
780
778
777
782

786
785
783
781
783
783
784
783
784
786
785
777
786
791
779
783
779
785
787
784
771
776
786
777
774
779
776
777
779
779
782
786
783
781
784
781
784
783
789
785
781
782
786
782
780
778
788

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000404
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 405 of 441

22:12:21
22:42:20
23:12:20
23:42:20
0:12:20
0:42:22
1:12:21
1:42:21
2:12:21
2:42:20
3:12:21
3:42:21
4:12:21
4:42:21
5:12:21
5:42:21
6:12:21
6:42:21
7:12:21
7:42:21
8:12:21
8:42:21
9:12:21
9:42:21
10:12:22
10:42:21
11:12:21
11:42:21
12:12:21
12:42:21
13:12:21
13:42:21
14:12:21
14:42:22
15:12:21
15:42:21
16:12:22
16:42:21
17:12:21
17:42:21
18:12:21
18:42:21
19:12:21
19:42:21
20:12:21
20:42:21
21:12:21

780
781
778
779
784
786
782
779
784
782
780
776
782
787
783
778
777
779
785
777
752
755
753
760
763
764
759
759
759
759
759
760
759
760
759
758
761
762
760
755
757
760
763
761
758
765
768

782
784
781
779
782
790
787
780
785
785
781
777
781
782
785
782
778
779
784
783
757
755
754
760
765
766
764
763
762
759
761
762
762
763
758
759
761
758
762
760
759
761
764
767
759
762
769

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

10
10
10
10
10
10
10
10
10
10
10
10
20
20
19
20
20
20
19
19
19
19
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
14
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000405
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 406 of 441

21:42:21
22:12:22
22:42:22
23:12:22
23:42:21
0:12:22
0:42:22
1:12:18
1:42:18
2:12:18
2:42:19
3:12:19
3:42:18
4:12:19
4:42:19
5:12:19
5:42:19
6:12:19
6:42:19
7:12:19
7:42:19
8:12:19
8:42:19
9:12:19
9:42:19
10:12:19
10:42:19
11:12:19
11:42:19
12:12:19
12:42:19
13:12:19
13:42:19
14:12:19
14:42:19
15:12:20
15:42:19
16:12:19
16:42:19
17:12:20
17:42:19
18:12:19
18:42:19
19:12:19
19:42:19
20:12:19
20:42:19

756
758
759
766
761
762
756
759
755
756
764
760
755
755
755
755
755
762
763
766
756
750
756
757
761
758
757
758
760
761
758
762
761
759
760
759
761
763
758
759
759
762
761
756
757
760
760

758
760
760
769
764
764
760
761
756
758
768
760
757
755
755
755
755
763
763
765
761
754
757
758
762
760
761
762
764
760
759
761
765
762
763
762
765
766
761
762
760
763
763
759
761
764
764

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000406
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 407 of 441

21:12:19
21:42:19
22:12:19
22:42:19
23:12:19
23:42:19
0:12:20
0:42:19
1:12:19
1:42:19
2:12:20
2:42:19
3:12:19
3:42:19
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:19
7:12:19
7:42:20
8:12:20
8:42:20
9:12:20
9:42:21
10:12:20
10:42:20
11:12:20
11:42:20
12:12:20
12:42:20
13:12:21
13:42:20
14:12:20
14:42:20
15:12:20
15:42:20
16:12:20
16:42:20
17:12:20
17:42:20
18:12:20
18:42:20
19:12:21
19:42:20
20:12:20

753
761
761
761
757
757
759
758
758
764
765
758
762
763
758
758
761
758
761
763
770
783
783
786
783
784
784
785
788
786
785
785
790
784
785
788
781
785
786
786
783
785
789
790
785
785
783

756
760
765
759
759
758
763
761
761
764
764
757
763
761
759
760
762
760
761
760
774
784
785
787
784
785
786
786
785
786
787
789
791
788
788
790
782
787
788
788
784
786
785
792
787
787
785

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000407
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 408 of 441

20:42:20
21:12:20
21:42:20
22:12:21
22:42:20
23:12:20
23:42:20
0:12:20
0:42:20
1:12:20
1:42:21
2:12:20
2:42:20
3:12:21
3:42:21
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:20
7:12:21
7:42:21
8:12:21
8:42:21
9:12:21
9:42:21
10:12:21
10:42:21
11:12:21
11:42:21
12:12:21
12:42:21
13:12:21
13:42:21
14:12:21
14:42:21
15:12:21
15:42:21
16:12:21
16:42:21
17:12:21
17:42:21
18:12:21
18:42:21
19:12:21
19:42:21

788
787
784
782
787
788
787
787
784
785
785
784
786
788
785
783
785
792
784
784
780
783
799
797
802
796
799
803
799
803
803
798
803
804
802
800
802
795
800
800
801
805
811
798
801
794
797

791
790
786
783
786
787
786
790
785
786
784
785
785
789
788
786
786
794
786
787
783
784
801
799
801
797
802
801
801
806
802
802
799
806
800
804
805
796
800
799
798
808
815
798
801
795
797

oo oo oo o 0 oo oocoooooo co 00 0 O&O

WWWWWWwWwWwWwWwwwwwwwowwww ww iw Ww
SHH fPFPP PH HHH HPHPHPHPP HPP HPAN FH

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
21
21
21
21
21
16
17
17
17
16
17
17
17
17
17
17
17
16
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000408
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 409 of 441

20:12:21
20:42:21
21:12:21
21:42:21
22:12:21
22:42:21
23:12:21
23:42:21
0:12:21
0:42:21
1:12:21
1:42:21
2:12:21
2:42:21
3:12:21
3:42:21
4:12:22
4:42:21
5:12:21
5:42:21
6:12:21
6:42:21
7:12:21
7:42:22
8:12:22
8:42:22
9:12:22
9:42:22
10:12:22
10:42:22
11:12:22
11:42:22
12:12:22
12:42:23
13:12:22
13:42:22
14:12:22
14:42:23
15:12:22
15:42:23
16:12:22
16:42:23
17:12:22
17:42:22
18:12:22
18:42:22
19:12:22

806
804
802
797
791
792
802
796
807
803
793
789
798
803
797
800
806
798
794
794
797
803
802
797
798
800
791
792
795
790
791
790
793
794
793
792
794
792
793
793
792
796
791
799
794
792
797

808
808
802
799
793
794
804
798
807
802
794
790
798
803
800
799
809
803
796
798
799
801
805
801
799
804
794
792
792
791
791
790
792
794
794
794
797
795
794
794
793
795
792
801
797
793
798

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34

17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
12
12
12
12
10
10
11
11
11
11
11
11
10
11
10
12
12
12
11
12
13
13
12

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000409
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 410 of 441

19:42:22
20:12:22
20:42:22
21:12:22
21:42:23
22:12:22
22:42:22
23:12:22
23:42:23
0:12:23
0:42:23
1:12:22
1:42:22
2:12:22
2:42:22
3:12:22
3:42:22
4:12:22
4:42:22
5:12:22
5:42:23
6:12:22
6:42:22
7:12:23
7:42:23
8:12:23
8:42:23
9:12:23
9:42:23
10:12:23
10:42:23
11:12:23
11:42:23
12:12:23
12:42:23
13:12:23
13:42:23
14:12:23
14:42:23
15:12:23
15:42:23
16:12:23
16:42:23
17:12:24
17:42:24
18:12:23
18:42:23

800
797
794
798
802
798
798
798
802
804
797
787
791
797
799
795
790
793
796
797
794
797
797
809
814
808
809
812
815
812
809
809
816
812
815
813
818
815
811
812
811
814
815
813
810
806
812

802
800
795
797
805
800
798
798
801
806
800
788
791
801
802
797
791
795
800
800
794
798
800
810
812
810
810
815
813
814
812
810
816
814
813
814
820
814
811
814
812
813
812
818
814
807
813

WWWWWWWwWwwwwwwwwwwwww www ww Ww
SHA HHH HPAP PA HPAP HPA HAHAHAHAHAHA HA HSA

oo o oO oO oO 0 oO oF coo cocUcCmcCOCCcCOCUCcOCCUcCOCUUcOCc COCO LO

12
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
12
28
28
28
28
28
28
28
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000410
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 411 of 441

19:12:23
19:42:24
20:12:24
20:42:24
21:12:24
21:42:23
22:12:24
22:42:23
23:12:23
23:42:24
0:12:23
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:23
3:42:23
4:12:24
4:42:23
5:12:24
5:42:23
6:12:23
6:42:24
7:12:23
7:42:23
8:12:23
8:42:23
9:12:23
9:42:23
10:12:23
10:42:23
11:12:23
11:42:24
12:12:23
12:42:24
13:12:24
13:42:24
14:12:24
14:42:24
15:12:24
15:42:24
16:12:24
16:42:24
17:12:24
17:42:25
18:12:24

820
813
810
812
810
812
806
811
816
810
811
813
815
817
807
816
821
809
812
808
811
819
808
815
825
860
864
863
862
860
861
861
863
864
862
863
860
861
868
860
858
860
862
865
869
858
863

823
815
812
814
813
814
808
811
816
811
812
813
814
818
807
818
824
812
812
809
812
822
810
813
827
861
865
864
863
862
863
863
863
866
864
863
864
862
870
862
858
860
863
868
871
859
863

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
32
31
31
31
31
31
31
31
32
31
31
31
31
31
32
31
31
31
31
32
32
31
31
31
31
31
31
32
32
31
31
31
31
31
31
32
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000411
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 412 of 441

18:42:24
19:12:24
19:42:24
20:12:24
20:42:24
21:12:24
21:42:24
22:12:24
22:42:24
23:12:24
23:42:24
0:12:24
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:24
3:42:24
4:12:24
4:42:25
5:12:25
5:42:25
6:12:25
6:42:24
7:12:24
7:42:24
8:12:25
8:42:25
9:12:24
9:42:25
10:12:25
10:42:25
11:12:25
11:42:25
12:12:25
12:42:25
13:12:25
13:42:25
14:12:25
14:42:25
15:12:25
15:42:25
16:12:25
16:42:25
17:12:25
17:42:25

862
859
860
864
863
867
864
863
862
856
858
862
859
858
865
859
864
863
862
863
863
863
864
863
862
873
871
879
876
874
870
874
874
873
876
882
878
876
880
877
876
875
876
874
875
880
877

864
860
860
862
862
869
866
862
862
858
861
862
860
861
862
863
864
864
865
865
864
864
868
863
863
874
874
874
876
875
871
876
876
873
875
882
880
877
882
876
881
876
877
876
876
876
880

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000412
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 413 of 441

18:12:25
18:42:25
19:12:25
19:42:25
20:12:25
20:42:25
21:12:25
21:42:25
22:12:25
22:42:25
23:12:25
23:42:25
0:12:25
0:42:26
1:12:23
1:42:23
2:12:23
2:42:23
3:12:23
3:42:24
4:12:23
4:42:23
5:12:23
5:42:24
6:12:23
6:42:23
7:12:24
7:42:24
8:12:24
8:42:23
9:12:24
9:42:23
10:12:24
10:42:24
11:12:24
11:42:23
12:12:24
12:42:24
13:12:24
13:42:24
14:12:24
14:42:24
15:12:24
15:42:24
16:12:24
16:42:24
17:12:24

875
868
871
880
871
873
873
874
877
875
876
876
876
872
875
881
876
874
873
876
878
875
872
872
873
866
850
848
853
850
852
851
848
852
852
850
851
851
853
853
852
852
853
849
853
855
851

877
871
873
882
873
876
873
874
876
876
875
875
875
873
874
876
877
876
872
878
878
877
877
872
873
865
852
853
853
851
851
852
849
852
853
853
851
852
851
851
851
851
853
851
852
858
852

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000413
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 414 of 441

17:42:24
18:12:24
18:42:24
19:12:24
19:42:24
20:12:24
20:42:24
21:12:24
21:42:24
22:12:24
22:42:24
23:12:24
23:42:24
0:12:25
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:25
3:42:24
4:12:24
4:42:24
5:12:24
5:42:24
6:12:24
6:42:24
7:12:24
7:42:25
8:12:24
8:42:24
9:12:24
9:42:24
10:12:24
10:42:25
11:12:25
11:42:25
12:12:25
12:42:25
13:12:25
13:42:25
14:12:25
14:42:25
15:12:25
15:42:25
16:12:25
16:42:25

850
853
851
855
858
858
851
859
861
856
850
850
852
862
857
851
856
859
858
854
857
855
861
852
854
859
862
855
847
854
857
854
846
848
856
850
851
849
852
849
848
849
852
851
847
850
860

852
851
851
856
857
857
852
857
862
859
851
850
852
862
859
853
856
860
861
857
857
856
863
853
854
859
863
858
847
855
856
853
846
848
857
853
853
850
855
850
849
851
851
855
848
851
862

oo o oO oO oo oooccmcUcKmlmlcOCUcCOCUCcCOCUCcCOCUCcCOCUCcOUCcOCUCcOCcoOoOcCocOCUCcOCUCCOCUCcOCUCcOUCcCOC CO Oo oO

WWWWWWWwWWwWwHoww wow wow Ww
BHP PP PHP WWE AHP HAP HH A

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
10
10
10
10
12
11
10
12
12
12
12

©

10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000414
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 415 of 441

17:12:25
17:42:25
18:12:25
18:42:25
19:12:25
19:42:25
20:12:25
20:42:25
21:12:25
21:42:25
22:12:25
22:42:25
23:12:25
23:42:25
0:12:25
0:42:25
1:12:25
1:42:25
2:12:25
2:42:25
3:12:25
3:42:25
4:12:25
4:42:25
5:12:25
5:42:25
6:12:25
6:42:25
7:12:25
7:42:25
8:12:25
8:42:25
9:12:25
9:42:25
10:12:26
10:42:26
11:12:26
11:42:25
12:12:26
12:42:26
13:12:25
13:42:26
14:12:26
14:42:25
15:12:26
15:42:26
16:12:26

858
851
846
853
858
845
848
846
849
854
844
840
845
847
847
846
847
845
841
849
850
846
846
847
846
847
849
845
810
805
789
795
785
803
803
805
802
795
799
800
798
797
802
798
802
798
803

859
853
847
849
860
848
849
848
851
854
848
841
846
846
848
849
849
847
843
847
849
847
848
847
847
847
846
846
814
809
792
795
788
804
806
810
805
797
799
800
799
798
803
800
800
801
802

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

10
10
10
10
10
10
10
10
10
10
10
10
10
10
12
10
10
10
10
10
10
10
10
10
10
10
10

10

OOO OO OO

10
12
10
10
11
10
10
10
10
10
10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000415
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 416 of 441

16:42:26
17:12:26
17:42:26
18:12:26
18:42:26
19:12:26
19:42:26
20:12:26
20:42:26
21:12:26
21:42:26
22:12:26
22:42:26
23:12:27
23:42:26
0:12:26
0:42:26
1:12:26
1:42:27
2:12:27
2:42:26
3:12:26
3:42:26
4:12:26
4:42:26
5:12:26
5:42:27
6:12:27
6:42:26
7:12:27
7:42:26
8:12:26
8:42:27
9:12:26
9:42:26
10:12:26
10:42:26
11:12:26
11:42:26
12:12:26
12:42:26
13:12:27
13:42:27
14:12:27
14:42:27
15:12:27
15:42:27

802
805
800
797
801
796
791
796
802
802
801
793
808
797
797
806
804
803
808
805
810
802
800
804
807
803
806
812
804
803
804
804
810
801
802
806
797
808
806
806
806
803
803
804
809
802
808

805
806
802
801
803
797
792
796
803
806
802
794
801
800
798
804
805
807
805
805
813
805
803
805
807
804
810
814
806
804
806
806
805
806
802
807
798
808
809
807
806
807
804
805
813
804
808

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
33
34
34
34
34
33
33

PRPRPRP RRP BPP BBB BRP BPP BRP BP RPP BPP BB
ODO OCOOCO OOOO OOO OO ONNNTO OO

Oowoowo oO OHO HO OO OO

PPP RPP RPP PPB BPP PPB
WNN WWE WNP RPNN WWW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000416
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 417 of 441

16:12:27
16:42:27
17:12:27
17:42:27
18:12:27
18:42:27
19:12:27
19:42:27
20:12:27
20:42:27
21:12:27
21:42:27
22:12:27
22:42:27
23:12:27
23:42:28
0:12:27
0:42:27
1:12:27
1:42:27
2:12:27
2:42:27
3:12:27
3:42:27
4:12:27
4:42:27
5:12:27
5:42:27
6:12:27
6:42:27
7:12:27
7:42:28
8:12:27
8:42:27
9:12:27
9:42:28
10:12:27
10:42:28
11:12:28
11:42:28
12:12:28
12:42:28
13:12:28
13:42:28
14:12:28
14:42:28
15:12:28

807
801
802
806
808
805
802
804
801
802
807
804
804
801
802
807
806
796
805
808
807
807
806
803
805
804
804
807
807
807
780
779
778
767
772
773
770
768
774
773
768
769
767
766
766
769
771

808
803
804
805
805
809
803
807
805
802
805
804
805
802
802
807
808
798
805
805
806
807
807
804
806
806
808
810
807
810
785
781
780
773
771
772
772
772
770
771
770
771
771
767
767
771
775

WWW WWWwwwwwwwowWwowwwwowwWwwwwwwwwwwwwow www Ww
Wh Pw Pwww fh HWW WWWWwWwwwnwwnwww fF fPHhPWWW FW FW f fF

oo oO 0 0 000 00

13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
10
10
10
10
10
10
10
10
10
10
10

tS

33
33
33
33
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000417
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 418 of 441

15:42:28
16:12:28
16:42:28
17:12:28
17:42:28
18:12:28
18:42:28
19:12:28
19:42:28
20:12:28
20:42:28
21:12:28
21:42:28
22:12:28
22:42:28
23:12:28
23:42:28
0:12:28
0:42:28
1:12:28
1:42:28
2:12:28
2:42:28
3:12:28
3:42:28
4:12:28
4:42:28
5:12:28
5:42:28
6:12:28
6:42:28
7:12:28
7:42:29
8:12:29
8:42:28
9:12:28
9:42:29
10:12:29
10:42:29
11:12:29
11:42:29
12:12:29
12:42:29
13:12:29
13:42:29
14:12:29
14:42:29

769
776
772
771
770
778
770
769
773
770
770
772
769
769
771
766
768
772
768
769
764
775
768
768
768
766
773
773
774
770
771
769
768
770
770
767
769
768
771
772
771
773
776
775
779
776
780

770
779
772
774
772
781
772
771
771
772
773
775
771
771
774
766
772
771
775
770
764
770
769
769
769
766
770
773
776
772
772
771
769
770
771
775
770
769
773
771
774
775
775
779
782
776
782

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
36
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000418
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 419 of 441

15:12:29
15:42:29
16:12:29
16:42:29
17:12:29
17:42:29
18:12:29
18:42:29
19:12:29
19:42:29
20:12:29
20:42:29
21:12:29
21:42:29
22:12:29
22:42:29
23:12:29
23:42:29
0:12:29
0:42:29
1:12:29
1:42:30
2:12:29
2:42:29
3:12:29
3:42:30
4:12:30
4:42:30
5:12:30
5:42:29
6:12:30
6:42:30
7:12:30
7:42:30
8:12:30
8:42:30
9:12:30
9:42:30
10:12:30
10:42:30
11:12:30
11:42:30
12:12:30
12:42:30
13:12:30
13:42:30
14:12:30

778
775
780
771
777
780
774
776
774
776
773
772
772
774
772
778
777
778
779
774
772
773
775
777
771
777
775
775
772
775
776
779
753
747
752
753
745
748
743
749
749
749
752
751
750
751
750

782
777
782
773
777
776
777
776
774
782
774
776
773
775
773
776
778
779
781
777
773
773
776
781
775
779
777
776
774
775
776
775
757
751
754
756
748
750
744
751
750
752
752
752
752
753
753

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
31
31
30
31
30
31
30
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000419
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 420 of 441

14:42:30
15:12:30
15:42:30
16:12:30
16:42:30
17:12:30
17:42:30
18:12:30
18:42:30
19:12:30
19:42:30
20:12:30
20:42:30
21:12:30
21:42:31
22:12:30
22:42:30
23:12:30
23:42:31
0:12:31
0:42:31
1:12:28
1:42:28
2:12:28
2:42:28
3:12:28
3:42:28
4:12:28
4:42:28
5:12:28
5:42:28
6:12:29
6:42:28
7:12:28
7:42:28
8:12:28
8:42:28
9:12:28
9:42:29
10:12:29
10:42:29
11:12:29
11:42:29
12:12:29
12:42:29
13:12:29
13:42:29

750
750
751
746
749
751
754
752
751
753
758
754
753
749
744
752
756
752
742
741
752
755
746
744
750
752
754
748
745
753
752
750
747
751
754
754
760
745
754
755
755
750
757
759
754
755
755

752
752
751
747
750
750
755
754
754
753
760
749
757
752
748
752
759
754
745
745
749
753
750
745
751
757
752
749
746
754
754
753
748
750
754
756
762
746
757
762
755
751
757
755
756
757
755

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
30
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000420
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 421 of 441

14:12:29
14:42:29
15:12:29
15:42:29
16:12:29
16:42:29
17:12:29
17:42:29
18:12:29
18:42:29
19:12:29
19:42:29
20:12:29
20:42:29
21:12:29
21:42:29
22:12:29
22:42:29
23:12:29
23:42:29
0:12:29
0:42:30
1:12:29
1:42:30
2:12:30
2:42:29
3:12:29
3:42:29
4:12:29
4:42:29
5:12:29
5:42:29
6:12:29
6:42:29
7:12:29
7:42:29
8:12:29
8:42:29
9:12:29
9:42:29
10:12:29
10:42:29
11:12:30
11:42:29
12:12:29
12:42:29
13:12:29

756
757
754
753
756
756
755
753
756
757
755
756
755
751
751
754
759
754
756
752
752
751
755
755
756
756
754
749
757
755
755
757
758
757
751
763
772
765
754
754
764
762
761
757
761
763
763

756
756
756
755
756
757
756
754
755
756
758
756
755
754
753
754
757
756
758
755
752
751
755
757
759
759
757
753
758
758
757
759
754
760
751
764
774
764
755
755
762
764
762
760
764
765
764

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
27
28
27
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000421
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 422 of 441

13:42:30
14:12:30
14:42:30
15:12:30
15:42:30
16:12:30
16:42:30
17:12:30
17:42:30
18:12:30
18:42:30
19:12:30
19:42:30
20:12:30
20:42:30
21:12:30
21:42:30
22:12:30
22:42:30
23:12:30
23:42:30
0:12:30
0:42:30
1:12:30
1:42:30
2:12:30
2:42:30
3:12:30
3:42:30
4:12:30
4:42:30
5:12:30
5:42:30
6:12:30
6:42:30
7:12:30
7:42:30
8:12:30
8:42:30
9:12:31
9:42:30
10:12:30
10:42:30
11:12:30
11:42:30
12:12:30
12:42:31

762
761
763
763
759
761
760
765
762
759
764
765
760
758
761
762
764
766
762
757
760
760
763
760
761
762
766
761
762
765
762
760
760
765
762
762
752
751
750
754
754
747
752
751
751
745
753

763
763
762
763
764
762
761
762
762
762
763
768
762
759
763
766
764
764
763
759
763
762
763
762
762
763
766
764
766
765
765
763
761
766
764
764
753
757
753
759
756
753
753
753
749
746
754

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000422
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 423 of 441

13:12:31
13:42:31
14:12:31
14:42:31
15:12:31
15:42:31
16:12:31
16:42:31
17:12:31
17:42:31
18:12:31
18:42:31
19:12:31
19:42:31
20:12:31
20:42:31
21:12:31
21:42:31
22:12:31
22:42:31
23:12:31
23:42:31
0:12:31
0:42:31
1:12:31
1:42:31
2:12:31
2:42:31
3:12:31
3:42:31
4:12:31
4:42:31
5:12:31
5:42:31
6:12:31
6:42:31
7:12:31
7:42:31
8:12:31
8:42:31
9:12:31
9:42:32
10:12:32
10:42:32
11:12:32
11:42:32
12:12:32

749
748
750
751
753
751
755
757
751
752
752
751
750
751
755
753
754
755
755
748
747
746
751
752
752
748
752
752
756
753
754
747
751
750
758
754
751
760
757
751
762
753
756
758
760
756
759

754
748
753
753
757
752
755
758
753
753
753
753
751
751
753
757
756
754
753
749
748
747
752
754
753
750
753
756
758
757
755
749
750
750
762
759
754
760
758
750
759
754
761
762
766
757
758

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
34
33
33
33
33
33
34
33
33
33
33
33
34
34
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000423
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 424 of 441

12:42:32
13:12:32
13:42:32
14:12:32
14:42:32
15:12:32
15:42:32
16:12:32
16:42:32
17:12:32
17:42:32
18:12:32
18:42:32
19:12:32
19:42:32
20:12:32
20:42:32
21:12:32
21:42:32
22:12:32
22:42:32
23:12:32
23:42:32
0:12:32
0:42:32
1:12:32
1:42:32
2:12:32
2:42:32
3:12:32
3:42:32
4:12:32
4:42:32
5:12:33
5:42:32
6:12:32
6:42:32
7:12:32
7:42:33
8:12:32
8:42:32
9:12:32
9:42:32
10:12:32
10:42:32
11:12:32
11:42:32

760
761
757
759
763
758
760
760
760
755
757
758
763
760
763
768
781
779
771
776
767
784
777
774
774
780
782
780
780
780
776
775
780
773
782
779
779
776
792
800
800
782
787
794
791
790
793

760
764
762
758
765
761
759
759
763
757
758
759
764
759
766
768
783
779
773
777
767
787
782
780
775
779
783
780
781
779
780
778
781
778
778
779
779
779
794
802
797
787
787
795
793
791
794

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000424
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 425 of 441

12:12:32
12:42:33
13:12:33
13:42:33
14:12:33
14:42:33
15:12:33
15:42:33
16:12:34
16:42:34
17:12:33
17:42:33
18:12:33
18:42:33
19:12:33
19:42:33
20:12:33
20:42:33
21:12:33
21:42:33
22:12:33
22:42:33
23:12:33
23:42:33
0:12:33
0:42:33
1:12:33
1:42:33
2:12:33
2:42:33
3:12:33
3:42:33
4:12:33
4:42:33
5:12:33
5:42:33
6:12:33
6:42:34
7:12:33
7:42:33
8:12:33
8:42:33
9:12:33
9:42:33
10:12:33
10:42:34
11:12:33

798
797
793
797
798
795
795
796
793
796
790
804
799
799
792
789
788
792
795
794
797
804
789
776
802
795
789
786
792
800
799
789
790
795
793
799
792
792
790
757
757
751
764
752
753
754
750

799
793
794
797
797
796
797
798
796
797
793
803
801
803
791
790
789
793
794
794
797
808
791
778
796
800
792
788
792
802
802
791
790
797
797
801
792
792
769
755
758
752
765
758
757
754
751

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
31
32
32
32
32
32
32

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000425
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 426 of 441

11:42:33
12:12:33
12:42:34
13:12:34
13:42:33
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:34
17:42:34
18:12:34
18:42:34
19:12:34
19:42:34
20:12:34
20:42:34
21:12:34
21:42:34
22:12:34
22:42:35
23:12:34
23:42:34
0:12:34
0:42:34
1:12:34
1:42:34
2:12:34
2:42:34
3:12:35
3:42:34
4:12:34
4:42:34
5:12:34
5:42:34
6:12:34
6:42:34
7:12:34
7:42:34
8:12:34
8:42:34
9:12:34
9:42:34
10:12:34
10:42:34

754
758
751
760
753
755
748
761
752
759
756
737
749
794
759
740
751
767
748
748
758
757
756
759
748
750
755
760
752
748
754
753
761
737
757
728
740
716
697
726
741
718
695
709
713
699
697

756
759
752
756
755
757
748
763
759
761
760
737
746
785
762
742
752
769
752
747
756
761
757
755
750
751
758
764
754
750
755
755
764
738
758
724
743
719
698
722
744
724
696
711
717
702
698

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
31
32
32
32
32
32
31
32
32
32
32
32
31
32
32
32
32
32
31
32
31
32
32
32
32
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000426
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 427 of 441

11:12:34
11:42:35
12:12:34
12:42:34
13:12:34
13:42:34
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:35
17:42:35
18:12:35
18:42:35
19:12:35
19:42:35
20:12:35
20:42:35
21:12:35
21:42:35
22:12:35
22:42:35
23:12:35
23:42:35
0:12:35
0:42:35
1:12:32
1:42:33
2:12:33
2:42:33
3:12:33
3:42:33
4:12:33
4:42:33
5:12:33
5:42:33
6:12:33
6:42:33
7:12:33
7:42:33
8:12:33
8:42:33
9:12:33
9:42:33
10:12:33

697
704
720
718
705
707
713
718
711
710
728
713
709
712
716
722
704
699
719
728
710
709
720
720
714
716
708
718
718
716
711
717
717
715
716
710
711
714
715
714
714
714
629
589
608
590
552

698
705
723
720
707
708
715
721
713
709
731
718
711
715
720
725
708
699
716
732
711
710
720
723
715
715
709
716
718
717
713
716
717
719
719
711
713
716
717
716
715
700
626
592
610
595
554

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
32
32
32
32
32
32
31
31
32
32
32
31
32
32
32
31
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
31
32
32
32
32
32
32
32
32
19
20
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000427
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 428 of 441

10:42:33
11:12:34
11:42:33
12:12:33
12:42:33
13:12:33
13:42:34
14:12:33
14:42:33
15:12:33
15:42:33
16:12:33
16:42:34
17:12:34
17:42:33
18:12:33
18:42:33
19:12:33
19:42:33
20:12:33
20:42:33
21:12:34
21:42:33
22:12:34
22:42:33
23:12:34
23:42:33
0:12:33
0:42:33
1:12:33
1:42:33
2:12:34
2:42:34
3:12:33
3:42:33
4:12:33
4:42:34
5:12:33
5:42:34
6:12:34
6:42:34
7:12:34
7:42:34
8:12:34
8:42:34
9:12:34
9:42:34

552
610
599
597
600
594
596
603
599
594
597
597
596
597
595
598
599
598
597
597
596
597
598
597
593
598
600
597
608
597
596
595
599
599
596
594
601
599
600
597
597
598
581
580
558
566
565

563
607
603
601
603
596
598
606
598
596
599
601
599
598
596
598
599
601
603
599
598
598
601
600
596
598
599
598
610
601
600
597
599
606
598
595
598
606
599
597
598
602
585
579
561
567
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
19
19
19
19
19
19
19
20
20
19
19
19
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
19
20
20
20
20
20
20
20
20
20
19
20
20
20
20
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000428
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 429 of 441

10:12:34
10:42:34
11:12:34
11:42:34
12:12:34
12:42:34
13:12:34
13:42:34
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:34
17:42:34
18:12:34
18:42:34
19:12:34
19:42:34
20:12:35
20:42:34
21:12:34
21:42:34
22:12:34
22:42:34
23:12:34
23:42:34
0:12:34
0:42:35
1:12:35
1:42:34
2:12:35
2:42:34
3:12:35
3:42:35
4:12:35
4:42:35
5:12:35
5:42:35
6:12:35
6:42:35
7:12:35
7:42:35
8:12:35
8:42:35
9:12:35

563
561
566
571
562
561
567
567
564
566
563
562
564
563
564
564
566
565
562
563
566
564
561
561
566
568
560
564
566
565
565
566
564
564
563
566
566
560
564
566
563
565
589
591
587
566
561

564
563
568
570
565
563
567
567
568
569
566
565
567
565
564
566
565
567
564
566
566
566
568
563
566
569
566
566
567
567
567
568
566
567
566
567
570
563
567
570
566
566
588
595
592
575
563

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000429
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 430 of 441

9:42:35
10:12:36
10:42:35
11:12:35
11:42:35
12:12:35
12:42:35
13:12:35
13:42:35
14:12:35
14:42:35
15:12:35
15:42:35
16:12:35
16:42:35
17:12:35
17:42:35
18:12:36
18:42:35
19:12:36
19:42:35
20:12:36
20:42:36
21:12:36
21:42:35
22:12:35
22:42:36
23:12:36
23:42:36

0:12:35

0:42:36

1:12:35

1:42:35

2:12:36

2:42:36

3:12:36

8:13:56

8:43:56

9:27:47

9:57:47
10:27:47
10:57:47
11:27:47
11:57:47
12:27:48
12:57:48
13:27:47

571
567
562
569
567
567
567
567
567
566
566
566
566
571
573
562
565
566
569
567
567
565
568
562
569
570
562
565
561
565
565
569
567
568
559
567
567
567
565
566
567
567
569
562
571
569
563

573
572
565
571
569
570
570
570
571
570
567
568
570
569
577
566
568
568
569
570
569
567
569
566
570
563
564
567
569
567
566
569
570
569
564
570
571
569
570
567
568
569
564
563
575
569
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
37
38
37
37
37
37
37
37
37
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000430
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 431 of 441

13:57:47
14:27:48
14:57:47
15:27:47
15:57:47
16:27:47
16:57:47
17:27:47
17:57:47
18:27:47
18:57:47
19:27:47
19:57:47
20:27:47
20:57:47
21:27:47
21:57:48
22:27:47
22:57:47
23:27:47
23:57:47
0:27:47
0:57:47
1:27:47
1:57:48
2:27:48
2:57:48
3:27:48
3:57:48
4:27:48
4:57:48
5:27:48
5:57:48
6:27:48
6:57:48
7:27:48
7:57:48
8:27:48
8:57:48
9:27:48
9:57:48
10:27:48
10:57:48
11:27:48
11:57:48
12:27:48
12:57:48

562
565
566
568
566
567
563
568
573
570
561
561
561
564
561
573
563
571
579
573
566
574
573
574
573
571
575
577
573
574
578
573
570
574
574
576
582
582
580
578
577
581
582
577
582
583
582

565
567
567
570
569
569
565
570
575
570
565
560
564
567
565
578
566
572
581
576
570
573
574
577
576
574
570
581
576
575
580
577
573
576
578
576
583
584
583
582
578
582
583
581
582
584
582

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
37
37
37
37
37
37
37
37
37
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000431
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 432 of 441

13:27:48
13:57:48
14:27:48
14:57:48
15:27:48
15:57:48
16:27:48
16:57:48
17:27:48
17:57:48
18:27:48
18:57:48
19:27:48
19:57:48
20:27:48
20:57:48
21:27:48
21:57:48
22:27:48
22:57:48
23:27:48
23:57:49
0:27:48
0:57:48
1:27:48
1:57:48
2:27:48
2:57:48
3:27:48
3:57:48
4:27:48
4:57:48
5:27:49
5:57:49
6:27:49
6:57:49
7:27:49
7:57:49
8:27:49
8:57:49
9:27:49
9:57:49
10:27:49
10:57:49
11:27:49
11:57:49
12:27:49

581
579
582
579
579
580
580
580
580
582
571
583
577
576
570
579
579
573
574
576
577
574
573
573
576
575
576
574
579
576
575
576
575
574
573
572
590
588
587
585
622
640
637
631
633
636
642

586
580
583
583
584
583
583
586
583
588
572
582
578
580
573
578
579
577
576
578
577
575
577
573
581
576
580
578
579
579
577
577
578
574
574
573
587
591
591
589
623
642
639
634
635
638
643

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000432
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 433 of 441

12:57:49
13:27:49
13:57:49
14:27:49
14:57:49
15:27:49
15:57:49
16:27:49
16:57:49
17:27:49
17:57:49
18:27:49
18:57:49
19:27:49
19:57:49
20:27:49
20:57:49
21:27:49
21:57:49
22:27:49
22:57:49
23:27:49
23:57:49
0:27:49
0:57:50
1:27:49
1:57:50
2:27:50
2:57:50
3:27:50
3:57:49
4:27:50
4:57:50
5:27:50
5:57:50
6:27:49
6:57:49
7:27:49
7:57:49
8:27:49
8:57:50
9:27:49
9:57:49
10:27:49
10:57:50
11:27:49
11:57:50

632
635
631
637
640
631
634
636
637
628
630
634
648
633
634
632
632
645
633
634
629
641
637
633
632
634
634
633
633
637
640
635
633
633
642
677
700
701
705
707
704
703
698
706
706
702
701

635
637
636
635
639
635
636
640
641
631
632
638
653
638
637
633
632
645
638
636
631
644
640
636
633
635
635
634
635
640
643
639
634
633
645
678
702
701
706
709
710
706
701
707
709
705
702

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
25
25
25
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000433
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 434 of 441

12:27:50
12:57:50
13:27:50
13:57:50
14:27:50
14:57:50
15:27:50
15:57:50
16:27:50
16:57:50
17:27:50
17:57:50
18:27:50
18:57:50
19:27:50
19:57:50
20:27:50
20:57:50
21:27:50
21:57:50
22:27:50
22:57:50
23:27:50
23:57:51
0:27:50
0:57:50
1:27:50
1:57:50
2:27:50
2:57:51
3:27:51
3:57:50
4:27:50
4:57:51
5:27:50
5:57:50
6:27:50
6:57:50
7:27:50
7:57:50
8:27:51
8:57:51
9:27:51
9:57:51
10:27:51
10:57:51
11:27:51

706
705
704
701
705
705
705
706
703
703
709
702
700
706
704
700
705
707
703
703
699
702
702
706
706
703
701
701
702
704
707
704
699
703
703
706
690
687
686
684
692
686
685
691
687
685
689

704
707
707
704
707
707
705
710
708
705
711
706
700
705
706
700
704
711
708
706
700
704
702
704
705
708
703
703
703
705
708
707
702
705
707
710
693
689
688
687
689
688
687
689
686
687
690

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
26
26
25
26
26
25
26
25
25
26
25
25
26
25
25
26
26
25
26
25
25
25
26
25
25
26
26
25
25
26
26
26
26
25
26
26
25
26
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000434
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 435 of 441

11:57:51
12:27:51
12:57:51
13:27:51
13:57:51
14:27:51
14:57:51
15:27:51
15:57:51
16:27:51
16:57:51
17:27:51
17:57:51
18:27:51
18:57:51
19:27:51
19:57:51
20:27:51
20:57:51
21:27:51
21:57:52
22:27:51
22:57:51
23:27:51
23:57:52
0:27:51
0:57:51
1:27:51
1:57:52
2:27:51
2:57:52
3:27:52
3:57:52
4:27:52
4:57:52
5:27:52
5:57:52
6:27:52
6:57:52
7:27:52
7:57:52
8:27:52
8:57:52
9:27:52
9:57:52
10:27:52
10:57:52

684
690
688
689
692
686
691
687
687
692
691
687
690
694
689
687
689
687
691
687
687
688
683
693
690
691
689
687
685
689
689
687
693
693
691
688
688
685
687
693
687
684
690
693
689
687
688

685
691
689
688
692
690
693
689
689
692
693
689
693
697
690
689
692
697
695
689
689
690
683
691
691
693
690
687
686
691
691
688
690
696
690
691
691
687
688
696
689
689
689
695
692
690
690

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
14
14
15
15
15
14
14
15
14
14
14
14
14
15
15
15
15
14
14
15
15
15
14
15
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000435
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 436 of 441

11:27:52
11:57:52
12:27:52
12:57:52
13:27:52
13:57:52
14:27:52
14:57:52
15:27:52
15:57:52
16:27:52
16:57:52
17:27:53
17:57:52
18:27:52
18:57:52
19:27:52
19:57:52
20:27:52
20:57:52
21:27:52
21:57:52
22:27:52
22:57:53
23:27:53
23:57:52
0:27:52
0:57:53
1:27:52
1:57:52
2:27:53
2:57:53
3:27:52
3:57:52
4:27:53
4:57:53
5:27:53
5:57:53
6:27:53
6:57:53
7:27:53
7:57:53
8:27:53
8:57:53
9:27:53
9:57:53
10:27:53

689
688
689
688
689
692
691
686
690
682
691
688
692
690
682
687
687
695
693
689
686
690
691
686
689
689
694
695
683
683
691
691
693
688
684
684
689
691
691
690
706
714
714
715
714
719
711

690
689
690
689
692
692
691
689
692
685
695
692
692
693
683
686
689
696
695
690
687
692
686
687
690
691
696
695
685
687
689
692
697
691
687
686
690
689
693
692
707
716
715
718
716
722
713

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000436
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 437 of 441

10:57:53
11:27:53
11:57:53
12:27:53
12:57:53
13:27:53
13:57:53
14:27:53
14:57:53
15:27:53
15:57:53
16:27:53
16:57:53
17:27:53
17:57:53
18:27:53
18:57:53
19:27:53
19:57:53
20:27:53
20:57:53
21:27:53
21:57:53
22:27:54
22:57:53
23:27:53
23:57:53
0:27:53
0:57:53
1:27:54
1:57:53
2:27:53
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:54
8:27:54
8:57:54
9:27:54
9:57:54

713
714
715
716
716
721
713
712
717
717
716
716
718
714
715
717
720
724
721
717
718
712
712
716
714
710
714
713
712
710
712
711
710
706
713
712
710
709
705
708
710
716
724
723
732
724
731

715
714
717
717
717
716
715
715
716
716
718
718
717
722
716
716
723
727
725
717
715
714
714
717
716
711
716
712
714
712
714
712
712
708
712
717
713
711
706
710
712
715
724
724
731
725
732

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000437
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 438 of 441

10:27:54
10:57:54
11:27:54
11:57:54
12:27:54
12:57:54
13:27:54
13:57:54
14:27:54
14:57:54
15:27:54
15:57:54
16:27:54
16:57:54
17:27:54
17:57:54
18:27:54
18:57:54
19:27:54
19:57:54
20:27:54
20:57:54
21:27:54
21:57:54
22:27:54
22:57:54
23:27:54
23:57:54
0:27:54
0:57:54
1:27:54
1:57:54
2:27:54
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:55
8:27:54
8:57:55
9:27:55

737
728
733
731
730
727
730
723
728
727
730
737
721
718
717
723
740
729
724
714
719
724
727
726
723
725
726
722
721
727
732
725
723
723
731
733
728
722
731
724
727
723
725
731
728
728
726

738
732
736
732
732
727
732
725
727
726
733
737
724
722
722
725
738
731
726
716
719
725
728
730
723
726
727
722
722
726
735
728
725
723
731
735
732
724
725
727
727
724
725
732
730
732
728

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000438
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 439 of 441

9:57:55
10:27:55
10:57:55
11:27:55
11:57:55
12:27:55
12:57:55
13:27:55
13:57:55
14:27:55
14:57:55
15:27:55
15:57:55
16:27:55
16:57:55
17:27:55
17:57:55
18:27:55
18:57:55
19:27:55
19:57:55
20:27:55
20:57:55
21:27:56
21:57:55
22:27:55
22:57:55
23:27:55
23:57:55

0:27:55

0:57:55

1:27:55

1:57:55

2:27:55

2:57:55

3:27:56

3:57:55

4:27:55

4:57:56

5:27:55

5:57:56

6:27:56

6:57:55

7:27:55

7:57:55

8:27:56

8:57:55

727
728
726
730
728
723
732
728
728
729
729
730
728
724
724
729
732
726
727
725
728
726
726
728
730
731
731
731
729
728
726
722
727
729
728
728
727
729
728
724
726
733
726
727
746
746
743

729
728
731
733
730
724
734
730
730
730
730
730
731
725
725
729
730
728
728
732
730
726
727
728
729
730
733
734
735
730
729
723
725
728
728
729
729
729
729
727
727
736
728
727
745
749
748

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000439
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 440 of 441

9:27:56
9:57:55
10:27:56
10:57:56
11:27:55
11:57:56
12:27:56
12:57:56
13:27:56
13:57:56
14:27:56
14:57:56
15:27:56
15:57:56
16:27:56
16:57:56
17:27:56
17:57:56
18:27:56
18:57:56
19:27:56
19:57:56
20:27:56
20:57:56
21:27:56
21:57:56
22:27:56
22:57:56
23:27:56
23:57:56
0:27:56
0:57:56
1:27:56
1:57:56
2:27:56
2:57:56
3:27:56
3:57:56
4:27:56
4:57:56
5:27:56
5:57:56
6:27:56
6:57:56
7:27:56
7:57:56
8:27:56

743
754
757
762
759
758
759
765
758
757
760
759
763
759
757
760
762
762
763
759
759
758
763
762
762
758
757
758
757
760
762
762
767
756
756
759
762
759
759
763
761
759
759
763
760
756
760

745
754
758
760
761
761
760
766
760
760
762
760
761
760
758
760
766
763
764
761
764
760
761
761
760
758
758
757
759
760
760
760
768
757
757
760
761
760
761
765
763
760
760
766
761
758
760

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
14
15
15
15
15
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000440
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 355 Filed 02/20/20 Page 441 of 441

8:57:56
9:27:56
9:57:56
10:27:56
10:57:56
11:27:57
11:57:57
12:27:57
12:57:57
13:27:57
13:57:57
14:27:57
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:57
19:57:57
20:27:57
20:57:57
21:27:57
21:57:57
22:27:57
22:57:57
23:27:57
23:57:57
0:27:57
0:57:57
1:27:54
1:57:54
2:27:54
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:54

762
763
762
762
764
763
760
764
767
764
763
767
763
760
767
760
758
764
763
760
760
765
768
758
761
762
758
761
761
760
768
765
764
761
761
767
767
764
766
763
762
763
761
763
765
763
765

764
765
763
764
764
765
762
763
767
764
764
763
763
763
768
760
758
762
766
766
759
768
770
760
760
763
760
762
764
763
764
764
764
763
763
769
764
765
766
766
764
763
761
764
764
766
768

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
15
15
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
14
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000441
